EXHIBIT 10.1


 
FIRST AMENDMENT TO THE CREDIT AGREEMENT dated as of June 30, 2016 (this
“Amendment”), among HILL-ROM HOLDINGS, INC., an Indiana corporation (the
“Borrower”), the Guarantors party hereto, the Consenting Lenders (as defined
below), GOLDMAN SACHS BANK USA, as Term Loan B Administrative Agent and JPMORGAN
CHASE BANK, N.A., as Term Loan A/Revolver Administrative Agent.
 
R E C I T A L S
 
A.           The Borrower, the Lenders party thereto from time to time and the
Administrative Agents are party to that certain Credit Agreement dated as of
September 8, 2015 (as further amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof, the
“Credit Agreement”).
 
B.           The Borrower intends to restructure and recapitalize the equity
ownership of Welch Allyn, Inc. pursuant to the transactions and steps set forth
in Schedule 1 hereto to facilitate the integration of the operations of Welch
Allyn, Inc. with the operations of the Borrower. In preparation for such
restructuring and recapitalization, on or about December 31, 2015, Welch Allyn
Holdings, Inc. was merged with and into Welch Allyn, Inc. (the “Welch Allyn
Merger”).
 
C.           Pursuant to Section 9.02 of the Credit Agreement, the consent of
the Borrowers, the Administrative Agents and the Lenders who comprise at least
the “Required Lenders” (as defined in the Credit Agreement) is required to
effect this Amendment and the amendments and waiver set forth herein.
 
D.           Subject to the terms and conditions set forth herein, each Person
signing in the capacity of a “Term A Lender”, a “Revolving Lender” or a “Term B
Lender” delivering an executed signature page to this Amendment to the
applicable Administrative Agent, in each case, at or prior to 12:00 p.m., New
York City time, on June 30, 2016 (each such Person, or its successor or assigns,
as applicable, a “Consenting Lender”) has consented to this Amendment and agreed
to the amendments set forth in Section 2 below, which shall become effective
upon the First Amendment Effective Date (as defined below).
 
E.           Goldman Sachs Bank USA has agreed to act as lead arranger and
bookrunner in respect of the Term B Loans and JPMorgan Chase Bank, N.A. has
agreed to as lead arranger and bookrunner in respect of the Term A Loans and the
Revolving Commitments, in each case, in arranging this Amendment (the “First
Amendment Arrangers”), which the Borrower acknowledges hereby.
 
AGREEMENTS
 
In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Administrative Agents and the Consenting Lenders hereby agree as follows:
 
SECTION 1.                      Defined Terms.  Capitalized terms used herein
(including in the recitals hereto) and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement. Subject to Section
8 of this Amendment, the rules of construction specified in Section 1.03 of the
Credit Agreement also apply to this Amendment mutatis mutandis.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 2.                      Amendment of the Credit Agreement.. The Loan
Parties, the Administrative Agents and the Lenders agree that, subject to the
terms and conditions set forth herein, on the First Amendment Effective Date:
 
(a)           the Credit Agreement shall be amended to (i) delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and (ii) add the underlined text (indicated textually in the same manner
as the following example: underlined text) as set forth in the pages of the
Credit Agreement attached hereto as Exhibit A (the “Amended Credit Agreement”);
 
(b)           as used in the Amended Credit Agreement, the terms “Agreement”,
“this Agreement”, “herein”, “hereinafter”, “hereto”, “hereof” and words of
similar import shall, unless the context otherwise requires, from and after the
date hereof, mean or refer to the Amended Credit Agreement; and
 
(c)           as used in any other Loan Document, all references to the “Credit
Agreement” in such Loan Documents shall, unless the context otherwise requires,
mean or refer to the Amended Credit Agreement.
 
SECTION 3.                      Waiver. The Loan Parties, Administrative Agents
and the Lenders hereby agree to waive any breach of Section 4.1.4 of the
Security Agreement for failing to give notice of the Welch Allyn Merger and any
related Default under any Loan Document arising in connection with such breach.
 
SECTION 4.                      Conditions to the First Amendment Effective
Date.  The “First Amendment Effective Date” shall be the date on which the
following conditions shall have been satisfied:
 
(a)           The Administrative Agents (or their counsel) shall have received
from (i) the Loan Parties, (ii) the Consenting Lenders who comprise at least the
Required Lenders and (iii) each Administrative Agent, either (x) counterparts of
this Amendment signed on behalf of such parties or (y) written evidence
satisfactory to the Administrative Agents (which may include facsimile or other
electronic transmissions of signed signature pages) that such parties have
signed counterparts of this Amendment.
 
(b)           Immediately before (after giving effect to the waiver set forth in
Section 3 above) and immediately after the First Amendment Effective Date, (i)
no Default or Event of Default shall have occurred and be continuing and (ii)
the representations and warranties (x) of each Loan Party set forth in the
Amended Credit Agreement and the other Loan Documents and (y) in Section 5 of
this Amendment shall, in each case, be true and correct in all material respects
(or in all respects if the applicable representation and warranty is qualified
by Material Adverse Effect or any other materiality qualifier) on and as of the
First Amendment Effective Date.
 
(c)           The Administrative Agents shall have received a certificate of an
appropriate officer of the Borrower certifying that the conditions set forth in
Section 4(b) of this Amendment have been satisfied.
 
(d)           Administrative Agents shall have received (to the extent requested
by the Administrative Agents) a certificate of the Secretary or Assistant
Secretary or similar officer of each of the Loan Parties dated the First
Amendment Effective Date and certifying:
 
 
 

--------------------------------------------------------------------------------

 
 
                (i)that attached thereto is a true and complete copy of the
certificate or articles of incorporation, certificate of limited partnership,
certificate of formation or other equivalent constituent and governing
documents, including all amendments thereto, of such Loan Party, certified as of
a recent date by the Secretary of State (or other similar official or
Governmental Authority) of the jurisdiction of its organization;
 
                (ii)that attached thereto is a true and complete copy of a
certificate as to the good standing (to the extent available in such
jurisdiction) of such Loan Party from the jurisdiction of its organization as of
a recent date from such Secretary of State (or other similar official or
Governmental Authority) and bring down good standings as of the First Amendment
Effective Date (or if agreed to by the Administrative Agents, one or two
Business Days immediately prior to the First Amendment Effective Date);
 
                (iii)that attached thereto is a true and complete copy of the
by-laws (or partnership agreement, limited liability company agreement or other
equivalent constituent and governing documents) of such Loan Party as in effect
on the First Amendment Effective Date and at all times since a date prior to the
date of the resolutions described in the following clause (iv);
 
                (iv)that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors (or equivalent governing
body) of such Loan Party, authorizing the execution, delivery and performance by
such Loan Party of this Agreement, and the execution, delivery and performance
of each of the other Loan Documents required hereby with respect to such Loan
Party and that such resolutions have not been modified, rescinded or amended and
are in full force and effect on the First Amendment Effective Date; and
 
(v)          as to the incumbency and specimen signature of each officer or
authorized signatory executing this Agreement or any other Loan Document in
connection herewith on behalf of such Loan Party.
 
(e)           The Administrative Agents and the First Amendment Arrangers shall
have received on or prior to the First Amendment Effective Date, in immediately
available funds, payment or reimbursement (or the Borrower shall have made
arrangements reasonably satisfactory to the Administrative Agents for such
payment or reimbursement) of all costs, fees, out-of-pocket expenses,
compensation and other amounts then due and payable in connection with this
Amendment, including all reasonable invoiced fees and expenses of Cahill Gordon
& Reindel LLP, as counsel to the Administrative Agents and the First Amendment
Arrangers, to the extent invoiced at least two (2) Business Days prior to the
First Amendment Effective Date.
 
SECTION 5.                      Representations and Warranties.  By its
execution of this Amendment, each Loan Party hereby certifies as of the date
hereof that:
 
(a)           this Amendment and the other documents executed in connection
herewith and therewith have been duly authorized by all necessary corporate or
other organizational action, and (ii) do not (A) contravene the terms of any of
such Loan Party’s Organization Documents; (B) conflict with or result in any
breach or contravention of, or the creation of any Lien under, (x) any
Contractual Obligation (including, without limitation, the Credit Agreement) to
which any Loan Party is a party or (y) any order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which any Loan Party or its
property is subject, except, in each case to the extent that such breach,
contravention or creation of any such Lien could not reasonably be expected to
have a Material Adverse Effect; or (C) violate any material Law;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           no approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Amendment or any
other documents executed in connection herewith and therewith to which it is a
party; except for such as have been made or obtained and are in full force and
effect.
 
(c)           This Amendment has been, and each other Loan Document to which
each Loan Party is a party, when delivered hereunder, will have been, duly
executed and delivered by such Loan Party.  This Amendment constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of each Loan Party party thereto, enforceable against such
Loan Party in accordance with its terms, subject to (a) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (b) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and (c) implied covenants of good faith and fair
dealing.
 
(d)           Each Loan Party (i) is a corporation or limited liability company
duly organized or formed, validly existing and in good standing under the Laws
of the jurisdiction of its incorporation or organization, (ii) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (A) own its assets and carry on its business and (B)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, (iii) is duly qualified and is licensed and in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license, and (iv) is in compliance with all Laws; except in each case referred
to in subsection (ii)(A), (iii) or (iv), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.
 
(e)           Immediately before (after giving effect to the waiver set forth in
Section 3) and immediately after the First Amendment Effective Date, no Default
or Event of Default shall have occurred and be continuing.
 
(f)           The representations and warranties of each Loan Party set forth in
the Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the First Amendment Effective Date (it being
understood that, to the extent that any such representation or warranty
specifically refers to an earlier date, it shall be true and correct in all
material respects as of such earlier date and any such representation or
warranty that is qualified as to “materiality,” “material adverse effect” or
similar language shall be true and correct in all respects (after giving effect
to any such qualification therein)).
 
SECTION 6.                      Acknowledgments.  Each Loan Party hereby
expressly acknowledges the terms of this Amendment and reaffirms, as of the date
hereof, (i) the covenants and agreements contained in each Loan Document to
which it is a party, including, in each case, such covenants and agreements as
in effect immediately after giving effect to this Amendment and the transactions
contemplated hereby, (ii) its guarantee of the Obligations pursuant to the
Guaranty Agreement and (iii) its grant of Liens on the Collateral to secure the
Obligations pursuant to the Security Documents.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 7.                      Amendment, Modification and Waiver.  This
Amendment may not be amended, modified or waived except pursuant to a writing
signed by each of the parties hereto.
 
SECTION 8.                      Entire Agreement.  This Amendment, the Amended
Credit Agreement and the other Loan Documents constitute the entire agreement
among the parties hereto with respect to the subject matter hereof and thereof
and supersede all other prior agreements and understandings, both written and
verbal, among the parties hereto with respect to the subject matter hereof.
Except as expressly set forth herein, this Amendment and the Amended Credit
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of any party under, the
Credit Agreement, nor alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. It is understood and agreed that each
reference in each Loan Document to the “Credit Agreement”, whether direct or
indirect, shall hereafter be deemed to be a reference to the Amended Credit
Agreement, that this Amendment is a “Loan Document” for all purposes of the
Credit Agreement (as amended hereby) and the other Loan Documents.
 
SECTION 9.                     GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. SECTIONS 9.09
AND 9.10 OF THE CREDIT AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE INTO THIS
AMENDMENT AND SHALL APPLY HERETO.
 
SECTION 10.                    Severability.  Any provision of this Amendment
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions thereof; and the invalidity of a particular
provision in a particular jurisdiction shall not invalidate such provision in
any other jurisdiction.
 
SECTION 11.                    Counterparts.  This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy, e-mailed.pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Amendment.
 
SECTION 12.                    Headings.  Section headings used herein are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.
 
[Remainder of Page Intentionally Left Blank]
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
[ex10_1sig1.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig2.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig3.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig4.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig5.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig6.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig7.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig8.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig9.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig10.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig11.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig12.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig13.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig14.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig15.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig16.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig17.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig18.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig19.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig20.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig21.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig22.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig23.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig24.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig25.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig26.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig27.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig28.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig29.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig30.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig31.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig32.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig33.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig34.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig35.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig36.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig37.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig38.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig39.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig40.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig41.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig42.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig43.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig44.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig45.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig46.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig47.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig48.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig49.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig50.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig51.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig52.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig53.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig54.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig55.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig56.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig57.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig58.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig59.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig60.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig61.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig62.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig63.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig64.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig65.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig66.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig67.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig68.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig69.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig70.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig71.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig72.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig73.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig74.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig75.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig76.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig77.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig78.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig79.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig80.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig81.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig82.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig83.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig84.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig85.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig86.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig87.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig88.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig89.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig90.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig91.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig92.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig93.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig94.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig95.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig96.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig97.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig98.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig99.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig100.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig101.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig102.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig103.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig104.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig105.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig106.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig107.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig108.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig109.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig110.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig111.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig112.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig113.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig114.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig115.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig116.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig117.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig118.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig119.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig120.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig121.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig122.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig123.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig124.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig125.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig126.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig127.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig128.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig129.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig130.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_1sig131.jpg]
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their authorized signatories as of the date first written
above.     HILL-ROM HOLDINGS, INC., as the Borrower     By: Name: Steve J.
Strobel  Title:Senior Vice President and  Chief Financial
Officer       [Hill-Rom — First Amendment]     HILL-ROM, INC.  HILL-ROM
SERVICES, INC.  HILL-ROM COMPANY, INC.  HILL-ROM MANUFACTURING, INC.  ASPEN
SURGICAL PRODUCTS HOLDING, INC. ASPEN SURGICAL PRODUCTS, INC.  ADVANCED
RESPIRATORY, INC.  ALLEN MEDICAL SYSTEMS, INC.  TRUMPF MEDICAL SYSTEMS,
INC.  HILL-ROM MANUFACTURING REAL ESTATE HOLDINGS LLC  HILL-ROM COMPANY REAL
ESTATE HOLDINGS LLC WELCH ALLYN, INC.  WELCH ALLYN REAL ESTATE HOLDINGS
LLC    By:  me: Steven J. SeI Title: Senior Vice President and Chief Financial
Officer [Hill-Rom -- First Amendment]    GOLDMAN SACHS BANK USA, as Term Loan B
Administrative Agent     By:  Name:   Title:       IHill-Rom — First
Amendment]   Elizabeth Fischer  Authorized Signatory    JPMORGAN CHASE BANK,
N.A., as Term Loan A/Revolver Administrative Agent     By:  Name: Erik
Barragan  Title: Authorized Officer      [Hill-Rom — First Amendment]    Raymond
James Bank, NA., as a Term A Lender & Term B Lender    By:   Li Jason
Williams  Vice President [Hill-Rom — First Amendment)    BATTALION CLO III LTD.,
as a Term B Lender  BY: BRIGADE CAPITAL MANAGEMENT LP As Collateral
Manager  By:  Name: James Keogh  Title: Operations Manager    If a second
signature is necessary:     By:  Name: Title:      [Hill-Rom — First
Amendment]    Battalion CLO IX Ltd., as a Term B Lender  By: Brigade Capital
Management, LP as Collateral Manager By:  Name: James Keogh  Title: Operations
Manager    If a second signature is necessary:     By:  Name:
Title:     [Hill-Rom — First Amendment]    Battalion CLO V Ltd., as a Term B
Lender  By: BRIGADE CAPITAL MANAGEMENT, LP as Collateral Manager By:  Name:
James Keogh  Title: Operations Manager    If a second signature is
necessary:     By:  Name: Title:     [Hill-Rom — First
Amendment]    Metropolitan Commercial Bank, as a Term B Lender  -
By:  Name:  Charles F. Azzara First Vice President  James O’Donohue Senior Vice
President     By:      [Hill-Rom—First Amendment]    ProAssurance Casualty
Company, as a Term B Lender       By:  Name: Leo Dierckman  Title: Senior Vice
President    If a second signature is necessary:     By:  Name:
Title:      [Hill-Rom — First Amendment]    Citizens First Bank,  as a Term B
Lender  By  Name: Steve Kurtz Title: President & CEO    [Hill-Rom — First
Amendment]    AllianceBernstein Institutional Investments - AXA High Yield Loan
II Portfolio, as a Term B Lender By AllianceBernstein L.P., as Investment
Advisor      By: . Name: Neil Ruffell  Title: VP - Corporate Actions    If a
second signature is necessary:     By:  Name: Title:    [Hill-Rom — First
Amendment]    AllianceBernstein Institutional Investments - AXA  High Yield Loan
Portfolio, as a Term B Lender  BY AllianceBernstein L.P., as Investment
Advisor      By: . Name: Neil Ruffell  Title: VP - Corporate Actions    If a
second signature is necessary:     By:  Name: Title:    [Hill-Rom — First
Amendment]    KeyBank National Association, as a Term A Lender and Revolving
Lender      By:     Name:  David A. Wild  Title: Senior Vice President   — First
Amendment]    CATHAY BANK, as a Term B Lender    By: Name: Nancy A.
Moore  Title: Senior Vice President   [If a second signature is
necessary:    By:N/A Name: Title:       [Hill-Rom — First
Amendment]    CITIBANK, N.A., as a Revolving Lender    By: Name: Patricia Guerra
Heh Title: Vice President  [Hill-Rom - First Amendment]     CITIBANK, N.A., as a
Term A Lender   Name: Patricia Guerra Heh Title: Vice President  [Hill-Rom —
First Amendment]    Trustmark National Bank, as a Term A
Lender     By:  Name:  Louise Barden  Title:Senior Vice President   [Hill-Rom —
First Amendment]    JPMORGAN CHASE BANK, N.A., as a Term A Lender and Revolving
Lender     By:  Name: Erik Barragan  Title: Authorized Officer  [Hill-Rom —
First Amendment]    BNPP IP CLO 2014-11, Ltd., as a Term B Lender   By:  Name:
Vanessa Ritter Title: Portfolio manager    [If a second signature is
necessary:    By:  Name: Title:        [Hill-Rom — First Amendment]    Generali,
as a Term B Lender   By:  Name: Denis Tian  Title: Portfolio manager    If a
second signa      By:  Javier  Peres Diaz Title: Portfolio manager  [Hill-Rom —
First Amendment]    BNPP IP CLO 2014-1 Ltd , as a Term B Lender   By:  Name:
Vanessa Ritter  Title: Portfolio manager    [If a second signature is
necessary:    By:  Name: Title:] [Hill-Rom — First Amendment]    STIFEL BANK &
TRUST, as a Term B Lender   By:  Name.   Benjamin L. Dodd Title: Senior Vice
President     [Hill-Rom — First Amendment]    STIFEL BANK & TRUST, as a Term A
Lender   By:  Name:   Benjamin L. Dodd Title: Senior Vice
President     [Hill-Rom — First Amendment]    CITIZENS BANK,
NATIONAL  ASSOCIATION, as a Term A Lender, and a Revolving Lender    By:  Name:
Charles T.. Bender Title:  Vice President [Hill-Rom — First Amendment]    City
of New York Group Trust, as a Term B Lender        By:  Name: Benjamin
Fandinola  Title: Trade Operations Specialist    If a second signature is
necessary:     By:  Name: Title:     [Hill-Rom — First Amendment]    CSAA
Insurance Exchange, as a Term B Lender        By:  Name: Benjamin
Fandinola  Title: Trade Operations Specialist    If a second signature is
necessary:     By:  Name: Title:     [Hill-Rom — First Amendment]    Floating
Rate Loan Fund, a series of 525 Market Street Fund, LLC, as a Term B Lender  by:
Wells Capital Management, as Investment Advisor       By:  Name: Benjamin
Fandinola  Title: Trade Operations Specialist     If a second signature is
necessary:     By:  Name: Title:        [Hill-Rom — First Amendment]    Mt.
Whitney Securities, LLC, as a Term B Lender        By:  Name: Benjamin
Fandinola  Title: Trade Operations Specialist    If a second signature is
necessary:     By:  Name: Title:     [Hill-Rom — First Amendment]    Wells Fargo
Multi-Sector Income Fund, as a Term B Lender  by: Wells Capital Management, as
Investment Advisor       By:  Name: Benjamin Fandinola  Title: Trade Operations
Specialist     If a second signature is necessary:     By:  Name:
Title:        [Hill-Rom — First Amendment]    Wells Fargo Bank, N.A., as a
Revolving and Term A Lender  By:   Name: Title:   Wells Fargo Bank, N.A. Monique
Dubisky  Director    If a second signature is necessary:    By:  Name: Title:  —
First Amendment]    CTBC Bank Co., Ltd. New York Branch as a Term A Lender and
Term B Lender     By:  Name:   Ralph Wu  Title: SVP & General Manager  [Hill-Rom
— First Amendment]    NexBank SSB, as a Term B Lender  Name: Matt Siekielski
Title: COO  [Hill-Rom   First Amendment]    TriState Capital Bank, as a Term A
Lender     By:  N me: Ellen S. Frank  Title:  Senior Vice President     [If a
second signature is necessary:    By:  Name: Title:  [Hill-Rom — First
Amendment]      ERSTE  GROUP  BANK AG,as  a Term B Lender  By:   Name:
Title:   BRANDON A. MEYERSON MANAGING DIRECTO ERSTE GROUP BANK AG    [if a
second signature is necessary:    By:  Name:   Title]        [Hill-Rom — First
Amendment]   BRIAN J. LYNCH SENIOR VICE PRESIDENT  ERSTE GROUP BANK
AG    BlueMountain CLO 2015-2, Ltd., as a Term B Lender By: BlueMountain Capital
Management, LLC       By:  Name: Meghan Fornshell Title: Operations
Analyst    If a second signature is necessary:     By:  Name:
Title:     [Hill-Rom — First Amendment]    BlueMountain CLO 2015-3 Ltd, as a
Term B Lender By: Name: Meghan Fornshell Title: Operations Analyst    If a
second signature is necessary:     By:  Name: Title:     [Hill-Rom — First
Amendment]    BlueMountain CLO 2015-4, Ltd., as a Term B Lender By: BlueMountain
Capital Management, LLC       By:  Name: Meghan Fornshell Title: Operations
Analyst    If a second signature is necessary:     By:  Name:
Title:     [Hill-Rom — First Amendment]    Fifth Third Bank, as a Term A Lender
and Revolving Lender     By:  Name: Mike Gifford Title: Vice President       AZB
Funding 6, as a Term A and Term B Lender   By:  Name:  Shuji
Tsubota  Title:Authorized Signatory   [Hill-Rom — First Amendment]    PNC Bank,
National Association, as a Tell!! A Lender & Revolving Lender     By:  Name:
Tracy J. Venable  Title:  Senior Vice President    Hastings Mutual Insurance
Company, as a Term B Lender       By:  Name: Kathy News  Title: Senior Portfolio
Manager    If a second signature is necessary:     By:  Name:
Title:     [Hill-Rom — First Amendment]      THE GOVERNOR AND COMPANY OF THE
BANK OF IRELAND, as a Term B Lender  By°    Name: 011ie Conneely  Title:
Authorized Signatory By:   Name: Frank Schmitt   Title: Authorized
Signatory       OZLM Funding, Ltd., as a Term B Lender  By: Och-Ziff  Management
LP, its collateral   manager  By: Och-Ziff  Management LP, its general
partner   By    Joel Frank  Chief Financial Officer     OZLM Funding II, Ltd.,
as a Term B Lender  By: Och-Ziff  Management LP, its collateral   manager  By:
Och-Ziff  Management LP, its general partner   By    Joel Frank  Chief Financial
Officer    OZLM Funding III, Ltd., as a Term B Lender  By: Och-Ziff  Management
LP, its collateral   manager  By: Och-Ziff  Management LP, its general
partner   By    Joel Frank  Chief Financial Officer    OZLM Funding IV, Ltd., as
a Term B Lender  By: Och-Ziff  Management LP, its collateral   manager  By:
Och-Ziff  Management LP, its general partner   By    Joel Frank  Chief Financial
Officer       OZLM Funding V, Ltd., as a Term B Lender  By: Och-Ziff  Management
LP, its collateral   manager  By: Och-Ziff  Management LP, its general
partner   By    Joel Frank  Chief Financial Officer    OZLM Funding VI, Ltd., as
a Term B Lender  By: Och-Ziff  Management LP, its collateral   manager  By:
Och-Ziff  Management LP, its general partner   By    Joel Frank  Chief Financial
Officer    OZLM Funding IX, Ltd., as a Term B Lender  By: Och-Ziff  Management
LP, its collateral   manager  By: Och-Ziff  Management LP, its general
partner   By    Joel Frank  Chief Financial Officer    OZLM Funding XIII, Ltd.,
as a Term B Lender  By: Och-Ziff  Management LP, its collateral   manager  By:
Och-Ziff  Management LP, its general partner   By    Joel Frank  Chief Financial
Officer   OZLM Funding XIV, Ltd., as a Term B Lender  By: Och-Ziff  Management
LP, its collateral   manager  By: Och-Ziff  Management LP, its general
partner   By    Joel Frank  Chief Financial Officer    [Hill-Rom — First
Amendment]    FIRSTMERIT BANK, N.A., as a Term A Lender and Term B
Lender  By:  Name: Evan Bing  Title: Vice President    [Hill-Rom — First
Amendment]    City of New York Group Trust, as a Term B Lender        By:  Name:
Benjamin Fandinola  Title: Trade Operations Specialist    If a second signature
is necessary:     By:  Name: Title:     [Hill-Rom — First Amendment]    CSAA
Insurance Exchange, as a Term B Lender        By:  Name: Benjamin
Fandinola  Title: Trade Operations Specialist    If a second signature is
necessary:     By:  Name: Title:     [Hill-Rom — First Amendment]    Floating
Rate Loan Fund, a series of 525 Market Street Fund, LLC, as a Term B Lender  by:
Wells Capital Management, as Investment Advisor       By:  Name: Benjamin
Fandinola  Title: Trade Operations Specialist     If a second signature is
necessary:     By:  Name: Title:        [Hill-Rom — First Amendment]    Mt.
Whitney Securities, LLC, as a Term B Lender        By:  Name: Benjamin
Fandinola  Title: Trade Operations Specialist    If a second signature is
necessary:     By:  Name: Title:     [Hill-Rom — First Amendment]    Wells Fargo
Multi-Sector Income Fund, as a Term B Lender  by: Wells Capital Management, as
Investment Advisor       By:  Name: Benjamin Fandinola  Title: Trade Operations
Specialist     If a second signature is necessary:     By:  Name:
Title:        [Hill-Rom — First Amendment]    ARES ENHANCED LOAN
INVESTMENT  STRATEGY IR LTD., as a Term B Lender  BY: ARES ENHANCED LOAN
MANAGEMENT IR, L.P., AS PORTFOLIO MANAGER  BY: ARES ENHANCED LOAN IR GP, LLC,
ITS GENERAL PARTNER        By  Name: Daniel Hayward  Title: Authorized
Signatory    If a second signature is necessary:     By:  Name:
Title:      [Hill-Rom — First Amendment]    Ares Senior Loan Trust, as a Term B
Lender  BY: Ares Senior Loan Trust Management, L.P., Its Investment Adviser  By:
Ares Senior Loan Trust Management, LLC, Its General Partner      By.  Name:
Daniel Hayward  Title: Authorized Signatory    If a second signature is
necessary:     By:  Name: Title: [Hill-Rom — First Amendment]    ARES XXIX CLO
LTD., as a Term B Lender  By: Ares CLO Management XXIX, L.P., its Asset
Manager  By: Ares CLO GP XXIX, LLC, its General Partner      By  Name: Daniel
Hayward  Title: Authorized Signatory    If a second signature is
necessary:     By:  Name: Title:   [Hill-Rom — First Amendment]    ARES XXV CLO
LTD., as a Term B Lender  BY: Ares CLO Management XXV, L.P., its Asset
Manager  By: Ares CLO GP XXV, LLC, its General Partner      By  Name: Daniel
Hayward  Title: Authorized Signatory    If a second signature is
necessary:     By:  Name: Title:   [Hill-Rom — First Amendment]    ARES XXVI CLO
LTD., as a Term B Lender  BY: Ares CLO Management XXVI, L.P., its Collateral
Manager  By: Ares CLO GP XXVI, LLC, its General Partner Name: Daniel
Hayward  Title: Authorized Signatory    If a second signature is
necessary:     By:  Name: Title: [Hill-Rom — First Amendment]    ARES XXVII CLO
LTD., as a Term B Lender  By: Ares CLO Management XXVII, L.P., its Asset
Manager  By: Ares CLO GP XXVII, LLC, its General Partner      By  Name: Daniel
Hayward  Title: Authorized Signatory    If a second signature is
necessary:     By:  Name: Title:   [Hill-Rom — First Amendment]    Ares XXXI CLO
Ltd., as a Term B Lender  By: Ares CLO Management XXXI, L.P., its Portfolio
Manager  By: Ares Management LLC, its General Partner      By  Name: Daniel
Hayward  Title: Authorized Signatory    If a second signature is
necessary:     By:  Name: Title:   [Hill-Rom — First Amendment]    Ares XXXII
CLO Ltd., as a Term B Lender  By: Ares CLO Management XXXII, L.P., its Asset
Manager By.  Name: Daniel Hayward  Title: Authorized Signatory    If a second
signature is necessary:     By:  Name: Title: [Hill-Rom — First
Amendment]    Ares XXXIV CLO Ltd., as a Term B Lender  By: Ares CLO Management
LLC, its collateral manager      By.  Name: Daniel Hayward  Title: Authorized
Signatory    If a second signature is necessary:     By:  Name:
Title:     [Hill-Rom — First Amendment]    Ares XXXVII CLO Ltd., as a Term B
Lender  By: Ares CLO Management LLC, its asset manager      By.  Name: Daniel
Hayward  Title: Authorized Signatory    If a second signature is
necessary:     By:  Name: Title:     [Hill-Rom — First Amendment]    Ares
XXXVIII CLO Ltd., as a Term B Lender  By: Ares CLO Management II LLC, its asset
manager       By.    Name: Daniel Hayward  Title: Authorized Signatory      If a
second signature is necessary:     By:  Name: Title:     [Hill-Rom — First
Amendment]    AVIVA STAFF PENSION SCHEME, as a Term B Lender  BY: Ares
Management Limited, its Manager      By  Name: Daniel Hayward  Title: Authorized
Signatory    If a second signature is necessary:     By:  Name:
Title:    [Hill-Rom — First Amendment]    COMMUNITY INSURANCE COMPANY, as a Term
B Lender  BY: ARES WLP MANAGEMENT, L.P., ITS INVESTMENT MANAGER  BY: ARES WLP
MANAGEMENT GP, LLC, ITS GENERAL PARTNER      By'  Name: Daniel Hayward  Title:
Authorized Signatory    If a second signature is necessary:     By:  Name:
Title:        [Hill-Rom — First Amendment]    KAISER FOUNDATION HOSPITALS, as a
Term B Lender  BY: Ares Management LLC, as portfolio manager      By  Name:
Daniel Hayward  Title: Authorized Signatory    If a second signature is
necessary:     By:  Name: Title:    [Hill-Rom — First Amendment]    KAISER
PERMANENTE GROUP TRUST, as a Term B Lender  BY: Kaiser Foundation Health Plan,
Inc., as named ifduciary By: Ares Management LLC, as portfolio
manager        Name: Daniel Hayward  Title: Authorized Signatory    If a second
signature is necessary:     By:  Name: Title: [Hill-Rom — First
Amendment]    Lloyds Bank Pension Trust (No. 1) Limited as trustee of Lloyds
Bank Pension Scheme No. 1, as a Term B  Lender  BY: Ares Management Limited, its
Investment Manager       Name: Daniel Hayward  Title: Authorized Signatory    If
a second signature is necessary:     By:  Name: Title: [Hill-Rom — First
Amendment]    Lloyds Bank Pension Trust (No. 2) Limited as trustee of Lloyds
Bank Pension Scheme No. 2, as a Term B  Lender  BY: Ares Management Limited, its
Investment Manager       Name: Daniel Hayward  Title: Authorized Signatory    If
a second signature is necessary:     By:  Name: Title: [Hill-Rom — First
Amendment]    ONTARIO PUBLIC SERVICE EMPLOYEES UNION  PENSION PLAN TRUST FUND,
as a Term B Lender By : AELIS X Management, L.P., its investment  counsel  By :
AELIS X Management GP, LLC, its general partner        By.  Name: Daniel
Hayward  Title: Authorized Signatory    If a second signature is
necessary:     By:  Name: Title:      [Hill-Rom — First
Amendment]    Renaissance Floating Rate Income Fund, as a Term B Lender  BY:
Ares Capital Management II LLC, as Portfolio Sub-Advisor      By  Name: Daniel
Hayward  Title: Authorized Signatory    If a second signature is
necessary:     By:  Name: Title:   [Hill-Rom — First Amendment]    SEI
INSTITUTIONAL INVESTMENTS TRUST - OPPORTUNISTIC INCOME FUND, as a Term B
Lender  BY: ARES MANAGEMENT LLC, AS SUBADVISOR       By  Name: Daniel
Hayward  Title: Authorized Signatory    If a second signature is
necessary:     By:  Name: Title: [Hill-Rom — First Amendment]    SEI
INSTITUTIONAL MANAGED TRUST  ENHANCED INCOME FUND, as a Term B Lender BY: ARES
MANAGEMENT LLC, AS SUB- ADVISER       By  Name: Daniel Hayward  Title:
Authorized Signatory    If a second signature is necessary:     By:  Name:
Title:   [Hill-Rom — First Amendment]    Credit Industriel et Commercial — New
York Branch,  as a [Term A Lender][Term B Lender]     By:  Name: Marcus
Edward  Title:  Managing Director     By:  Nye: Gary Weiss  Title:Managing
Director [Hill-Rom — First Amendment]    Sumitomo Mitsui Banking Corporation, as
a Term A Lender and Revolving Lender     - .,,,-----   By:   - Name: David W.
Kee  Title: Managing Director     [Hill-Rom — First Amendment]       State
Street Bank and Trust Company [     ], as a [Term A Lender][Term B
Lender][Revolving Lender] By:       Name: Michael G Berriam Vice President   [if
a second signature is necessary:    By:  Name: Title:      [Hill-Rom — First
Amendment]    The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Revolving
Lender     By:  Name: Brian MeNany Title:  Director  [Hill-Rom — First
Amendment]    MUFG Union Bank, as a Term A Lender     By:  Name: Brian McNany
Title:  Director    [Hill-Rom — First Amendment]     PARK STERLING BANK, as a
Term A Lender   B  Name: John S. Natale  Title: Senior Vice
President      [Hill-Rom — First Amendment]    TD BANK, NA., as a Term A Lender
and Revolving Lender     By:  Name: Shreya Shah  Title:  Senior Vice
President  (Hill-Rom — First Amendment'    Denali Capital CLO XII, Ltd., as a
Term B Lender  BY: Crestline Denali Capital, L.P., collateral manager
for  DENALI CAPITAL CLO XII, LTD.      By:  Name: Kelli Marti  Title: Managing
Director    If a second signature is necessary:     By:  Name: Title:  [Hill-Rom
— First Amendment]    BANK OF AMERICA N.A., as a Term A  Lender, a Revolving
Lender and an Issuing Bank     By:  Name: Robert LaPorte  Title:  Senior Vice
President  [Hill-Rom — First Amendment]      Commerzbank AG, New York Branch as
a Revolving Lender     By:  Name: Pedro Bell Title:  Director     If a second
signature is necessary:  By:  Name: Anne Culver  Title:  Assistant Vice
President   [Hill-Rom -  First Amendment]    Arch Investment Holdings III Ltd.,
as a Term B Lender  BY: PineBridge Investments LLC As Collateral
Manager       By:  Name: Steven Oh  Title: Managing Director    If a second
signature is necessary:     By:  Name: Title:   [Hill-Rom — First
Amendment]    Galaxy XI CLO, Ltd., as a Term B Lender  BY: PineBridge
Investments LLC As Collateral Manager        By:  Name: Steven Oh  Title:
Managing Director    If a second signature is necessary:     By:  Name:
Title:  [Hill-Rom — First Amendment]    Galaxy XIV CLO, Ltd., as a Term B
Lender  BY: PineBridge Investments LLC, as Collateral Manager        By:  Name:
Steven Oh  Title: Managing Director    If a second signature is
necessary:     By:  Name: Title:  [Hill-Rom — First Amendment]    Galaxy XV CLO,
Ltd., as a Term B Lender By: PineBridge Investments LLC  As Collateral
Manager        By:  Name: Steven Oh  Title: Managing Director    If a second
signature is necessary:     By:  Name: Title:  [Hill-Rom — First
Amendment]    Lancashire Insurance Company Limited, as a Term B Lender  By:
PineBridge Investments Europe Limited As Collateral Manager       By:  Name:
Steven Oh  Title: Managing Director    If a second signature is
necessary:     By:  Name: Title:  [Hill-Rom — First Amendment]    Pinnacol
Assurance, as a Term B Lender BY: PineBridge Investments LLC  Its Investment
Manager    By:  Name: Steven Oh  Title: Managing Director    If a second
signature is necessary:     By:  Name: Title:   [Hill-Rom — First
Amendment]    VALIDUS REINSURANCE LTD, as a Term B Lender  BY: PineBridge
Investments LLC Its Investment Manager         By:  Name: Steven Oh  Title:
Managing Director    If a second signature is necessary:     By:  Name:
Title:   [Hill-Rom — First Amendment]    Deutsche Bank AG New York, as a Term B
Lender     DEUTSCHE BANK AG NEW YORK BRANCH .    By:  Name: Ho Yeun Chin
Assistant Vice President    By: Name: Title:      — First Amendment] Andrew
MacDonald Assistant Vice President       [Hill-Rom — First
Amendment]     GOLDMAN SACHS BANK USA, as a Revolving Lender   By  Name: Jerry
Li  Title: Authorized Signatory       [Hill-Rom -- First Amendment]     GOLDMAN
SACHS BANK USA, as a Term A Lender   By  Name: Jerry Li  Title: Authorized
Signatory  GOLDMAN SACHS BANK USA, as a Term B Lender   By  Name: Jerry
Li  Title: Authorized Signatory      [Hill-Rom — First Amendment]  Adams Mill
CLO Ltd.   as a Term B Lender  By: SHENKMAN CAPITAL MANAGEMENT, INC.,  as
Collateral Manager   By:  Name: Justin Slatky  Title: Executive Vice President
[Hill-Rom — First Amendment]  AEGIS Electric and Gas International Services,
Ltd.   as a Term B Lender  By: SHENKMAN CAPITAL MANAGEMENT, INC.,  as Investment
Manager    By:  Name: Justin Slatky  Title: Executive Vice
President      [Hill-Rom — First Amendment]  Associated Electric & Gas Insurance
Services Limited   as a Term B Lender   By: SHENKMAN CAPITAL MANAGEMENT, INC.,
as Investment Mainager   By:  Name: Justin Slatky  Title: Executive Vice
President      [Hill-Rom — First Amendment}  Cervantes Portfolio, LLC   as a
Term B Lender  By: SHENKMAN CAPITAL MANAGEMENT, INC.,  as Investment
Manager    By:  Name: Justin Slatky  Title: Executive Vice President  [Hill-Rom
-- First Amendment]  Christian Super   as a Term B Lender   By: SHENKMAN CAPITAL
MANAGEMENT, INC.,      By:   as Investment Manager Name: Justin Slatky  Title:
Executive Vice President    [Hill-Rom — First Amendment]  Credos Floating Rate
Fund LP  as a Term B Lender   By: SHENKMAN CAPITAL MANAGEMENT, INC.,   as
General Partner   By:      Name: Justin Slatky  Title: Executive Vice President
[Hill-Rom — First Amendment]   Electronic Data Systems 1994 Pension Scheme   as
a Term B Lender   By: SHENKMAN CAPITAL MANAGEMENT, INC.,  as Investment
Manager    By:  Name: Justin Slatky  Title: Executive Vice President [Hill-Rom —
First Amendment]     Electronic Data Systems Retirement Plan  as a Term B
Lender   By: SHENKMAN CAPITAL MANAGEMENT, INC.,  as Investment
Manager     By:    Name: Austin Slatky Title: Executive Vice
President        [Hill-Rom — First Amendment]  Four Points Multi-Strategy Master
Fund, Inc.   as a Term B Lender  By: SHENKMAN CAPITAL MANAGEMENT, INC.,  as
Investment Manager for the Loan Account  By:  Name: Justin Slatky  Title:
Executive Vice President      [Hill-Rom — First Amendment]    GuideStone Funds
Flexible Income Fund  as a Term B Lender  By: S1JENKMAN CAPITAL MANAGEMENT,
INC.,  as Investment Manager    By: Name:   Justin Slatky Title: Executive Vice
President [Hill-Rom — First Amendment]  Health Employees Superannuation Trust
Australia   as a Term B Lender   By: SHENKMAN CAPITAL MANAGEMENT, INC.,  as
Investment   By:  Name: Justin Slatky  Title: Executive Vice President [Hill-Rom
— First Amendment]   Highmark Inc.  as a Term B Lender   By: SHENKMAN CAPITAL
MANAGEMENT, INC.,  as Investment Manager    By:  Name: Justin Slatky  Title:
Executive Vice President [Hill-Rom — First Amendment]   Jefferson Mill CLO,
Ltd.  as a Term B Lender   By: SHENKMAN CAPITAL MANAGEMENT, INC.,  as Collateral
Manager   By:  Name: Justin Slatky  Title: Executive Vice President [Hill-Rom —
First Amendment]  Kentucky Retirement Systems (Shenkman — Insurance Fund
Account)   as a Term B Lender  By: SHENKMAN CAPITAL MANAGEMENT, INC.,  as
Investment Manager   By: Name: Justin Slatky  Title: Executive Vice
President  [Hill-Ram — First Amendment]   Kentucky Retirement Systems (Shenlcman
— Pension Account)   as a Term B Lender  By: SHENKMAN CAPITAL MANAGEMENT,
INC.,  as Investment Manager   By:  Name: Justin Slatky  Title: Executive Vice
President [Hill-Rom — First Amendment]  Teachers' Retirement System of the State
of Kentucky   as a Term B Lender  By: SHENKMAN CAPITAL MANAGEMENT, INC.,  as
Investment Manager    By:  Name: Justin Slatky  Title: Executive Vice
President  [Hill-Rom -- First Amendment]   Kentucky Teachers' Retirement System
Insurance Trust Fund  as a Term B Lender  By: SHENKMAN CAPITAL MANAGEMENT,
INC.,  as Investment Manager   By:  Name: Justin Slatky  Title: Executive Vice
President [Hill-Rom — First Amendment]        Providence Health & Services
Investment Trust (Bank Loans Portfolio)  as a Term B Lender   By: SHENKMAN
CAPITAL MANAGEMENT, INC.,  as Investment Manager     By:    Name:  Justin Slatky
Title: Executive Vice President        [Hill-Rom — First Amendment]  Shenkman
Floating Rate High Income Fund   as a Term B Lender  By: SHENKMAN CAPITAL
MANAGEMENT, INC.,  as Collateral Manager   By:  Name Justin Slatky  Title:
Executive Vice President  [Hill-Rom — First Amendment]   Sudbury Mill CLO,
Ltd.  as a Term B Lender   By: SHENKMAN CAPITAL MANAGEMENT, INC.,  as Collateral
Manager  By:  Name: Justin Slatky  Title: Executive Vice President [Hill-Rom —
First Amendment]   Texas PrePaid Higher Education Tuition Board  as a Term B
Lender  By: SHENKMAN CAPITAL MANAGEMENT, INC.,  as Investment
Adviser    By:  Name: J stin Slatky  Title: Executive Vice President [Hill-Rom —
First Amendment]    Trustmark Insurance Company  as a Term B Lender  By:
SHENKMAN CAPITAL MANAGEMENT, INC.,  as Investment Advisor     Name: Justin
Slatky  Title: Executive Vice President [Hill-Rom — First Amendment]  Virginia
College Savings Plan,.   as a Term B Lender   By: SHENKMAN CAPITAL MANAGEMENT,
INC.,      By:   as Investment Manager,  Name: Justin Slatky Title: Executive
Vice President    [Hill-Rom --First Amendment]  WM Pool — Fixed Interest Trust
No. 7   as a Term B Lender  By: SHENKMAN CAPITAL MANAGEMENT, INC.,  as
Investment Manager   By:  Name: Justin Slatky  Title: Executive Vice
President      [Hill-Rom — First Amendment]    Greywolf CLO IV, Ltd., as a Term
B Lender  BY: Greywolf Capital Management LP, as Portfolio
Manager      By:  Name: William Troy  Title: Authorized Signatory    If a second
signature is necessary:     By:  Name: Title:   [Hill-Rom — First
Amendment]    Greywolf CLO II, Ltd, as a Term B Lender  BY: Greywolf Capital
Management LP, as Portfolio Manager      By:  Name: William Troy  Title:
Authorized Signatory    If a second signature is necessary:     By:  Name:
Title:   [Hill-Rom — First Amendment]    Greywolf CLO III, Ltd, as a Term B
Lender  BY: Greywolf Capital Management LP, as Portfolio Manager      By:  Name:
William Troy  Title: Authorized Signatory    If a second signature is
necessary:     By:  Name: Title:   [Hill-Rom — First Amendment]    Greywolf CLO
V, Ltd, as a Term B Lender  By: Greywolf Capital Management LP, as Portfolio
Manager      By:  Name: William Troy  Title: Authorized Signatory    If a second
signature is necessary:     By:  Name: Title:   [Hill-Rom — First
Amendment]    BMO HARRIS BANK, N.A., as a Term A Lender, a Term B Lender and a
Revolving Lender     By: Name: Betsy Phillips Title: Director    Banco de
Sabadell, S.A. Miami Branch, as a [Term A Lender][Term B Lender][Revolving
Lender] Name: Enrique Castillo  Title:  Structured Finance Americas
Director      [1-fill-Rom  First Amendment]    Regions Bank, as a Term A Lender
& Revolving Lender      By:  Name: Joseph A. Miller Title: Managing Director
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1


WELCH ALLYN RECAPITALIZATION


The restructuring and recapitalization of the equity ownership of Welch Allyn,
Inc. pursuant to the following transactions and steps:


Step 1:
Hill-Rom Holdings (Gibraltar) Limited (“Hill-Rom Holdings Gibraltar”) files a
“check-the-box” election to be treated as a disregarded entity for U.S. federal
income tax purposes.

 
Step 2:
Hill-Rom Holdings Gibraltar distributes a note (the “Step 2 Note”) to Hill-Rom
(Gibraltar) General Partner Limited (“Hill-Rom Gibraltar GP”) with fair market
value equal to the amount of total earnings and profits of Hill-Rom Holdings
Gibraltar.

 
Step 3:
Hill-Rom Gibraltar GP distributes the Step 2 Note to Hill-Rom EU C.V.

 
Step 4:
Hill-Rom Gibraltar GP adopts Luxembourg corporate form to continue legal
personality, in accordance with the laws of both Gibraltar and Luxembourg (“Lux
HoldCo I”).

 
Step 5:
Hill-Rom Holdings Gibraltar adopts Luxembourg corporate form to continue legal
personality, in accordance with the laws of both Gibraltar and Luxembourg (“Lux
HoldCo II”).

 
Step 6:
Lux Holdco I recapitalizes its common shares into common shares and Convertible
Preferred Equity Certificates (“Series A-CPECs”).

 
Step 7:
Lux Holdco II recapitalizes its common shares into common shares and Matching
Convertible Preferred Equity Certificates (“Series B-CPECs”).

 
Step 8:
Welch Allyn files a Restated Certificate of Incorporation with the New York
Secretary of State which authorizes, in addition to the existing 200 shares of
common stock, no par value (all of which are issued and outstanding and
currently held by Hill-Rom Holdings, Inc.), 1,000 shares of non-voting,
non-convertible, non-participating Class A Preferred Stock, no par value.  The
dividend on the Class A Preferred Stock will accrue annually and be payable on
each six (6) year anniversary of its issuance. After the filing of the Restated
Certificate of Incorporation, Welch Allyn, Inc. declares a stock dividend of
five shares of Class A Preferred Stock on each share of outstanding Common
Stock, after which Hill-Rom Holdings, Inc. will own 200 shares of Common and
1,000 shares of Class A Preferred.

 
Step 9:
The Borrower completes the Welch Allyn Equity Interest Transfer (as defined in
Exhibit A).

 
Step 10:
The Borrower forms a new Luxembourg entity (“New LuxCo”).

 
Step 11:
The Borrower contributes the intercompany note issued pursuant to the Welch
Allyn Equity Interest Transfer to New LuxCo in exchange for Series A-CPECs.

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 

 

 

 
CREDIT AGREEMENT

 
dated as of

 
September 8, 2015

 
among

 
HILL-ROM HOLDINGS, INC.

 
The Lenders Party Hereto

 
GOLDMAN SACHS BANK USA,
as Term Loan B Administrative Agent

 
JPMORGAN CHASE BANK, N.A.,
as Term Loan A/Revolver Administrative Agent and Collateral Agent
 
CITIZENS BANK, N.A., BANK OF AMERICA, N.A. and PNC BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents

 
and

 
CITIBANK, N.A., WELLS FARGO BANK, N.A. and FIFTH THIRD BANK
as Co-Documentation Agents
___________________

 
GOLDMAN SACHS BANK USA, J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, CITIZENS BANK, N.A.,
and PNC CAPITAL MARKETS LLC,
as Joint Bookrunners and Joint Lead Arrangers
 
 

 

 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
Page
 
ARTICLE I
Definitions
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings
51
SECTION 1.03.
Terms Generally
51
SECTION 1.04.
Accounting Terms; GAAP; Pro Forma Calculations
5152
SECTION 1.05.
Status of Obligations
53
SECTION 1.06.
Leverage Ratios
53
SECTION 1.07.
Cashless Rollovers
53
SECTION 1.08.
Administrative Agents
53
SECTION 1.09.
Limited Condition Acquisitions
5354
     
ARTICLE II
The Credits
 
SECTION 2.01.
Commitments
5455
SECTION 2.02.
Loans and Borrowings
5455
SECTION 2.03.
Requests for Borrowings
5556
SECTION 2.04.
Determination of Dollar Amounts
5657
SECTION 2.05.
Swingline Loans
5657
SECTION 2.06.
Letters of Credit
5758
SECTION 2.07.
Funding of Borrowings
6263
SECTION 2.08.
Interest Elections
6363
SECTION 2.09.
Termination and Reduction of Commitments
6465
SECTION 2.10.
Repayment and Amortization of Loans; Evidence of Debt
65
SECTION 2.11.
Prepayment of Loans
67
SECTION 2.12.
Fees
70
SECTION 2.13.
Interest
7172
SECTION 2.14.
Alternate Rate of Interest
72
SECTION 2.15.
Increased Costs
73
SECTION 2.16.
Break Funding Payments
74
SECTION 2.17.
Taxes
7475
SECTION 2.18.
Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Set-offs
7778
SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
80
SECTION 2.20.
Incremental Facilities
8081
SECTION 2.21.
Judgment Currency
8384
SECTION 2.22.
Defaulting Lenders
84
SECTION 2.23.
Refinancing Amendments
86
SECTION 2.24.
Loan Repurchases
90
SECTION 2.25.
Extensions of Loans and Commitments
91
     
ARTICLE III
Representations and Warranties
 
SECTION 3.01.
Organization; Powers
93

 
 
i

--------------------------------------------------------------------------------

 
 

   
Page
     
SECTION 3.02.
Authorization; No Conflicts
94
SECTION 3.03.
Governmental Approvals
94
SECTION 3.04.
Enforceability
94
SECTION 3.05.
Financial Condition; No Material Adverse Change
94
SECTION 3.06.
Properties; Intellectual Property
95
SECTION 3.07.
Litigation
95
SECTION 3.08.
Compliance with Agreements; No Default
95
SECTION 3.09.
Environmental Matters
96
SECTION 3.10.
Insurance
96
SECTION 3.11.
Taxes
96
SECTION 3.12.
ERISA
96
SECTION 3.13.
Federal Reserve Regulations; Investment Company Status
96
SECTION 3.14.
Disclosure
97
SECTION 3.15.
Compliance with Laws
97
SECTION 3.16.
Anti-Corruption Laws and Sanctions
97
SECTION 3.17.
Subsidiaries
9798
SECTION 3.18.
Security Documents
9898
SECTION 3.19.
Solvency
99
SECTION 3.20.
EEA Financial Institution
99
 
ARTICLE IV
Conditions
 
SECTION 4.01.
Closing Date
99
SECTION 4.02.
Each Other Credit Event
102
 
ARTICLE V
Affirmative Covenants
 
SECTION 5.01.
Financial Statements
102
SECTION 5.02.
Certificates; Other Information
104
SECTION 5.03.
Notices
105104
SECTION 5.04.
Payment of Obligations
105
SECTION 5.05.
Preservation of Existence, Etc.
105
SECTION 5.06.
Maintenance of Properties; Insurance
105
SECTION 5.07.
Compliance with Laws
106
SECTION 5.08.
Books and Records
107106
SECTION 5.09.
Maintenance of Ratings
107106
SECTION 5.10.
Inspection Rights
107
SECTION 5.11.
Use of Proceeds
107
SECTION 5.12.
Additional Subsidiary Guarantors; Additional Security; Further Assurances, etc.
107
SECTION 5.13.
Designation of Subsidiaries
109
SECTION 5.14.
Post-Closing Requirements
110
 
ARTICLE VI
Negative Covenants
 
SECTION 6.01.
Liens
110
SECTION 6.02.
Permitted Acquisitions
113114
SECTION 6.03.
Indebtedness
114

 
 
ii

--------------------------------------------------------------------------------

 
 

   
Page
     
SECTION 6.04.
Fundamental Changes
120121
SECTION 6.05.
Asset Sales
121
SECTION 6.06.
Restricted Payments
123
SECTION 6.07.
Change in Nature of Business and Fiscal Year
124
SECTION 6.08.
Investments, Loans, Advances, Guarantees and Acquisitions
124125
SECTION 6.09.
Transactions with Affiliates
127128
SECTION 6.10.
Burdensome Agreements
127128
SECTION 6.11.
Holding Company Covenant
128
SECTION 6.12.
Modification of Organization Documents and Junior Financing Documentation
129130
SECTION 6.13.
Financial Covenants
129130
SECTION 6.14.
Restrictions on Hill-Rom EU C.V.
131
 
ARTICLE VII
Events of Default
 
SECTION 7.01.
Events of Default
130131
SECTION 7.02.
Equity Cure
133134
SECTION 7.03.
Application of Payments
133134
SECTION 7.04.
Clean-Up Period.
134135
 
ARTICLE VIII
The Administrative Agents and the Collateral Agent
 
ARTICLE IX
Miscellaneous
 
SECTION 9.01.
Notices
140
SECTION 9.02.
Waivers; Amendments
142
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
144145
SECTION 9.04.
Successors and Assigns
146
SECTION 9.05.
Survival
149
SECTION 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution
149150
SECTION 9.07.
Severability
150
SECTION 9.08.
Right of Setoff
150
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
150
SECTION 9.10.
WAIVER OF JURY TRIAL
151
SECTION 9.11.
Headings
151
SECTION 9.12.
Confidentiality
151
SECTION 9.13.
USA PATRIOT Act
152
SECTION 9.14.
Releases of Liens and Guarantees
152153
SECTION 9.15.
Interest Rate Limitation
154155
SECTION 9.16.
No Advisory or Fiduciary Responsibility
155
SECTION 9.17.
Platform; Borrower Materials
155
SECTION 9.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
156



 
iii

--------------------------------------------------------------------------------

 
 
SCHEDULES:
 
Schedule 1.01A
–
Excluded Real Property
Schedule 1.01B
–
Closing Date Mortgaged Properties
Schedule 1.01C
–
Closing Date Real Estate SPEs
Schedule 2.01
–
Commitments
Schedule 2.06
–
Existing Letters of Credit
Schedule 3.07
–
Disclosed Litigation
Schedule 3.17
–
Subsidiaries
Schedule 5.14
–
Post-Closing Requirements
Schedule 6.01
–
Existing Liens
Schedule 6.03
–
Existing Indebtedness
Schedule 6.08(f)
–
Existing Investments



 
EXHIBITS:
 
Exhibit A
–
Form of Assignment and Assumption
Exhibit B
–
[Reserved]
Exhibit C
–
[Reserved]
Exhibit D
–
[Reserved]
Exhibit E
–
[Reserved]
Exhibit F-1
–
Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)
Exhibit F-2
–
Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)
Exhibit F-3
–
Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)
Exhibit F-4
–
Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)
Exhibit G
–
Form of Compliance Certificate
Exhibit H-1
–
Form of Borrowing Request
Exhibit H-2
–
Form of Interest Election Request
Exhibit I-1
–
Form of Revolving Note
Exhibit I-2
–
Form of Term A Note
Exhibit I-3
–
Form of Term B Note
Exhibit J
–
Form of Guaranty Agreement
Exhibit K
–
Auction Procedures



 
iv

--------------------------------------------------------------------------------

 


CREDIT AGREEMENT (this “Agreement”) dated as of September 8, 2015 among HILL-ROM
HOLDINGS, INC., the LENDERS from time to time party hereto, GOLDMAN SACHS BANK
USA, as Term Loan B Administrative Agent, JPMORGAN CHASE BANK, N.A., as Term
Loan A/Revolver Administrative Agent and Collateral Agent, CITIZENS BANK, N.A.,
BANK OF AMERICA, N.A. and PNC BANK, NATIONAL ASSOCIATION, as Co-Syndication
Agents and CITIBANK, N.A., WELLS FARGO BANK, N.A. and FIFTH THIRD BANK as
Co-Documentation Agents.
 
WHEREAS, the Borrower and Welch Allyn have entered into the Merger Agreement
pursuant to which the Borrower will, subject to the terms and conditions set
forth therein, acquire all of the issued and outstanding shares of capital stock
of Welch Allyn (the “Acquisition”);
 
WHEREAS, the Borrower has requested that the Lenders extend credit to the
Borrower in the form of the Initial Term A Loans on the Closing Date in an
aggregate principal amount of $1,000,000,000;
 
WHEREAS, the Borrower has requested that the Lenders extend credit to the
Borrower in the form of the Initial Term B Loans on the Closing Date in an
aggregate principal amount of $800,000,000;
 
WHEREAS, the proceeds of the Initial Term A Loans, the Initial Term B Loans, the
2023 Hill-Rom Notes and the proceeds of the Seller Equity will be used by the
Borrower to finance the Transactions;
 
WHEREAS, the Borrower has requested that the Lenders make Revolving Commitments
available to the Borrower in an aggregate principal amount of $500,000,000;
 
WHEREAS, the applicable Lenders have indicated their willingness to lend on the
terms and subject to the conditions set forth herein; and
 
WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrower the respective credit
facilities provided for herein.
 
NOW, THEREFORE, IT IS AGREED:
 
ARTICLE I
Definitions
 
SECTION 1.01.       Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:
 
“2015 Registration Statement” means the registration statement on Form S-4 filed
on July 13, , 2015 by the Borrower with the SEC, as amended by Amendment No. 1
filed on August 14, 2015.
 
“2023 Hill-Rom Notes” means the Borrower’s 5.750% Senior Notes due 2023 issued
on September 1, 2015 in an aggregate principal amount of $425,000,000.
 
“ABR,” when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
 
“Acquisition” has the meaning assigned to such term in the recitals to this
Agreement.
 
“Act” has the meaning assigned to such term in Section 3.16.
 
“Additional Mortgage” has the meaning assigned to such term in Section 5.12(c).
 
 
 

--------------------------------------------------------------------------------

 
 
“Adjusted Covenant Period” has the meaning assigned to such term in Section
6.13(a)(ii).
 
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate; provided that, in respect of the
Term Loan B Facility, the Adjusted LIBO Rate shall not be less than 0.75% per
annum.
 
“Administrative Agents” means the Term Loan A/Revolver Administrative Agent and
the Term Loan B Administrative Agent.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the applicable Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agent Parties” has the meaning assigned to such term in Section 9.01(f)(ii).
 
“Agreed Currencies” means (i) Dollars, (ii) euros, (iii) Pounds Sterling and
(iv) any other currency (x) that is a lawful currency (other than Dollars) that
is readily available and freely transferable and convertible into Dollars, (y)
for which a LIBOR Screen Rate is available in the Term Loan A/Revolver
Administrative Agent’s reasonable determination and (z) that is agreed to by the
Term Loan A/Revolver Administrative Agent and each of the Revolving Lenders.
 
“All-in Yield” means, as to any Indebtedness, the effective yield on such
Indebtedness in the reasonable determination of the applicable Administrative
Agent and the Borrower and consistent with generally accepted financial
practices, taking into account (a) the applicable interest rate margins, (b) any
interest rate floors or similar devices, (c) any amendment to the relevant
interest rate margins and interest rate floors prior to the applicable date of
determination and (d) all fees, including upfront or similar fees or original
issue discount (amortized over the shorter of (i) the remaining Weighted Average
Life to Maturity of such Indebtedness and (ii) the four years following the date
of incurrence thereof) payable generally to lenders or other institutions
providing such Indebtedness, but excluding any arrangement, structuring,
underwriting, ticking or other similar fees payable in connection therewith that
are not generally shared with the relevant Lenders and, if applicable, consent
fees for an amendment (regardless of whether any such fees are paid to or shared
in whole or in part with any lender).
 
“Allyn Family Group” means the descendants of William N. Allyn and members of
such descendants’ families and trusts for the benefit of such Persons.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period in Dollars on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1%, provided that, for the
avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on the
LIBO Rate at approximately 11:00 a.m. London time on such day, subject to the
interest rate floors set forth therein.  Any change in the Alternate Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, respectively.
 
“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Annual Deductible Amount” has the meaning assigned to such term in the
definition of “Prepayment Asset Sale”.
 
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended.
 
“Applicable LC Sublimit” means (i) with respect to JPMorgan Chase Bank, N.A. in
its capacity as an Issuing Bank under this Agreement, $12,500,000, (ii) with
respect to Citizens Bank, N.A. in its capacity as an Issuing Bank under this
Agreement, $12,500,000, (iii) with respect to Bank of America, N.A. in its
capacity as an Issuing Bank under this Agreement, $12,500,000, (iv) with respect
to PNC Bank, National Association in its capacity as an Issuing Bank under this
Agreement, $12,500,000 and (v) with respect to any other Person that becomes an
Issuing Bank pursuant to the terms of this Agreement, such amount as agreed to
in writing by the Borrower, the Term Loan A/Revolver Administrative Agent and
such Person at the time such Person becomes an Issuing Bank pursuant to the
terms of the Agreement, as each of the foregoing amounts may be decreased or
increased from time to time with the written consent of the Borrower, the Term
Loan A/Revolver Administrative Agent and the Issuing Banks (provided that any
increase in the Applicable LC Sublimit with respect to any Issuing Bank shall
only require the consent of the Borrower and such Issuing Bank).
 
“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments of all Revolving
Lenders (if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments); provided that in the case
of Section 2.22 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Revolving Commitment shall be disregarded in the calculation, (b) with
respect to the Term A Loans, a percentage equal to a fraction the numerator of
which is such Lender’s outstanding principal amount of the Term A Loans and the
denominator of which is the aggregate outstanding principal amount of the Term A
Loans of all Term A Lenders; provided that in the case of Section 2.22 when a
Defaulting Lender shall exist, any such Defaulting Lender’s Term A Commitment
shall be disregarded in the calculation, and (c) with respect to the Term B
Loans, a percentage equal to a fraction the numerator of which is such Lender’s
outstanding principal amount of the Term B Loans and the denominator of which is
the aggregate outstanding principal amount of the Term B Loans of all Term B
Lenders; provided that in the case of Section 2.22 when a Defaulting Lender
shall exist, any such Defaulting Lender’s Term B Commitment shall be disregarded
in the calculation.
 
“Applicable Rate” means, a percentage per annum equal to:
 
(a)           (1) for Eurocurrency Initial Term B Loans, 2.75% and (2) for ABR
Initial Term B Loans, 1.75%;
 
(b)           until the delivery of financial statements as required under
Section 5.01 for the first full fiscal quarter commencing on or after the
Closing Date, (1) for Eurocurrency Initial Revolving Loans and Eurocurrency
Initial Term A Loans, 2.00%, (2) for ABR Initial Revolving Loans and ABR Initial
Term A Loans, 1.00%, and (3) for Facility Fees, 0.50%;
 
(c)           thereafter, in connection with Initial Revolving Loans, Initial
Term A Loans, the Facility Fee and letter of credit fees payable under Section
2.12(b), the percentages per annum set forth in the table below, based upon the
First Lien Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agents:
 
 
-3-

--------------------------------------------------------------------------------

 
 
Pricing
Level
First Lien Net
Leverage Ratio
Facility Fee
Rate
Eurocurrency
Initial
Revolving
Loans
ABR Initial
Revolving
Loans
Eurocurrency
Initial Term A
Loans
ABR Initial
Term A
Loans
I
> 3.00:1.00
0.50%
2.00%
1.00%
2.00%
1.00%
II
< 3.00:1.00 but > 2.50:1.00
0.50%
1.75%
0.75%
1.75%
0.75%
III
< 2.50:1.00
0.375%
1.50%
0.50%
1.50%
0.50%



(d)           with respect to any Other Term Loan or Other Revolving Loan, the
“Applicable Rate” set forth in the documentation relating thereto.
 
For purposes of the foregoing:
 
                (i)if at any time the Borrower fails to deliver the financials
required under Sections 5.01(a) or (b), together with the corresponding
Compliance Certificates required by Section 5.02(a), by the date any financials
are due, then Pricing Level I shall be deemed applicable commencing five (5)
Business Days after and continuing through five (5) Business Days after such
financials and Compliance Certificates are actually delivered, after which the
Pricing Level shall be determined in accordance with the table above as
applicable;
 
                (ii)adjustments, if any, to the Pricing Level then in effect
shall be effective five (5) Business Days after the Administrative Agents have
received the applicable financials and corresponding Compliance Certificates
required by Section 5.02 (it being understood and agreed that each change in
Pricing Level shall apply during the period commencing on the effective date of
such change and ending on the date immediately preceding the effective date of
the next such change); and
 
                (iii)each determination of the Applicable Rate made by the
applicable Administrative Agent in accordance with the foregoing shall, if
reasonably determined and absent manifest error, be conclusive and binding on
the Borrower, all of its Subsidiaries and each Lender.
 
Any increase or decrease in the Applicable Rate for Initial Term A Loans and
Revolving Loans resulting from a change in the First Lien Net Leverage Ratio
shall become effective as of the first Business Day immediately following the
date of delivery of the most recently delivered financial statements as required
under Section 5.01.
 
Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined by the
Administrative Agents or a Loan Party that the First Lien Net Leverage Ratio set
forth in any Compliance Certificate delivered to the Administrative Agents is
inaccurate for any reason and the result thereof is that the Lenders received
interest or fees for any period based on an Applicable Rate that is less than
that which would have been applicable had the First Lien Net Leverage Ratio been
accurately determined, then, for all purposes of this Agreement, the “Applicable
Rate” for any day occurring within the period covered by such Compliance
Certificate shall, retroactively be deemed to be the relevant percentage as
based upon the accurately determined First Lien Net Leverage Ratio for such
period, and any shortfall in the interest or fees theretofore paid by the
Borrower for the relevant period pursuant to this Agreement as a result of the
miscalculation of the First Lien Net Leverage Ratio shall be deemed to be (and
shall be) due and payable under the relevant provisions of this Agreement, as
applicable, at the time the interest or fees for such period were required to be
paid pursuant to such relevant Section (and shall remain due and payable until
paid in full, together with all amounts owing under this Agreement, in
accordance with the terms of this Agreement); provided that, notwithstanding the
foregoing, so long as an Event of Default described in Section 7.01(f) has not
occurred with respect to the Borrower, such shortfall shall be due and payable
five (5) Business Days following the determination described above.
 
 
-4-

--------------------------------------------------------------------------------

 
 
“Approved Fund” has the meaning assigned to such term in Section 9.04.
 
“Asset Sale” means (x) Disposition to any person of, any property, properties,
asset or assets of the Borrower or any Restricted Subsidiary and (y) any sale of
any Equity Interests of any Subsidiary owned directly by the Borrower or a
Restricted Subsidiary to a person other than the Borrower or a Subsidiary
Guarantor.
 
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the applicable Administrative Agent,
in the form of Exhibit A or any other form approved by the applicable
Administrative Agent.
 
“Attributable Indebtedness” means, on any date, in respect of any capital lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.
 
“Auction Manager” has the meaning assigned to such term in Section 2.24(a).
 
“Auction Procedures” means auction procedures with respect to Purchase Offers
set forth in Exhibit K hereto.
 
“Audited Financial Statements” means (i) the GAAP audited consolidated balance
sheet and related statements of income, stockholders’ equity and cash flows of
the Borrower for the 2012, 2013 and 2014 fiscal years and (ii) the GAAP audited
consolidated balance sheet and related statements of operations, comprehensive
income, business equity and cash flows of Welch Allyn for the 2012, 2013 and
2014 calendar years, in each case, delivered to the Joint Lead Arrangers on or
before the Closing Date.
 
“Augmenting Lender” has the meaning assigned to such term in Section 2.20.
 
“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Revolving Facility Maturity Date and the date
of termination of the Revolving Commitments.
 
“Available Amount” means, as at any time of determination (the “Available Amount
Reference Time”), an amount, not less than zero in the aggregate, determined on
a cumulative basis, equal to, without duplication:
 
(a)           $150,000,000, plus
 
(b)           the cumulative amount of Excess Cash Flow for each completed
fiscal year beginning with the fiscal year ending September 30, 2016 that is not
required prior to the Available Amount Reference Time to be applied as a
mandatory prepayment under Section 2.11(e) (it being understood for the
avoidance of doubt that, solely for purposes of this definition, Excess Cash
Flow for any fiscal year shall be deemed to be zero until the date that is five
(5) Business Days after the date the financial statements required to be
delivered pursuant to Section 5.01(a) for such fiscal year have been delivered
to the Administrative Agents and the mandatory prepayment required pursuant to
Section 2.11(e) has been made), plus
 
 
-5-

--------------------------------------------------------------------------------

 
 
(c)           the cumulative amount of Retained Declined Proceeds, plus
 
(d)           the cumulative amount of (i) Net Cash Proceeds received from the
sale or issuance of Equity Interests of the Borrower or any direct or indirect
parent of the Borrower after the Closing Date (excluding issuances of
Disqualified Stock and the proceeds of any Specified Equity Contribution) which
proceeds have been contributed as common equity to the capital of the Borrower
and (ii) capital contributions (other than Specified Equity Contributions) to
the common equity of the Borrower, in each case, not previously applied for a
purpose other than use in the Available Amount, plus
 
(e)           to the extent not (i) already included in the calculation of
Consolidated Net Income of the Borrower and the Restricted Subsidiaries or (ii)
used to prepay Term Loans in accordance with Section 2.11(c), the aggregate
amount of all Net Cash Proceeds received by the Borrower or any Restricted
Subsidiary in connection with the sale, transfer or other disposition of its
ownership interest in any Unrestricted Subsidiary (other than to the Borrower or
a Restricted Subsidiary) plus
 
(f)           solely in the case of using the Available Amount to make
Investments, to the extent not already included in the calculation of
Consolidated Net Income of the Borrower and its Restricted Subsidiaries, the
aggregate amount of any repayment of the principal or return of capital in
respect of any Investments or dividends, distributions, profits, returns or
similar amounts in respect of any Investments in an amount not to exceed the
aggregate amount of such Investment, minus
 
(g)           the aggregate amount of Investments and Restricted Payments made
using the Available Amount.
 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Term
Loan A/Revolver Administrative Agent, has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority or instrumentality thereof, provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.
 
 
-6-

--------------------------------------------------------------------------------

 
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Board of Directors” means, as to any Person, the board of directors, the board
of managers, the sole manager or other governing body of such Person.
 
“Borrower” means Hill-Rom Holdings, Inc., an Indiana corporation.
 
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) a Term Loan of the same Type, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect or (c) a Swingline Loan.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit H-1.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro).
 
“Capital Lease Obligations” means, with respect to any Person, all rental
obligations of such Person which, under GAAP, are or will be required to be
capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with GAAP; provided that all
obligations of any person that are or would be characterized as operating lease
obligations in accordance with GAAP on June 16, 2015 (whether or not such
operating lease obligations were in effect on such date) shall continue to be
accounted for as operating lease obligations (and not as Capital Lease
Obligations) for purposes of this Agreement regardless of any change in GAAP
following the Closing Date that would otherwise require such obligations to be
recharacterized (on a prospective or retroactive basis or otherwise) as Capital
Lease Obligations.
 
“Cash Equivalents”
 
(1)           United States dollars;
 
(2)           (a) euro, or any national currency of any participating member
state of the European Monetary Union; or (b) in the case of any Foreign
Subsidiary that is a Restricted Subsidiary, such local currencies held by it
from time to time in the ordinary course of business;
 
(3)           securities issued or directly and fully and unconditionally
guaranteed or insured by the U.S. government, the government of a member of the
European Monetary Union or any agency or instrumentality thereof the securities
of which are unconditionally guaranteed as a full faith and credit obligation of
such government with maturities of 24 months or less from the date of
acquisition;
 
(4)           certificates of deposit, time deposits, dollar time deposits and
money market deposits with maturities of one year or less from the date of
acquisition, bankers’ acceptances and other bank deposits with maturities not
exceeding one year and overnight bank deposits, in each case with any commercial
bank having capital and surplus of not less than $250,000,000 in the case of
U.S. banks and $100,000,000 (or the U.S. dollar equivalent as of the date of
determination) in the case of non-U.S. banks;
 
 
-7-

--------------------------------------------------------------------------------

 
 
(5)           repurchase obligations for underlying securities of the types
described in clauses (3) and (4) above entered into with any financial
institution meeting the qualifications specified in clause (4) above;
 
(6)           commercial paper rated at least P-1 by Moody’s or at least A-1 by
S&P and in each case maturing within 24 months after the date of creation
thereof;
 
(7)           marketable short-term money market and similar securities having a
rating of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another Rating Agency) and in each case maturing within
24 months after the date of creation thereof;
 
(8)           investment funds investing 90% of their assets in securities of
the types described in clauses (1) through (7) above and (9) through (11) below;
 
(9)           readily marketable direct obligations issued by any state,
commonwealth or territory of the United States or any political subdivision or
taxing authority thereof having an Investment Grade Rating from either Moody’s
or S&P with maturities of 24 months or less from the date of acquisition;
 
(10)          Indebtedness or Preferred Stock issued by Persons with a rating of
“A” or higher from S&P or “A2” or higher from Moody’s with maturities of 24
months or less from the date of acquisition;
 
(11)          Investments with average maturities of 24 months or less from the
date of acquisition in money market funds rated AAA- (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s; and
 
(12)          solely with respect to any Restricted Subsidiary that is a Foreign
Subsidiary, investments of comparable tenor and credit quality to those
described in the foregoing clauses (2) through (11) customarily utilized in
countries in which such Foreign Subsidiary operates for short term cash
management purposes.
 
Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and (2)
above, provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.
 
“Cash Management Agreement” means any agreement to provide to the Borrower or
any Restricted Subsidiary cash management services for collections, treasury
management services (including controlled disbursement, overdraft, automated
clearing house fund transfer services, return items and interstate depository
network services), any demand deposit, payroll, trust or operating account
relationships, commercial credit cards, merchant card, purchase or debit cards,
non-card e-payables services, and other cash management services, including
electronic funds transfer services, stop payment services and wire transfer
services.
 
 
-8-

--------------------------------------------------------------------------------

 
 
“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement (or on the Closing Date), is an Administrative Agent, a
Lender or an Affiliate of any such person, in each case, in its capacity as a
party to such Cash Management Agreement.
 
“CFC” means a “controlled foreign corporation” within the meaning of section
957(a) of the Code.
 
“Change of Control” means, with respect to any Person, an event or series of
events by which:
 
(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any such Person
and its subsidiaries, any employee benefit plan of such Person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) other than any member or
members of the Hillenbrand Family Group or the Allyn Family Group becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 35%
or more of the equity securities of such Person entitled to vote for members of
the board of directors or equivalent governing body of such Person on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or
 
(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of such
Person cease (other than by reason of death or disability) to be composed of
individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause (i)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body.
 
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following:  (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.
 
“Charges” shall have the meaning assigned to such term in Section 9.15.
 
“Class,” when used in reference to any (a) Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Initial Revolving Loans,
Other Revolving Loans, Initial Term A Loans, Initial Term B Loans, Other Term
Loans or Swingline Loans, and (b) Commitment, refers to whether such Commitment
is in respect of a commitment to make Initial Term A Loans, Initial Term B
Loans, Other Term Loans, Initial Revolving Loans or Other Revolving
Loans.  Other Term Loans or Other Revolving Loans that have different terms and
conditions (together with the Commitments in respect thereof) from the Initial
Revolving Loans, Initial Term A Loans or the Initial Term B Loans, respectively,
or from other Other Term Loans or other Other Revolving Loans, as applicable,
shall be construed to be in separate and distinct Classes.
 
 
-9-

--------------------------------------------------------------------------------

 
 
“Clean-Up Period” shall have the meaning assigned to such term in Section 7.04.
 
“Closing Date” shall mean the first date on which the conditions set forth in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Closing Date Mortgaged Properties” has the meaning assigned to such term in the
definition of the term “Mortgaged Properties.”
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Co-Documentation Agent” means each of Citibank, N.A., Wells Fargo Bank, N.A.
and Fifth Third Bank in its capacity as co-documentation agent for the credit
facilities evidenced by this Agreement.
 
“Collateral” means all the “Collateral” (or equivalent term) as defined in any
Security Document and shall also include the Mortgaged Properties and all other
property that is subject or purported to be subject to any Lien in favor of the
Collateral Agent for the benefit of the Secured Parties pursuant to any Security
Document; provided that, notwithstanding anything herein or in any Security
Document or other Loan Document, the “Collateral” shall exclude any Excluded
Property.
 
“Collateral Agent” means JPMorgan Chase Bank, N.A. or any successor thereto.
 
“Collateral and Guarantee Requirement” means the requirement that (in each case,
subject to Section 5.14):
 
(a)           on the Closing Date, the Collateral Agent shall have received from
(i) the Borrower and each Subsidiary Guarantor (other than a Real Estate SPE), a
counterpart of the Security Agreement duly executed on behalf of such Person and
(ii) from each Subsidiary Guarantor, a counterpart of the Guaranty Agreement, in
each case duly executed and delivered on behalf of such Person;
 
(b)           on the Closing Date (or on such other date set forth on Schedule
5.14), (i) (x) all outstanding Equity Interests directly owned by the Loan
Parties, other than Excluded Property, and (y) all Indebtedness owing to any
Loan Party, other than Excluded Property, shall have been pledged or assigned
for security purposes pursuant to the Security Documents and (ii) the Collateral
Agent shall have received certificates or other instruments (if any)
representing such Equity Interests and any notes or other instruments required
to be delivered pursuant to the applicable Security Documents, together with
stock powers, note powers or other instruments of transfer with respect thereto
(as applicable) endorsed in blank;
 
(c)           in the case of any person that becomes a Subsidiary Guarantor
after the Closing Date, the Collateral Agent shall have received (i) a
supplement to the Guaranty Agreement and (ii) supplements to the Security
Agreement and any other Security Documents, if applicable, in the form specified
therefor or otherwise reasonably acceptable to the applicable Administrative
Agent, in each case, duly executed and delivered on behalf of such Subsidiary
Guarantor; provided that if the Existing Hill -Rom Notes are outstanding, no
Real Estate SPE shall be required to execute a supplement to the Security
Agreement or any other Security Document;
 
 
-10-

--------------------------------------------------------------------------------

 
 
(d)           after the Closing Date, all outstanding Equity Interests of any
person (other than Excluded Property) that are held or acquired by a Loan Party
after the Closing Date shall have been pledged pursuant to the Security
Documents and the Collateral Agent shall have received certificates or other
instruments (if any) representing such Equity Interests, together with stock
powers or other instruments of transfer with respect thereto (as applicable)
endorsed in blank;
 
(e)           except as otherwise contemplated by this Agreement or any Security
Document, on and after the Closing Date all documents and instruments, including
Uniform Commercial Code financing statements, and filings with the United States
Copyright Office and the United States Patent and Trademark Office, and all
other actions reasonably requested by the Collateral Agent (including those
required by applicable Requirements of Law) to be delivered, filed, registered
or recorded to create the Liens intended to be created by the Security Documents
(in each case, including any supplements thereto) and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been delivered, filed, registered or recorded or delivered to the
Collateral Agent for filing, registration or the recording substantially
concurrently with, or promptly following, the execution and delivery of each
such Security Document;
 
(f)            on and after the Closing Date, evidence of the insurance (if any)
required by the terms of Section 5.06 hereof shall have been received by the
Collateral Agent;
 
(g)           after the Closing Date, the Collateral Agent shall have received,
such other Security Documents as may be required to be delivered pursuant to
Section 5.12 or the Security Documents;
 
(h)           within (x) 90 days after the Closing Date with respect to each
Closing Date Mortgaged Property set forth on Schedule 1.01B (or on such later
date as the Collateral Agent may agree in its reasonable discretion) and (y)
within the time periods set forth in Section 5.12 with respect to Mortgaged
Properties encumbered pursuant to said Section 5.12, the Collateral Agent shall
have received (i) counterparts of each Mortgage to be entered into with respect
to each such Mortgaged Property duly executed and delivered by the applicable
Loan Party and suitable for recording or filing in all filing or recording
offices that the Collateral Agent may reasonably deem necessary or desirable in
order to create a valid and enforceable Lien subject to no other Liens except
Permitted Liens, at the time of recordation thereof, (ii) with respect to the
Mortgage encumbering each such Mortgaged Property, opinions of local counsel
regarding the due authorization, execution and delivery, the enforceability, and
perfection of the Mortgages and such other matters customarily covered in real
estate mortgage counsel opinions as the Collateral Agent may reasonably request,
if and to the extent, and in such form, as local counsel customarily provides
such opinions as to such other matters, (iii) with respect to each such
Mortgaged Property, the Flood Documentation at least five (5) Business Days
prior to recording the Mortgage on such Mortgaged Property and (iv) such other
documents as the Collateral Agent may reasonably request that are available to
the Borrower without material expense with respect to any such Mortgage or
Mortgaged Property;
 
 
-11-

--------------------------------------------------------------------------------

 
 
(i)            within (x) 90 days after the Closing Date with respect to each
Closing Date Mortgaged Property set forth on Schedule 1.01B (or on such later
date as the Collateral Agent may agree in its reasonable discretion) and (y)
within the time periods set forth in Section 5.12 with respect to Mortgaged
Properties encumbered pursuant to said Section 5.12, the Collateral Agent shall
have received (i) a policy or policies or marked up unconditional binder of
title insurance with respect to properties located in the United States of
America paid for by the Borrower, in the amount of the Fair Market Value of the
respective Mortgaged Property, issued by a nationally recognized title insurance
company (“Title Insurer”) insuring the Lien of each Mortgage as a valid Lien on
the Mortgaged Property described therein, free of any other Liens except
Permitted Liens, together with such customary endorsements, coinsurance and
reinsurance as the Collateral Agent may reasonably request and which are
available at commercially reasonable rates in the jurisdiction where the
applicable Mortgaged Property is located (provided, however, that in lieu of a
zoning endorsement, Collateral Agent shall accept a zoning report from a
nationally recognized zoning report provider or other documentation reasonably
acceptable to the Collateral Agent), and (ii) if requested by the Collateral
Agent, a survey of each Mortgaged Property (including all improvements,
easements and other customary matters thereon reasonably required by the
Collateral Agent), as applicable, for which all necessary fees (where
applicable) have been paid with respect to properties located in the United
States of America, which is (A) complying in all material respects with the
minimum detail requirements of the American Land Title Association and American
Congress of Surveying and Mapping as such requirements are in effect on the date
of preparation of such survey and (B) sufficient for such title insurance
company to remove all standard survey exceptions from the title insurance policy
relating to such Mortgaged Property or otherwise reasonably acceptable to the
Collateral Agent; provided, however, that so long as the Title Insurer shall
accept the same to eliminate the survey exception from such policy or policies,
in lieu of a new or revised survey the Borrower may provide a “no material
change” affidavit with respect to any prior survey for the respective Mortgaged
Property (which prior survey otherwise substantially complies with the foregoing
survey requirements); and
 
(j)            within 45 days after the Existing Hill -Rom Notes have been
redeemed, discharged, defeased, or otherwise repaid in full (or on such later
date as the Collateral Agent may agree in its reasonable discretion), each Real
Estate SPE shall deliver to the Collateral Agent a supplement to the Security
Agreement and any other Security Documents, in the form specified for or
otherwise reasonably acceptable to the Collateral Agent, duly executed and
delivered on behalf of such Real Estate SPE.
 
Notwithstanding anything to the contrary in this Agreement or in the other Loan
Documents, it is understood that to the extent any Collateral or any security
interests therein (including the creation or perfection of any security
interests) (other than Collateral with respect to which a Lien may be perfected
by (A) the filing of a Uniform Commercial Code financing statement and (B)
delivery and taking possession of stock certificates of Welch Allyn and the
respective material domestic subsidiaries of the Borrower and Welch Allyn, that
are part of the Collateral) is not or cannot be provided or the security
interest of the Collateral Agent therein is not or cannot be perfected on the
Closing Date after the use of commercially reasonable efforts by the Borrower to
do so and without undue burden and expense, then the provision and/or perfection
of the security interest in such Collateral shall not constitute a condition
precedent to any Credit Event on the Closing Date but, instead, shall be
required to be delivered and perfected within the time period set forth on
Schedule 5.14 (subject to extension by the Administrative Agents in their sole
discretion).
 
 “Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment.  The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.
 
“Commitment Letter” means that certain Amended and Restated Commitment Letter,
dated as of June 16, 2015, by and among the Borrower, Goldman Sachs Bank USA,
Goldman Sachs Lending Partners LLC, JPMorgan Chase Bank, N.A., JPMorgan
Securities LLC, Bank of America, N.A., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, PNC Bank, National Association, PNC Capital Markets LLC and
Citizens Bank, National Association.
 
 
-12-

--------------------------------------------------------------------------------

 
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Communications” has the meaning assigned to such term in Section 9.01(f)(ii).
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit G.
 
“Computation Date” has the meaning assigned to such term in Section 2.04.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
 
“Consolidated Current Assets” means, at any date of determination, the total
assets of the Borrower and its Restricted Subsidiaries on a Consolidated basis
which may properly be classified as current assets in conformity with GAAP,
excluding cash and cash equivalents.
 
“Consolidated Current Liabilities” means, at any date of determination, the
total liabilities of the Borrower and its Restricted Subsidiaries on a
Consolidated basis which may properly be classified as current liabilities in
conformity with GAAP.
 
“Consolidated First Lien Debt” means, at any time, the Consolidated Secured Debt
outstanding at such time that is secured by a Lien on the assets or property of
the Borrower or any Restricted Subsidiary other than Indebtedness that is
secured by Liens that are subordinated or junior to the Liens securing the
Loans.
 
“Consolidated Interest Expense” means, for any period, the interest expense
(including imputed interest expense in respect of Capital Lease Obligations) of
the Borrower for such period, determined on a Consolidated basis in accordance
with GAAP, but excluding the amortization of deferred loan origination costs
that are classified as interest expense pursuant to GAAP.
 
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis (without duplication) for such
period; provided that there shall be excluded any income (or loss) of any Person
other than the Borrower or a Restricted Subsidiary, but any such income so
excluded may be included in such period or any later period to the extent of any
cash dividends or distributions actually paid in the relevant period to the
Borrower or any wholly-owned Restricted Subsidiary of the Borrower.
 
“Consolidated Secured Debt” means, at any time, Consolidated Total Debt
outstanding at such time that is secured by a Lien on any asset or property of
the Borrower or any Restricted Subsidiary.
 
“Consolidated Total Assets” means, as of any date of determination, the total
assets of the Borrower and the Restricted Subsidiaries, determined on a
Consolidated basis in accordance with GAAP, without giving effect to any
amortization of the amount of intangible assets since the Closing Date but
excluding amounts attributable to Investments in Unrestricted Subsidiaries, as
set forth on the Consolidated balance sheet of the Borrower as of the last day
of the most recently ended four fiscal quarter period ending immediately prior
to such date for which financial statements of the Borrower have been delivered
pursuant to Section 5.01(a) or (b).  Consolidated Total Assets shall be
determined on a pro forma basis.
 
 
-13-

--------------------------------------------------------------------------------

 
 
“Consolidated Total Debt” means, at any time, an amount equal to the sum at such
time of the aggregate amount of all outstanding Indebtedness of the Borrower and
its Restricted Subsidiaries on a Consolidated basis.
 
“Consolidated Working Capital” means, at any date of determination, (a) the
Consolidated Current Assets as of such date minus (b) the Consolidated Current
Liabilities as of such date (excluding Indebtedness for borrowed money).
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.
 
“Co-Syndication Agents” means each of Citizens Bank, N.A., Bank of America, N.A.
and PNC Bank, National Association, in their capacity as co-syndication agents
for the credit facilities evidenced by this Agreement.
 
 “Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.
 
“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Declined Proceeds” has the meaning assigned to such term in Section 2.11(i).
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender that, subject to Section 2.22, (a) has
failed, within two (2) Business Days of the date required to be funded or paid,
to (i) fund any portion of its Loans, (ii) fund any portion of its
participations in Letters of Credit or Swingline Loans or (iii) pay over to any
Secured Party any other amount required to be paid by it hereunder, unless, in
the case of clause (i) above, such Lender notifies each Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Secured Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a Loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three (3) Business Days after request by a
Secured Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Secured Party’s receipt of such
certification in form and substance satisfactory to it and the applicable
Administrative Agent, or (d) has become the subject of a (i) Bankruptcy Event or
(ii) Bail-In Action.
 
 
-14-

--------------------------------------------------------------------------------

 
 
“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by the Borrower or any of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-Cash
Consideration pursuant to a certificate of a Financial Officer of the Borrower,
setting forth such valuation, less the amount of cash or Cash Equivalents
received in connection with a subsequent disposition of such Designated Non-Cash
Consideration.
 
“Disclosed Litigation” means the actions, suits, investigations, litigation or
proceedings affecting the Borrower or any of its Subsidiaries pending or
threatened before any court, governmental agency or arbitrator described on
Schedule 3.07 hereto.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale Leaseback transaction) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
 
“Disqualified Institution” means (i) those persons, identified by the Borrower
in writing from time to time (provided, no such written notice shall apply
retroactively to disqualify any Person) as competitors of the Borrower and its
Subsidiaries or any of their respective Affiliates to the extent such Affiliates
are clearly identifiable on the basis of their name, in each case, other than
bona fide debt funds or (ii) any Person (together with its Affiliates to the
extent clearly identifiable on the basis of their name) identified in writing to
the Term Loan B Administrative Agent by the Borrower prior to June 16, 2015.
 
“Disqualified Stock” means, with respect to any person, any Equity Interests of
such person that, by its terms (or by the terms of any security or other Equity
Interests into which it is convertible or for which it is exchangeable), or upon
the happening of any event or condition (a) matures (excluding any maturity as
the result of an optional redemption by the issuer thereof) or is mandatorily
redeemable (other than solely for Qualified Equity Interests of the Borrower),
pursuant to a sinking fund obligation or otherwise, (b) is redeemable at the
option of the holder thereof (other than solely for Qualified Equity Interests
of the Borrower), in whole or in part, (c) provides for the scheduled, mandatory
payments of dividends in cash, or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Stock, in the case of each of the foregoing clauses (a),
(b), (c) and (d), prior to the date that is ninety-one (91) days after the
Latest Maturity Date in effect at the time of issuance thereof and except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Secured
Obligations (other than contingent indemnification obligations as to which no
claim has been asserted) that are accrued and payable and the termination of the
Revolving Commitments (provided, that only the portion of the Equity Interests
that so mature or are mandatorily redeemable, are so convertible or exchangeable
or are so redeemable at the option of the holder thereof prior to such date
shall be deemed to be Disqualified Stock). Notwithstanding the foregoing: any
Equity Interests issued to any employee or to any plan for the benefit of
employees of the Borrower or the Restricted Subsidiaries or by any such plan to
such employees shall not constitute Disqualified Stock solely because they may
be required to be repurchased by the Borrower in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.
 
 
-15-

--------------------------------------------------------------------------------

 
 
“Dollar Amount” of any currency at any date means (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.
 
“Dollars” or “$” refers to lawful money of the United States of America.
 
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America (other than Puerto Rico or
other U.S. territory).
 
“EBITDA” means Consolidated Net Income plus, to the extent deducted from
revenues in determining Consolidated Net Income, (i) interest expense, (ii)
income tax expense, (iii) depreciation expense, (iv) amortization expense, (v)
all non-cash expenses, charges or losses, (vi) extraordinary expenses, charges
or losses, (vii) Transaction Expenses and fees and expenses incurred or paid by
the Borrower or any Restricted Subsidiary in connection with the Welch Allyn
Merger, the Welch Allyn Recapitalization, the First Amendment and the
transactions contemplated thereby, (viii) the amount of any restructuring costs
or integration costs, including any one-time costs incurred in connection with
the Transactions and other acquisitions, investments or divestitures consummated
after the Closing Date, (ix) the amount of “run-rate” cost savings and synergies
projected by the Borrower in good faith to result from actions that have been
taken or are expected to be taken (in the good faith determination of the
Borrower) (which cost savings and synergies shall be subject only to
certification by a Responsible Officer of the Borrower and shall be calculated
on a pro forma basis as though such cost savings and synergies had been realized
on the first day of such period), net of the amount of actual benefits realized
prior to or during such period from such actions; provided that a Responsible
Officer of the Borrower shall have certified to the Administrative Agents that
(x) such cost savings and synergies are reasonably identifiable and factually
supportable and (y) such actions have been taken or are to be taken within
twelve (12) months (or, in connection with the Transactions, within twenty four
(24) months of the Closing Date); provided further, that such add-backs pursuant
to this clause (ix) shall not exceed 15.0% of EBITDA for such period (calculated
before giving effect to such add-backs pursuant to this clause (ix), (x) the
amount of any FDA warning letter remediation costs actually incurred by the
Borrower, (xi) charges related to field corrective actions and (xii) any
non-cash compensation charges arising from any grant of common stock or common
stock options minus, to the extent included in Consolidated Net Income, (1)
interest income, (2) income tax credits and refunds (to the extent not netted
from tax expense), (3) any cash payments made during such period in respect of
items described in clause (v) above subsequent to the fiscal quarter in which
the relevant non-cash expense, charge or loss were incurred and (4)
extraordinary, income or gains, all calculated for the Borrower and its
Subsidiaries in accordance with GAAP on a consolidated basis.  For the purposes
of calculating EBITDA for any period of four consecutive fiscal quarters (each
such period, a “Reference Period”), (i) if at any time during such Reference
Period the Borrower or any Subsidiary shall have made any Material Disposition,
the EBITDA for such Reference Period shall be reduced by an amount equal to the
EBITDA (if positive) attributable to the property that is the subject of such
Material Disposition for such Reference Period or increased by an amount equal
to the EBITDA (if negative) attributable thereto for such Reference Period, and
(ii) if during such Reference Period the Borrower or any Subsidiary shall have
made a Material Acquisition, EBITDA for such Reference Period shall be
calculated after giving effect thereto on a pro forma basis as if such Material
Acquisition occurred on the first day of such Reference Period.  As used in this
definition, “Material Acquisition” means any acquisition of property or series
of related acquisitions of property that (a) constitutes (i) assets comprising
all or substantially all or any significant portion of a business or operating
unit of a business, or (ii) all or substantially all of the capital stock or
other equity interests of a Person, and (b) involves the payment of
consideration by the Borrower and its Subsidiaries in excess of $25,000,000; and
“Material Disposition” means any sale, transfer or disposition of property or
series of related sales, transfers, or dispositions of property that yields
gross proceeds to the Borrower or any of its Subsidiaries in excess of
$25,000,000.
 
 
-16-

--------------------------------------------------------------------------------

 
 
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
 
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
 
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the applicable Administrative Agent and any Issuing Bank and any of its
respective Related Parties or any other Person, providing for access to data
protected by passcodes or other security system.
 
“Email Alerts” shall have the meaning assigned to such term in Section 5.01.
 
“Environmental Law” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
 
-17-

--------------------------------------------------------------------------------

 
 
“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall means the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at 11:00
a.m., London time, on the date on or as of which such amount is to be
determined.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal (as defined in ERISA Section 4203 and 4205, respectively) by
the Borrower or any ERISA Affiliate from a Multiemployer Plan or notification
that a Multiemployer Plan is in reorganization; (d) the filing of a notice of
intent to terminate, the treatment of a Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; (f) the existence of an Unfunded Pension Liability or (g) the conditions
for imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan.
 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“euro” and/or “EUR” means the single currency of the Participating Member
States.
 
“Eurocurrency,” when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.
 
“Eurocurrency Payment Office” of the applicable Administrative Agent means, for
each Foreign Currency, the office, branch, affiliate or correspondent bank of
the applicable Administrative Agent for such currency as specified from time to
time by the applicable Administrative Agent to the Borrower and each Lender.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
 
-18-

--------------------------------------------------------------------------------

 
 
“Excess Cash Flow” means, for any period, an amount (but in no event less than
$0) equal to (a) the sum, without duplication, of (i) Consolidated Net Income
for such period, (ii) an amount equal to the amount of all non-cash charges
(excluding any such non-cash expense to the extent that it represents an accrual
of or reserve for cash expenses in any future period) to the extent deducted in
arriving at such Consolidated Net Income and (iii) decreases in Consolidated
Working Capital for such period (other than any such decreases arising from
Dispositions outside the ordinary course of business by the Borrower and the
Restricted Subsidiaries completed during such period), minus (b) the sum of,
without duplication, but only to the extent paid in cash, (i) an amount equal to
the amount of all non-cash credits included in calculating such Consolidated Net
Income and cash charges added in the definition of Consolidated Net Income
(excluding any non-cash credit to the extent representing the reversal of an
accrual or reserve described in clause (a)(ii) above), (ii) the aggregate amount
of all principal payments and repurchases of Indebtedness of the Borrower and
the Restricted Subsidiaries (including (A) the principal component of payments
in respect of Capital Lease Obligations, (B) the amount of any scheduled
repayment of Term Loans pursuant to Section 2.10 and (C) the amount of any
mandatory prepayment of Term Loans pursuant to Section 2.11(c) to the extent
required due to a Prepayment Asset Sale or Recovery Event that resulted in an
increase to such Consolidated Net Income and not in excess of the amount of such
increase, but excluding (x) all other prepayments of Term Loans, (y) all
prepayments of Revolving Loans and Swingline Loans and (z) all prepayments in
respect of any other revolving credit facility, except in the case of clause (z)
to the extent there is an equivalent permanent reduction in commitments
thereunder), to the extent such payments were financed with internally generated
cash of the Borrower and the Restricted Subsidiaries, (iii) the amount of
Unfinanced Capital Expenditures made during such period by the Borrower and its
Restricted Subsidiaries, (iv) increases in Consolidated Working Capital for such
period (other than any such increases arising from acquisitions by the Borrower
and the Restricted Subsidiaries completed during such period), (v) payments by
the Borrower and the Restricted Subsidiaries during such period in respect of
long-term liabilities of the Borrower and the Restricted Subsidiaries other than
Indebtedness, to the extent not already deducted from Consolidated Net Income,
(vi) cash expenditures in respect of Hedging Agreements during such fiscal year
to the extent not deducted in arriving at such Consolidated Net Income, (vii)
the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Borrower and the Restricted Subsidiaries during such period
that are made in connection with any prepayment of Indebtedness to the extent
that such payments are not deducted in calculating Consolidated Net Income,
(viii) Restricted Payments made pursuant to Section 6.06(d) except to the extent
funded with the proceeds of an incurrence or issuance of long-term Indebtedness,
(ix) an amount equal to the aggregate net non-cash gain on Asset Sales or
realization, profits or return on Investments by the Borrower or any Restricted
Subsidiary during such period (other than Asset Sales in the ordinary course of
business) to the extent included in arriving at such Consolidated Net Income,
(x) the amount of Investments made pursuant to Section 6.08(h) or Section
6.08(m), except in each case to the extent financed with the proceeds of
long-term Indebtedness, (xi) the amount of taxes (including penalties and
interest) paid in cash in such period to the extent they exceed the amount of
tax expense deducted in determining Consolidated Net Income for such period,
(xii) to the extent not deducted in arriving at Consolidated Net Income, the
aggregate amount actually paid in cash by the Borrower during such fiscal year
on account of other post-employment benefits or pension expense in respect of
defined benefit plans and (xiii) without duplication of amounts deducted
pursuant to this definition in calculating Excess Cash Flow in respect of a
prior period, at the option of the Borrower so long as no Default or Event of
Default has occurred and is then continuing, the aggregate consideration
required to be paid in cash by the Borrower and its Restricted Subsidiaries
pursuant to binding contracts (the “Contract Consideration”) entered into prior
to or during such period relating to Capital Expenditures or Investments
(including acquisitions) made during or following such period constituting
Permitted Acquisitions and other Investments permitted by Section 6.08 (other
than Investments in (x) cash and Cash Equivalents and (y) equity or
Indebtedness) to be consummated or made during the period of four consecutive
fiscal quarters of the Borrower following the end of such period (except, in
each case, to the extent financed with Indebtedness (other than Indebtedness
incurred under any Revolving Commitments now or hereafter existing)); provided
that (A) to the extent the aggregate amount actually utilized to make such
expenditures during such subsequent period of four consecutive fiscal quarters
is less than the Contract Consideration (which may be $0 if such expenditure is
not made during such subsequent period), the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such subsequent
period and (B) any such expenditures made in such subsequent period of four
consecutive fiscal quarters shall not be subtracted from the calculation of
Excess Cash Flow at the end of such subsequent period.
 
 
-19-

--------------------------------------------------------------------------------

 
 
 “Excess Cash Flow Period” means each fiscal year of the Borrower, commencing
with the fiscal year of the Borrower ending September 30, 2016.
 
“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency.  In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the applicable Administrative Agent or, in the event no such service is
selected, such Exchange Rate shall instead be calculated on the basis of the
arithmetical mean of the buy and sell spot rates of exchange of the applicable
Administrative Agent for such Foreign Currency on the London market at 11:00
a.m., Local Time, on such date for the purchase of Dollars with such Foreign
Currency, for delivery two Business Days later; provided, that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
applicable Administrative Agent, after consultation with the Borrower, may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.
 
“Excluded Property” means (i) any fee-owned Real Property other than Material
Real Property and any leasehold interest in Real Property other than Material
Real Property, (ii) motor vehicles and other assets subject to certificates of
title, except to the extent a security interest therein can be perfected by the
filing of a UCC financing statement, letter of credit rights, except to the
extent a security interest therein can be perfected by the filing of a UCC
financing statement, and commercial tort claims with a value of less than
$5,000,000, (iii) certain assets to the extent pledges and security interests
therein are prohibited by applicable law, rule, regulation or permitted
contractual obligation binding on such assets (in effect on the Closing Date or
at the time of the acquisition of such asset and not incurred in contemplation
thereof) (in each case, except to the extent such prohibition is unenforceable
after giving effect to applicable provisions of the Uniform Commercial Code) or
which could require governmental (including regulatory) consent, approval,
license or authorization to be pledged (unless such consent, approval, license
or authorization has been received), in each case, other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the UCC or other applicable law notwithstanding such prohibition; (iv) Equity
Interests in any Person other than wholly-owned subsidiaries to the extent not
permitted by the terms of such Person’s organizational or joint venture
documents; (v) any assets of an Excluded Subsidiary and any other assets to the
extent a security interest in such assets could reasonably be expected to result
in a material adverse tax consequence as determined in good faith by the
Borrower in consultation with the Administrative Agents; (vi) any lease, license
or other agreement to the extent that a grant of a security interest therein
would violate or invalidate such lease, license or agreement or create a right
of termination in favor of any other party thereto (other than the Borrower or
any Guarantor), in each case, except to the extent such prohibition is
unenforceable after giving effect to applicable provisions of the Uniform
Commercial Code, other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under the UCC or other applicable law
notwithstanding such prohibition; (vii) those assets as to which the
Administrative Agent and the Borrower reasonably agree in writing that the cost
or other consequence of obtaining such a security interest or perfection thereof
are excessive in relation to the value afforded thereby; (viii) any governmental
licenses or state or local franchises, charters and authorizations, to the
extent security interests in such licenses, franchises, charters or
authorizations are prohibited or restricted thereby after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code, in each
case, other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the UCC or other applicable law notwithstanding
such prohibition; (ix) “intent-to-use” trademark applications prior to the
filing of a statement of use; (x) Permitted Receivables Facility Assets subject
to liens securing a Qualified Receivables Facility; (xi) any voting Equity
Interests in excess of 65% of the voting Equity Interests of any Foreign
Subsidiary Holdco or any Foreign Subsidiary; (xii) any Indebtedness owned by any
Loan Party where the obligor is a Foreign Subsidiary or a Domestic Subsidiary
that is a Foreign Subsidiary Holdco; (xiii) so long as any Existing Hill -Rom
Notes are outstanding (x) Equity Interests of Real Estate SPEs and (y) the
assets of any Real Estate SPE; provided that, in each case, upon the redemption,
discharge, defeasance or other repayment in full of all of the Existing Hill
-Rom Notes, such Equity Interests of Real Estate SPEs and assets of such Real
Estate SPEs shall no longer be Excluded Property); and (xiv) any assets
specifically described in Section 4.12 of the Security Agreement as not being
subject to pledge under the Loan Documents; provided, however, that Excluded
Property shall not include any Proceeds, substitutions or replacements of any
Excluded Property referred to in clauses (i) through (xiv) (unless such
Proceeds, substitutions or replacements would constitute Excluded Property
referred to in clauses (i) through (xiv)).
 
 
-20-

--------------------------------------------------------------------------------

 
 
 “Excluded Real Property” means certain Real Property set forth on Schedule
1.01A.
 
 “Excluded Subsidiary” means any of the following:
 
(a)           each Immaterial Subsidiary,
 
(b)           each Domestic Subsidiary that is not a wholly-owned Subsidiary
(for so long as such Subsidiary remains a non-wholly-owned Subsidiary),
 
(c)           each Domestic Subsidiary that is prohibited from Guaranteeing or
granting Liens to secure the Obligations by any Requirement of Law or that would
require consent, approval, license or authorization of a Governmental Authority
to Guarantee or grant Liens to secure the Obligations (unless such consent,
approval, license or authorization has been received),
 
(d)           each Domestic Subsidiary that is prohibited by any applicable
contractual requirement from Guaranteeing or granting Liens to secure the
Obligations on the Closing Date or at the time such Subsidiary becomes a
Subsidiary not in violation of this Agreement (and for so long as such
restriction or any replacement or renewal thereof is in effect),
 
(e)           any Foreign Subsidiary,
 
(f)            any Domestic Subsidiary (i) that is a Foreign Subsidiary Holdco
or (ii) that is a direct or indirect Subsidiary of a Foreign Subsidiary that is
a CFC,
 
(g)           any other Domestic Subsidiary with respect to which each
Administrative Agent and the Borrower reasonably agree that the cost or other
consequences (including any Tax consequences) of providing a Guarantee of or
granting Liens to secure the Obligations would be excessive in relation to the
practical benefit to be afforded thereby, and
 
(h)           each Unrestricted Subsidiary.
 
“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation.  If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.
 
 
-21-

--------------------------------------------------------------------------------

 
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and (d)
any U.S. Federal withholding Taxes imposed under FATCA.
 
“Existing Hill-Rom Notes” means the Borrower’s (x) 7.00% Senior Notes due 2024
in an outstanding principal amount as of the Closing Date of $18.7 million and
(y) 6.75% Senior Notes due 2027 in an outstanding principal amount as of the
Closing Date of $29.8 million.
 
“Extended Revolving Credit Commitment” shall have the meaning assigned to such
term in Section 2.25.
 
“Extended Revolving Loan” shall have the meaning assigned to such term in
Section 2.25.
 
“Extended Term Loan” shall have the meaning assigned to such term in Section
2.25.
 
“Extending Lender” shall have the meaning assigned to such term in Section 2.25.
 
“Extension” shall have the meaning assigned to such term in Section 2.25.
 
“Extension Amendment” shall have the meaning assigned to that term in Section
2.25.
 
“Facility” means the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that, as of the
Closing Date there are three Facilities (i.e., the Initial Term A Facility, the
Initial Term B Facility and the Initial Revolving Facility) and thereafter, the
term “Facility” may include any other Class of Commitments and the extensions of
credit thereunder.
 
“Fair Market Value” means with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a sale of
such asset at such date of determination assuming a sale by a willing seller to
a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset.  Such value shall be determined in good faith by the Borrower.
 
“Farm Agreement” means that certain Tenants in Common Agreement dated on or
about March 21, 2008 between Hill-Rom Company, Inc., an Indiana corporation, and
BCC JAWACDAH Holdings, LLC, an Indiana limited liability company.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to current Section 1471(b)(1) of the Code (or any amended or successor
version described above) and any intergovernmental agreements (and any related
laws or regulations implementing the foregoing).
 
 
-22-

--------------------------------------------------------------------------------

 
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the applicable Administrative Agent from three Federal funds brokers
of recognized standing selected by it; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
 
“Fee Letters” means that certain Amended and Restated Fee Letter, dated as of
June 16, 2015, by and among the Borrower, Goldman Sachs Bank USA, Goldman Sachs
Lending Partners LLC, JPMorgan Chase Bank, N.A., J.P. Morgan Securities LLC,
Bank of America, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated, PNC
Bank, National Association, PNC Capital Markets LLC and Citizens Bank, National
Association, that certain Administrative Agent Fee Letter, dated as of June 26,
2015, by and among the Borrower and the Term Loan B Administrative Agent and
that certain Administrative Agent Fee Letter, dated June 26, 2015, by and among
the Borrower and the Term Loan A/Revolver Administrative Agent.
 
“Financial Covenants” means the covenants set forth Section 6.13.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
 
“First Amendment” means that certain First Amendment to the Credit Agreement,
dated as of the First Amendment Effective Date, by and among the Borrower, the
Term Loan B Administrative Agent, the Term Loan A/Revolver Administrative Agent
and Collateral Agent and the lenders party thereto.
 
“First Amendment Effective Date” has the meaning assigned to such term in the
First Amendment.
 
“First Lien Net Leverage Ratio” means, as of any date of determination, the
ratio of (i) Consolidated First Lien Debt as of such date of determination,
minus up to $250,000,000 of unrestricted cash and Cash Equivalents of the
Borrower and the Restricted Subsidiaries (other than the proceeds of any
Indebtedness being incurred and giving rise to the need to calculate the First
Lien Net Leverage Ratio) to (ii) EBITDA of the Borrower for the Reference Period
then last ended.
 
“Fixed Incremental Incurrence Basket” has the meaning assigned to such term in
Section 2.20.
 
“Flood Documentation” means with respect to each Mortgaged Property located in
the United States of America or any territory thereof, (i) a completed
“life-of-loan” Federal Emergency Management Agency standard flood hazard
determination (to the extent a Mortgaged Property is located in a Special Flood
Hazard Area, together with a notice about Special Flood Hazard Area status and
flood disaster assistance duly executed by the Borrower and the applicable Loan
Party relating thereto) and (ii) a copy of, or a certificate as to coverage
under, and a declaration page relating to, the insurance policies required by
Section 5.06 hereof and the applicable provisions of the Security Documents,
each of which shall (A) be endorsed or otherwise amended to include a “standard”
or “New York” lender’s loss payable or mortgagee endorsement (as applicable),
(B) name the Collateral Agent, on behalf of the Secured Parties, as additional
insured and loss payee/mortgagee, (C) identify the address of each property
located in a Special Flood Hazard Area, the applicable flood zone designation
and the flood insurance coverage and deductible relating thereto and (D) be
otherwise in form and substance reasonably satisfactory to the Collateral Agent.
 
 
-23-

--------------------------------------------------------------------------------

 
 
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.
 
“Foreign Asset Sale Recovery Event” has the meaning assigned to such term in
Section 2.11(g).
 
“Foreign Currencies” means Agreed Currencies other than Dollars.
 
“Foreign Currency Exposure” has the meaning assigned to such term in Section
2.11(f).
 
“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.
 
“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.
 
“Foreign Currency Sublimit” means $200,000,000.
 
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“Foreign Subsidiary Holdco” means any Domestic Subsidiary that owns no material
assets other than the Equity Interests of one or more Foreign Subsidiaries;
provided that in determining whether a Domestic Subsidiary has any “material
assets” for purposes of the foregoing, any intercompany Indebtedness held by
such Domestic Subsidiary where the obligor is a Foreign Subsidiary or a Foreign
Subsidiary Holdco shall be ignored.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government and any group
or body charged with setting financial accounting or regulatory capital rules or
standards (including, without limitation, the Financial Accounting Standards
Board, the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing).
 
 
-24-

--------------------------------------------------------------------------------

 
 
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person.  The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term “Guarantee” as a verb has a corresponding meaning.
 
“Guaranty Agreement” means a Guaranty Agreement substantially in the form of
Exhibit J made by the Subsidiary Guarantors in favor of the Administrative
Agents for the benefit of the Lenders.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Hedge Bank” means any Administrative Agent, Lender or an Affiliate thereof that
is a party to a Hedging Agreement with the Borrower or any of its Restricted
Subsidiaries and any Person that was an Administrative Agent, a Lender or an
Affiliate thereof at the time it entered into a Hedging Agreement with the
Borrower or any of its Restricted Subsidiaries.
 
“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether or not exchange
traded.
 
“Hill Rom EU C.V. Intercompany Note” shall have the meaning assigned to such
term in the First Amendment.
 
“Hillenbrand Family Group” means the descendants of John A. Hillenbrand and
members of such descendants’ families and trusts for the benefit of such
Persons.
 
“Immaterial Subsidiary” means any Subsidiary that (a) did not, as of the last
day of the fiscal quarter of the Borrower most recently ended for which
financial statements have been (or were required to be) delivered pursuant to
Section 5.01(a) or Section 5.01(b), have aggregate assets with a value in excess
of 5.00% of the Consolidated Total Assets or aggregate revenues representing in
excess of 5.00% of total revenues of the Borrower and the Restricted
Subsidiaries on a Consolidated basis as of such date, and (b) taken together
with all such Immaterial Subsidiaries as of such date, did not have assets with
a value in excess of 5.00% of Consolidated Total Assets or revenues representing
in excess of 5.00% of total revenues of the Borrower and the Restricted
Subsidiaries on a Consolidated basis as of such date.
 
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate.”
 
 
-25-

--------------------------------------------------------------------------------

 
 
“Increased Amount” of any Indebtedness means any increase in the amount of such
Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness, the accretion of original issue
discount or liquidation preference and increases in the amount of Indebtedness
outstanding solely as a result of fluctuations in the exchange rate of
currencies.
 
 “Increasing Lender” has the meaning assigned to such term in Section 2.20.
 
“Incremental Amendment” has the meaning assigned to such term in Section 2.20.
 
“Incremental Equivalent Debt” has the meaning assigned to such term in Section
6.03(i).
 
“Incremental Equivalent Debt Required Terms” means (A) with respect to any
Incremental Equivalent Debt which is in the form of secured bonds, notes or
debentures which are secured by Liens on the Collateral on a pari passu basis
with the Liens securing the Obligations, such Incremental Equivalent Debt shall
(i) be subject to a Permitted First Lien Intercreditor Agreement, (ii) not
mature earlier than the Latest Maturity Date (other than customary bridge loans
with a maturity date of no longer than one year that are convertible or
exchangeable into other instruments that comply with the Incremental Equivalent
Debt Required Terms), (iii) not have a shorter Weighted Average Life to Maturity
than any of the then outstanding Term Loans (other than customary bridge loans
with a maturity date of no longer than one year that are convertible or
exchangeable into other instruments that comply with the Incremental Equivalent
Debt Required Terms), (iv) not have mandatory prepayment or scheduled prepayment
provisions (other than customary asset sale, event of loss or change of control
offers and customary acceleration rights after an event of default) that could
result in prepayments of such Indebtedness prior to the Latest Maturity Date
(other than customary bridge loans with a maturity date of no longer than one
year that are convertible or exchangeable into other instruments that comply
with the Incremental Equivalent Debt Required Terms), (v) otherwise be on terms
no more favorable to lenders of such Indebtedness than the terms and provisions
of this Agreement (other than pricing, and except for covenants and events of
default applicable only to periods after the Latest Maturity Date) and (vi) not
be secured by assets other than Collateral or incurred by entities that are not
Loan Parties and must be secured on a pari passu basis with the Liens securing
the Obligations, (B) with respect to any Incremental Equivalent Debt (whether in
the form of loans, notes, debentures or otherwise) secured by a Lien on the
Collateral ranking junior to Liens on the Collateral securing the Obligations,
such Incremental Equivalent Debt shall (i) be subject to a Permitted Junior Lien
Intercreditor Agreement, (ii) not mature earlier than the Latest Maturity Date
(other than customary bridge loans with a maturity date of no longer than one
year that are convertible or exchangeable into other instruments that comply
with the Incremental Equivalent Debt Required Terms), (iii) not have a shorter
Weighted Average Life to Maturity than any of the then outstanding Term Loans
(other than customary bridge loans with a maturity date of no longer than one
year that are convertible or exchangeable into other instruments that comply
with the Incremental Equivalent Debt Required Terms), (iv) not have mandatory
prepayment or scheduled prepayment provisions (other than customary asset sale,
event of loss or change of control offers and customary acceleration rights
after an event of default) that could result in prepayments of such Indebtedness
prior to the Latest Maturity Date (other than customary bridge loans with a
maturity date of no longer than one year that are convertible or exchangeable
into other instruments that comply with the Incremental Equivalent Debt Required
Terms), (v) otherwise be on terms no more favorable to lenders of such
Indebtedness than the terms and provisions of this Agreement (other than
pricing, and except for covenants and events of default applicable only to
periods after the Latest Maturity Date) and (vi) not be secured by assets other
than Collateral or incurred by entities that are not Loan Parties, and (C) with
respect to any unsecured Incremental Equivalent Debt, such Incremental
Equivalent Debt shall (i) not mature earlier than the Latest Maturity Date
(other than customary bridge loans with a maturity date of no longer than one
year that are convertible or exchangeable into other instruments that comply
with the Incremental Equivalent Debt Required Terms), (ii) not have a shorter
Weighted Average Life to Maturity than any of the then outstanding Term Loans
(other than customary bridge loans with a maturity date of no longer than one
year that are convertible or exchangeable into other instruments that comply
with the Incremental Equivalent Debt Required Terms), (iii) not have mandatory
prepayment or scheduled prepayment provisions (other than customary asset sale,
event of loss or change of control offers and customary acceleration rights
after an event of default) that could result in prepayments of such Indebtedness
prior to the Latest Maturity Date (other than customary bridge loans with a
maturity date of no longer than one year that are convertible or exchangeable
into other instruments that comply with the Incremental Equivalent Debt Required
Terms) and (iv) otherwise be on terms no more favorable to lenders of such
Indebtedness than the terms and provisions of this Agreement (other than
pricing, and except for covenants and events of default applicable only to
periods after the Latest Maturity Date).
 
 
-26-

--------------------------------------------------------------------------------

 
 
“Incremental Facility” has the meaning assigned to such term in Section 2.20.
 
“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.20.
 
“Incremental Revolving Facility” has the meaning assigned to such term in
Section 2.20.
 
“Incremental Revolving Lender” has the meaning assigned to such term in Section
2.20(a).
 
“Incremental Revolving Loan” has the meaning assigned to such term in Section
2.20.
 
“Incremental Term A Loan” has the meaning assigned to such term in Section 2.20.
 
 “Incremental Term B Loan” has the meaning assigned to such term in Section
2.20.
 
“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, but only to the extent included as
indebtedness or liabilities in accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments (including, for the avoidance of doubt,
under a Qualified Receivables Facility);
 
(b)           all direct or contingent obligations of such Person arising under
unreimbursed payments made under letters of credit (including standby and
commercial), bankers’ acceptances and bank guaranties;
 
(c)           net obligations of such Person under any Swap Contract pertaining
to interest rates;
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable incurred in the
ordinary course of business);
 
(e)            indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f)             Capital Lease Obligations; and
 
(g)           all Guarantees of such Person in respect of any of the foregoing.
 
 
-27-

--------------------------------------------------------------------------------

 
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, limited liability company or other limited
liability entity) in which such Person is a general partner or a joint venturer,
unless such Indebtedness is expressly made non-recourse to such Person.  The
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date.  The amount of any
capital lease as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
 
“Ineligible Institution” has the meaning assigned to such term in Section
9.04(b).
 
“Initial Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Initial Revolving Loans
hereunder.  The amount of each Initial Revolving Lender’s Initial Revolving
Commitment as of the Closing Date is set forth on Schedule 2.01.  The aggregate
amount of the Initial Revolving Commitments as of the Closing Date is
$500,000,000.
 
“Initial Revolving Facility” means the Initial Revolving Commitments and the
Initial Revolving Loans made hereunder from time to time.
 
“Initial Revolving Loan” means a Revolving Loan made (i) pursuant to the
Revolving Commitments in effect on the Closing Date (as the same may be amended
from time to time in accordance with this Agreement) or (ii) pursuant to any
Incremental Revolving Commitment made on the same terms as (and forming a single
Class with) the Revolving Commitments referred to in clause (i) of this
definition.
 
“Initial Term A Borrowing” means any Borrowing comprised of Initial Term A
Loans.
 
“Initial Term A Facility” means the Initial Term A Loan Commitments and the
Initial Term A Loans made hereunder.
 
“Initial Term A Facility Maturity Date” means the fifth anniversary of the
Closing Date.
 
“Initial Term A Loan Commitment” means, with respect to each Term Loan Lender,
the commitment of such Term Loan Lender to make Initial Term A Loans
hereunder.  The amount of each Term Loan Lender’s Initial Term A Loan Commitment
as of the Closing Date is set forth on Schedule 2.01.  The aggregate amount of
the Initial Term A Loan Commitments as of the Closing Date is $1,000,000,000.
 
 “Initial Term A Loans” means (a) the Term A Loans made by the Term Loan Lenders
to the Borrower on the Closing Date pursuant to Section 2.01(a) and (b) any
Incremental Term A Loans in the form of additional Initial Term A Loans made by
the Incremental Term Loan Lenders to the Borrower pursuant to Section 2.20.
 
“Initial Term B Borrowing” means any Borrowing comprised of Initial Term B
Loans.
 
“Initial Term B Facility” means the Initial Term B Loan Commitments and the
Initial Term B Loans made hereunder.
 
“Initial Term B Facility Maturity Date” means the seventh anniversary of the
Closing Date.
 
 
-28-

--------------------------------------------------------------------------------

 
 
“Initial Term B Loan Commitment” means, with respect to each Term Loan Lender,
the commitment of such Term Loan Lender to make Initial Term B Loans
hereunder.  The amount of each Term Loan Lender’s Initial Term B Loan Commitment
as of the Closing Date is set forth on Schedule 2.01.  The aggregate amount of
the Initial Term B Loan Commitments as of the Closing Date is $800,000,000.
 
 “Initial Term B Loans” means (a) the Term B Loans made by the Term Loan Lenders
to the Borrower on the Closing Date pursuant to Section 2.01(b) and (b) any
Incremental Term Loans in the form of additional Initial Term B Loans made by
the Incremental Term Loan Lenders to the Borrower pursuant to Section 2.20.
 
“Intellectual Property” means the following intellectual property rights: (a)
copyrights, registrations and applications for registration thereof, (b)
trademarks, service marks, trade names, slogans, domain names, logos, trade
dress and registrations and applications of registrations thereof, (c) patents,
as well as any reissued and reexamined patents and extensions corresponding to
the patents and any patent applications, as well as any related continuation,
continuation in part and divisional applications and patents issuing therefrom
and (d) trade secrets and confidential information, including ideas, designs,
concepts, compilations of information, methods, techniques, procedures,
processes and other know-how, whether or not patentable.
 
“Intercreditor Agreement” has the meaning assigned to such term in Article VIII.
 
“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(x) EBITDA for the Reference Period then last ended to (y) Consolidated Interest
Expense for the Reference Period then last ended.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08 in the form attached hereto
as Exhibit H-2.
 
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last Business Day of each March, June, September and
December and the applicable Maturity Date, (b) with respect to any Eurocurrency
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period and the applicable Maturity Date and
(c) with respect to any Swingline Loan, the day that such Loan is required to be
repaid and the Revolving Facility Maturity Date.
 
“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
or, if acceptable to each Lender, twelve months or a period of less than one
month thereafter, as the Borrower may elect; provided, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurocurrency Borrowing that commences on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
 
 
-29-

--------------------------------------------------------------------------------

 
 
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the applicable Administrative Agent (which determination
shall be conclusive and binding absent manifest error) to be equal to the rate
that results from interpolating on a linear basis between:  (a) the LIBOR Screen
Rate for the longest period (for which the LIBOR Screen Rate is available for
the applicable currency) that is shorter than the Impacted Interest Period and
(b) the LIBOR Screen Rate for the shortest period (for which the LIBOR Screen
Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, at such time.  When determining the rate for a
period which is less than the shortest period for which the LIBOR Screen Rate is
available, the LIBOR Screen Rate for purposes of paragraph (a) above shall be
deemed to be the overnight screen rate where “overnight screen rate” means the
overnight rate determined by the applicable Administrative Agent from such
service as the applicable Administrative Agent may select.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Borrower
and its Restricted Subsidiaries, intercompany loans, advances, or Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business consistent with past
practice) or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of all or substantially all of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person.  For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.
 
 “Investment Grade Securities” means:
 
(1)           securities issued or directly and fully guaranteed or insured by
the United States government or any agency or instrumentality thereof (other
than Cash Equivalents);
 
(2)           debt securities or debt instruments with an Investment Grade
Rating, but excluding any debt securities or instruments constituting loans or
advances among the Issuer and its Subsidiaries;
 
(3)           investments in any fund that invests exclusively in investments of
the type described in clauses (1) and (2) which fund may also hold immaterial
amounts of cash pending investment or distribution; and
 
(4)           corresponding instruments in countries other than the United
States customarily utilized for high quality investments.
 
“IRS” means the United States Internal Revenue Service.
 
“Issuing Bank” means JPMorgan Chase Bank, N.A., Citizens Bank, N.A., Bank of
America, N.A., PNC Bank, National Association and each other Lender designated
by the Borrower as an “Issuing Bank” hereunder that has agreed to such
designation (and is reasonably acceptable to each Administrative Agent), each in
its capacity as the issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.06(i).  Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.
 
 
-30-

--------------------------------------------------------------------------------

 
 
“Joint Lead Arrangers” means each of Goldman Sachs Bank USA, J.P. Morgan
Securities LLC, Merrill, Lynch, Pierce, Fenner & Smith Incorporated, Citizens
Bank, N.A. and PNC Bank National Association in its capacity as joint bookrunner
and joint lead arranger for the credit facilities evidenced by this Agreement.
 
“Junior Debt Restricted Payment” means, (x) any payment or other distribution
(whether in cash, securities or other property), directly or indirectly made by
the Borrower or any of its Restricted Subsidiaries, of or in respect of
principal of or interest or (y) any redemption, purchase, prepayment,
retirement, defeasance or other acquisition for value, in each case, prior to
scheduled maturity, scheduled repayment or scheduled sinking fund payment, in
each case, in respect of any unsecured indebtedness or Indebtedness that is by
its terms subordinated or junior in right of payment or security to the
Obligations (each of the foregoing, a “Junior Financing”); provided that the
following shall not constitute a Junior Debt Restricted Payment:
 
(a)           Refinancings of any Junior Financing with any Permitted
Refinancing Indebtedness permitted to be incurred under Section 6.03;
 
(b)           payments of regularly scheduled interest due thereunder to the
extent such payments are not prohibited by the subordination provisions thereof;
 
(c)           the conversion of any Junior Financing to Qualified Equity
Interests of the Borrower; or
 
(d)           payments as part of an applicable high yield discount obligation
(“AHYDO”) or AHYDO catch-up payment.
 
“Junior Financing” has the meaning assigned to such term in the definition of
the term “Junior Debt Restricted Payment.”
 
“Latest Maturity Date” means, at any date of determination, the latest of the
latest Revolving Facility Maturity Date and the latest Term Facility Maturity
Date, in each case then in effect on such date of determination.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).
 
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time.  The LC Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the total LC Exposure at such
time.
 
“Lenders” means the Term A Lenders, the Term B Lenders and the Revolving
Lenders.  Unless the context otherwise requires, the term “Lenders” includes the
Swingline Lender.
 
 
-31-

--------------------------------------------------------------------------------

 
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
 
“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency and for any applicable Interest Period, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for such Agreed Currency
for a period equal in length to such Interest Period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen or, in the event such rate does not
appear on either of such Reuters pages, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
applicable Administrative Agent from time to time in its reasonable discretion
(in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time,
on the Quotation Day for such Agreed Currency and Interest Period; provided
that, if the LIBOR Screen Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement; provided, further, that if
a LIBOR Screen Rate shall not be available at such time for such Interest Period
(the “Impacted Interest Period”), then the LIBO Rate for such Agreed Currency
and such Interest Period shall be the Interpolated Rate; provided, that, if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.  It is understood and agreed that all of the
terms and conditions of this definition of “LIBO Rate” shall be subject to
Section 2.14.
 
“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate.”
 
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor.
 
“Limited Condition Acquisition” means any acquisition, including by way of
merger, by the Borrower or one or more of its Restricted Subsidiaries, permitted
pursuant to this Agreement whose consummation is not conditioned upon the
availability of, or on obtaining, third party financing
 
“Loan Documents” means this Agreement, the First Amendment, any promissory notes
issued pursuant to Section 2.10(h), any Letter of Credit applications, the
Guaranty Agreement, the Security Documents, each Incremental Amendment, each
Refinancing Amendment, each Extension Amendment and any Intercreditor
Agreement.  Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative.
 
“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors
and solely with respect to Articles VII and IX, any entity subject to the Welch
Allyn Pledge Agreement.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the applicable Administrative Agent).
 
“Margin Stock” has the meaning assigned to such term in Regulation U.
 
 
-32-

--------------------------------------------------------------------------------

 
 
“Material Adverse Effect” means any event, circumstance or condition that has
had or could reasonably be expected to have a material adverse effect on (a) the
business, results of operations or financial condition of the Borrower and the
Restricted Subsidiaries, taken as a whole, (b) the ability of the Loan Parties,
taken as a whole, to perform each of their respective payment obligations under
this Agreement or the other Loan Documents or (c) the rights or remedies of the
Administrative Agents and the Lenders thereunder.
 
“Material Real Property” means any parcel of Real Property other than Excluded
Real Property located in the United States and having a book value (on a
per-property basis) greater than $20,000,000 (as determined by the Borrower in
good faith) as of (x) the Closing Date or (y) the date of acquisition, in each
case for Real Property then owned in fee simple.
 
“Maturity Date” means the Revolving Facility Maturity Date or the applicable
Term Facility Maturity Date, as applicable.
 
“Maximum Rate” has the meaning assigned to such term in Section 9.15.
 
“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
June 16, 2015, as amended by that certain Amendment, dated as of August 27,
2015, by and among the Borrower, Empire Merger Sub Corp. and Welch Allyn.
 
“Minimum L/C Collateral Amount” shall mean, at any time, in connection with any
Letter of Credit, an amount equal to 103% of the LC Exposure with respect to
such Letter of Credit at such time.
 
 “MFN Protection” has the meaning assigned to such term in Section
2.20(b)(ii)(E).
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.
 
“Mortgaged Properties” means the Material Real Properties that are identified as
such on Schedule 1.01B (the “Closing Date Mortgaged Properties”) and each
additional Material Real Property encumbered by a Mortgage pursuant to Section
5.06(b).
 
“Mortgages” means, collectively, the mortgages, trust deeds, deeds of trust,
deeds to secure debt, assignments of leases and rents, and other security
documents (including amendments to any of the foregoing) delivered with respect
to Mortgaged Properties, in form and substance reasonably acceptable to the
Collateral Agent (with such changes as are reasonably consented to by the
Collateral Agent to account for local law matters which do not materially
decrease any rights nor increase any obligations of any Borrower), in each case,
as amended, supplemented or otherwise modified from time to time.  For the
avoidance of doubt, “Mortgages” shall be deemed to include any Additional
Mortgages.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
 
-33-

--------------------------------------------------------------------------------

 
 
“Net Cash Proceeds” means:
 
(a)           with respect to any Asset Sale or any Recovery Event, the excess,
if any, of (i) the sum of cash and Cash Equivalents received in connection with
such Asset Sale or Recovery Event (including any cash or Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received and, with respect to
any Recovery Event, any insurance proceeds or condemnation awards in respect of
such Recovery Event actually received by or paid to or for the account of the
Borrower or any Restricted Subsidiary) over (ii) the sum of (A) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness that is secured by the asset subject to such Asset Sale or Recovery
Event and that is required to be repaid (and is timely repaid) in connection
with such Asset Sale or Recovery Event (other than Indebtedness under the Loan
Documents and Indebtedness that is secured by Liens ranking junior to or pari
passu with the Liens securing Indebtedness under the Loan Documents), (B) the
out-of-pocket fees and expenses (including attorneys’ fees, investment banking
fees, survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, other customary
expenses and brokerage, consultant and other customary fees) actually incurred
by the Borrower or such Restricted Subsidiary in connection with such Asset Sale
or Recovery Event, (C) taxes paid or reasonably estimated to be actually payable
(and, to the extent not actually paid, shall be considered Net Cash Proceeds) in
connection therewith (including, for the avoidance of doubt, any income,
withholding and other taxes payable as a result of the distribution of such
proceeds to the Borrower), and (D) any reserve for adjustment in respect of (x)
the sale price of such asset or assets established in accordance with GAAP and
(y) any liabilities associated with such asset or assets and retained by the
Borrower or any Restricted Subsidiary after such sale or other disposition
thereof, including pension and other post-employment benefit liabilities and
liabilities related to environmental matters or with respect to any
indemnification obligations associated with such transaction, it being
understood that “Net Cash Proceeds” shall include (i) any cash or Cash
Equivalents received upon the Disposition of any non-cash consideration by the
Borrower or any Restricted Subsidiary in any such Disposition and (ii) upon the
reversal (without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (D) above or if such
liabilities have not been satisfied in cash and such reserve is not reversed
within 365 days after such Asset Sale or Recovery Event, the amount of such
reserve; and
 
(b)           with respect to the incurrence or issuance of any Indebtedness by
the Borrower or any Restricted Subsidiary, the excess, if any, of (x) the sum of
the cash received in connection with such incurrence or issuance over (y) the
investment banking fees, underwriting discounts, commissions, costs and other
out-of-pocket fees and expenses (including attorneys’ fees, other customary
expenses and brokerage, consultant, accountant and other customary fees)
actually incurred by the Borrower or such Restricted Subsidiary in connection
with such incurrence or issuance.
 
“Net Income” means, with reference to any period, the net income (or loss) of
the Borrower and its Restricted Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period; provided that
there shall be excluded any income (or loss) of any Person other than the
Borrower or a Restricted Subsidiary, but any such income so excluded may be
included in such period or any later period to the extent of any cash dividends
or distributions actually paid in the relevant period to the Borrower or any
wholly-owned Restricted Subsidiary of the Borrower.
 
“New LuxCo” shall have the meaning assigned to such term in the First Amendment
and in any event shall mean the entity which holds the Hill Rom EU C.V.
Intercompany Note, unless such holder is a Loan Party.
 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and the Guarantors to any of the Lenders, either Administrative Agent,
any Issuing Bank or any indemnified party, individually or collectively,
existing on the Closing Date or arising thereafter, direct or indirect, joint or
several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof.
 
 
-34-

--------------------------------------------------------------------------------

 
 
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Original Currency” has the meaning assigned to it in Section 2.18(a).
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Revolving Facilities” means the Other Revolving Commitments and Other
Revolving Loans made thereunder.
 
“Other Revolving Commitments” means, collectively, (a) Incremental Revolving
Commitments, (b) Replacement Revolving Commitments and (c) Extended Revolving
Credit Commitments.
 
“Other Revolving Loans” means, collectively, (a) Incremental Revolving Loans,
(b) Replacement Revolving Loans and (c) Extended Revolving Loans.
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
 
“Other Term Facilities” means the Other Term Loan A Facilities and the Other
Term Loan B Facilities.
 
“Other Term Loans” means Other Term A Loans, Other Term B Loans, Refinancing
Term Loans and Extended Term Loans.
 
“Other Term A Loans” means, collectively, (a) Incremental Term A Loans (other
than Incremental Term A Loans incurred as an increase to the Initial Term A
Loans) and (b) Refinancing Term A Loans.
 
“Other Term B Loans” means, collectively, (a) Incremental Term B Loans (other
than Incremental Term B Loans incurred as an increase to the Initial Term B
Loans) and (b) Refinancing Term B Loans.
 
 
-35-

--------------------------------------------------------------------------------

 
 
“Other Term Loan A Facilities” means the Other Term A Loans made thereunder.
 
“Other Term Loan B Facilities” means the Other Term B Loans made thereunder.
 
“Other Term Loan Installment Date” has the meaning assigned to it in Section
2.10(d).
 
“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the applicable
Administrative Agent at which overnight or weekend deposits in the relevant
currency (or if such amount due remains unpaid for more than three (3) Business
Days, then for such other period of time as the applicable Administrative Agent
may elect) for delivery in immediately available and freely transferable funds
would be offered by the applicable Administrative Agent to major banks in the
interbank market upon request of such major banks for the relevant currency as
determined above and in an amount comparable to the unpaid principal amount of
the related Credit Event, plus any taxes, levies, imposts, duties, deductions,
charges or withholdings imposed upon, or charged to, the applicable
Administrative Agent by any relevant correspondent bank in respect of such
amount in such relevant currency.
 
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
 
“Participant” has the meaning assigned to such term in Section 9.04(c).
 
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
 
“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
 
“Permitted Acquisition” has the meaning assigned to such term in Section 6.02.
 
“Permitted Bi-Lateral Letter of Credit Facility” shall mean a bi-lateral letter
of credit facility among a Permitted Bi-Lateral Letter of Credit Issuer and the
Borrower and/or any of the Restricted Subsidiaries; provided that such facility
does not exceed an aggregate principal amount of $25,000,000.
 
“Permitted Bi-Lateral Letter of Credit Issuer” shall mean the Term Loan
A/Revolver Administrative Agent (or any of its affiliates) or any other Lender.
 
“Permitted First Lien Intercreditor Agreement” means, with respect to any Liens
on Collateral that are intended to be equal and ratable with the Liens securing
the Initial Term Loans (and other Secured Obligations that are secured by Liens
on the Collateral ranking equally and ratably with the Liens securing the
Initial Term Loans), one or more intercreditor agreements, each of which shall
be in form and substance reasonably satisfactory to the Administrative Agents
and the Collateral Agent.
 
 
-36-

--------------------------------------------------------------------------------

 
 
“Permitted Investments” has the meaning assigned to such term in Section 6.08.
 
“Permitted Junior Intercreditor Agreement” means, with respect to any Liens on
Collateral that are intended to be junior to any Liens securing the Initial Term
Loans (and other Secured Obligations that are secured by Liens on the Collateral
ranking equally and ratably with the Liens securing the Initial Term Loans), one
or more intercreditor agreements, each of which shall be in form and substance
reasonably satisfactory to the Administrative Agents and the Collateral Agent.
 
“Permitted Liens” has the meaning assigned to such term in Section 6.01.
 
“Permitted Receivables Facility Assets” means  (i) Receivables  Assets (whether
now existing or arising in the future) of the Borrower and its Subsidiaries
which are transferred, sold and/or pledged to a Receivables Entity or a bank,
other financial institution or a commercial paper conduit or other conduit
facility established and maintained  by a bank or other financial institution,
pursuant to a Qualified Receivables Facility and any related Permitted
Receivables Related Assets which are also so transferred, sold and/or pledged to
such Receivables Entity, bank, other financial institution or commercial  paper
conduit or other conduit facility, and all proceeds thereof and (ii) loans to
the Borrower and its Subsidiaries secured by Receivables Assets (whether now
existing or arising in the future) and any Permitted Receivables Related Assets
of the Borrower and its Subsidiaries which are made pursuant to a Qualified
Receivables Facility.
 
“Permitted Receivables Facility Documents” means each of  the documents  and
agreements entered into in connection with any Qualified Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests or the incurrence of loans, as
applicable, in each case as such documents and agreements may be amended,
modified, supplemented, refinanced or replaced from time to time so long as the
relevant Qualified  Receivables Facility would still meet the requirements of
the definition thereof after giving effect to such amendment, modification,
supplement, refinancing or replacement.
 
 “Permitted Receivables Related Assets”  means any other assets that are
customarily transferred, sold and/or pledged or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving receivables similar to Receivables Assets and any
collections or proceeds of any of the foregoing (including, without limitation,
lock-boxes, deposit accounts, records in respect of Receivables Assets and
collections  in respect of Receivables Assets).
 
 
-37-

--------------------------------------------------------------------------------

 
 
“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to “Refinance”), the Indebtedness being
Refinanced (or previous refinancings thereof constituting Permitted Refinancing
Indebtedness); provided, that (a) the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions and
expenses), (b) the final maturity date of such Permitted Refinancing
Indebtedness is on or after the final maturity date of the Indebtedness being
Refinanced and (ii) the Weighted Average Life to Maturity of such Permitted
Refinancing Indebtedness is greater than or equal to the Weighted Average Life
to Maturity of the Indebtedness being Refinanced, (c) if the Indebtedness being
Refinanced is unsecured, such Permitted Refinancing Indebtedness shall be
unsecured, (d) if the Indebtedness being Refinanced is by its terms subordinated
in right of payment to any Secured Obligations, such Permitted Refinancing
Indebtedness shall be subordinated in right of payment to such Secured
Obligations on terms in the aggregate not materially less favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
Refinanced (as determined by the Borrower in good faith), (e) no Permitted
Refinancing Indebtedness shall have any borrower which is different than the
borrower of the respective Indebtedness being so Refinanced or have guarantors
that are not (or would not have been required to become) guarantors with respect
to the Indebtedness being so Refinanced, (f) if the Indebtedness being
Refinanced is secured (and permitted to be secured under this Agreement), such
Permitted Refinancing Indebtedness may be secured only by Liens (x) on the same
(or any subset of the) assets so secured (or would have been required to secure)
by the Indebtedness being Refinanced and (y) on the same terms and with the same
priority (or junior priority) as the Indebtedness being Refinanced, (g) such
Refinancing shall be at a price no less than par if, at the time of such
Refinancing, an Event of Default shall have occurred and be continuing, (h) if
the Indebtedness being Refinanced is to be secured by the Collateral, the
Permitted Refinancing Indebtedness shall likewise be subject to a Permitted
First Lien Intercreditor Agreement or a Permitted Junior Intercreditor
Agreement, as applicable, (i) there shall be no scheduled repayment, mandatory
redemption or repayment or sinking fund obligations prior to the earlier of (x)
the final maturity date of the Indebtedness being Refinanced and (y) the 91st
day following the Latest Maturity Date in effect at the time of such incurrence
thereof  (other than customary offers to repurchase or mandatory prepayment
provisions upon a change of control, asset sale or event of loss and customary
acceleration rights after an event of default) and (j) the other terms and
conditions (including, if applicable, as to collateral but excluding as to
subordination, interest rate and redemption premium) of any such Permitted
Refinancing Indebtedness, taken as a whole, are not materially less favorable to
the lenders providing such Permitted Refinancing Indebtedness than the terms and
conditions of the Indebtedness being Refinanced (other than pricing, and except
for covenants and events of default applicable only to periods after the Latest
Maturity Date); provided that a certificate of a Responsible Officer of the
Borrower delivered to the Administrative Agents at least five (5) Business Days
prior to the incurrence of such Permitted Refinancing Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Permitted Refinancing Indebtedness or drafts of the documentation relating
thereto, stating that the Borrower has determined in good faith that such terms
and conditions satisfy the foregoing requirement, shall be conclusive evidence
that such terms and conditions satisfy the foregoing requirement.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
 
“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.
 
“Pledged Collateral” has the meaning assigned to such term in the Security
Agreement.
 
“Pounds Sterling” means the lawful currency of the United Kingdom.
 
“Prepayment Asset Sale” shall mean any Asset Sale (or a portion thereof) made
pursuant to Section 6.05(f), (h) (to the extent such Asset Sale is of assets
that are not core or principal in the business of the Borrower or its Restricted
Subsidiaries), (i) or (k), to the extent that the aggregate Net Cash Proceeds of
all such Asset Sales and Recovery Events during any fiscal year exceed
$30,000,000 (the “Annual Deductible Amount”) after giving effect to such Asset
Sale. For the avoidance of doubt, once the Net Cash Proceeds of all Asset Sales
and Recovery Events exceed the Annual Deductible Amount, any amounts in excess
thereof shall be considered Prepayment Asset Sales.
 
 
-38-

--------------------------------------------------------------------------------

 
 
“Prime Rate” means (a) with respect to Revolving Loans and Term A Loans, the
rate of interest per annum publicly announced from time to time by JPMorgan
Chase Bank, N.A. as its prime rate in effect at its principal office in New York
City and (b) with respect to Term B Loans, the rate of interest per annum
publicly announced from time to time by the Term Loan B Facility Administrative
Agent as its “prime rate” at its principal office in New York City; each change
in the Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.
 
“Pro Forma Financial Statements” means the pro forma consolidated balance sheet
and related pro forma consolidated statements of income and cash flows of the
Borrower as of and for the twelve month period ending June 30, 2015, prepared
after giving effect to the Transactions as if the Transactions had occurred as
of such date (in the case of such balance sheet) or at the beginning of such
period (in the case of such other financial statements) prepared in compliance
with Regulation S-X of the Securities Act of 1933, as amended.
 
“Pro Rata Extension Offers” shall have the meaning assigned to such term in
Section 2.25.
 
“Purchase Offer” has the meaning assigned to such term in Section 2.24(a).
 
“Qualified Equity Interests” means any Equity Interest other than Disqualified
Stock.
 
“Qualified  Receivables Facility” means a receivables or factoring facility or
facilities created under the Permitted Receivables Facility Documents and which
is designated as a “Qualified Receivables  Facility” (as provided below),
providing for the transfer, sale and/or pledge by a Borrower and/or one or more
other Receivables Sellers of Permitted  Receivables Facility Assets (thereby
providing financing to such Borrower  and/or the Receivables Sellers) to (i) a
Receivables Entity (either directly or through another Receivables Seller),
which in turn shall transfer, sell and/or pledge  interests  in the
respective  Permitted Receivables Facility Assets to third-party lenders or
investors pursuant to the Permitted Receivables Facility Documents in return for
the cash used by such Receivables Entity to acquire the Permitted Receivables
Facility Assets from such Borrower and/or the respective Receivables Sellers or
(ii) a bank or other financial institution, which in turn shall finance the
acquisition of the Permitted Receivables Facility Assets through a
commercial  paper conduit or other conduit facility, or directly to a
commercial  paper conduit  or other conduit facility established and maintained
by a bank or other financial institution that will finance the acquisition of
the Permitted Receivables Facility Assets through  the commercial  paper conduit
or other conduit facility, in each case, either directly or through another
Receivables Seller, so long as, in the case of each of clause (i) and clause
(ii), no portion of the Indebtedness or any other obligations (contingent or
otherwise)  under such receivables facility or facilities (x) is guaranteed by
the Borrower or any Subsidiary (excluding  guarantees of obligations pursuant to
Standard Securitization Undertakings), (y) is recourse to or obligates the
Borrower or any other Subsidiary in any way (other than pursuant to Standard
Securitization  Undertakings)  or (z) subjects any property or asset (other than
Permitted Receivables Facility Assets, Permitted  Receivables  Related  Assets
or the Equity Interests of any Receivables Entity) of the Borrower or any other
Subsidiary (other than a  Receivables Entity), directly or indirectly,
contingently or otherwise, to the satisfaction thereof (other than pursuant to
Standard Securitization Undertakings).  Any such designation shall be evidenced
to the Administrative Agents by filing with the Administrative Agents a
certificate signed by a Financial Officer of the Borrower certifying that, to
the best of such officer’s knowledge and belief after consultation with counsel,
such designation complied with the foregoing conditions.
 
“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the LIBO Rate for such currency is to be determined, in which case the
Quotation Day will be determined by the applicable Administrative Agent in
accordance with market practice in such market (and if quotations would normally
be given on more than one day, then the Quotation Day will be the last of those
days)).
 
 
-39-

--------------------------------------------------------------------------------

 
 
“Ratio Based Incremental Incurrence Basket” has the meaning assigned to that
term in Section 2.20.
 
“Real Estate SPE” means a wholly owned domestic Subsidiary of the Borrower
formed for the sole purpose of holding interests in Real Property; provided that
(i) any Subsidiary of the Borrower that holds a Mortgaged Property or Real
Property that is required to be Mortgaged Property under this Agreement shall
not be a Real Estate SPE and (ii) any Real Estate SPE that complies with the
applicable requirements of Section 5.12 shall cease to be a Real Estate
SPE.  Each Real Estate SPE existing on the Closing Date is identified on
Schedule 1.01C.
 
“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee simple or leased by any Loan Party, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, incidental to the ownership, lease or
operation thereof.
 
“Receivables  Assets” means any right to payment created by or arising from
sales of goods, lease of goods or the rendition of services rendered no matter
how evidenced whether or not earned by  performance (whether constituting
accounts, general intangibles, chattel paper or otherwise).
 
“Receivables  Entity” means any direct or indirect wholly owned Subsidiary of
the Borrower which engages in no activities other than in connection with the
financing of accounts receivable of the Receivables Sellers and which is
designated (as provided below) as a “Receivables Entity” (a) with which neither
the Borrower nor any of its Subsidiaries has any contract, agreement,
arrangement or understanding (other than pursuant to the Permitted Receivables
Facility Documents (including with respect to fees payable  in the ordinary
course of business in connection with the servicing of accounts receivable  and
related assets)) on terms less favorable to the Borrower or such Subsidiary than
those that might be obtained at the time from persons that are not Affiliates of
the Borrower  (as determined by the Borrower  in good faith) and (b) to which
neither the Borrower  nor any other Subsidiary has any obligation to maintain or
preserve such entity’s financial condition or cause  such entity to achieve
certain levels of operating results (other than pursuant to Standard
Securitization Undertakings).  Any such designation shall be evidenced to the
Administrative Agents by filing with the Administrative Agents an officer’s
certificate of the Borrower certifying that, to the best of such officer’s
knowledge and belief after consultation with counsel, such designation complied
with the foregoing conditions.
 
“Receivables Seller” means the Borrower or those Subsidiaries that are from time
to time party to the Permitted Receivables Facility Documents (other than any
Receivables Entity).
 
“Recipient” means (a) the Administrative Agents, (b) any Lender and (c) any
Issuing Bank, as applicable.
 
“Recovery Event” means any event (or portion thereof) that gives rise to the
receipt by the Borrower or any of its Restricted Subsidiaries of any insurance
proceeds or condemnation awards in respect of any assets or property (including,
without limitation, Real Property (including any improvements thereon), but
excluding any proceeds from business interruption insurance) to the extent that
the aggregate Net Cash Proceeds of all such events and Prepayment Asset Sales
during any fiscal year exceed the Annual Deductible Amount after giving effect
to such Recovery Event. For the avoidance of doubt, once the Net Cash Proceeds
of all Asset Sales and Recovery Events exceed the Annual Deductible Amount, any
amounts in excess thereof shall be considered Recovery Events.
 
 
-40-

--------------------------------------------------------------------------------

 
 
“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the applicable Administrative Agent at its
request by the Reference Banks (as the case may be) as of the applicable time on
the Quotation Day for Loans in the applicable currency and the applicable
Interest Period as the rate at which the relevant Reference Bank could borrow
funds in the London (or other applicable) interbank market in the relevant
currency and for the relevant period, were it to do so by asking for and then
accepting interbank offers in reasonable market size in that currency and for
that period.
 
“Reference Banks” means the principal London (or other applicable) offices of
Goldman Sachs Bank USA, JPMorgan Chase Bank, N.A. and such other banks as may be
appointed by the applicable Administrative Agent in consultation with the
Borrower.  No Lender shall be obligated to be a Reference Bank without its
consent.
 
“Reference Period” has the meaning assigned to such term in the definition of
the term “EBITDA”.
 
“Refinance” has the meaning assigned to such term in the definition of the term
“Permitted Refinancing Indebtedness,” and “Refinanced” and “Refinancing” shall
have meanings correlative thereto.
 
“Refinancing Amendment” has the meaning assigned to that term in Section
2.23(e).
 
“Refinancing Effective Date” has the meaning assigned to such term in Section
2.23(a).
 
“Refinancing Notes” means any secured or unsecured notes or loans issued by the
Borrower or any Subsidiary Guarantor (whether under an indenture, a credit
agreement or otherwise) and the Indebtedness represented thereby; provided, that
(a) 100% of the Net Cash Proceeds of such Refinancing Notes are used to
permanently reduce Loans and/or replace Commitments substantially simultaneously
with the issuance thereof; (b) the principal amount (or accreted value, if
applicable) of such Refinancing Notes does not exceed the principal amount (or
accreted value, if applicable) of the aggregate portion of the Loans so reduced
and/or Commitments so replaced (plus unpaid accrued interest and premium
(including tender premiums) thereon and underwriting discounts, defeasance
costs, fees, commissions and expenses); (c) the final maturity date of such
Refinancing Notes is on or after the Term Facility Maturity Date or the
Revolving Facility Maturity Date, as applicable, of the Term Loans so reduced or
the Revolving Credit Commitments so replaced; (d) the Weighted Average Life to
Maturity of such Refinancing Notes is greater than or equal to the Weighted
Average Life to Maturity of the Term Loans so repaid or the Revolving Credit
Commitments so replaced; (e) the terms of such Refinancing Notes do not provide
for any scheduled repayment, mandatory redemption or sinking fund obligations
prior to the Term Facility Maturity Date of the Term Loans so reduced or the
Revolving Facility Maturity Date of the Revolving Credit Commitments so
replaced, as applicable (other than (x) in the case of notes, customary offers
to repurchase or mandatory prepayment provisions upon a change of control, asset
sale or event of loss and customary acceleration rights after an event of
default and (y) in the case of term loans secured by Collateral on a pari passu
basis with the Term Loans outstanding, amortization substantially similar to the
Term Loans or Revolving Credit Commitments so replaced or refinanced and
mandatory and voluntary prepayment provisions which are, when taken as a whole,
consistent in all material respects with, or not materially more favorable to
the lenders providing such Refinancing Notes than, those applicable to the Term
Loans being refinanced, and allocated on a pro rata basis or a less than pro
rata basis (but not a greater than pro rata basis) with the Term Loans
outstanding under this Agreement (other than mandatory prepayments pursuant to
Section 2.11(d)) and in the case of unsecured loans or loans secured by
Collateral on a junior priority basis relative to the Liens securing the Term
Loans outstanding, customary mandatory prepayment provisions upon asset sales or
events of loss and customary acceleration rights after an event of default); (f)
there shall be no obligor with respect thereto that is not a Loan Party; (g) if
such Refinancing Notes are secured (x) it may only be secured by Collateral (y)
it must be subject to the provisions of a Permitted First Lien Intercreditor
Agreement or a Permitted Junior Intercreditor Agreement, as applicable and (z)
it may only be secured by a Lien on the Collateral that is pari passu with or
junior to the Lien on the Collateral securing the Indebtedness refinanced or
replaced and (j) all other terms applicable to such Refinancing Notes (other
than provisions relating to original issue discount, upfront fees, interest
rates and any other pricing terms (which original issue discount, upfront fees,
interest rates and other pricing terms shall not be subject to the provisions
set forth in this clause (j) (other than pricing, and except for covenants and
events of default applicable only to periods after the Latest Maturity Date))
taken as a whole shall (as determined by the Borrower in good faith) be
substantially similar to, or not materially more favorable to the lenders
providing such Refinancing Notes then, the terms, taken as a whole, applicable
to the Term Loans or the Revolving Credit Commitments so replaced or refinanced
(except to the extent such covenants and other terms apply solely to any period
after the Latest Maturity Date).
 
 
-41-

--------------------------------------------------------------------------------

 
 
“Refinancing Payoffs” has the meaning assigned to such term in Section 4.01(j).
 
“Refinancing Term Loans” has the meaning assigned to such term in Section
2.23(a).
 
“Refinancing Term A Loans” means Refinancing Term Loans used to Refinance Term A
Loans.
 
“Refinancing Term B Loans” means Refinancing Term Loans used to Refinance Term B
Loans.
 
“Register” has the meaning assigned to such term in Section 9.04.
 
“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Replacement Revolving Commitments” has the meaning assigned to such term in
Section 2.23(c).
 
“Replacement Revolving Facility” has the meaning assigned to such term in
Section 2.23(c).
 
“Replacement Revolving Facility Effective Date” has the meaning assigned to such
term in Section 2.23(c).
 
“Replacement Revolving Loans” has the meaning assigned to such term in Section
2.23(c).
 
“Reportable Event” means any “reportable event,” as defined in Section 4043 of
ERISA, other than an event for which the 30-day notice period has been waived.
 
 
-42-

--------------------------------------------------------------------------------

 
 
“Repricing Event” means (i) any prepayment or repayment of Initial Term A Loans
or Initial Term B Loans with the proceeds of Indebtedness, or conversion of all
or any portion of the Initial Term A Loans or Initial Term B Loans, as
applicable, into any new or replacement Indebtedness bearing interest with an
All-In Yield that is less than the All-In Yield applicable to the Initial Term A
Loans or Initial Term B Loans being prepaid, repaid or converted and (ii) any
amendment to this Agreement which reduces the All-In Yield applicable to the
Initial Term A Loans or Initial Term B Loans (it being understood that (x) any
prepayment premium with respect to a Repricing Event shall apply to any required
assignment by a Non-Consenting Lender in connection with any such amendment
pursuant to Section 9.02(d) and (y) the All-In Yields shall exclude any
structuring, commitment and arranger fees or other similar fees unless such
similar fees are paid to all lenders generally in the primary syndication of
such new or replacement tranche of Indebtedness); provided that in no event
shall any prepayment, repayment or amendment of Initial Term A Loans or Initial
Term B Loans in connection with a Change of Control or Transformative
Acquisition constitute a Repricing Event.
 
“Repricing Premium” has the meaning assigned to such term in Section 2.11(b).
 
 “Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.
 
“Required Percentage” means, with respect to any Excess Cash Flow Period, 50%;
provided that, if the First Lien Net Leverage Ratio as of the end of such Excess
Cash Flow Period is (x) less than or equal to 3.00:1.00 but greater than
2.50:1.00, such percentage shall be 25% or (y) less than or equal to 2.50:1.00,
such percentage shall be 0%.
 
“Required Revolving Lenders” means, at any time Revolving Lenders having Credit
Exposures in respect of Revolving Loans and unused Revolving Commitments
representing more than 50% of the sum of the total Credit Exposures in respect
of Revolving Loans and unused Revolving Commitments at such time.
 
“Requirement of Law” means, as to any Person, any law, treaty, rule, regulation,
statute, order, ordinance, decree, judgment, consent decree, writ, injunction,
settlement agreement or governmental requirement enacted, promulgated or imposed
or entered into or agreed by any Governmental Authority, in each case applicable
to or binding upon such person or any of its property or assets or to which such
person or any of its property or assets is subject.
 
“Responsible Officer” means the chief financial officer, treasurer, assistant
treasurer or any authorized Senior Vice President or Vice President of the
Borrower.  Any document delivered hereunder that is signed by a Responsible
Officer of the Borrower shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of the
Borrower and such Responsible Officer shall be conclusively presumed to have
acted on behalf of the Borrower.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Borrower or any Restricted Subsidiary, or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other equity interest
or of any option, warrant or other right to acquire any such capital stock or
other equity interest, or on account of any return of capital to the Borrower’s
stockholders, partners or members (or the equivalent Persons thereof) or any
Junior Debt Restricted Payment.
 
“Restricted Subsidiary” means any Subsidiary of Borrower other than an
Unrestricted Subsidiary.
 
 
-43-

--------------------------------------------------------------------------------

 
 
“Retained Declined Proceeds” has the meaning assigned to such term in Section
2.11(i).
 
“Revolving Commitment” means the commitment of a Revolving Lender to make
Revolving Loans, including Initial Revolving Loans and/or Other Revolving Loans,
in each case, as set forth in Schedule 2.01 or in an Incremental Amendment,
Extension Amendment or Refinancing Amendment.
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
 
“Revolving Facility Maturity Date” means, as the context may require, (a) with
respect to the Revolving Facility in effect on the Closing Date, the fifth
anniversary of the Closing Date and (b) with respect to any other Classes of
Revolving Credit Commitments, the maturity dates specified therefor in the
applicable Incremental Amendment, Extension Amendment or Refinancing Amendment.
 
“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.
 
“Revolving Loan” means a Loan by a Revolving Lender made pursuant to Section
2.01(a) including Initial Revolving Loans and Other Revolving Loans.
 
“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.,
and any successor to its rating agency business.
 
“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Borrower or any Restricted Subsidiary (a) sells, transfers
or otherwise disposes of any property, real or personal, whether now owned or
hereafter acquired, and (b) as part of such transaction, thereafter rents or
leases such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold, transferred or disposed
of.
 
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
 
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any European Union member state, (b) any Person operating, organized or resident
in a Sanctioned Country or (c) any Person owned or controlled by any such Person
or Persons described in the foregoing clauses (a) or (b).
 
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty’s Treasury of the United Kingdom.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower or any Restricted Subsidiary and any
Cash Management Bank, including any such Cash Management Agreement that is in
effect on the Closing Date, unless when entered into such Cash Management
Agreement is designated in writing by the Borrower and such Cash Management Bank
to the applicable Administrative Agent to not be included as a Secured Cash
Management Agreement.
 
 
-44-

--------------------------------------------------------------------------------

 
 
“Secured Hedge Agreement” means any Hedging Agreement that is entered into by
and between the Borrower or any Restricted Subsidiary and any Hedge Bank,
including any such Hedging Agreement that is in effect on the Closing Date,
unless when entered into such Hedging Agreement is designated in writing by the
Borrower and such Hedge Bank to the applicable Administrative Agent to not be
included as a Secured Hedge Agreement.  Notwithstanding the foregoing, for all
purposes of the Loan Documents, any Guarantee of, or grant of any Lien to
secure, any obligations in respect of a Secured Hedge Agreement by a Subsidiary
Guarantor shall not include any Excluded Swap Obligations with respect to such
Subsidiary Guarantors.
 
“Secured Parties” means, collectively, the Administrative Agents, the Collateral
Agent, each Lender, each Issuing Bank, each Hedge Bank that is party to any
Secured Hedge Agreement, each Cash Management Bank that is party to any Secured
Cash Management Agreement, any Permitted Bi-Lateral Letter of Credit Issuer and
each sub-agent appointed pursuant to Article VIII hereof by the applicable
Administrative Agent with respect to matters relating to the Loan Documents or
by the Collateral Agent with respect to matters relating to any Security
Document.
 
“Secured Net Leverage Ratio” means, as of any date of determination, the ratio
of (i) Consolidated Secured Debt as of such date of determination, minus up to
$250,000,000 of unrestricted cash and Cash Equivalents of the Borrower and the
Restricted Subsidiaries (other than the proceeds of any Indebtedness being
incurred and giving rise to the need to calculate the Secured Net Leverage
Ratio) to (ii) EBITDA of the Borrower for the Reference Period then last ended.
 
“Secured Obligations” means, collectively, (a) the Obligations, (b) obligations
in respect of any Permitted Bi-Lateral Letter of Credit Facility, (c)
obligations in respect of any Secured Cash Management Agreement and (d)
obligations in respect of any Secured Hedge Agreement; provided that the Secured
Obligations shall exclude any Excluded Swap Obligations, including, in each
case, all interest and other monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding.
 
“Security Agreement” means the Pledge and Security Agreement dated as of the
Closing Date, as may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, among the Borrower, each Subsidiary
Guarantor and the Collateral Agent.
 
“Security Documents” means and include each of the Security Agreement, the Welch
Allyn Pledge Agreement, each Mortgage and each other security agreement, pledge
agreement or other instruments or documents executed and delivered to grant (or
which purports to grant) or perfect a security interest in any property as
collateral for the Secured Obligations.
 
“Seller Equity” means the issuance of the specified number of shares of common
stock by the Borrower to certain existing stockholders of Welch Allyn as set
forth in the 2015 Registration Statement.
 
“Special Flood Hazard Area” has the meaning assigned to such term in Section
5.06(c).
 
“Specified Equity Contribution” means any cash contribution to the common equity
of the Borrower and/or any purchase or investment in common Qualified Equity
Interests of the Borrower or otherwise in a form reasonably acceptable to the
Administrative Agents.
 
 
-45-

--------------------------------------------------------------------------------

 
 
“Specified Holding Company” means any Subsidiary of the Borrower that is
required, pursuant to the terms of Section 6.03(h)(ii), to comply with the
requirements of Section 6.11, but only so long as such compliance is
required.  The Borrower agrees and acknowledges that as of the Closing Date,
Hill-Rom Finance Limited Partner, Inc. is required, pursuant to the terms of
Section 6.03(h)(ii), to comply with the requirements of Section 6.11.  On the
Welch Allyn Equity Transfer Date, New LuxCo shall automatically be designated a
Specified Holding Company without further action by the Borrower and will be
required to comply with the requirements of Section 6.11.
 
“Specified Merger Agreement Representations” means the representations made by
or on behalf of Welch Allyn and its subsidiaries in the Merger Agreement as are
material to the interests of the Lenders, but only to the extent that the
Borrower has (or an affiliate of the Borrower has) the right to terminate the
Borrower’s (or its) obligations under the Merger Agreement or decline to
consummate the Acquisition, in each case as a result of a breach of such
representations in the Merger Agreement.
 
“Specified Representations” means the representations and warranties of the
Borrower set forth in Section 3.01(i), Section 3.01(ii)(B) (as it relates to
power and authority), Section 3.02(a)(i), 3.02(a)(ii)(A), 3.02(a)(ii)(B)(x) (as
it relates to contractual obligations in respect of Indebtedness in excess of
$100,000,000), Section 3.04, Section 3.13, Section 3.16, Section 3.18 (subject
to the last paragraph in the definition of Collateral and Guarantee Requirement)
and Section 3.19.
 
“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.
 
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary thereof
in connection with a Qualified Receivables Facility which are reasonably
customary (as determined in good faith by the Borrower) in an accounts
receivable financing  transaction in the commercial paper, term securitization
or structured lending market.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal.  Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board.  Eurocurrency Loans shall
be deemed to be subject to such reserve, liquid asset, fee or similar
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under any applicable law,
rule or regulation, including Regulation D of the Board.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve, liquid asset or similar requirement.
 
 “Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Restricted Subsidiary the payment of which is subordinated to payment of the
obligations under the Loan Documents.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
 
 
-46-

--------------------------------------------------------------------------------

 
 
“Subsidiary” means any subsidiary of the Borrower.
 
“Subsidiary Guarantor” means each Subsidiary that is a party to the Guaranty
Agreement; provided, however, that no Excluded Subsidiary shall be required to
be a Subsidiary Guarantor.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Obligations” means any and all obligations of the Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Contracts permitted hereunder with a Lender or an Affiliate of a Lender, and (b)
any and all cancellations, buy backs, reversals, terminations or assignments of
any such Swap Contract transaction.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in subsection (a), the amount(s) determined as the
market-to-market value(s) for such Swap Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
 
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
 
“Swingline Loan” means a Loan made pursuant to Section 2.05.
 
 “TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
applicable Administrative Agent to be a suitable replacement) for the settlement
of payments in euro.
 
“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.
 
 
-47-

--------------------------------------------------------------------------------

 
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Termination Date” shall mean the date on which (a) all Commitments shall have
been terminated, (b) the principal of and interest on each Loan, all fees owed
under this Agreement and all other  Obligations, expenses or amounts payable
under any Loan Document shall have been paid in full in cash (other than in
respect of contingent indemnification and expense reimbursement claims not then
due), and (c) all Letters of Credit (other than those that have been cash
collateralized with the minimum L/C Collateral Amount in a manner consistent
with Section 2.06(j) and reasonably acceptable to the Issuing Bank) have been
cancelled or have expired and all amounts drawn or paid thereunder have been
reimbursed in full in cash and all L/C Disbursements shall have been reimbursed.
 
“Term A Commitment” means, with respect to each Term A Lender, the commitment,
if any, of such Lender to make a Term A Loan in the amount of such commitment.
 
“Term A Lender” means a Lender party hereto having a Term A Commitment or
holding a Term A Loan or an Other Term A Loan.
 
“Term A Loan” means (a) an Initial Term A Loan or (b) an Other Term A Loan.
 
“Term B Commitment” means, with respect to each Term B Lender, the commitment,
if any, of such Lender to make a Term B Loan in the amount of such commitment.
 
“Term B Lender” means a Lender party hereto having a Term B Commitment or
holding a Term B Loan or an Other Term B Loan.
 
“Term B Loan” means (a) an Initial Term B Loan or (b) an Other Term B Loan.
 
“Term Facility Maturity Date” means the (a) Initial Term A Facility Maturity
Date, (b) the Initial Term B Facility Maturity Date and (c) with respect to any
other Class of Term Loans, the maturity dates specified therefor in the
applicable Incremental Amendment, Extension Amendment or Refinancing Amendment,
as applicable.
 
“Term Lender” means, at any time, a Term A Lender or a Term B Lender.
 
“Term Loan A/Revolver Administrative Agent” means JPMorgan Chase Bank, N.A.
(including its branches and affiliates), in its capacity as administrative agent
in respect of the Term Loan A Facility and Revolving Facility for the Lenders
hereunder.
 
“Term Loan B Administrative Agent” means Goldman Sachs Bank USA, in its capacity
as administrative agent in respect of the Term Loan B Facility for the Lenders
hereunder.
 
“Term Loan Commitment” means the commitment of a Term Loan Lender to make Term
Loans.  Including Initial Term A Loans, Initial Term B Loans and/or Other Term
Loans, in each case, as set forth on Schedule 2.01.
 
“Term Loan” means a Term A Loan or a Term B Loan.
 
“Term Loan Installment Date” means an Initial Term A Loan Installment Date, an
Initial Term B Loan Installment Date and an Other Term Loan Installment Date.
 
 
-48-

--------------------------------------------------------------------------------

 
 
“Title Insurer” has the meaning assigned to such term in the definition of the
term “Collateral and Guarantee Requirement.”
 
“Total Net Leverage Ratio” means, as of any date of determination, the ratio of
(i) Consolidated Total Debt as of such date of determination, minus up to
$250,000,000 of unrestricted cash and Cash Equivalents of the Borrower and the
Restricted Subsidiaries (other than the proceeds of any Indebtedness being
incurred and giving rise to the need to calculate the Total Net Leverage Ratio)
to (ii) EBITDA of the Borrower for the Reference Period then last ended.
 
 “Transaction Expenses” means (a) any fees or expenses incurred or paid by the
Borrower or any Restricted Subsidiary in connection with the Transactions and
(b) any transaction expenses and any fees, costs, expenses or charges related to
any actual, proposed or contemplated issuance or registration of an offering of
Equity Interests or any Investment, acquisition, disposition, recapitalization,
or the incurrence or registration of Indebtedness, in each case, whether or not
consummated or successful (including any amendment, waiver or other modification
of any of the documentation for any of the foregoing).
 
“Transactions” means the Acquisition (and the consummation of the other
transactions in connection therewith), the Refinancing Payoffs, the issuance and
sale of the 2023 Hill-Rom Notes, the issuance of the Seller Equity, the payment
of the Transaction Expenses, the execution, delivery and performance by the Loan
Parties of this Agreement and the other Loan Documents, the borrowing of Loans
and other credit extensions, the use of the proceeds thereof and the issuance of
Letters of Credit hereunder.
 
“Transformative Acquisition” means any acquisition by the Borrower or any
Restricted Subsidiary that (i) is not permitted by the terms of the Loan
Documents immediately prior to the consummation of such acquisition or (ii) if
permitted by the terms of the Loan Documents immediately prior to the
consummation of such acquisition, would not provide the Borrower and its
Restricted Subsidiaries with adequate flexibility under the Loan Documents for
the continuation and/or expansion of their combined operations following such
consummation, as determined by the Borrower acting in good faith.
 
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“Unaudited Financial Statements” means (i) U.S. GAAP unaudited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Borrower for the fiscal quarters ending December 31, 2014, March
31, 2015 and June 30, 2015 and (ii) U.S. GAAP unaudited consolidated balance
sheets and related statements of income and cash flows of Welch Allyn for the
fiscal quarters ending April 4, 2015 and July 4, 2015, in each case, delivered
to the Joint Lead Arrangers on or before the Closing Date.
 
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New York or any other state the laws of
which are required to be applied in connection with the issue of perfection of
security interests.
 
“Unfinanced Capital Expenditures” shall mean, for any period, the Capital
Expenditures of the Borrower and its Restricted Subsidiaries during such period,
which Capital Expenditures are not financed from the proceeds of any
Indebtedness (other than the Revolving Loans, it being understood and agreed
that, to the extent financed with Revolving Loans, such Capital Expenditures
shall be deemed Unfinanced Capital Expenditures).
 
 
-49-

--------------------------------------------------------------------------------

 
 
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
 
“Unrestricted Subsidiary” means any Subsidiary of the Borrower that is
designated by the Borrower as an Unrestricted Subsidiary hereunder in accordance
with the provisions of Section 5.13.
 
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.
 
“Welch Allyn” means Welch Allyn Holdings, Inc. (f/k/a Welch Allyn Corporation),
a New York corporation.
 
“Welch Allyn Equity Interest Transfer” means the sale by the Borrower of (a) up
to 20% of its total ownership of common Equity Interests (the “Welch Allyn
Common Equity Interests”) ( measured as of the First Amendment Effective
Date)  and (b) 100% of its total ownership of Class A Preferred Stock (the
“Welch Allyn Preferred Equity Interests” and, together with the Common Equity
Interests, the “Welch Allyn Transferred Shares”), in each case, in Welch Allyn,
Inc. to Hill-Rom EU C.V., which such Welch Allyn Transferred Shares will be held
by Hill-Rom, Inc., as the general partner of Hill-Rom EU C.V., in exchange for
an unsecured intercompany note with a term of at least eighteen (18) years and
with interest accruing annually and payable on each six (6) anniversary of its
issuance (the “Hill Rom EU C.V. Intercompany Note”).
 
“Welch Allyn Equity Transfer Date” means the date the Welch Allyn Equity
Transfer is consummated.
 
“Welch Allyn Transferred Shares” has the meaning assigned to such term in the
definition of Welch Allyn Equity Interest Transfer.
 
“Welch Allyn Recapitalization” shall mean the actions intended to accomplish the
tax restructuring and tax recapitalization of the equity ownership of Welch
Allyn, Inc. to facilitate the integration of the operations of Welch Allyn, Inc.
with the operations of the Borrower, including (a) the transactions and steps
set forth in Schedule 1 to the First Amendment and (b) any additional
transactions to so restructure and recapitalize the equity ownership of Welch
Allyn, Inc., after the First Amendment Effective Date that the Borrower
determines in good faith to be necessary or desirable to effect such tax
restructuring and tax recapitalization, so long as (i) the Borrower shall have
provided all information relating to such additional transactions under clause
(b) of this definition as the Administrative Agents shall have reasonably
requested and (ii) the consummation of any such transactions pursuant to clauses
(a) and (b) of this definition shall not (a) have an impact that is materially
adverse on the structure or the value of the Collateral, (b) materially impair
the security interests of Lenders in any of the Collateral and (c) otherwise
materially adversely effect the interests of the Lenders.
 
 
-50-

--------------------------------------------------------------------------------

 
 
“Welch Allyn Material Adverse Effect” means any event, circumstance,
development, condition, occurrence, state of facts, change or effect that,
individually or in the aggregate with other event, circumstance, development,
condition, occurrence, state of facts, change or effect, has had or would
reasonably be expected to have (a) a material adverse effect on the business,
assets, results of operations or financial condition of Welch Allyn and its
subsidiaries, taken as a whole, or (b) a material adverse effect on the ability
of Welch Allyn to consummate the Merger and the other Transactions, in either
case, other than any one or more of the following, and any event, circumstance,
development, condition, occurrence, state of facts, change or effect resulting
therefrom:  (i) the effect of any change in the United States or foreign
economies or securities or financial markets in general; (ii) the effect of any
change that generally affects any industry in which Welch Allyn or any of its
subsidiaries operates; (iii) the effect of any change arising in connection with
natural disasters or acts of nature, hostilities, acts of war, sabotage or
terrorism or military actions or any escalation or material worsening of any
such hostilities, acts of war, sabotage or terrorism or military actions
existing or underway as of the date hereofClosing Date; (iv) the effect of any
action taken by the Borrower or any of its Affiliates with respect to the
Transactions or with respect to Welch Allyn or any of its subsidiaries; (v) the
effect of any changes in applicable Laws (as defined in the Merger Agreement) or
accounting rules or, in each case, the interpretation thereof; (vi) the failure
of Welch Allyn or any of its subsidiaries to meet internal projections; (vii)
compliance with the terms of, or taking any action required by, the Merger
Agreement; or (viii) any effect resulting from the public announcement of the
Merger Agreement, the consummation of the Transactions, in each case of clauses
(i) through (iii) and (v) above, only to the extent that such effect does not
have a disproportionate effect on Welch Allyn and its subsidiaries as compared
to other participants in the industry in which Welch Allyn and its subsidiaries
operate.
 
“Welch Allyn Pledge Agreement” has the meaning assigned to such term in Section
5.12(ii).
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


SECTION 1.02.       Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Revolving Loan”).  Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving
Borrowing”).
 
SECTION 1.03.       Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, amended & restated, supplemented or
otherwise modified (subject to any restrictions on such amendments,
restatements, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
 
 
-51-

--------------------------------------------------------------------------------

 
 
SECTION 1.04.       Accounting Terms; GAAP; Pro Forma Calculations.
 
(a)           Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that, if the Borrower notifies each
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date
hereofClosing Date in GAAP or in the application thereof on the operation of
such provision (or if the Administrative Agents notify the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.  Notwithstanding any other provision
contained herein, (i) all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (x) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value,” as defined therein and (y) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (ii) any obligations relating to a lease that was accounted
for by such Person as an operating lease as of the Closing Date and any similar
lease entered into after the Closing Date by such Person shall be accounted for
as obligations relating to an operating lease and not as obligations relating to
a capital lease; provided, however, that the Borrower may elect, with notice to
each Administrative Agent to treat operating leases as capital leases in
accordance with GAAP as in effect from time to time and, upon such election, and
upon any subsequent change to GAAP therefor, the parties will enter into
negotiations in good faith in an effort to preserve the original intent of the
financial covenants set forth herein (it being understood and agreed that the
treatment of operating leases be interpreted on the basis of GAAP as in effect
on the Closing Date until such election shall have been withdrawn or such
provision amended in accordance herewith).
 
 
-52-

--------------------------------------------------------------------------------

 
 
(b)           All pro forma computations (subject to the last sentence of the
definition of EBITDA) required to be made hereunder giving effect to any
acquisition or disposition, investment, dividend, distribution or issuance,
incurrence or assumption or prepayments, payment or repurchase of Indebtedness,
designation of any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary or other transaction shall in
each case be calculated giving pro forma effect thereto (and, in the case of any
pro forma computation made hereunder to determine whether such acquisition or
disposition, investment, dividend, distribution or issuance, incurrence or
assumption or prepayment, payment or repurchase of Indebtedness, designation of
any Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary or other transaction is permitted to be
consummated hereunder, to any other such transaction consummated since the first
day of the period covered by any component of such pro forma computation and on
or prior to the date of such computation) as if such transaction had occurred on
the first day of the period of four consecutive fiscal quarters ending with the
most recent fiscal quarter for which financial statements shall have been
delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of
any such financial statements, ending with the last fiscal quarter included in
the financial statements referred to in Section 3.05), and, to the extent
applicable, to the historical earnings and cash flows associated with the assets
or entities acquired or disposed of and any related incurrence or reduction of
Indebtedness, all in accordance with Article 11 of Regulation S-X under the
Securities Act.  If any Indebtedness bears a floating rate of interest and is
being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Swap Contract
applicable to such Indebtedness).
 
SECTION 1.05.       Status of Obligations.  In the event that the Borrower or
any other Loan Party shall at any time issue or have outstanding any
Subordinated Indebtedness, the Borrower shall take or cause such other Loan
Party to take all such actions as shall be necessary to cause the Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable each Administrative Agent and the
Lenders to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness.  Without limiting the foregoing, the Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” and words of similar import under and in respect of any indenture
or other agreement or instrument under which such Subordinated Indebtedness is
outstanding and are further given all such other designations as shall be
required under the terms of any such Subordinated Indebtedness in order that the
Lenders may have and exercise any payment blockage or other remedies available
or potentially available to holders of senior indebtedness under the terms of
such Subordinated Indebtedness.
 
SECTION 1.06.       Leverage Ratios.  Notwithstanding anything to the contrary
contained herein, for purposes of calculating any leverage ratio herein in
connection with the incurrence of any Indebtedness, (a) there shall be no
netting of the cash proceeds proposed to be received in connection with the
incurrence of such Indebtedness and (b) to the extent the Indebtedness to be
incurred is revolving Indebtedness, the revolving Indebtedness shall be treated
as fully drawn.
 
SECTION 1.07.       Cashless Rollovers.  Notwithstanding anything to the
contrary contained in this Agreement or in any other Loan Document, to the
extent that any Lender extends the maturity date of, or replaces, renews or
refinances, any of its then-existing Loans or Commitments with an Incremental
Facility, Refinancing Term Loans, Loans in connection with any Replacement
Revolving Facility, Extended Term Loans, Extended Revolving Loans or loans
incurred under a new credit facility, in each case, to the extent such
extension, replacement, renewal or refinancing is effected by means of a
“cashless roll” by such Lender, such extension, replacement, renewal or
refinancing shall be deemed to comply with any requirement hereunder or any
other Loan Document that such payment be made “in Dollars,” “in immediately
available funds,” “in Cash” or any other similar requirement.
 
SECTION 1.08.       Administrative Agents.  Each Lender, Agent, Issuing Bank and
any other party hereto agree that (i) the Term Loan B Administrative Agent shall
be the administrative agent with respect to the Term B Loans and the Term B
Lenders and shall exercise such duties, rights and responsibilities set forth
herein applicable to the Term B Loans and the Term B Lenders and (ii) the Term
Loan A/Revolver Administrative Agent shall be the administrative agent with
respect to the Revolving Loans, Revolving Commitments, Revolving Lenders,
Swingline Loans, Swingline Lenders, Letters of Credit, LC Disbursements and
Issuing Banks and shall exercise such duties, rights and responsibilities set
forth herein applicable to the Revolving Loans, Revolving Commitments, Revolving
Lenders, Swingline Loans, Swingline Lenders, Letters of Credit, LC Disbursements
and Issuing Banks.  References to “applicable” Administrative Agent shall mean,
when referring to a Term B Loan or a Term B Lender, the Term Loan B
Administrative Agent and when referring to the Revolving Loans, Revolving
Commitments, Revolving Lenders, Swingline Loans, Swingline Lenders, Letters of
Credit, LC Disbursements or Issuing Banks, the Term Loan A/Revolver
Administrative Agent.
 
 
-53-

--------------------------------------------------------------------------------

 
 
SECTION 1.09.       Limited Condition Acquisitions.  Notwithstanding anything in
this Agreement or any Loan Document to the contrary, when calculating any
applicable ratio or determining other compliance with this Agreement (including
the determination of compliance with any provision of this Agreement which
requires that no Default or Event of Default has occurred, is continuing or
would result therefrom) in connection with a Limited Condition Acquisition, the
date of determination of such ratio and determination of whether any Default or
Event of Default has occurred, is continuing or would result therefrom or other
applicable covenant required to be tested in connection with such Limited
Condition Acquisition shall, at the option of the Borrower (the Borrower’s
election to exercise such option in connection with any Limited Condition
Acquisition, an “LCA Election”), be deemed to be the date the definitive
agreements for such Limited Condition Acquisition are entered into (the “LCA
Test Date”) and if, after such ratios and other provisions are measured on a pro
forma basis after giving effect to such Limited Condition Acquisition and the
other transactions consummated in connection therewith  (including, without
limitation, any related Investment, Restricted Payment, Asset Sale or incurrence
of Indebtedness and the use of proceeds thereof) as if they occurred at the
beginning of the four consecutive fiscal quarter period being used to calculate
such financial ratio or other applicable provision ending prior to the LCA Test
Date, the Borrower could have taken such action on the relevant LCA Test Date in
compliance with such ratios and provisions, such ratios and provisions shall be
deemed to have been complied with. For the avoidance of doubt, after a LCA
Election is made, (x) if any of such ratios or provisions are exceeded as a
result of fluctuations in such ratio (including due to fluctuations in
Consolidated EBITDA of the Borrower) at or prior to the consummation of the
relevant Limited Condition Acquisition, such ratios and other provisions will
not be deemed to have been exceeded as a result of such fluctuations solely for
purposes of determining whether the Limited Condition Acquisition is permitted
hereunder and (y) such ratios and other provisions shall not be tested at the
time of consummation of such Limited Condition Acquisition. If the Borrower has
made an LCA Election for any Limited Condition Acquisition, then in connection
with any subsequent calculation of any ratio (excluding, for the avoidance of
doubt, any ratio contained in Section 6.13, the definition of Applicable Rate
and the definition of Required Percentage) or basket availability with respect
to any other transaction on or following the relevant LCA Test Date and prior to
the earlier of the date on which such Limited Condition Acquisition is
consummated or the date that the definitive agreement for such Limited Condition
Acquisition is terminated or expires without consummation of such Limited
Condition Acquisition, any such ratio or basket shall be calculated on both (x)
a pro forma basis assuming such Limited Condition Acquisition and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have been consummated and (y) on a stand-alone
basis without assuming such Limited Condition Acquisition and other transactions
in connection therewith have been consummated; provided, that (other than solely
with respect to the incurrence tests under which such Limited Condition
Acquisition is being made) EBITDA, assets and Consolidated Net Income of any
target of such Limited Condition Acquisition can only be used in the
determination of the relevant ratio and baskets if and when such Limited
Condition Acquisition has closed.
 
 
-54-

--------------------------------------------------------------------------------

 
 
ARTICLE II
The Credits
 
SECTION 2.01.       Commitments.  Subject to the terms and conditions set forth
herein, (a) each Revolving Lender (severally and not jointly) agrees to make
Revolving Loans to the Borrower in Agreed Currencies from time to time during
the Availability Period in an aggregate principal amount that will not result in
(i) subject to Sections 2.04 and 2.11(b), the Dollar Amount of such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Commitment, (ii)
subject to Sections 2.04 and 2.11(b), the sum of the Dollar Amount of the total
Revolving Credit Exposures exceeding the aggregate Revolving Commitments or
(iii) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total
outstanding Revolving Loans and LC Exposure, in each case denominated in Foreign
Currencies, exceeding the Foreign Currency Sublimit, (b) each Term A Lender with
an Initial Term Loan A Commitment agrees to make an Initial Term A Loan to the
Borrower in Dollars on the Closing Date, in an amount equal to such Lender’s
Term Loan A Commitment by making immediately available funds available to the
Term Loan A/Revolver Administrative Agent’s designated account, not later than
the time specified by the Term Loan A/Revolver Administrative Agent and (c) each
Term B Lender with an Initial Term Loan B Commitment agrees to make an Initial
Term B Loan to the Borrower in Dollars on the Closing Date, in an amount equal
to such Lender’s Term Loan B Commitment by making immediately available funds
available to the Term Loan B Administrative Agent’s designated account, not
later than the time specified by the Term Loan B Administrative Agent.  Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, prepay and reborrow Revolving Loans.  Amounts repaid or
prepaid in respect of Term Loans may not be reborrowed.
 
SECTION 2.02.       Loans and Borrowings.
 
(a)           Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the applicable
Lenders ratably in accordance with their respective Commitments of the
applicable Class.  The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.  Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05.  The Term Loans shall amortize as set forth in Section 2.10.
 
(b)           Subject to Section 2.14, each Revolving Borrowing and Term Loan
Borrowing shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
Borrower may request in accordance herewith; provided that, unless the Borrower
has delivered a funding indemnity letter (in form and substance reasonably
acceptable to the applicable Administrative Agent) at least three (3) Business
Days prior to the Closing Date, all Borrowings made on the Closing Date must be
made as ABR Borrowings but may be converted into Eurocurrency Borrowings in
accordance with Section 2.08 and each ABR Loan shall only be made in
Dollars.  Each Swingline Loan shall be an ABR Loan.  Each Lender at its option
may make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (and in the case of an Affiliate, the provisions of
Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same
extent as to such Lender); provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.
 
(c)           At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 (or, if such Borrowing is denominated in a
Foreign Currency, 1,000,000 units of such currency) and not less than $5,000,000
(or, if such Borrowing is denominated in a Foreign Currency 5,000,000 units of
such currency).  At the time that each ABR Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000; provided that an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the aggregate Revolving Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section
2.06(e).  Each Swingline Loan shall be in an amount that is an integral multiple
of $1,000,000 and not less than $1,000,000.  Borrowings of more than one Type
and Class may be outstanding at the same time; provided that there shall not at
any time be more than a total of six (6) Eurocurrency Borrowings outstanding.
 
 
-55-

--------------------------------------------------------------------------------

 
 
(d)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the applicable Maturity Date.
 
SECTION 2.03.       Requests for Borrowings.  To request a Borrowing, the
Borrower shall notify each Administrative Agent of such request (a) by
irrevocable written notice (via a written Borrowing Request signed by the
Borrower, promptly followed by telephonic confirmation of such request) in the
case of a Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three
(3) Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars) or by irrevocable written notice (via a written Borrowing Request
signed by the Borrower) not later than four (4) Business Days (in the case of a
Eurocurrency Borrowing denominated in a Foreign Currency), in each case before
the date of the proposed Borrowing or (b) by telephone in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one (1) Business Day
before the date of the proposed Borrowing; provided that any such notice of an
ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing.  Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to each Administrative Agent of a written Borrowing Request
signed by the Borrower.  Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:
 
(i)        the aggregate principal amount of the requested Borrowing;
 
(ii)       the date of such Borrowing, which shall be a Business Day;
 
(iii)      whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing and whether such Borrowing is a Revolving Borrowing or a Term Loan
Borrowing;
 
(iv)      in the case of a Eurocurrency Borrowing, the Agreed Currency and
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and
 
(v)       the location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.07.
 
If no election as to the Type of Borrowing is specified, then, in the case of a
Borrowing denominated in Dollars, the requested Borrowing shall be an ABR
Borrowing.  If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.  Promptly following receipt of a
Borrowing Request in accordance with this Section, the applicable Administrative
Agent shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
 
 
-56-

--------------------------------------------------------------------------------

 
 
SECTION 2.04.       Determination of Dollar Amounts.  The applicable
Administrative Agent will determine the Dollar Amount of:
 
(a)           each Eurocurrency Borrowing as of the date two (2) Business Days
prior to the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,
 
(b)           the LC Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit, and
 
(c)           all outstanding Credit Events on and as of the last Business Day
of each calendar quarter and, during the continuation of an Event of Default, on
any other Business Day elected by the applicable Administrative Agent in its
discretion or upon instruction by the Required Lenders.
 
Each day upon or as of which the applicable Administrative Agent determines
Dollar Amounts as described in the preceding clauses (a), (b) and (c) is herein
described as a “Computation Date” with respect to each Credit Event for which a
Dollar Amount is determined on or as of such day.
 
SECTION 2.05.       Swingline Loans.
 
(a)           Subject to the terms and conditions set forth herein, the
Swingline Lender may in its sole discretion make Swingline Loans in Dollars to
the Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $100,000,000
or (ii) the Dollar Amount of the total Revolving Credit Exposures exceeding the
aggregate Revolving Commitments; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline
Loan.  Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Swingline Loans.
 
(b)           To request a Swingline Loan, the Borrower shall notify the Term
Loan A/Revolver Administrative Agent of such request by telephone (confirmed by
telecopy), not later than 12:00 noon, New York City time, on the day of a
proposed Swingline Loan.  Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan.  The Term Loan A/Revolver Administrative Agent will
promptly advise the Swingline Lender and the Term Loan B Administrative Agent of
any such notice received from the Borrower.  The Swingline Lender shall make
each Swingline Loan available to the Borrower by means of a credit to the
general deposit account of the Borrower with the Swingline Lender (or, in the
case of a Swingline Loan made to finance the reimbursement of an LC Disbursement
as provided in Section 2.06(e), by remittance to the applicable Issuing Bank) by
3:00 p.m., New York City time, on the requested date of such Swingline Loan.
 
 
-57-

--------------------------------------------------------------------------------

 
 
(c)           The Swingline Lender may by written notice given to the Term Loan
A/Revolver Administrative Agent not later than 10:00 a.m., New York City time,
on any Business Day require the Revolving Lenders to acquire participations on
such Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which Revolving
Lenders will participate.  Promptly upon receipt of such notice, the Term Loan
A/Revolver Administrative Agent will give notice thereof to each Revolving
Lender and the Term Loan B Administrative Agent, specifying in such notice such
Lender’s Applicable Percentage of such Swingline Loan or Loans.  Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Term Loan A/Revolver Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans.  Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction
whatsoever.  Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Term Loan A/Revolver Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the Revolving Lenders.  The
Term Loan A/Revolver Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the Term
Loan A/Revolver Administrative Agent and not to the Swingline Lender.  Any
amounts received by the Swingline Lender from the Borrower (or other party on
behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Term Loan A/Revolver Administrative Agent; any such
amounts received by the Term Loan A/Revolver Administrative Agent shall be
promptly remitted by the Term Loan A/Revolver Administrative Agent to the
Revolving Lenders that shall have made their payments pursuant to this paragraph
and to the Swingline Lender, as their interests may appear; provided that any
such payment so remitted shall be repaid to the Swingline Lender or to the Term
Loan A/Revolver Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Borrower for any reason.  The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.
 
SECTION 2.06.       Letters of Credit.
 
(a)           General.  Subject to the terms and conditions set forth herein,
the Borrower may request the issuance of Letters of Credit denominated in Agreed
Currencies for its own account or jointly for the account of the Borrower and
any of its Subsidiaries, in a form reasonably acceptable to the Term Loan
A/Revolver Administrative Agent and the relevant Issuing Bank, at any time and
from time to time during the Availability Period.  Notwithstanding the
foregoing, the letters of credit identified on Schedule 2.06 under this
Agreement (the “Existing Letters of Credit”) shall be deemed to be “Letters of
Credit” issued on the Closing Date for all purposes of the Loan Documents.  In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the relevant Issuing Bank relating to any Letter of Credit,
the terms and conditions of this Agreement shall control.  Notwithstanding
anything herein to the contrary, no Issuing Bank shall have any obligation
hereunder to issue, and no Issuing Bank shall issue, any Letter of Credit the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (ii) in
any manner that would result in a violation of any Sanctions by any party to
this Agreement.  The Borrower unconditionally and irrevocably agrees that, in
connection with any Letter of Credit issued for the support of any Subsidiary’s
obligations, the Borrower will be fully responsible for the reimbursement of LC
Disbursements in accordance with the terms hereof, the payment of interest
thereon and the payment of fees due under Section 2.12(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit (the
Borrower hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor or surety of the obligations of such a Subsidiary
that is an account party in respect of any such Letter of Credit).
 
 
-58-

--------------------------------------------------------------------------------

 
 
(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the relevant Issuing Bank) to an
Issuing Bank and the Term Loan A/Revolver Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the Agreed
Currency applicable thereto, the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit.  If requested by an Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit.  A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) subject to Sections 2.04 and 2.11(b), the Dollar Amount
of the LC Exposure shall not exceed $50,000,000, (ii) subject to Sections 2.04
and 2.11(b), the sum of the Dollar Amount of the total Revolving Credit
Exposures shall not exceed the aggregate Revolving Commitments, (iii) subject to
Sections 2.04 and 2.11(b), the Dollar Amount of the total outstanding Revolving
Loans and LC Exposure, in each case denominated in Foreign Currencies, shall not
exceed the Foreign Currency Sublimit and (iv) subject to Section 2.04, the
Dollar Amount of the aggregate face amount of all Letters of Credit issued and
then outstanding by any Issuing Bank shall not exceed such Issuing Bank’s
Applicable LC Sublimit.
 
(c)           Expiration Date.  Each Letter of Credit shall expire (or be
subject to termination by notice from the applicable Issuing Bank to the
beneficiary thereof) at or prior to the close of business on the earlier of (i)
the date one year after the date of the issuance of such Letter of Credit (or,
in the case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the date that is five (5) Business Days prior to the
Revolving Credit Maturity Date; provided that a Letter of Credit may expire up
to one year beyond the Revolving Credit Maturity Date so long as the applicable
Borrower cash collateralizes 103% of the face amount of such Letter of Credit in
the manner described in Section 2.06(j) no later than thirty (30) days prior to
the Revolving Credit Maturity Date, on terms and conditions reasonably
acceptable to the relevant Issuing Bank and the Term Loan A/Revolver
Administrative Agent.
 
(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of any Issuing Bank or the Revolving Lenders, each
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from each Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit.  In consideration and in furtherance of
the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Term Loan A/Revolver Administrative Agent, for the account
of the relevant Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason.  Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.
 
 
-59-

--------------------------------------------------------------------------------

 
 
(e)           Reimbursement.  If any Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Term Loan A/Revolver Administrative Agent in
Dollars the Dollar Amount equal to such LC Disbursement, calculated as of the
date such Issuing Bank made such LC Disbursement (or if an Issuing Bank shall so
elect in its sole discretion by notice to the Borrower, in such other Agreed
Currency which was paid by such Issuing Bank pursuant to such LC Disbursement in
an amount equal to such LC Disbursement) not later than 12:00 noon, Local Time,
on the date that such LC Disbursement is made, if the Borrower shall have
received notice of such LC Disbursement prior to 10:00 a.m., Local Time, on such
date, or, if such notice has not been received by the Borrower prior to such
time on such date, then not later than 12:00 noon, Local Time, on the Business
Day immediately following the day that the Borrower receives such notice, if
such notice is not received prior to such time on the day of receipt; provided
that, if such LC Disbursement is not less than the Dollar Amount of $1,000,000,
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.05 that such payment be financed
with (i) to the extent such LC Disbursement was made in Dollars, an ABR
Revolving Borrowing, Eurocurrency Revolving Borrowing or Swingline Loan in
Dollars in an amount equal to such LC Disbursement or (ii) to the extent that
such LC Disbursement was made in a Foreign Currency, a Eurocurrency Revolving
Borrowing in such Foreign Currency in an amount equal to such LC Disbursement
and, in each case, to the extent so financed, the Borrower’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing, Eurocurrency Revolving Borrowing or Swingline Loan, as
applicable.  If the Borrower fails to make such payment when due, the Term Loan
A/Revolver Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof.  Promptly following
receipt of such notice, each Revolving Lender shall pay to the Term Loan
A/Revolver Administrative Agent its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the Term
Loan A/Revolver Administrative Agent shall promptly pay to the relevant Issuing
Bank the amounts so received by it from the Revolving Lenders.  Promptly
following receipt by the Term Loan A/Revolver Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Term Loan A/Revolver
Administrative Agent shall distribute such payment to the relevant Issuing Bank
or, to the extent that Revolving Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Bank, then to such Lenders and such Issuing
Bank as their interests may appear.  Any payment made by a Revolving Lender
pursuant to this paragraph to reimburse an Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.  If the Borrower’s
reimbursement of, or obligation to reimburse, any amounts in any Foreign
Currency would subject the Term Loan A/Revolver Administrative Agent, any
Issuing Bank or any Lender to any stamp duty, ad valorem charge or similar tax
that would not be payable if such reimbursement were made or required to be made
in Dollars, the Borrower shall, at its option, either (x) pay the amount of any
such tax requested by the Term Loan A/Revolver Administrative Agent, the
relevant Issuing Bank or the relevant Lender or (y) reimburse each LC
Disbursement made in such Foreign Currency in Dollars, in an amount equal to the
Equivalent Amount, calculated using the applicable Exchange Rates, on the date
such LC Disbursement is made, of such LC Disbursement.
 
 
-60-

--------------------------------------------------------------------------------

 
 
(f)           Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Term Loan A/Revolver Administrative Agent, the Revolving
Lenders nor any Issuing Bank, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the relevant Issuing Bank;
provided that the foregoing shall not be construed to excuse any Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to special, indirect, consequential or punitive damages, claims in respect of
which are hereby waived by the Borrower to the extent permitted by applicable
law) suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of any Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, each Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
 
(g)           Disbursement Procedures.  Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  Each Issuing Bank shall promptly
notify the Term Loan A/Revolver Administrative Agent and the Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Bank and the Revolving
Lenders with respect to any such LC Disbursement.
 
(h)           Interim Interest.  If any Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans (or
in the case such LC Disbursement is denominated in a Foreign Currency, at the
Overnight Foreign Currency Rate for such Agreed Currency plus the then effective
Applicable Rate with respect to Eurocurrency Revolving Loans); provided that, if
the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of such Issuing
Bank, except that interest accrued on and after the date of payment by any
Revolving Lender pursuant to paragraph (e) of this Section to reimburse such
Issuing Bank shall be for the account of such Lender to the extent of such
payment.
 
(i)           Replacement of an Issuing Bank.  Any Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Term Loan A/Revolver
Administrative Agent, the replaced Issuing Bank and the successor Issuing
Bank.  The Term Loan A/Revolver Administrative Agent shall notify the Revolving
Lenders of any such replacement of an Issuing Bank.  At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(b).  From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
 
 
-61-

--------------------------------------------------------------------------------

 
 
(j)           Cash Collateralization.  If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower receives notice from the
Term Loan A/Revolver Administrative Agent or the Required Lenders (or, if the
maturity of the Loans has been accelerated, Revolving Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall deposit in an
account with the Term Loan A/Revolver Administrative Agent, in the name of the
Term Loan A/Revolver Administrative Agent and for the benefit of the Revolving
Lenders (the “LC Collateral Account”), an amount in cash equal to 102% of the
Dollar Amount of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that (i) the portions of such amount attributable to
undrawn Foreign Currency Letters of Credit or LC Disbursements in a Foreign
Currency that the Borrower is not late in reimbursing shall be deposited in the
applicable Foreign Currencies in the actual amounts of such undrawn Letters of
Credit and LC Disbursements and (ii) the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
Section 7.01(e).  For the purposes of this paragraph, the Foreign Currency LC
Exposure shall be calculated using the applicable Exchange Rate on the date
notice demanding cash collateralization is delivered to the Borrower.  The
Borrower also shall deposit cash collateral pursuant to this paragraph as and to
the extent required by Sections 2.11(f) and 2.06(c).  Such deposit shall be held
by the Term Loan A/Revolver Administrative Agent as collateral for the payment
and performance of the Obligations.  The Term Loan A/Revolver Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account and the Borrower hereby grants the Term Loan
A/Revolver Administrative Agent a security interest in the LC Collateral
Account.  Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the Term
Loan A/Revolver Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Term Loan A/Revolver Administrative Agent to reimburse the
relevant Issuing Bank for LC Disbursements for which it has not been reimbursed
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other Obligations.  If the Borrower is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three (3) Business Days after all
Events of Default have been cured or waived.
 
(k)           Issuing Bank Agreements.  Each Issuing Bank agrees that, unless
otherwise requested by the Term Loan A/Revolver Administrative Agent, such
Issuing Bank shall report in writing to the Term Loan A/Revolver Administrative
Agent (i) on the first Business Day of each week, to the extent that there was
any activity in respect of Letters of Credit during the immediately preceding
week, such daily activity (set forth by day), including all issuances,
extensions, amendments and renewals, all expirations and cancellations and all
disbursements and reimbursements, (ii) on or prior to each Business Day on which
such Issuing Bank expects to issue, amend, renew or extend any Letter of Credit,
the date of such issuance, amendment, renewal or extension, and the aggregate
face amount of the Letters of Credit to be issued, amended, renewed or extended
by it and outstanding after giving effect to such issuance, amendment, renewal
or extension occurred (and whether the amount thereof changed), it being
understood that such Issuing Bank shall not permit any issuance, renewal,
extension or amendment resulting in an increase in the amount of any Letter of
Credit to occur without first obtaining written confirmation from the Term Loan
A/Revolver Administrative Agent that it is then permitted under this Agreement,
(iii) on each Business Day on which such Issuing Bank makes any LC Disbursement,
the date of such LC Disbursement and the amount of such LC Disbursement, (iv) on
any Business Day on which the Borrower fails to reimburse an LC Disbursement
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and the amount and currency of such LC Disbursement and (v) on any other
Business Day, such other information as the Term Loan A/Revolver Administrative
Agent shall reasonably request.
 
 
-62-

--------------------------------------------------------------------------------

 
 
SECTION 2.07.       Funding of Borrowings.
 
(a)           Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds (i) in the
case of Loans denominated in Dollars, by 12:00 noon, New York City time, to the
account of the applicable Administrative Agent most recently designated by it
for such purpose by notice to the Lenders and (ii) in the case of each Loan
denominated in a Foreign Currency, by 12:00 noon, Local Time, in the city of the
applicable Administrative Agent’s Eurocurrency Payment Office for such currency
and at such Eurocurrency Payment Office for such currency; provided that
Swingline Loans shall be made as provided in Section 2.05.  The applicable
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to (x) an account of the
Borrower maintained with JPMorgan Chase Bank, N.A. and designated by the
Borrower in the applicable Borrowing Request, in the case of Loans denominated
in Dollars and (y) an account of the Borrower in the relevant jurisdiction and
designated by the Borrower in the applicable Borrowing Request, in the case of
Loans denominated in a Foreign Currency; provided that ABR Revolving Loans made
to finance the reimbursement of an LC Disbursement as provided in Section
2.06(e) shall be remitted by the Term Loan A/Revolver Administrative Agent to
the relevant Issuing Bank.
 
(b)           Unless the applicable Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing that such
Lender will not make available to such Administrative Agent such Lender’s share
of such Borrowing, such Administrative Agent may assume that such Lender has
made such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to such Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to
such Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to such
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by such Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency) or (ii) in the case of the Borrower, the
interest rate applicable to ABR Loans.  If such Lender pays such amount to such
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
 
SECTION 2.08.       Interest Elections.
 
(a)           Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurocurrency Borrowing, shall
have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this
Section.  The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.  This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.
 
 
-63-

--------------------------------------------------------------------------------

 
 
(b)           To make an election pursuant to this Section, the Borrower shall
notify the applicable Administrative Agent of such election (by telephone or
irrevocable written notice in the case of a Borrowing denominated in Dollars or
by irrevocable written notice (via an Interest Election Request signed by the
Borrower) in the case of a Borrowing denominated in a Foreign Currency) by the
time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to each Administrative Agent of a written Interest Election
Request signed by the Borrower.  Notwithstanding any contrary provision herein,
this Section shall not be construed to permit the Borrower to (i) change the
currency of any Borrowing, (ii) elect an Interest Period for Eurocurrency Loans
that does not comply with Section 2.02(d) or (iii) convert any Borrowing to a
Borrowing of a Type not available under the Class of Commitments pursuant to
which such Borrowing was made.
 
(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.03:
 
(i)        the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii)        the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)       whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
 
(iv)       if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period.”
 
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d)           Promptly following receipt of an Interest Election Request, the
applicable Administrative Agent shall advise each Lender and the other
Administrative Agent of the details thereof and of such Lender’s portion of each
resulting Borrowing.
 
(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing denominated in Dollars, such Borrowing shall be converted to an ABR
Borrowing and (ii) in the case of a Borrowing denominated in a Foreign Currency
in respect of which the Borrower shall have failed to deliver an Interest
Election Request prior to the third (3rd) Business Day preceding the end of such
Interest Period, such Borrowing shall automatically continue as a Eurocurrency
Borrowing in the same Agreed Currency with an Interest Period of one month
unless such Eurocurrency Borrowing is or was repaid in accordance with Section
2.11.  Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the applicable Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing denominated in
Dollars may be converted to or continued as a Eurocurrency Borrowing, (ii)
unless repaid, each Eurocurrency Borrowing denominated in Dollars shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto and (iii) unless repaid, each Eurocurrency Borrowing denominated in a
Foreign Currency shall automatically be continued as a Eurocurrency Borrowing
with an Interest Period of one month.
 
 
-64-

--------------------------------------------------------------------------------

 
 
SECTION 2.09.       Termination and Reduction of Commitments.
 
(a)           Unless previously terminated, (i) the Term Loan Commitments shall
terminate on the Closing Date and (ii) the Revolving Commitments shall terminate
on the Revolving Facility Maturity Date.
 
(b)           The Borrower may at any time terminate, or from time to time
reduce, the Revolving Commitments; provided that (i) each reduction of the
Revolving Commitments shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 and (ii) the Borrower shall not
terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.11, the Dollar
Amount of the sum of the Revolving Credit Exposures would exceed the aggregate
Revolving Commitments.
 
(c)           The Borrower shall notify the Term Loan A/Revolver Administrative
Agent of any election to terminate or reduce the Commitments under paragraph (b)
of this Section at least three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Term Loan A/Revolver
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or other transactions specified therein, in which case
such notice may be revoked by the Borrower (by notice to the Term Loan
A/Revolver Administrative Agent on or prior to the specified effective date) if
such condition is not satisfied.  Any termination or reduction of the
Commitments shall be permanent.  Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.
 
SECTION 2.10.       Repayment and Amortization of Loans; Evidence of Debt.
 
(a)           The Borrower hereby unconditionally promises to pay (i) to the
Term Loan A/Revolver Administrative Agent for the account of each Revolving
Lender the then unpaid principal amount of each Revolving Loan on the Revolving
Facility Maturity Date in the currency of such Loan and (ii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Revolving Facility Maturity Date and the first date after such Swingline
Loan is made that is the 15th or last day of a calendar month and is at least
two (2) Business Days after such Swingline Loan is made; provided that on each
date that a Revolving Borrowing is made, the Borrower shall repay all Swingline
Loans then outstanding.
 
(b)           The Borrower shall repay Term A Loans on each date set forth below
in the aggregate principal amount set forth opposite such date (or if such date
is not a Business Day on the immediately preceding Business Day) (as adjusted
from time to time pursuant to Section 2.11) and each such payment shall be made
to the Term Loan A/Revolver Administrative Agent for the account of each Initial
Term A Lender (each such date, an “Initial Term A Loan Installment Date”):
 
 
-65-

--------------------------------------------------------------------------------

 
 
 
Payment Date
 
Aggregate Principal Amount
December 31, 2015
$12,500,000
March 31, 2016
$12,500,000
June 30, 2016
$12,500,000
September 30, 2016
$12,500,000
December 31, 2016
$18,750,000
March 31, 2017
$18,750,000
June 30, 2017
$18,750,000
September 30, 2017
$18,750,000
December 31, 2017
$25,000,000
March 31, 2018
$25,000,000
June 30, 2018
$25,000,000
September 30, 2018
$25,000,000
December 31, 2018
$25,000,000
March 31, 2019
$25,000,000
June 30, 2019
$25,000,000
September 30, 2019
$25,000,000
December 31, 2019
$25,000,000
March 31, 2020
$25,000,000
June 30, 2020
$25,000,000
Initial Term A Facility Maturity Date
$600,000,000

 
(c)           The Borrower shall repay Term B Loans on each date set forth below
in the aggregate principal amount set forth opposite such date (or if such date
is not a Business Day on the immediately preceding Business Day) (as adjusted
from time to time pursuant to Section 2.11) and each such payment shall be made
to the Term Loan B Administrative Agent for the account of each Initial Term B
Lender (each such date an “Initial Term B Loan Installment Date”):
 
 
Payment Date
 
Aggregate Principal Amount
December 31, 2015
$2,000,000
March 31, 2016
$2,000,000
June 30, 2016
$2,000,000
September 30, 2016
$2,000,000
December 31, 2016
$2,000,000
March 31, 2017
$2,000,000
June 30, 2017
$2,000,000
September 30, 2017
$2,000,000
December 31, 2017
$2,000,000
March 31, 2018
$2,000,000
June 30, 2018
$2,000,000
September 30, 2018
$2,000,000
December 31, 2018
$2,000,000
March 31, 2019
$2,000,000
June 30, 2019
$2,000,000
September 30, 2019
$2,000,000
December 31, 2019
$2,000,000
March 31, 2020
$2,000,000
June 30, 2020
$2,000,000
September 30, 2020
$2,000,000
December 31, 2020
$2,000,000
March 31, 2021
$2,000,000
June 30, 2021
$2,000,000
September 30, 2021
$2,000,000
December 31, 2021
$2,000,000
March 31, 2022
$2,000,000
June 30, 2022
$2,000,000
Initial Term B Facility Maturity Date
$746,000,000

 
 
-66-

--------------------------------------------------------------------------------

 
 
(d)           In the event that any Other Term Loans are made, the applicable
Borrower shall repay such Other Term Loans on the dates and in the amounts set
forth in the documentation relating thereto (each such date being referred to as
an “Other Term Loan Installment Date”).
 
(e)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
 
(f)             Each Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Class, Agreed
Currency and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by such Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.
 
(g)           The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the applicable Administrative Agent to maintain such accounts or any
error therein shall not in any manner affect the obligation of the Borrower to
repay the Loans in accordance with the terms of this Agreement.
 
(h)           Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender and its registered
assigns and in the form attached hereto as Exhibit I-1, I-2, or I-3, as
applicable.  Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein and its registered assigns.
 
SECTION 2.11.       Prepayment of Loans.
 
(a)           The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with the provisions of this Section 2.11(a).  The Borrower shall
notify the applicable Administrative Agent (and, in the case of prepayment of a
Swingline Loan, the Swingline Lender) by telephone (confirmed by telecopy) of
any prepayment hereunder (i) in the case of prepayment of a Eurocurrency
Borrowing, not later than 11:00 a.m., Local Time, three (3) Business Days (in
the case of a Eurocurrency Borrowing denominated in Dollars) or four (4)
Business Days (in the case of a Eurocurrency Borrowing denominated in a Foreign
Currency), in each case before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one (1) Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, New York City time,
on the date of prepayment.  Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09.  Promptly
following receipt of any such notice relating to a Borrowing, the applicable
Administrative Agent shall advise the Lenders and the other Administrative Agent
of the contents thereof.  Each partial prepayment of any Borrowing shall be in
an amount that would be permitted in the case of an advance of a Borrowing of
the same Type as provided in Section 2.02.  Each prepayment of a Revolving
Borrowing shall be applied ratably to the Revolving Loans included in the
prepaid Revolving Borrowing and each voluntary prepayment of a Term Loan A
Borrowing shall be applied ratably to the Term A Loans included in the prepaid
Term Loan A Borrowing in such order of application as directed by the Borrower
and each voluntary prepayment of a Term Loan B Borrowing shall be applied
ratably to the Term B Loans included in the prepaid Term Loan B Borrowing in
such order of application as directed by the Borrower.  Prepayments shall be
accompanied by (i) accrued interest to the extent required by Section 2.13, (ii)
break funding payments pursuant to Section 2.16 and (iii) in the case of a
Repricing Event, the Repricing Premium.
 
 
-67-

--------------------------------------------------------------------------------

 
 
(b)           If any Repricing Event occurs on or before the date that is six
months after the Closing Date, the Borrower agrees to pay to the applicable
Administrative Agent, for the ratable account of each Term Loan Lender with
Initial Term A Loans and/or Initial Term B Loans, as applicable, that are
subject to such Repricing Event (including any Term Loan Lender which is
replaced pursuant to Section 9.02(d) as a result of its refusal to consent to an
amendment giving rise to such Repricing Event), a fee in an amount equal to
1.00% of the aggregate principal amount of the Initial Term A Loans and/or
Initial Term B Loans subject to such Repricing Event (the “Repricing
Premium”).  Such Repricing Premium shall be earned, due and payable upon the
date of the occurrence of the respective Repricing Event.
 
(c)           Not later than the fifth (5) Business Day following the receipt by
the Borrower or any of its Restricted Subsidiaries of Net Cash Proceeds in
respect of any Prepayment Asset Sale or Recovery Event, in each case in excess
of the Annual Deductible Amount, the Borrower shall apply an amount equal to
100% of the Net Cash Proceeds received by the Borrower or such Restricted
Subsidiaries with respect thereto (subject to the restrictions set forth herein)
to prepay outstanding Term Loans in accordance with Section 2.11(h); provided,
however, that, if (x) prior to the date any such prepayment is required to be
made, the Borrower notifies each Administrative Agent of its intent to reinvest
such Net Cash Proceeds in assets of a kind then used or usable in the business
of the Borrower and its Restricted Subsidiaries and (y) no Event of Default
shall have occurred and be continuing at the time of such notice, and no Event
of Default shall have occurred and shall be continuing at the time of proposed
reinvestment (unless such reinvestment is made pursuant to a binding commitment
entered into at a time when no Event of Default was continuing), then the
Borrower shall not be required to prepay Term Loans hereunder in respect of such
Net Cash Proceeds to the extent that such Net Cash Proceeds are so reinvested
within 12 months after the date of receipt of such Net Cash Proceeds (or, within
such 12 month period, the Borrower or any of its Restricted Subsidiaries enters
into a binding commitment to so reinvest in such Net Cash Proceeds, and such Net
Cash Proceeds are so reinvested within 180 days after the expiration of such 12
month period); provided, further, that if any Net Cash Proceeds are not
reinvested on or prior to the last day of the applicable application period,
such Net Cash Proceeds shall be applied within five (5) Business Days to the
prepayment of the Term Loans as set forth above (without regard to the
immediately preceding proviso).
 
(d)           If at any time, the Borrower or any of its Restricted Subsidiaries
receives Net Cash Proceeds of any debt securities or other incurrence of
Indebtedness (other than Indebtedness incurred pursuant to Section 6.03 (other
than Permitted Refinancings in respect of the Loans and Commitments hereunder,
Refinancing Term Loans, Replacement Revolving Loans used to refinance Term Loans
and Refinancing Notes)), then no later than three (3) Business Days after the
Borrower’s or any Restricted Subsidiary’s receipt thereof, an amount equal to
100% of the Net Cash Proceeds thereof shall be paid by the Borrower to the
applicable Administrative Agent and applied as a mandatory prepayment of
principal of the Term Loans as provided in Section 2.11(h) or to the extent such
prepayment obligation arises from an incurrence of Indebtedness in respect of a
Permitted Refinancing, Refinancing Term Loans, Refinancing Notes or Replacement
Revolving Loans applied to prepayment of such replaced or refinanced Term Loans;
 
 
-68-

--------------------------------------------------------------------------------

 
 
(e)           Not later than five (5) Business Days after the date on which the
annual financial statements are, or are required to be, delivered under Section
5.01(a) with respect to each Excess Cash Flow Period, the Borrower shall
calculate Excess Cash Flow for such Excess Cash Flow Period and, if and to the
extent the amount of such Excess Cash Flow exceeds $0, the Borrower shall
prepay, in accordance with Section 2.11(h), an aggregate principal amount of
Term Loans equal to (i) an amount equal to the Required Percentage of such
Excess Cash Flow minus (ii) the sum of (a) to the extent not financed using the
proceeds of Indebtedness, the amount of any voluntary prepayments of Term Loans
during such Excess Cash Flow Period pursuant to Section 2.11(a) and (b) to the
extent not financed using the proceeds of Indebtedness, the amount of any
voluntary prepayments of Revolving Loans to the extent that Revolving
Commitments are permanently terminated or reduced pursuant to Section
2.09.  Such calculation will be set forth in a certificate signed by a Financial
Officer of the Borrower delivered to each Administrative Agent setting forth the
amount, if any, of Excess Cash Flow for such fiscal year, the amount of any
required prepayment in respect thereof and the calculation thereof in reasonable
detail.
 
(f)            If at any time, (i) other than as a result of fluctuations in
currency exchange rates, (A) the sum of the aggregate principal Dollar Amount of
all of the Revolving Credit Exposures (calculated, with respect to those Credit
Events denominated in Foreign Currencies, as of the most recent Computation Date
with respect to each such Credit Event) exceeds the aggregate Revolving
Commitments or (B) the sum of the aggregate principal Dollar Amount of all of
the outstanding Revolving Credit Exposures denominated in Foreign Currencies
(the “Foreign Currency Exposure”) (so calculated), as of the most recent
Computation Date with respect to each such Credit Event, exceeds the Foreign
Currency Sublimit or (ii) solely as a result of fluctuations in currency
exchange rates, (A) the sum of the aggregate principal Dollar Amount of all of
the Revolving Credit Exposures (so calculated) exceeds 105% of the aggregate
Revolving Commitments or (B) the Foreign Currency Exposure, as of the most
recent Computation Date with respect to each such Credit Event, exceeds 105% of
the Foreign Currency Sublimit, the Borrower shall in each case immediately repay
Revolving Borrowings or cash collateralize LC Exposure in an account with the
Term Loan A/Revolver Administrative Agent pursuant to Section 2.06(j), as
applicable, in an aggregate principal amount sufficient to cause (x) the
aggregate Dollar Amount of all Revolving Credit Exposures (so calculated) to be
less than or equal to the aggregate Revolving Commitments and (y) the Foreign
Currency Exposure to be less than or equal to the Foreign Currency Sublimit, as
applicable.
 
(g)           Notwithstanding any other provisions of this Section 2.11, (A) to
the extent that any or all of the Net Cash Proceeds of any Asset Sale or
Recovery Event by a Foreign Subsidiary giving rise to a prepayment event under
Section 2.11(c) (a “Foreign Asset Sale Recovery Event”) or Excess Cash Flow are
prohibited or delayed by applicable law from being repatriated to the United
States, an amount equal to the portion of such Net Cash Proceeds or Excess Cash
Flow so affected will not be required to be paid by the Borrower in respect of
the Term Loans at the times provided in this Section 2.11 so long as the
applicable local law will not permit repatriation to the United States, and once
such repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow
would be permitted under the applicable local law, the Borrower will promptly
pay an amount equal to such Net Cash Proceeds or Excess Cash Flow, which amount
shall be applied to the repayment of the Term Loans pursuant to this Section
2.11 to the extent otherwise provided herein or (B) to the extent that the
Borrower has determined in good faith that repatriation of any of or all Net
Cash Proceeds from such Foreign Asset Sale Recovery Event or Excess Cash Flow
could reasonably be expected to result in a material adverse tax consequence to
the Borrower or its Restricted Subsidiaries with respect to such Net Cash
Proceeds or Excess Cash Flow, the Borrower shall have no obligation to repay an
amount equal to such Net Cash Proceeds or Excess Cash Flow so affected until
such time that such amounts could be repatriated without incurring such
liability or consequence.  Nothing in this Section 2.11 shall be construed as a
covenant by any Foreign Subsidiary to distribute any amounts to any Loan Party
or a covenant by the Borrower or any Loan Party to cause any Foreign Subsidiary
to distribute any amounts (it being understood that this Section 2.11 requires
only that the Borrower repay certain amounts calculated by reference to certain
Excess Cash Flow and/or Foreign Asset Sale Recovery Events of a Foreign
Subsidiary).
 
 
-69-

--------------------------------------------------------------------------------

 
 
(h)           Any mandatory prepayment of Term Loans pursuant to Section
2.11(c), (d) (other than as set forth therein) or (e) shall be applied so that
the aggregate amount of such prepayment is allocated among the Initial Term A
Loans, Initial Term B Loans and the Other Term Loans (to the extent such Other
Term Loans are secured by Collateral on a pari passu basis with the Initial Term
Loans), if any, pro rata based on the aggregate principal amount of outstanding
Initial Term A Loans, Initial Term B Loans and Other Term Loans (to the extent
secured by Collateral on a pari passu basis with the Initial Term Loans), if
any, to reduce amounts due on the Term Loan Installment Dates for such Classes
as directed by the Borrower (and if not specified by the Borrower, in direct
order of maturity) (it being understood that to the extent any Class of Initial
Term Loan or Other Term Loans is not entitled to mandatory prepayments under
Section 2.11(c), (d) or (e), such Class will be excluded in such pro rata
calculations); provided that, subject to the pro rata application to Term Loans
outstanding within any respective Class of Term Loans, (x) with respect to
mandatory prepayments of Term Loans pursuant to Section 2.11(c) and 2.11(e), any
Class of Other Term Loans may receive less than its pro rata share thereof (so
long as the amount by which its pro rata share exceeds the amount actually
applied to such Class is applied to repay (on a pro rata basis) the outstanding
Initial Term A Loans, Initial Term B Loans and any other Classes of then
outstanding Other Term Loans (which are permitted to be paid on a pro rata
basis), in each case to the extent the respective Class receiving less than its
pro rata share has consented thereto) and (y) the Borrower shall allocate any
repayments pursuant to Section 2.11(c) to repay the respective Class or Classes
being refinanced, as provided in said Section 2.11(d).  Any optional prepayments
of the Term Loans pursuant to Section 2.11(d) shall be applied to the remaining
installments of the Term Loans under the applicable Class or Classes as the
Borrower may in each case direct.
 
(i)            The Borrower shall notify each Administrative Agent in writing of
any mandatory prepayment of Term Loans required to be made pursuant to Section
2.11(c) or 2.11(e) at least three (3) Business Days prior to the date of such
prepayment.  Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such
prepayment.  Each Administrative Agent will promptly notify each Term Loan
Lender of the contents of any such prepayment notice and of such Term Loan
Lender’s ratable portion of such prepayment (based on such Lender’s pro rata
share of each relevant Class of the Term Loans).  Any Term Loan Lender may
elect, by delivering written notice to the applicable Administrative Agent and
the Borrower no later than 5:00 p.m. one (1) Business Day after the date of such
Term Loan Lender’s receipt of notice from the applicable Administrative Agent
regarding such prepayment, that the full amount of any mandatory prepayment
otherwise required to be made with respect to the Initial Term A Loans or the
Initial Term B Loans, as applicable, held by such Term Loan A Lender or Term
Loan B Lender, as applicable, pursuant to Section 2.11(c) or 2.11(e) not be made
(the aggregate amount of such prepayments declined, the “Declined
Proceeds”).  If a Term Loan Lender fails to deliver notice setting forth such
rejection of a prepayment to the applicable Administrative Agent within the time
frame specified above or such notice fails to specify the principal amount of
the Term Loans to be rejected, any such failure will be deemed an acceptance of
the total amount of such mandatory prepayment of Term Loans.  For the avoidance
of doubt, the Borrower may retain the Declined Proceeds (“Retained Declined
Proceeds”) and apply such Retained Declined Proceeds to prepay loans in
accordance with Section 2.11(a) above or for any other purpose permitted by this
Agreement.
 
SECTION 2.12.       Fees.
 
 
-70-

--------------------------------------------------------------------------------

 
 
(a)           The Borrower agrees to pay to the Term Loan A/Revolver
Administrative Agent for the account of each Revolving Lender a facility fee
(the “Facility Fee”), which shall accrue at the Applicable Rate on the daily
amount of the Revolving Commitment of such Lender (whether used or unused)
during the period from and including the Closing Date to but excluding the date
on which such Revolving Commitment terminates; provided that, if such Lender
continues to have any Revolving Credit Exposure after its Revolving Commitment
terminates, then such Facility Fee shall continue to accrue on the daily amount
of such Lender’s Revolving Credit Exposure from and including the date on which
its Revolving Commitment terminates to but excluding the date on which such
Lender ceases to have any Revolving Credit Exposure.  Accrued Facility Fees
shall be payable in arrears on the last Business Day of March, June, September
and December of each year and on the date on which the Revolving Commitments
terminate, commencing on the first such date to occur after the Closing Date;
provided that any Facility Fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand.  All Facility Fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
 
(b)           The Borrower agrees to pay (i) to the Term Loan A/Revolver
Administrative Agent for the account of each Revolving Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at the same Applicable Rate used to determine the interest rate applicable to
Eurocurrency Revolving Loans on the average daily Dollar Amount of such Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Closing Date to but
excluding the later of the date on which such Revolving Lender’s Revolving
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure and (ii) to the relevant Issuing Bank for its own account a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
Dollar Amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by such
Issuing Bank during the period from and including the Closing Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as such Issuing
Bank’s standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder.  Unless otherwise
specified above, participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third (3rd) Business Day following such last day, commencing
on the first such date to occur after the Closing Date; provided that all such
fees shall be payable on the date on which the Revolving Commitments terminate
and any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand.  Any other fees payable to any Issuing
Bank pursuant to this paragraph shall be payable within ten (10) days after
demand.  All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  Participation fees and
fronting fees in respect of Letters of Credit denominated in Dollars shall be
paid in Dollars, and participation fees and fronting fees in respect of Letters
of Credit denominated in a Foreign Currency shall be paid in such Foreign
Currency.
 
(c)           The Borrower agrees to pay to the applicable Administrative Agent,
for its own account, fees payable in the amounts and at the times separately
agreed upon between the Borrower and such Administrative Agent (including,
without limitation, fees separately agreed in the Fee Letters).
 
(d)           All fees payable hereunder shall be paid on the dates due, in
Dollars (except as otherwise expressly provided in this Section 2.12) and
immediately available funds, to the applicable Administrative Agent (or to the
relevant Issuing Bank, in the case of fees payable to it) for distribution, in
the case of Facility Fees and participation fees, to the applicable
Lenders.  Fees paid shall not be refundable under any circumstances.
 
 
-71-

--------------------------------------------------------------------------------

 
 
SECTION 2.13.       Interest.
 
(a)           The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at the Alternate Base Rate plus the Applicable Rate.
 
(b)           The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.
 
(c)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% plus
the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2.00% plus
the rate applicable to ABR Loans as provided in paragraph (a) of this Section.
 
(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
 
(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest (i) computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) for Borrowings denominated in Pounds Sterling shall be computed on the
basis of a year of 365 days, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last
day).  The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the applicable Administrative Agent, and such determination
shall be conclusive absent manifest error.
 
SECTION 2.14.       Alternate Rate of Interest.
 
(a)           If at the time that the applicable Administrative Agent shall seek
to determine the LIBOR Screen Rate on the Quotation Day for any Interest Period
for a Eurocurrency Borrowing, the LIBOR Screen Rate shall not be available for
such Interest Period and/or for the applicable currency with respect to such
Eurocurrency Borrowing for any reason, and the applicable Administrative Agent
shall reasonably determine that it is not possible to determine the Interpolated
Rate (which conclusion shall be conclusive and binding absent manifest error),
then the Reference Bank Rate shall be the LIBO Rate for such Interest Period for
such Eurocurrency Borrowing; provided that if the Reference Bank Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement; provided, further, however, that if less than two (2) Reference Banks
shall supply a rate to the applicable Administrative Agent for purposes of
determining the LIBO Rate for such Eurocurrency Borrowing, (i) if such Borrowing
shall be requested in Dollars, then such Borrowing shall be made as an ABR
Borrowing at the Alternate Base Rate and (ii) if such Borrowing shall be
requested in any Foreign Currency, the LIBO Rate shall be equal to the rate
determined by the applicable Administrative Agent in its sole discretion after
consultation with the Borrower and consented to in writing by the Required
Lenders (the “Alternative Rate”); provided, however, that until such time as the
Alternative Rate shall be determined and so consented to by the Required
Lenders, Borrowings shall not be available in such Foreign Currency.
 
 
-72-

--------------------------------------------------------------------------------

 
 
(b)           If prior to the commencement of any Interest Period for a
Eurocurrency Borrowing:
 
(i)       the applicable Administrative Agent determines (which determination
shall be conclusive and binding absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for a Loan in the applicable currency or for the
applicable Interest Period; or
 
(ii)       the applicable Administrative Agent is advised by the Required
Lenders that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan
in the applicable currency or for the applicable Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;
 
then the applicable Administrative Agent shall give notice thereof to the
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until such Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (i)
any Interest Election Request that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Eurocurrency Borrowing in the applicable
currency or for the applicable Interest Period, as the case may be, shall be
ineffective, (ii) if any Borrowing Request requests a Eurocurrency Borrowing in
Dollars, such Borrowing shall be made as an ABR Borrowing and (iii) if any
Borrowing Request requests a Eurocurrency Revolving Borrowing denominated in a
Foreign Currency, then the LIBO Rate for such Eurocurrency Revolving Borrowing
shall be the Alternative Rate; provided that if the circumstances giving rise to
such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.
 
SECTION 2.15.       Increased Costs.
 
(a)           If any Change in Law shall:
 
(i)        impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan, requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank;
 
(ii)        impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein; or
 
(iii)       subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder, whether of principal, interest or otherwise,
then the Borrower will pay to such Lender, such Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.
 
 
-73-

--------------------------------------------------------------------------------

 
 
(b)           If any Lender or any Issuing Bank determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.
 
(c)           A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof.
 
(d)           Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or an Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
SECTION 2.16.       Break Funding Payments.  In the event of (a) the payment of
any principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.
 
 
-74-

--------------------------------------------------------------------------------

 
 
SECTION 2.17.       Taxes.
 
(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.17) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.
 
(b)           Payment of Other Taxes by the Borrower.  The Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the applicable Administrative Agent timely reimburse it for,
Other Taxes.
 
(c)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section
2.17, such Loan Party shall deliver to the applicable Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to such Administrative Agent.
 
(d)           Indemnification by the Loan Parties.  The Loan Parties shall
indemnify each Recipient, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the applicable Administrative Agent), or by the applicable Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.
 
(e)           Indemnification by the Lenders.  Each Lender shall severally
indemnify each Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified such Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the applicable Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the applicable
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the applicable Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by such Administrative Agent to the Lender from any other
source against any amount due to such Administrative Agent under this paragraph
(e).
 
 
-75-

--------------------------------------------------------------------------------

 
 
(f)            Status of Lenders.
 
               (i)  Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the applicable Administrative Agent,
at the time or times reasonably requested by the Borrower or such Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or such Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the applicable Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or such Administrative Agent as will enable
the Borrower or such Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
 
               (ii)  Without limiting the generality of the foregoing, in the
event that the Borrower is a U.S. Person:
 
(A)           any Lender that is a U.S. Person shall deliver to the Borrower and
the applicable Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the applicable Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. Federal backup withholding tax;
 
(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the applicable Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
applicable Administrative Agent), whichever of the following is applicable:
 
(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
 
(2)           executed originals of IRS Form W-8ECI;
 
(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or
 
 
-76-

--------------------------------------------------------------------------------

 
 
(4)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner;
 
(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the applicable Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
applicable Administrative Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. Federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the applicable Administrative Agent to determine the withholding or
deduction required to be made; and
 
(D)           if a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the applicable Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the applicable Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or such Administrative Agent as may be necessary for
the Borrower and such Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the applicable
Administrative Agent in writing of its legal inability to do so.
 
(g)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.17
(including by the payment of additional amounts pursuant to this Section 2.17),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 2.17 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
 
 
-77-

--------------------------------------------------------------------------------

 
 
(h)           Survival.  Each party’s obligations under this Section 2.17 shall
survive the resignation or replacement of any Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
 
(i)            Issuing Bank.  For purposes of this Section 2.17, the term
“Lender” includes each Issuing Bank.
 
SECTION 2.18.      Payments Generally; Allocations of Proceeds; Pro Rata
Treatment; Sharing of Set-offs.
 
(a)           The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to (i) in the case of payments denominated in Dollars, 12:00
noon, New York City time and (ii) in the case of payments denominated in a
Foreign Currency, 12:00 noon, Local Time, in the city of the applicable
Administrative Agent’s Eurocurrency Payment Office for such currency, in each
case on the date when due, in immediately available funds, without set-off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of such Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made (i) in the same currency in which the applicable
Credit Event was made (or where such currency has been converted to euro, in
euro) and (ii) (x) in respect of Term A Loans and/or Revolving Loans, to the
Term Loan A/Revolver Administrative Agent at its offices at 10 South Dearborn
Street, Chicago, Illinois 60603 or (y) in respect of Term B Loans, to the Term
Loan B Administrative Agent at its offices at 200 West Street, New York, NY
10282 or, in the case of a Credit Event denominated in a Foreign Currency, the
applicable Administrative Agent’s Eurocurrency Payment Office for such currency,
except payments to be made directly to an Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto.  The
applicable Administrative Agent shall distribute any such payments denominated
in the same currency received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  Notwithstanding the foregoing provisions of this Section, if,
after the making of any Credit Event in any Foreign Currency, currency control
or exchange regulations are imposed in the country which issues such currency
with the result that the type of currency in which the Credit Event was made
(the “Original Currency”) no longer exists or the Borrower is not able to make
payment to the applicable Administrative Agent for the account of the Lenders in
such Original Currency, then all payments to be made by the Borrower hereunder
in such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrower takes all risks of the
imposition of any such currency control or exchange regulations.
 
(b)           If at any time insufficient funds are received by and available to
the applicable Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.
 
 
-78-

--------------------------------------------------------------------------------

 
 
(c)           At the election of the applicable Administrative Agent, all
payments of principal, interest, LC Disbursements, fees, premiums, reimbursable
expenses (including, without limitation, all reimbursement for fees and expenses
pursuant to Section 9.03), and other sums payable under the Loan Documents, may
be paid from the proceeds of Borrowings made hereunder whether made following a
request by the Borrower pursuant to Section 2.03 or a deemed request as provided
in this Section or may be deducted from any deposit account of the Borrower
maintained with the applicable Administrative Agent.  The Borrower hereby
irrevocably authorizes (i) the applicable Administrative Agent to make a
Borrowing for the purpose of paying each payment of principal, interest and fees
as it becomes due hereunder or any other amount due under the Loan Documents and
agrees that all such amounts charged shall constitute Loans (including Swingline
Loans) and that all such Borrowings shall be deemed to have been requested
pursuant to Sections 2.03 or 2.05, as applicable and (ii) the applicable
Administrative Agent to charge any deposit account of the Borrower maintained
with the applicable Administrative Agent for each payment of principal, interest
and fees as it becomes due hereunder or any other amount due under the Loan
Documents.
 
(d)           If, except as expressly provided herein, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements or Swingline Loans resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Loans and participations
in LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by all such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
 
(e)           Unless the applicable Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to such
Administrative Agent for the account of the relevant Lenders or the relevant
Issuing Bank hereunder that the Borrower will not make such payment, such
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the relevant Lenders or the relevant Issuing Banks, as the case
may be, the amount due.  In such event, if the Borrower has not in fact made
such payment, then each of the relevant Lenders or the relevant Issuing Banks,
as the case may be, severally agrees to repay to the applicable Administrative
Agent forthwith on demand the amount so distributed to such Lender or such
Issuing Bank with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to such
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by such Administrative Agent in accordance with banking industry
rules on interbank compensation (including without limitation the Overnight
Foreign Currency Rate in the case of Loans denominated in a Foreign Currency).
 
 
-79-

--------------------------------------------------------------------------------

 
 
(f)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c),
then the applicable Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by
such Administrative Agent for the account of such Lender and for the benefit of
such Administrative Agent, the Swingline Lender or the Issuing Banks to satisfy
such Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section; in the case of each of
clauses (i) and (ii) above, in any order as determined by such Administrative
Agent in its discretion.
 
(g)           Except as otherwise expressly provided herein, each Borrowing,
each payment or prepayment of principal of any Borrowing, each payment of
interest on the Loans, each payment of the Facility Fee and the participation
fees in respect of Letters of Credit, each reduction of the Revolving
Commitments and each conversion of any Borrowing to or continuation of any
Borrowing as a Borrowing of any Type shall be allocated pro rata among the
Lenders entitled thereto in accordance with their respective applicable
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their respective applicable
outstanding Loans).  For purposes of determining the available Revolving
Commitments of the Lenders at any time, each outstanding Swingline Loan shall be
deemed to have utilized the Revolving Commitments of the Lenders (including
those Lenders which shall not have made Swingline Loans) pro rata in accordance
with such respective Revolving Commitments.  Each Lender agrees that in
computing such Lender’s portion of any Borrowing to be made hereunder, the
applicable Administrative Agent may, in its discretion, round each Lender’s
percentage of such Borrowing to the next higher or lower whole dollar amount.
 
SECTION 2.19.      Mitigation Obligations; Replacement of Lenders.
 
(a)           If any Lender requests compensation under Section 2.15, or the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
 
(b)           If (i) any Lender requests compensation under Section 2.15, (ii)
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
(iii) any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the applicable Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights (other than its existing rights to payments pursuant to
Sections 2.15 or 2.17) and obligations under the Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) the Borrower shall have
received the prior written consent of such Administrative Agent, which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
 
 
-80-

--------------------------------------------------------------------------------

 
 
SECTION 2.20.      Incremental Facilities.  The Borrower may from time to time
elect to increase the Revolving Commitments or make additional Revolving
Commitments (such increased and/or additional Revolving Commitments, an
“Incremental Revolving Commitment” and the loans thereunder, “Incremental
Revolving Loans” and, together with the Incremental Revolving Commitments, an
“Incremental Revolving Facility”) or enter into one or more tranches of Term A
Loans or increase outstanding Term A Loans (each an “Incremental Term A Loan”)
or enter into one or more tranches of Term B Loans or increase outstanding Term
B Loans (each an “Incremental Term B Loan” and together with any Incremental
Term A Loan, the “Incremental Term Loans,” and together with the Incremental
Revolving Facility hereinafter collectively referred to as “Incremental
Facilities,” as applicable), in each case in minimum increments of $10,000,000
so long as, after giving effect thereto, the aggregate amount of all such
Incremental Facilities incurred pursuant to this Section 2.20 does not exceed
the sum of (I) the sum of (x) $450,000,000 plus (y) all voluntary prepayments of
any outstanding Term Loans prior to the incurrence of such Incremental Facility,
to the extent such prepayments are not funded with the proceeds of long-term
Indebtedness minus (z) the aggregate principal amount of Indebtedness
outstanding pursuant to Section 6.03(i) hereof at such time (this clause (I),
the “Fixed Incremental Incurrence Basket”) and (II) any additional amounts so
long as immediately after giving pro forma effect to the establishment of such
Incremental Facility (and assuming any such Incremental Revolving Commitments
are fully drawn) and the use of proceeds thereunder, the First Lien Net Leverage
Ratio is not, on a pro forma basis, greater than 3.50:1.00 provided that any
Indebtedness under such Incremental Facility that ranks junior to the liens
securing the Initial Term Loans or that are unsecured shall be treated as
Consolidated First Lien Debt for purposes of calculating the First Lien Net
Leverage Ratio to determine whether such Incremental Facility may be incurred
pursuant to this Section 2.20 and for all other First Lien Net Leverage Ratio
and Secured Net Leverage Ratio (other than, in the case of such unsecured
indebtedness, the Secured Net Leverage Ratio set forth in Section 6.13(a))
calculations in this Agreement from and after the date of effectiveness of such
Incremental Facility (this clause (II), the “Ratio Based Incremental Incurrence
Basket”).  For the avoidance of doubt, any amounts incurred under the Fixed
Incremental Incurrence Basket concurrently with any amounts incurred under the
Ratio Based Incremental Incurrence Basket will not count as Indebtedness for
purposes of calculating the Ratio Based Incremental Incurrence Basket at such
time.  The Borrower may arrange for any such increase or tranche to be provided
by one or more Lenders (each Lender so agreeing to participate in any
Incremental Facility, an “Increasing Lender”), or by one or more new banks,
financial institutions or other entities (each such new bank, financial
institution or other entity, an “Augmenting Lender”; provided that no Ineligible
Institution or Disqualified Lender may be an Augmenting Lender and no existing
Lender shall be required to be an Increasing Lender), which agree to participate
in such Incremental Facility; provided that each Augmenting Lender, shall be
subject to the approval of the Borrower and each Administrative Agent and if the
Augmenting Lender is providing all or a portion of an Incremental Revolving
Facility, each Issuing Bank and Swingline Lender.  Any Incremental Facility
shall be established pursuant to an amendment (or joinder documentation) to this
Agreement (an “Incremental Amendment”), and as appropriate, the other Loan
Documents, executed by the Borrower, each other Loan Party, each Lender agreeing
to provide all or a portion of the Incremental Facility (including Augmenting
Lenders and Increasing Lenders) and the Administrative Agents (and subject to
such Incremental Amendment being reasonably satisfactory to the Administrative
Agent) and no consent of any Lender (other than the Lenders participating in the
Incremental Facility) shall be required for the establishment of any Incremental
Facility pursuant to this Section 2.20 or for amending this Agreement and any
other Loan Document in connection therewith.  The Incremental Facility created
pursuant to this Section 2.20 (and any amendments to this Agreement and the Loan
Documents in connection therewith) shall become effective on the date agreed by
the Borrower, each Administrative Agent and the relevant Increasing Lenders or
Augmenting Lenders, and each Administrative Agent shall notify each Lender
thereof.  Notwithstanding the foregoing, no Incremental Facility shall become
effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such Incremental Facility, the conditions set forth in
paragraphs (a) and (b) of Section 4.02 shall be satisfied both before and after
giving effect to such Incremental Facility or waived by the Required Lenders and
each Administrative Agent shall have received a certificate to that effect dated
such date and executed by a Financial Officer of the Borrower; provided that, if
the proceeds of such Incremental Facility are used to consummate a Permitted
Acquisition, the representations and warranties required to be made in
connection with such Incremental Facility shall be limited to the Specified
Representations and (ii) each Administrative Agent shall have received documents
consistent with those delivered on the Closing Date as to the corporate power
and authority of the Borrower to borrow hereunder after giving effect to such
Incremental Facility and such other documentation or opinions reasonably
requested by the Administrative Agent and the Lenders of such Incremental
Facility.
 
 
-81-

--------------------------------------------------------------------------------

 
 
(a)           The proceeds of any Incremental Term Loans will be used only for
general corporate purposes or as otherwise permitted by this Agreement.  Upon
each increase in the Revolving Commitments pursuant to this Section 2.20, each
Revolving Lender immediately prior to such increase will automatically and
without further act be deemed to have assigned to each Lender providing a
portion of the Incremental Revolving Commitment (each, an “Incremental Revolving
Lender”) in respect of such increase, and each such Incremental Revolving Lender
will automatically and without further act be deemed to have assumed, a portion
of such Revolving Lender’s participations hereunder in outstanding Letters of
Credit and Swing Line Loans such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding (i) participations hereunder in Letters of Credit and (ii)
participations hereunder in Swing Line Loans held by each Revolving Lender
(including each such Incremental Revolving Lender) will equal the percentage of
the aggregate Revolving Commitments of all Lenders represented by such Revolving
Lender’s Revolving Commitment.  Additionally, if any Revolving Loans are
outstanding at the time any Incremental Revolving Commitments are established
under any existing Revolving Facility, the Revolving Lenders under such
Revolving Facility immediately after effectiveness of such Incremental Revolving
Commitments shall purchase and assign at par such amounts of the Revolving Loans
under such Revolving Facility outstanding at such time as the Term Loan
A/Revolver Administrative Agent may require such that each Revolving Lender
holds its Applicable Percentage of all Revolving Loans under such Revolving
Facility outstanding immediately after giving effect to all such
assignments.  The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.
 
(b)           The terms and provisions of the Incremental Facilities made
pursuant hereto shall be as follows:
 
(i)        the terms and provisions of the Incremental Revolving Commitments
incurred as an increase to the Initial Revolving Facility shall be identical to
the Initial Revolving Facility and any provisions applicable to Revolving Loans
made hereunder;
 
(ii)       the terms and provisions of the Incremental Term Loans and
Incremental Revolving Commitments incurred as a separate tranche shall be on
terms and provisions as set forth in this Agreement or as otherwise determined
by the Borrower and Lenders under such Incremental Facility and set forth in the
related Incremental Amendment and reasonably satisfactory to each Administrative
Agent; provided that to the extent such terms and provisions are not consistent
with the applicable Initial Term Facility or Initial Revolving Facility, as
applicable, (other than pricing), they shall be, taken as a whole, on terms no
more favorable to the Lenders under such Incremental Facility than the terms and
provisions of this Agreement (except for covenants and events of default
applicable only to periods after the Latest Maturity Date) existing at the time
of incurrence of such Incremental Facility (as determined by the Borrower in its
reasonable discretion); provided, further, that:
 
 
-82-

--------------------------------------------------------------------------------

 
 
(A)           any such Incremental Revolving Commitments shall mature no earlier
than the Revolving Credit Maturity Date;
 
(B)           any Incremental Facility shall be secured by Liens that rank pari
passu, or, at the Borrower’s option, junior, in priority with the Liens securing
the Initial Revolving Loans and the Initial Term Loans or shall be unsecured;
provided that, if such Incremental Facility is secured by Liens, such
Incremental Facility may only be secured by Collateral; provided further that,
if such Incremental Facility is secured by Liens that rank junior in priority
with the Liens securing the Initial Revolving Loans and the Initial Term Loans,
or is unsecured, (x) such Incremental Facility shall be a separate tranche from
the Initial Revolving Loans or the Initial Term A Loans or the Initial Term B
Loans, as applicable; (y) such Incremental Facilities that are secured shall be
subject to a Permitted Junior Intercreditor Agreement and (z) such Incremental
Facilities shall not have mandatory prepayment provisions (other than related to
customary asset sale, event of loss or change of control offers) that could
result in prepayments of such debt prior to the Latest Maturity Date;
 
(C)           the maturity date of any Incremental Term Loans shall be no
earlier than the maturity date of the Initial Term B Loans; and the Weighted
Average Life to Maturity of any Incremental Term Loans shall be no shorter than
the remaining Weighted Average Life to Maturity of the Initial Term B Loans;
provided, that Incremental Term A Loans may mature earlier than the Initial Term
B Loans and have a shorter Weighted Average Life to Maturity than the Initial
Term B Loans; provided, however, that no Incremental Term A Loans shall have a
shorter Weighted Average Life to Maturity or earlier maturity date than the
Initial Term A Loans;
 
(D)           (x) such Incremental Term A Loans that are secured by Liens that
rank equal in priority with the Liens securing the Initial Term A Loans may
participate on a pro rata basis or a less than pro rata basis (but not a greater
than pro rata basis) than the Initial Term A Loans in any mandatory prepayment
hereunder, (y) such Incremental Term B Loans that are secured by Liens that rank
equal in priority with the Liens securing the Initial Term B Loans may
participate on a pro rata basis or a less than pro rata basis (but not a greater
than pro rata basis) than the Initial Term B Loans in any mandatory prepayment
hereunder and (z) such Incremental Revolving Loans that are secured by Liens
that rank equal in priority with the Liens securing the Initial Revolving Loans
may participate on a pro rata basis or a less than pro rata basis (but not a
greater than pro rata basis) than the Initial Revolving Loans in any borrowings
and prepayments of Revolving Loans hereunder;
 
(E)           the interest rate margins and original issue discount or upfront
fees (if any) and interest rate floors (if any) applicable to any Incremental
Facility shall be determined by the Borrower and the Lenders under such
Incremental Facility; provided that, solely in the case of Incremental Term
Loans that are secured by Liens that rank equal in priority with the Liens
securing the Initial Term Loans, if the All-In Yield in respect of such
Incremental Term A Loans or Incremental Term B Loans exceeds the All-In Yield in
respect of the then existing Initial Term A Loans or Initial Term B Loans, as
applicable, by more than 0.50%, the Applicable Rate in respect of the then
existing Initial Term A Loans or Initial Term B Loans, as applicable, shall be
adjusted so that the All-In Yield in respect of the then existing Initial Term A
Loans or Initial Term B Loans, as applicable, is equal to the All-In Yield in
respect of such Incremental Term A Loans or Incremental Term B Loans minus 0.50%
(“MFN Protection”); and
 
 
-83-

--------------------------------------------------------------------------------

 
 
(F)           there shall be no borrower (other than the Borrower) and no
guarantors (other than the Subsidiary Guarantors) in respect of any Incremental
Facility, unless such borrower or guarantor is an entity organized or formed in
the United States and becomes a Co-Borrower or Subsidiary Guarantor (as
applicable) under the Loan Documents and is otherwise reasonably acceptable to
the Administrative Agents.
 
Nothing contained in this Section 2.20 shall constitute, or otherwise be deemed
to be, a commitment on the part of any Lender to increase its Revolving
Commitment hereunder, or provide Incremental Term Loans, at any time.
 
SECTION 2.21.      Judgment Currency.  If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the applicable Administrative Agent
could purchase the specified currency with such other currency at such
Administrative Agent’s main New York City office on the Business Day preceding
that on which final, nonappealable judgment is given.  The obligations of the
Borrower in respect of any sum due to any Lender or the applicable
Administrative Agent hereunder shall, notwithstanding any judgment in a currency
other than the specified currency, be discharged only to the extent that on the
Business Day following receipt by such Lender or the applicable Administrative
Agent (as the case may be) of any sum adjudged to be so due in such other
currency such Lender or the applicable Administrative Agent (as the case may be)
may in accordance with normal, reasonable banking procedures purchase the
specified currency with such other currency.  If the amount of the specified
currency so purchased is less than the sum originally due to such Lender or the
applicable Administrative Agent, as the case may be, in the specified currency,
the Borrower agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the applicable Administrative Agent, as the case may be, against such
loss, and if the amount of the specified currency so purchased exceeds (a) the
sum originally due to any Lender or the applicable Administrative Agent, as the
case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or such Administrative Agent, as
the case may be, agrees to remit such excess to the Borrower.
 
SECTION 2.22.      Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a)           fees shall cease to accrue on the Commitment of such Defaulting
Lender pursuant to Section 2.12(a);
 
(b)           the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.02); provided, that, except
as otherwise provided in Section 9.02, this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender directly
affected thereby;
 
 
-84-

--------------------------------------------------------------------------------

 
 
(c)           if any Swingline Exposure or LC Exposure exists at the time such
Lender becomes a Defaulting Lender then:
 
                (i)all or any part of the Swingline Exposure and LC Exposure of
such Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
(x) no Event of Default has occurred and is continuing and (y) the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments;
 
                (ii)if the reallocation described in clause (i) above cannot, or
can only partially, be effected, the Borrower shall within one (1) Business Day
following notice by the Term Loan A/Revolver Administrative Agent (x) first,
prepay such Swingline Exposure and (y) second, cash collateralize for the
benefit of the relevant Issuing Banks only the Borrower’s obligations
corresponding to such Defaulting Lender’s LC Exposure (after giving effect to
any partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.06(j) for so long as such LC Exposure is
outstanding;
 
                (iii)if the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;
 
                (iv)if the LC Exposure of the non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
 
                (v) if all or any portion of such Defaulting Lender’s LC
Exposure is neither reallocated nor cash collateralized pursuant to clause (i)
or (ii) above, then, without prejudice to any rights or remedies of any Issuing
Bank or any other Lender hereunder, all Facility Fees that otherwise would have
been payable to such Defaulting Lender (solely with respect to the portion of
such Defaulting Lender’s Commitment that was utilized by such LC Exposure) and
letter of credit fees payable under Section 2.12(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the relevant Issuing Banks
until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
 
(d)           so long as such Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and the Issuing Banks
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.22(c), and participating interests in any such
newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.22(c)(i) (and such Defaulting Lender shall not participate therein).
 
 
-85-

--------------------------------------------------------------------------------

 
 
If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereofClosing Date and for so long as such event shall
continue or (ii, (ii) a Bail-In Action with respect to a Parent of any Lender
shall occur following the First Amendment Effective Date and for so long as such
event shall continue or (iii) the Swingline Lender or any Issuing Bank has a
good faith belief that any Lender has defaulted in fulfilling its obligations
under one or more other agreements in which such Lender commits to extend
credit, the Swingline Lender shall not be required to fund any Swingline Loan
and no Issuing Bank shall be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or such Issuing Bank, as the case may be,
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swingline Lender or such Issuing Bank, as the case may be,
to defease any risk to it in respect of such Lender hereunder.
 
In the event that the Term Loan A/Revolver Administrative Agent, the Borrower,
the Swingline Lender and each Issuing Bank each agrees that a Defaulting Lender
has adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Term Loan A/Revolver Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.
 
SECTION 2.23.      Refinancing Amendments.
 
(a)           Notwithstanding anything to the contrary in this Agreement, the
Borrower may by written notice to each Administrative Agent establish one or
more additional tranches of term loans under this Agreement in minimum amounts
of $10,000,000 (such loans, “Refinancing Term Loans”), the net proceeds of which
are used to Refinance in whole or in part any Class of Term Loans on a pro rata
basis (it being understood that, with the consent of the Borrower and subject to
allocation by the Borrower, any existing Lender holding Term Loans of such Class
may elect to convert all or any portion of such Term Loans into the applicable
Refinancing Term Loans).  Each such notice shall specify the date (each, a
“Refinancing Effective Date”) on which the Borrower proposes that the
Refinancing Term Loans shall be made, which shall be a date not earlier than
five (5) Business Days after the date on which such notice is delivered to each
Administrative Agent (or such shorter period agreed to each Administrative
Agent); provided that:
 
(i)       before and after giving effect to the borrowing of such Refinancing
Term Loans on the Refinancing Effective Date no Event of Default shall have
occurred and be continuing;
 
(ii)       the final maturity date of the Refinancing Term Loans shall be no
earlier than the Term Facility Maturity Date of the refinanced Term Loans;
 
(iii)      the Weighted Average Life to Maturity of such Refinancing Term Loans
shall be no shorter than the then-remaining Weighted Average Life to Maturity of
the refinanced Term Loans;
 
(iv)       the aggregate principal amount of the Refinancing Term Loans shall
not exceed the outstanding principal amount of the refinanced Term Loans plus
amounts used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith;
 
(v)       all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, upfront fees, interest rates and
any other pricing terms (which original issue discount, upfront fees, interest
rates and other pricing terms shall not be subject to the provisions set forth
in Section 2.20(b)(ii)(E)), which shall be as agreed between the Borrower and
the Lenders providing such Refinancing Term Loans) taken as a whole shall (as
determined by the Borrower in good faith) be substantially similar to, or not
materially more favorable to the lenders of such Refinancing Term Loans than the
terms, taken as a whole, applicable to the Term Loans being refinanced (except
to the extent such covenants and other terms apply solely to any period after
the Latest Maturity Date applicable to Term Loans);
 
 
-86-

--------------------------------------------------------------------------------

 
 
(vi)      with respect to Refinancing Term Loans secured by Liens on the
Collateral that rank junior in right of security to the Initial Term Loans, such
Liens will be subject to a Permitted Junior Intercreditor Agreement and such
Refinancing Term Loans shall not have any scheduled repayment, mandatory
redemption or repayment or sinking fund obligations prior to the Terms Loans
being refinanced (other than customary offers to repurchase or mandatory
prepayment provisions upon a change of control, asset sale or event of loss and
customary acceleration rights after an event of default);
 
(vii)      there shall be no borrower (other than the Borrower) and no
guarantors (other than the Subsidiary Guarantors) in respect of such Refinancing
Term Loans, unless such borrower or guarantor is an entity organized or formed
in the United States and becomes a Co-Borrower or Subsidiary Guarantor (as
applicable) under the Loan Documents and is otherwise reasonably acceptable to
the Administrative Agents; and
 
(viii)     Refinancing Term Loans shall not be secured by any asset other than
the Collateral;
 
(ix)       such Liens on the Collateral shall be pari passu with or junior in
priority to the Liens securing the Initial Term Loans;
 
(x)        Refinancing Term Loans secured by Collateral on a pari passu basis
with the outstanding Term Loans may participate on a pro rata basis or on a less
than pro rata basis (but not on a greater than pro rata basis) in any mandatory
prepayments (other than as provided otherwise in the case of such prepayments
pursuant to Section 2.11(d)) hereunder, as specified in the applicable
Refinancing Amendment; and
 
(xi)       Refinancing Term Loans that are unsecured shall not have any
scheduled repayment, mandatory redemption or repayment or sinking fund
obligations prior to the Term Loans being refinanced (other than customary
offers to repurchase or mandatory prepayment provisions upon a change of
control, asset sale or event of loss and customary acceleration rights after an
event of default).
 
(b)           The Borrower may approach any Lender or any other person that
would be a permitted assignee pursuant to Section 9.04 to provide all or a
portion of the Refinancing Term Loans; provided, that any Lender offered or
approached to provide all or a portion of the Refinancing Term Loans may elect
or decline, in its sole discretion, to provide a Refinancing Term Loan.  Any
Refinancing Term Loans made on any Refinancing Effective Date shall be
designated an additional Class of Term Loans for all purposes of this Agreement;
provided, further, that any Refinancing Term Loans may, to the extent provided
in the applicable Refinancing Amendment governing such Refinancing Term Loans,
be designated as an increase in any previously established Class of Term Loans
made to the Borrower.
 
(c)           Notwithstanding anything to the contrary in this Agreement, the
Borrower may by written notice to each Administrative Agent
 
(i)       establish one or more additional Facilities (“Replacement Revolving
Facilities”) providing for revolving commitments (“Replacement Revolving
Commitments” and the revolving loans thereunder, “Replacement Revolving Loans”),
which replace in whole or in part any Class of Revolving Commitments under this
Agreement.  Each such notice shall specify the date (each, a “Replacement
Revolving Facility Effective Date”) on which the Borrower proposes that the
Replacement Revolving Commitments shall become effective, which shall be a date
not less than five (5) Business Days after the date on which such notice is
delivered to each Administrative Agent (or such shorter period agreed to by the
Term Loan A/Revolver Administrative Agent); provided that
 
 
-87-

--------------------------------------------------------------------------------

 
 
(A)           before and after giving effect to the establishment of such
Replacement Revolving Commitments on the Replacement Revolving Facility
Effective Date, no Event of Default shall have occurred and be continuing;
 
(B)           after giving effect to the establishment of any Replacement
Revolving Commitments and any concurrent reduction in the aggregate amount of
any other Revolving Commitments, the aggregate amount of Revolving Commitments
shall not exceed the aggregate amount of the Revolving Commitments outstanding
immediately prior to the applicable Replacement Revolving Facility Effective
Date plus amounts used to pay fees, premiums, costs and expenses (including
original issue discount) and accrued interest associated therewith;
 
(C)           no Replacement Revolving Commitments shall have a final maturity
date (or require commitment reductions or amortizations) prior to the Revolving
Facility Maturity Date for the Revolving Commitments being replaced;
 
(D)           all other terms applicable to such Replacement Revolving Facility
(other than provisions relating to (x) fees, interest rates and other pricing
terms which shall be as agreed between the Borrower and the Lenders providing
such Replacement Revolving Commitments and (y) the amount of any letter of
credit sublimit and swingline commitment under such Replacement Revolving
Facility, which shall be as agreed between the Borrower, the Lenders providing
such Replacement Revolving Commitments, the applicable Administrative Agent and
the replacement issuing bank and replacement swingline lender, if any, under
such Replacement Revolving Commitments) taken as a whole shall (as determined by
the Borrower in good faith) be substantially similar to, or not materially more
favorable to the lenders of such Replacement Revolving Facilities than, those,
taken as a whole, applicable to the Revolving Commitments so replaced (except to
the extent such covenants and other terms apply solely to any period after the
latest Revolving Facility Maturity Date in effect at the time of incurrence);
 
(E)           there shall be no borrower (other than the Borrower) and no
guarantors (other than the Subsidiary Guarantors) in respect of such Replacement
Revolving Facility, unless such borrower or guarantor is an entity organized or
formed in the United States and becomes a Co-Borrower or Subsidiary Guarantor
(as applicable) under the Loan Documents and is otherwise reasonably acceptable
to the Administrative Agents;
 
(F)           Replacement Revolving Commitments and extensions of credit
thereunder shall not be secured by any asset other than the Collateral and such
Liens on the Collateral shall be pari passu with or junior in priority to the
Liens securing the Initial Term Loans;
 
(G)           if such Replacement Revolving Facility is secured by Liens on the
Collateral that rank junior in right of security to the Initial Revolving Loans,
such Liens will be subject to a Permitted Junior Intercreditor Agreement; and
 
(H)           the Replacement Revolving Commitments (and Replacement Revolving
Loans) shall not have any scheduled repayment, mandatory redemption or repayment
or sinking fund obligations other than those applicable to the Initial Revolving
Facility.
 
 
-88-

--------------------------------------------------------------------------------

 
 
(ii)       establish Replacement Revolving Commitments to refinance and/or
replace all or any portion of a Term Loan hereunder (regardless of whether such
Term Loan is repaid with the proceeds of Replacement Revolving Loans), so long
as the aggregate amount of such Replacement Revolving Commitments does not
exceed the aggregate amount of Term Loans repaid at the time of establishment
thereof plus amounts used to pay fees, premiums, costs and expenses (including
original issue discount) and accrued interest associated therewith; provided
that:
 
(A)           before and after giving effect to the establishment such
Replacement Revolving Commitments on the Replacement Revolving Facility
Effective Date no Default or Event of Default shall have occurred and be
continuing;
 
(B)           the remaining life to termination of such Replacement Revolving
Commitments shall be no shorter than the Weighted Average Life to Maturity then
applicable to the refinanced Term Loans;
 
(C)           the final termination date of the Replacement Revolving
Commitments shall be no earlier than the Term Facility Maturity Date of the
refinanced Term Loans, (iv) with respect to Replacement Revolving Loans secured
by Liens on Collateral that rank junior in right of security to the Initial
Revolving Loans, such Liens will be subject to a Permitted Junior Intercreditor
Agreement;
 
(D)           there shall be no borrower (other than the Borrower) and no
guarantors (other than the Subsidiary Guarantors) in respect of such Replacement
Revolving Facility;
 
(E)           Replacement Revolving Commitments and extensions of credit
thereunder shall not be secured by any asset other than Collateral and such
Liens shall be pari passu or junior in priority to the Liens securing the Term
Loans being refinanced;
 
(F)           the Replacement Revolving Facility does not have mandatory
prepayment or redemption provisions that could result in the prepayment or
redemption thereof prior to the maturity date of the Term Loans being
refinanced; and
 
(G)            all other terms applicable to such Replacement Revolving Facility
(other than provisions relating to (x) fees, interest rates and other pricing
terms, which shall be as agreed between the Borrower and the Lenders providing
such Replacement Revolving Commitments and (y) the amount of any letter of
credit sublimit and swingline commitment under such Replacement Revolving
Facility, which shall be as agreed between the Borrower, the Lenders providing
such Replacement Revolving Commitments, the Term Loan A/Revolver Administrative
Agent and the replacement issuing bank and replacement swingline lender, if any,
under such Replacement Revolving Commitments) taken as a whole shall (as
determined by the Borrower in good faith) be substantially similar to, than,
those, taken as a whole, applicable to the Term Loans being refinanced (except
to the extent such covenants and other terms apply solely to any period after
the Latest Maturity Date.
 
(iii)       Solely to the extent that an Issuing Bank or Swingline Lender is not
a replacement issuing bank or replacement swingline lender, as the case may be,
under a Replacement Revolving Facility, it is understood and agreed that such
Issuing Bank or Swingline Lender shall not be required to issue any letters of
credit or swingline loan under such Replacement Revolving Facility and, to the
extent it is necessary for such Issuing Bank or Swingline Lender to withdraw as
an Issuing Bank or Swingline Lender, as the case may be, at the time of the
establishment of such Replacement Revolving Facility, such withdrawal shall be
on terms and conditions reasonably satisfactory to such Issuing Bank or
Swingline Lender, as the case may be, in its sole discretion.  The Borrower
agrees to reimburse each Issuing Bank or Swingline Lender, as the case may be,
in full upon demand, for any reasonable and documented out-of-pocket cost or
expense attributable to such withdrawal.
 
 
-89-

--------------------------------------------------------------------------------

 
 
(d)           The Borrower may approach any Lender or any other person that
would be a permitted assignee of a Revolving Commitment pursuant to Section 9.04
to provide all or a portion of the Replacement Revolving Commitments; provided
that any Lender offered or approached to provide all or a portion of the
Replacement Revolving Commitments may elect or decline, in its sole discretion,
to provide a Replacement Revolving Commitment.  Any Replacement Revolving
Commitment made on any Replacement Revolving Facility Effective Date shall be
designated an additional Class of Revolving Commitments for all purposes of this
Agreement; provided that any Replacement Revolving Commitments may, to the
extent provided in the applicable Refinancing Amendment, be designated as an
increase in any previously established Class of Revolving Commitments.
 
(e)           The Borrower and each Lender providing the applicable Refinancing
Term Loans and/or Replacement Revolving Commitments (as applicable) shall
execute and deliver to each Administrative Agent an amendment to this Agreement
(a “Refinancing Amendment”) and such other documentation as each Administrative
Agent shall reasonably request in writing.  Any Refinancing Amendment shall not
require the consent of any Lender other than Lenders providing such Refinancing
Term Loans and/or Replacement Revolving Commitments.  Each Lender providing such
Refinancing Term Loans and/or Replacement Revolving Commitments that is not
already a Lender hereunder on the Refinancing Effective Date shall become a
Lender under this Agreement pursuant to the Refinancing Amendment. Each
Refinancing Amendment shall be binding on the Lenders, the Loan Parties and the
other parties hereto.  For purposes of this Agreement and the other Loan
Documents, (A) if a Lender is providing a Refinancing Term Loan, such Lender
will be deemed to have an Other Term Loan having the terms of such Refinancing
Term Loan and (B) if a Lender is providing a Replacement Revolving Commitment,
such Lender will be deemed to have an Other Revolving Commitment having the
terms of such Replacement Revolving Commitment.  Notwithstanding anything to the
contrary set forth in this Agreement or any other Loan Document (including
without limitation this Section 2.23), (i) there shall be no condition to any
incurrence of any Refinancing Term Loan or Replacement Revolving Commitment at
any time or from time to time other than those set forth in clauses (a) or (c)
above, as applicable, and (ii) all Refinancing Term Loans, Replacement Revolving
Commitments and all obligations in respect thereof shall be Secured Obligations
under this Agreement and the other Loan Documents that rank equally and ratably
in right of security with the Initial Term Loans and other Secured Obligations
(other than Other Incremental Term Loans and Refinancing Term Loans that rank
junior in right of security with the Initial Term Loans, and except to the
extent any such Refinancing Term Loans are secured by the Collateral on a junior
lien basis in accordance with the provisions above).
 
SECTION 2.24.      Loan Repurchases.
 
(a)           Subject to the terms and conditions set forth or referred to
below, the Borrower may from time to time, at its discretion, conduct modified
Dutch auctions in order to purchase its Term Loans of one or more Classes (as
determined by the Borrower) (each, a “Purchase Offer”), each such Purchase Offer
to be managed exclusively by the applicable Administrative Agent (or such other
financial institution chosen by the Borrower and reasonably acceptable to such
Administrative Agent) (in such capacity, the “Auction Manager”), so long as the
following conditions are satisfied:
 
(i)       each Purchase Offer shall be conducted in accordance with the
procedures, terms and conditions set forth in this Section 2.24 and the Auction
Procedures;
 
 
-90-

--------------------------------------------------------------------------------

 
 
(ii)       no Default or Event of Default shall have occurred and be continuing
on the date of the delivery of each notice of an auction and at the time of (and
immediately after giving effect to) the purchase of any Term Loans in connection
with any Purchase Offer;
 
(iii)      the aggregate principal amount (calculated on the face amount
thereof) of all Term Loans of the applicable Class or Classes so purchased by
the Borrower shall automatically be cancelled and retired by the Borrower on the
settlement date of the relevant purchase (and may not be resold) (without any
increase to EBITDA as a result of any gains associated with cancellation of
debt), and in no event shall the Borrower be entitled to any vote hereunder in
connection with such Term Loans;
 
(iv)       no more than one Purchase Offer with respect to any Class may be
ongoing at any one time;
 
(v)        no purchase of any Term Loans shall be made from the proceeds of any
Revolving Loan or Swingline Loan.
 
(b)           If, at the time the Borrower commences any Purchase Offer, it
reasonably believes that all required conditions set forth above which are
required to be satisfied at the time of the consummation of such Purchase Offer
shall be satisfied, then the Borrower shall have no liability to any Term Loan
Lender for any termination of such Purchase Offer as a result of its failure to
satisfy one or more of the conditions set forth above which are required to be
met at the time which otherwise would have been the time of consummation of such
Purchase Offer, and any such failure shall not result in any Default or Event of
Default hereunder.  With respect to all purchases of Term Loans of any Class or
Classes made by the Borrower pursuant to this Section 2.24, (x) the Borrower
shall pay on the settlement date of each such purchase all accrued and unpaid
interest (except to the extent otherwise set forth in the relevant offering
documents), if any, on the purchased Term Loans of the applicable Class or
Classes up to the settlement date of such purchase and (y) such purchases (and
the payments made by the Borrower and the cancellation of the purchased Loans,
in each case in connection therewith) shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.11 hereof.
 
(c)           The applicable Administrative Agent and the Lenders hereby consent
to the Purchase Offers and the other transactions effected pursuant to and in
accordance with the terms of this Section 2.24; provided that notwithstanding
anything to the contrary contained herein, no Lender shall have an obligation to
participate in any such Purchase Offer.  For the avoidance of doubt, it is
understood and agreed that the provisions of Sections 2.16, 2.18 and 9.04 will
not apply to the purchases of Term Loans pursuant to Purchase Offers made
pursuant to and in accordance with the provisions of this Section 2.24.  The
Auction Manager acting in its capacity as such hereunder shall be entitled to
the benefits of the provisions of Article VIII and Section 9.03 to the same
extent as if each reference therein to the “Agents” were a reference to the
Auction Manager, and the applicable Administrative Agent shall cooperate with
the Auction Manager as reasonably requested by the Auction Manager in order to
enable it to perform its responsibilities and duties in connection with each
Purchase Offer.
 
SECTION 2.25.      Extensions of Loans and Commitments.
 
(a)           Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers made from time to time by the Borrower to all
Lenders of any Class of Term Loans and/or Revolving Credit Commitments on a pro
rata basis (based, in the case of an offer to the Lenders under any Class of
Term Loans, on the aggregate outstanding Term Loans of such Class and, in the
case of an offer to the Lenders under any Revolving Facility, on the aggregate
outstanding Revolving Credit Commitments under such Revolving Facility, as
applicable), and on the same terms to each such Lender (“Pro Rata Extension
Offers”), the Borrower is hereby permitted to consummate transactions with
individual Lenders that agree to such transactions from time to time to extend
the maturity date of such Lender’s Loans and/or Commitments of such Class and to
otherwise modify the terms of such Lender’s Loans and/or Commitments of such
Class pursuant to the terms of the relevant Pro Rata Extension Offer (including,
subject to the provisions in this Section 2.25, without limitation, increasing
the interest rate or fees payable in respect of such Lender’s Loans and/or
Commitments and/or modifying the amortization schedule and/or optional or
mandatory prepayments in respect of such Lender’s Loans).  For the avoidance of
doubt, the reference to “on the same terms” in the preceding sentence shall
mean, (i) in the case of an offer to the Lenders under any Class of Term Loans,
that all of the Term Loans of such Class are offered to be extended for the same
amount of time and that the interest rate changes and fees payable with respect
to such extension are the same and (ii) in the case of an offer to the Lenders
under any Revolving Facility, that all of the Revolving Credit Commitments of
such Facility are offered to be extended for the same amount of time and that
the interest rate changes and fees payable with respect to such extension are
the same.  Any such extension (an “Extension”) agreed to between the Borrower
and any such Lender (an “Extending Lender”) will be established under this
Agreement by implementing an Other Term Loan for such Lender if such Lender is
extending an existing Term Loan (such extended Term Loan, an “Extended Term
Loan”) or an Other Revolving Credit Commitment for such Lender if such Lender is
extending an existing Revolving Credit Commitment (such extended Revolving
Credit Commitment, an “Extended Revolving Credit Commitment”, and any Revolving
Loan made pursuant to such Extended Revolving Credit Commitment, an “Extended
Revolving Loan”).  Each Pro Rata Extension Offer shall specify the date on which
the Borrower proposes that the Extended Term Loan shall be made or the proposed
Extended Revolving Credit Commitment shall become effective, which shall be a
date not earlier than five (5) Business Days after the date on which notice is
delivered to each Administrative Agent (or such shorter period agreed to by the
applicable Administrative Agent).
 
 
-91-

--------------------------------------------------------------------------------

 
 
(b)           The Borrower and each Extending Lender shall execute and deliver
to each Administrative Agent an amendment to this Agreement (an “Extension
Amendment”) and such other documentation as the Administrative Agents shall
reasonably specify to evidence the Extended Term Loans and/or Extended Revolving
Credit Commitments of such Extending Lender.  No Lenders other than Extending
Lenders shall be required to consent to any amendments made in connection with
an Extension Amendment.  Each Extension Amendment shall specify the terms of the
applicable Extended Term Loans and/or Extended Revolving Credit Commitments;
provided, that (i) except as to interest rates, fees and any other pricing
terms, and amortization, final maturity date and optional and mandatory
prepayments and commitment reductions (which shall, subject to clauses (ii) and
(iii) of this proviso, be determined by the Borrower and set forth in the Pro
Rata Extension Offer), the Extended Term Loans shall have (x) the same terms as
the existing Class of Term Loans from which they are extended or (y) such other
terms as shall be reasonably satisfactory to the Administrative Agents, (ii) the
final maturity date of any Extended Term Loans shall be no earlier than the
latest Term Facility Maturity Date in effect on the date of incurrence, (iii)
the Weighted Average Life to Maturity of any Extended Term Loans shall be no
shorter than the remaining Weighted Average Life to Maturity of the Class of
Term Loans to which such offer relates, (iv) except as to interest rates, fees,
any other pricing terms, optional and mandatory prepayments, and final maturity
(which shall be determined by the Borrower and set forth in the Pro Rata
Extension Offer), any Extended Revolving Credit Commitment shall have (x) the
same terms as the existing Class of Revolving Credit Commitments from which they
are extended or (y) have such other terms as shall be reasonably satisfactory to
the Administrative Agents and, in respect of any other terms that would affect
the rights or duties of any Issuing Bank or Swingline Lender, such terms as
shall be reasonably satisfactory to such Issuing Bank or Swingline Lender, and
(v) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not a greater than pro rata basis) than the Initial Term
Loans in any mandatory prepayment hereunder.  Upon the effectiveness of any
Extension Amendment, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Extended Term
Loans and/or Extended Revolving Credit Commitments evidenced thereby as provided
for in Section 9.02.  Any such deemed amendment may be memorialized in writing
by the Administrative Agents with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.  If provided in any
Extension Amendment with respect to any Extended Revolving Credit Commitments,
and with the consent of each Swingline Lender and Issuing Bank, participations
in Swingline Loans and Letters of Credit shall be reallocated to lenders holding
such Extended Revolving Credit Commitments in the manner specified in such
Extension Amendment, including upon effectiveness of such Extended Revolving
Credit Commitment or upon or prior to the maturity date for any Class of
Revolving Credit Commitments.
 
 
-92-

--------------------------------------------------------------------------------

 
 
(c)           Upon the effectiveness of any such Extension, the applicable
Extending Lender’s Term Loan will be automatically designated an Extended Term
Loan and/or such Extending Lender’s Revolving Credit Commitment will be
automatically designated an Extended Revolving Credit Commitment.  For purposes
of this Agreement and the other Loan Documents, (i) if such Extending Lender is
extending a Term Loan, such Extending Lender will be deemed to have an Other
Term Loan having the terms of such Extended Term Loan and (ii) if such Extending
Lender is extending a Revolving Credit Commitment, such Extending Lender will be
deemed to have an Other Revolving Credit Commitment having the terms of such
Extended Revolving Credit Commitment.
 
(d)           Notwithstanding anything to the contrary set forth in this
Agreement or any other Loan Document (including without limitation this Section
2.18), (i) each Class of Extended Term Loan or Extended Revolving Credit
Commitment is required to be in a minimum amount of $10,000,000, (ii) any
Extending Lender may extend all or any portion of its Term Loans and/or
Revolving Credit Commitment pursuant to one or more Pro Rata Extension Offers
(subject to applicable proration in the case of over participation) (including
the extension of any Extended Term Loan and/or Extended Revolving Credit
Commitment), (iii) there shall be no condition to any Extension of any Loan or
Commitment at any time or from time to time other than notice to the
Administrative Agents of such Extension and the terms of the Extended Term Loan
or Extended Revolving Credit Commitment implemented thereby, (iv) all Extended
Term Loans, Extended Revolving Credit Commitments and all obligations in respect
thereof shall be Obligations of the relevant Loan Parties under this Agreement
and the other Loan Documents that rank equally and ratably in right of security
with all other Obligations of the Class being extended (and all other Secured
Obligations secured by Other First Liens), (v) no Issuing Bank or Swingline
Lender shall be obligated to provide Swingline Loans or issue Letters of Credit
under such Extended Revolving Credit Commitments unless it shall have consented
thereto and (vii) there shall be no borrower (other than the Borrowers) and no
guarantors (other than the Subsidiary Guarantors) in respect of any such
Extended Term Loans or Extended Revolving Credit Commitments.
 
(e)           Each Extension shall be consummated pursuant to procedures set
forth in the associated Pro Rata Extension Offer; provided, (x) that the
Borrower shall cooperate with the Administrative Agents prior to making any Pro
Rata Extension Offer to establish reasonable procedures with respect to
mechanical provisions relating to such Extension, including, without limitation,
timing, rounding and other adjustments and (y) such Extension Offer may be for
less than the amount of the aggregate principal amount of the Loan or
Commitments which are subject to such Extension Offer and to the extent there is
oversubscription the Loans or Commitments which have elected to be extended will
be subject to proration based on the aggregate principal amount of Loans or
Commitments included in such Extension Offer.
 
ARTICLE III
Representations and Warranties
 
The Borrower represents and warrants to the Lenders that:
 
SECTION 3.01.      Organization; Powers.  Each Loan Party (i) is a corporation
or limited liability company duly organized or formed, validly existing and in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (ii) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (A) own its
assets and carry on its business and (B) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (iii) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (iv) is in
compliance with all Laws; except in each case referred to in subsection (ii)(A),
(iii) or (iv), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
 
 
-93-

--------------------------------------------------------------------------------

 
 
SECTION 3.02.      Authorization; No Conflicts.
 
(a)           The execution, delivery and performance by each Loan Party of each
Loan Document to which it is party, (i) have been duly authorized by all
necessary corporate or other organizational action, and (ii) do not (A)
contravene the terms of any of such Person’s Organization Documents; (B)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, (x) any Contractual Obligation to which the Borrower is a party
or (y) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which the Borrower or its property is subject, except, in
each case to the extent that such breach, contravention or creation of any such
Lien could not reasonably be expected to have a Material Adverse Effect; or (C)
violate any material Law.
 
(b)           No Restricted Subsidiary of the Borrower is in violation of any
Law or in breach of any Contractual Obligation, the violation of which could be
reasonably likely to have a Material Adverse Effect.
 
SECTION 3.03.      Governmental Approvals.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document to which it
is a party; except for (a) the filing of Uniform Commercial Code financing
statements, (b) filings with the United States Patent and Trademark Office and
the United States Copyright Office, (c) recordation of the Mortgages and (d)
such as have been made or obtained and are in full force and effect.
 
SECTION 3.04.      Enforceability.  This Agreement has been, and each other Loan
Document to which each Loan Party is a party, when delivered hereunder, will
have been, duly executed and delivered by such Loan Party.  This Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against such Loan Party in accordance with its terms, subject to (a)
the effects of bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance or other similar laws affecting creditors’ rights generally, (b)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (c) implied covenants of
good faith and fair dealing.
 
SECTION 3.05.      Financial Condition; No Material Adverse Change.
 
(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the consolidated
financial condition of the Borrower and Welch Allyn, as applicable, as of the
date thereof and their respective Consolidated results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material Indebtedness and other liabilities of the Borrower and
its Consolidated Subsidiaries and Welch Allyn and its Consolidated subsidiaries,
as applicable, as of the date thereof to the extent required by GAAP, including
liabilities for taxes, material commitments and Indebtedness to the extent
required by GAAP.
 
 
-94-

--------------------------------------------------------------------------------

 
 
(b)           The Unaudited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except for
the absence of notes and normal year-end adjustments and except as otherwise
expressly noted therein, (ii) fairly present the consolidated financial
condition of the Borrower and Welch Allyn, as applicable, as of the date thereof
and their respective Consolidated results of operations for the period covered
thereby, except as expressly noted therein, and subject, in the case of clauses
(i) and (ii), to year-end audit adjustments, and (iii) show all material
Indebtedness and other liabilities of the Borrower and its Consolidated
subsidiaries and Welch Allyn and its Consolidated subsidiaries, as applicable,
as of the date thereof to the extent required by GAAP, including liabilities for
taxes, material commitments and Indebtedness to the extent required by GAAP.
 
(c)           The Pro Forma Financial Statements, copies of which have
heretofore been furnished to the Administrative Agents, have been prepared
giving effect (as if such events had occurred on such date or at the beginning
of such periods, as the case may be) to the Transactions.  The Pro Forma
Financial Statements have been prepared in compliance with Regulation S-X of the
Securities Act of 1933, as amended, and in good faith, based on assumptions
believed by the Borrower to be reasonable as of the date of delivery thereof and
the Closing Date, and present fairly in all material respects on a pro forma
basis the estimated financial position of the Borrower and its Subsidiaries
(after giving effect to the Transactions) as at the dates and for the periods
set forth therein assuming that the Transactions had actually occurred at such
date or at the beginning of the periods covered thereby as described in such Pro
Forma Financial Statements.
 
(d)           Since September 30, 2014, there has been no Material Adverse
Effect.
 
SECTION 3.06.      Properties; Intellectual Property.
 
(a)           Each of the Borrower and its Restricted Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, including the Mortgaged Property, in each case,
subject to Permitted Liens and except for minor defects in title that do not
materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes
and except where the failures to have such title would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
 
(b)           Each of the Borrower and its Restricted Subsidiaries owns, is
licensed, or otherwise has in its possession and right to use all Intellectual
Property used or held for use in or otherwise necessary to conduct its business
as presently conducted. The Borrower and its Restricted Subsidiaries have not
received any written notice, and are not aware, that the operation of their
respective businesses infringes, violates or misappropriates in any material
respect upon the Intellectual Property rights of any other Person.
 
SECTION 3.07.      Litigation.  There are no actions, suits, proceedings, claims
or disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Restricted Subsidiaries or against any of their properties or revenues that (i)
except for the Disclosed Litigation, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect and there has
been no material adverse development in any Disclosed Litigation or (ii)
purports to affect the legality, validity or enforceability of this Agreement or
any other Loan Document or the consummation of the transactions contemplated
hereby.
 
SECTION 3.08.      Compliance with Agreements; No Default.  Neither the Borrower
nor any Restricted Subsidiary is in default under or with respect to any
Indebtedness or Guarantee that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
 
 
-95-

--------------------------------------------------------------------------------

 
 
SECTION 3.09.      Environmental Matters.  The Borrower and its Restricted
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrower has
reasonably concluded that such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
SECTION 3.10.      Insurance.  The properties of the Borrower and its Restricted
Subsidiaries are insured with insurance companies or with a captive insurance
company that is an Affiliate of the Borrower as to which any Administrative
Agent may request reasonable evidence of financial responsibility, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies with similar financial capacity and engaged in similar
businesses and owning similar properties in localities where the Borrower or the
applicable Restricted Subsidiary operates.
 
SECTION 3.11.      Taxes.  The Borrower and its Restricted Subsidiaries have
filed all tax returns and reports required to be filed, and have paid all taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP and except for those tax returns, reports, taxes, assessments, fees and
other governmental charges, which in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.  The Borrower is not aware of any
proposed tax assessment against the Borrower or any Restricted Subsidiary that
would, if made, have a Material Adverse Effect.
 
SECTION 3.12.      ERISA.
 
(a)           Except as could not reasonably be expected to have a Material
Adverse Effect, each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state
Laws.  Except as could not reasonably be expected to have a Material Adverse
Effect, no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.
 
(b)           There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect.  There has been no non-exempt prohibited transaction under ERISA
Section 406 or violation of the fiduciary responsibility rules under ERISA
Section 404 with respect to any Plan that has resulted or could reasonably be
expected to result in a Material Adverse Effect.
 
(c)           Except as could not be reasonably expected to have a Material
Adverse Effect, (i) no ERISA Event has occurred or is reasonably expected to
occur; (ii) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (iii) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.
 
SECTION 3.13.      Federal Reserve Regulations; Investment Company Status.
 
(a)           The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
Margin Stock (within the meaning of Regulation U issued by the Board), or
extending credit for the purpose of purchasing or carrying Margin Stock and no
part of the proceeds of any Loans or drawings under or any Letter of Credit will
be used by the Borrower or any of its Restricted Subsidiaries in any manner that
would result in a violation of Regulation T, Regulation U or Regulation X.
 
 
-96-

--------------------------------------------------------------------------------

 
 
(b)           Neither the Borrower nor any of its Restricted Subsidiaries is a
“registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.
 
(c)           Neither the making of the Loans, nor the issuance of the Letters
of Credit or the application of the proceeds or repayment thereof by the
Borrower, nor the consummation of other transactions contemplated hereunder,
will violate any provision of the Investment Company Act of 1940 or any rule,
regulation or order of the SEC.
 
SECTION 3.14.      Disclosure.  No report, financial statement, certificate or
other information (other than projections, estimates, forecasts and other
forward-looking information and information of a general economic or
industry-specific nature) furnished (whether in writing or orally) by or on
behalf of the Borrower to the Administrative Agents or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to forecasts or projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed by the Borrower to be reasonable at the time prepared (it
being understood by the Administrative Agents and the Lenders that any such
projections are not to be viewed as facts and are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Borrower or its Restricted Subsidiaries, that no assurances can be given that
such projections will be realized and that actual results may differ materially
from such projections).
 
SECTION 3.15.      Compliance with Laws.  Each of the Borrower and each
Restricted Subsidiary is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (b) the failure
to comply therewith, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
 
SECTION 3.16.      Anti-Corruption Laws and Sanctions.  The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective officers and
employees and to the knowledge of the Borrower its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.  None of (a) the Borrower, any Subsidiary or to the knowledge of the
Borrower or such Subsidiary any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person.  No Borrowing or
Letter of Credit, use of proceeds or other Transactions will violate any
Anti-Corruption Law or applicable Sanctions.  None of the Borrower or any
Subsidiary or any other Affiliate of any of their respective agents acting or
benefiting in any capacity in connection with the Loans or other transactions
hereunder is in violation in any material respect of the USA PATRIOT Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”).
 
 
-97-

--------------------------------------------------------------------------------

 
 
SECTION 3.17.      Subsidiaries.  Schedule 3.17 lists each Subsidiary of the
Borrower (and the direct and indirect ownership interest of the Borrower
therein), in each case existing on the Closing Date after giving effect to the
Transactions and all of the outstanding Equity Interests in the Borrower and its
Subsidiaries have been validly issued, are fully paid and, in the case of Equity
Interests representing corporate interests, nonassessable and, on the Closing
Date, all Equity Interests owned directly or indirectly by each Loan Party are
owned free and clear of all Liens other than Liens incurred under the Loan
Documents and Lien permitted by the terms of this Agreement.
 
SECTION 3.18.      Security Documents.
 
(a)           (i) Each Security Document is effective to create in favor of the
Collateral Agent (for the benefit of the Secured Parties) a legal, valid and
enforceable security interest in the Collateral described therein.  As of the
Closing Date, in the case of the Pledged Collateral described in the Security
Agreement, when certificates or promissory notes, as applicable, representing
such Pledged Collateral and required to be delivered under the applicable
Security Document (other than the Welch Allyn Pledge Agreement) are delivered to
the Collateral Agent, and in the case of the other Collateral described in the
Security Agreement when financing statements are filed in the offices specified
in the Security Agreement, the Collateral Agent (for the benefit of the Secured
Parties) shall have a fully perfected Lien (subject to all Permitted Liens) on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral as security for the Secured Obligations to the extent perfection
in such collateral can be obtained by filing Uniform Commercial Code financing
statements or possession, in each case prior and superior in right to the Lien
of any other person (except Permitted Liens).
 
(ii) In the case of the Welch Allyn Transferred Shares described in the Welch
Allyn Pledge Agreement, when certificates representing such Collateral required
to be delivered under the Welch Allyn Pledge Agreement are delivered to the
Collateral Agent, the Collateral Agent (for the benefit of the Secured Parties)
has a fully perfected Lien on, and security interest in, all right, title and
interest of Hill-Rom EU C.V. and each other pledgor or grantor party thereto in
such Collateral as security for the Secured Obligations to the extent perfection
in such collateral can be obtained by filing Uniform Commercial Code financing
statements or possession, in each case prior and superior in right to the Lien
of any other person.
 
(b)           When the Security Agreement or a short form thereof is filed and
recorded in the United States Patent and Trademark Office and/or the United
States Copyright Office, as applicable, and, with respect to Collateral in which
a security interest cannot be perfected by such filings, upon the proper filing
of the financing statements referred to in clause (a)(i) above, the Collateral
Agent (for the benefit of the Secured Parties) shall have a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
thereunder in the United States registered trademarks and patents, trademark and
patent applications and registered copyrights, in each case prior and superior
in right to the Lien of any other person, except for Permitted Liens (it being
understood that subsequent recordings in the United States Patent and Trademark
Office and the United States Copyright Office may be necessary to perfect a Lien
on registered trademarks and issued patents, trademark and patent applications
and registered copyrights acquired by the Loan Parties after the Closing
Date).  For the avoidance of doubt, the grant of a security interest in such
Intellectual Property (and the perfection thereto) shall not be deemed to be an
assignment of Intellectual Property rights owned by the Loan Parties.
 
(c)           The Mortgages, if any, executed and delivered on the Closing Date
are, and the Mortgages executed and delivered after the Closing Date pursuant to
this Agreement shall be, effective to create in favor of the Collateral Agent
(for the benefit of the Secured Parties) or, if so contemplated by the
respective Mortgage, the Collateral Agent and the other Secured Parties, legal,
valid and enforceable Liens on all of the Loan Parties’ rights, titles and
interests in and to the Mortgaged Property thereunder and the proceeds thereof,
and when such Mortgages are filed or recorded in the proper real estate filing
or recording offices, and all relevant mortgage Taxes and recording charges are
duly paid, the Collateral Agent (for the benefit of the Secured Parties) shall
have valid Liens with record notice to third parties on, and security interests
in, all rights, titles and interests of the Loan Parties in such Mortgaged
Property and, to the extent applicable, subject to Section 9-315 of the Uniform
Commercial Code, the proceeds thereof, in each case prior and superior in right
to the Lien of any other person, except for Permitted Liens.
 
 
-98-

--------------------------------------------------------------------------------

 
 
(d)           Notwithstanding anything herein (including this Section 3.18) or
in any other Loan Document to the contrary, no Borrower or any other Loan Party
makes any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Agents or any Lender with respect thereto, under foreign
law.
 
SECTION 3.19.      Solvency.  Immediately after giving effect to the
Transactions on the Closing Date and the making of each Loan on the Closing Date
and the application of the proceeds of such Loans, (i) the fair value of the
assets of the Borrower and its Subsidiaries on a Consolidated basis, at a fair
valuation, will exceed the debts and liabilities, direct, subordinated,
contingent or otherwise, of the Borrower and its Subsidiaries on a Consolidated
basis; (ii) the present fair saleable value of the property of the Borrower and
its Subsidiaries on a Consolidated basis will be greater than the amount that
will be required to pay the probable liability of the Borrower and its
Subsidiaries on a Consolidated basis on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) the Borrower and its Subsidiaries
on a Consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Borrower and its Subsidiaries on a
Consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the Closing Date.
 
SECTION 3.20.      EEA Financial Institution.  No Loan Party is an EEA Financial
Institution.
 
ARTICLE IV
Conditions
 
SECTION 4.01.      Closing Date.  The obligations of the Lenders to make Loans
and of the Issuing Banks to issue Letters of Credit hereunder (including those
to be made on the Closing Date) shall become effective on the date on which each
of the following conditions is satisfied (or waived in accordance with Section
9.02):
 
(a)           The Administrative Agents (or their counsel) shall have received
(i) from each party hereto either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence satisfactory to the Administrative
Agents (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) duly executed copies of the Loan Documents (subject to
the last paragraph in the definition of Collateral and Guarantee Requirement),
all in form and substance satisfactory to the Administrative Agents and its
counsel.
 
(b)           The Administrative Agents shall have received a favorable written
opinion (addressed to the Administrative Agents and the Lenders and dated the
Closing Date) of Winston & Strawn LLP, counsel for the Loan Parties, Barnes &
Thornburg LLP, Indiana counsel for the Loan Parties, Dorsey & Whitney LLP,
Minnesota counsel for the Loan Parties and Dickinson Wright PLLC, Michigan
counsel for the Loan Parties, in form and substance reasonably satisfactory to
the Administrative Agents, and covering such other matters relating to the Loan
Parties, the Loan Documents or the Transactions as the Administrative Agents
shall reasonably request.
 
 
-99-

--------------------------------------------------------------------------------

 
 
(c)           The Administrative Agents shall have received a certificate of the
Secretary or Assistant Secretary or similar officer of each of the Loan Parties
dated the Closing Date and certifying:
 
                (i)that attached thereto is a true and complete copy of the
certificate or articles of incorporation, certificate of limited partnership,
certificate of formation or other equivalent constituent and governing
documents, including all amendments thereto, of such Loan Party, certified as of
a recent date by the Secretary of State (or other similar official or
Governmental Authority) of the jurisdiction of its organization;
 
                (ii)that attached thereto is a true and complete copy of a
certificate as to the good standing (to the extent available in such
jurisdiction) of such Loan Party from the jurisdiction of its organization as of
a recent date from such Secretary of State (or other similar official or
Governmental Authority) and bring down good standings as of the Closing Date (or
if agreed to by the Administrative Agents, one or two Business Days immediately
prior to the Closing Date);
 
                (iii)that attached thereto is a true and complete copy of the
by-laws (or partnership agreement, limited liability company agreement or other
equivalent constituent and governing documents) of such Loan Party as in effect
on the Closing Date and at all times since a date prior to the date of the
resolutions described in the following clause (iv);
 
                (iv)that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors (or equivalent governing
body) of such Loan Party, authorizing the execution, delivery and performance by
such Loan Party of this Agreement and the borrowings hereunder, and the
execution, delivery and performance of each of the other Loan Documents required
hereby with respect to such Loan Party and that such resolutions have not been
modified, rescinded or amended and are in full force and effect on the Closing
Date; and
 
                (v)as to the incumbency and specimen signature of each officer
or authorized signatory executing this Agreement or any other Loan Document in
connection herewith on behalf of such Loan Party.
 
(d)           To the extent required to be satisfied on the Closing Date, (x)
the Collateral and Guarantee Requirement shall be satisfied (or waived in
accordance with Section 9.02) as of the Closing Date and (y) the Administrative
Agent shall have received the results of a search of the Uniform Commercial Code
filings made with respect to the Loan Parties in the jurisdictions contemplated
by the Security Agreement or requested by the Collateral Agent and copies of the
financing statements disclosed by such search of the Borrower and evidence
reasonably satisfactory to the Administrative Agents that the Liens other than
Permitted Liens have been, or will be simultaneously or substantially
concurrently with the Closing Date, released (or arrangements reasonably
satisfactory to the Administrative Agents for such release have been made).
 
(e)           The Administrative Agents shall have received a certificate, dated
the Closing Date and signed by the president, a vice president or a chief
financial officer of the Borrower, certifying that conditions set forth in
clauses (f), (j) and (l) have been met.
 
(f)           Since June 16, 2015, there has not occurred any Welch Allyn
Material Adverse Effect.
 
 
-100-

--------------------------------------------------------------------------------

 
 
(g)           The Lenders shall have received a solvency certificate in form and
substance reasonably satisfactory to the Administrative Agents and signed by the
chief financial officer or other officer with equivalent duties of the Borrower
confirming the solvency of the Borrower and its Subsidiaries on a Consolidated
basis after giving effect to the Transactions on the Closing Date.
 
(h)           The Lenders shall have received, at least two (2) Business Days
prior to the Closing Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Act, to the
extent any such information or documentation was requested at least ten (10)
Business Days prior to the Closing Date.
 
(i)            All accrued costs, fees and expenses (including legal fees and
expenses (including the fees of Cahill, Gordon & Reindel llp) and the fees and
expenses of any other advisors) and other compensation payable to the
Administrative Agents, the Lead Arrangers or any Lender required to be paid on
the Closing Date pursuant to the Fee Letters and/or Commitment Letter, in each
case, to the extent invoiced at least three (3) Business Days prior to the
Closing Date, shall, upon the funding of the Initial Term Loans, have been paid
(which amounts may be offset against the proceeds of the Initial Term Loans).
 
(j)            Substantially concurrently with the initial funding of the Loans
on the Closing Date, (i) the Acquisition shall have been consummated in
accordance in all material respects with the Merger Agreement without giving
effect to any amendment, modification, waiver or consent thereof which is
materially adverse to the Lenders or the Lead Arrangers, (ii) the Seller Equity
shall have been issued as set forth in the 2015 Registration Statement, (iii)
the 2023 Hill-Rom Notes shall have been issued, (iv) the Borrower and its
Subsidiaries (including Welch Allyn and its subsidiaries) shall have no
preferred stock or Indebtedness outstanding other than (A) the Loans funded
under this Agreement on the Closing Date, (B) Indebtedness in respect of the
2023 Hill-Rom Notes and (C) Indebtedness set forth on Schedule 6.03(b)(i) and
other Indebtedness permitted under Section 6.03 (collectively, “Closing Date
Indebtedness”) and (v) the Borrower and its Subsidiaries (including Welch Allyn
and its subsidiaries) shall have repaid or repurchased all outstanding
Indebtedness of Borrower and its Subsidiaries (including Welch Allyn and its
subsidiaries) other than the Closing Date Indebtedness and such Indebtedness
shall have been terminated and all liens in respect thereof shall have been
released (the “Refinancing Payoffs”).
 
(k)           The Administrative Agents shall have received the Audited
Financial Statements, the Unaudited Financial Statements and the Pro Forma
Financial Statements.
 
(l)            (i) The Specified Merger Agreement Representations shall be true
and correct on and as of the Closing Date and (ii) the Specified Representations
shall be true and correct on and as of the Closing Date; provided that, in each
case, (x) to the extent that such representations and warranties specifically
refer to an earlier date, they shall be true and correct as of such earlier date
and (y) notwithstanding anything to the contrary contained herein, to the extent
any of the Specified Merger Agreement Representations or the Specified
Representations are qualified by or subject to “material adverse effect”, the
definition thereof shall be “Company Material Adverse Effect”, as defined in the
Merger Agreement.
 
(m)          The Administrative Agents shall have received a Borrowing Request
related to the Initial Term Loans and any Initial Revolving Loan (if requested)
in form and substance reasonably satisfactory to each applicable Administrative
Agent.
 
 
-101-

--------------------------------------------------------------------------------

 
 
For purposes of determining whether the Closing Date has occurred, each Lender
that has executed this Agreement shall be deemed to have consented to, approved
or accepted, or to be satisfied with, each document or other matter required
hereunder to be consented to or approved by or acceptable or satisfactory to the
Administrative Agents or such Lender and the Administrative Agents shall notify
the Borrower and the Lenders of the Closing Date and such notice shall be
conclusive and binding.
 
SECTION 4.02.      Each Other Credit Event.  The obligation of each Lender to
make a Loan on the occasion of any Borrowing after the Closing Date, and of the
Issuing Banks to issue, amend, renew or extend any Letter of Credit after the
Closing Date, is subject to the satisfaction of the following conditions:
 
(a)           The representations and warranties of the Borrower set forth in
this Agreement and the other Loan Documents shall be true and correct in all
material respects (or in all respects if the applicable representation and
warranty is qualified by Material Adverse Effect or any other materiality
qualifier) on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable;
provided that, in the case of an Incremental Facility, the proceeds of which are
used to make a Permitted Acquisition, only the Specified Representations shall
be required to be true and correct.
 
(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall have occurred and be
continuing.
 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
 
ARTICLE V
Affirmative Covenants
 
Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:
 
SECTION 5.01.      Financial Statements.  The Borrower will deliver to the
Administrative Agents (for further distribution to each Lender):
 
(a)           as soon as available, but in any event within 100 days after the
end of each fiscal year of the Borrower (or within five days of such other time
required by the SEC), a consolidated balance sheet of the Borrower as at the end
of such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, and audited and
accompanied by a report and opinion of PricewaterhouseCoopers LLP or another
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Administrative Agents (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit (other than solely with respect to, or resulting solely
from an upcoming maturity date under the Facilities occurring within one (1)
year from the time such opinion is delivered)), which report and opinion shall
be prepared in accordance with generally accepted auditing standards, together
with a customary “Management’s Discussion and Analysis of Financial Condition
and Results of Operations”; and
 
 
-102-

--------------------------------------------------------------------------------

 
 
(b)           as soon as available, but in any event within 55 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower (or within five days of such other time required by the SEC), a
consolidated balance sheet of the Borrower as at the end of such fiscal quarter,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal quarter and for the portion of the
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of the Borrower as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to year-end audit adjustments and the absence of footnotes,
together with a customary “Management’s Discussion and Analysis of Financial
Condition and Results of Operations”.
 
As to any information contained in materials furnished pursuant to Section 5.02,
the Borrower shall not be separately required to furnish such information under
clause (a) or (b) above, but the foregoing shall not be in derogation of the
obligation of the Borrower to furnish the information and materials described in
clauses (a) and (b) above at the times specified therein.
 
Documents required to be delivered pursuant to Section 5.01 (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (A) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the
following website address:  www.hill-rom.com; or (B) on which such documents are
posted on the Borrower’s behalf on Intralinks or a substantially similar
electronic system (the “Platform”). The Administrative Agents shall each
register through the Borrower’s website using the following link
(http://ir.hill-rom.com/alerts.cfm?) to receive email alerts for all press
releases and all SEC Filings (such alerts, the “Email Alerts”). Until the
Administrative Agents provide written notice to a Responsible Officer of the
Borrower that the Administrative Agents have both unsubscribed from such Email
Alerts, the Borrower shall not be required to notify the Administrative Agents
of the posting of any such documents posted on such website. At the request of
the Administrative Agents, the Borrower shall provide to the Administrative
Agents (by electronic mail) electronic versions (i.e., soft copies) of such
documents.  The Administrative Agents shall have no obligation to maintain
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
 
The Borrower acknowledges that (a) the Administrative Agents and/or the Joint
Lead Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on the Platform and (b) certain of
the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”).  The Borrower hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agents, the Joint Lead Arrangers and the Lenders
to treat such Borrower Materials as either publicly available information or not
material information (although it may be sensitive and proprietary) with respect
to the Borrower or its securities for purposes of United States Federal and
state securities laws; (y) all Borrower Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated “Public
Investor”; and (z) the Administrative Agents and the Joint Lead Arrangers shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.”
 
 
-103-

--------------------------------------------------------------------------------

 
 
SECTION 5.02.      Certificates; Other Information.  The Borrower will deliver
to the Administrative Agents (for further distribution to each Lender):
 
(a)           concurrently with the delivery of the financial statements
referred to in Section 5.01, a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;
 
(b)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other material report or communication
sent generally to the stockholders or securityholders of the Borrower, and
copies of all annual, regular, periodic and special reports and registration
statements which the Borrower may file or be required to file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934, and not otherwise
required to be delivered to the Administrative Agents pursuant hereto; provided,
however, that such reports, proxy statements, filings and other materials
required to be delivered pursuant to this clause (b) (other than materials
required to be delivered under Section 5.01(a) and (b)) shall be deemed
delivered for purposes of this Agreement when posted to the website of the
Borrower or the website of the SEC until the Administrative Agents provide
written notice to a Responsible Officer of the Borrower that the Administrative
Agents have both unsubscribed from such Email Alerts, the Borrower shall not be
required to notify the Administrative Agents of the posting of any such
documents posted on such website;
 
(c)           promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Restricted Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agents
may from time to time reasonably request; and
 
(d)           concurrently with the delivery of the financial statements
required to be delivered pursuant to Section 5.01(a), a detailed consolidated
budget of the Borrower and its Consolidated Subsidiaries by month for such
fiscal year (including a projected consolidated balance sheet and the related
consolidated statements or projected cash flows and projected income of the
Borrower and its Consolidated Subsidiaries for each quarter of such fiscal
year).
 
In addition, promptly after the delivery of the information referred to in
Section 5.01(a) or (b), as applicable, the Borrower shall also hold live
quarterly conference calls with the opportunity to ask questions of management;
provided, however, that the preceding requirement shall be satisfied by the
holding of a quarterly earnings call by the Borrower as it customarily conducts
with its stockholders.  No fewer than five (5) Business Days prior to the date
such conference call is to be held, the Borrower shall give notice to each
Administrative Agent of such quarterly conference call for the benefit of the
Lenders, which notice shall contain the time and the date of such conference
call and information on how to access such quarterly conference call.
 
The Borrower hereby (i) authorizes the Administrative Agents to make the
financial statements to be provided above along with the Loan Documents,
available to all Lenders and (ii) agrees that at the time such financial
statements are provided hereunder, they shall already have been made available
to holders of its securities.  The Borrower will not request that any other
material be posted to all Lenders without expressly representing and warranting
to each Administrative Agent in writing that such materials do not constitute
material non-public information or the Borrower has no outstanding publicly
traded securities.  In no event will either Administrative Agent post compliance
certificates or budgets to public side Lenders.
 
SECTION 5.03.      Notices.  The Borrower will promptly, within five (5)
Business Days after knowledge thereof, notify the Administrative Agents and each
Lender:
 
(a)           of the occurrence of any Default; and
 
 
-104-

--------------------------------------------------------------------------------

 
 
(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 5.04.      Payment of Obligations.  The Borrower will pay and discharge,
and cause each Restricted Subsidiary to pay and discharge, as the same shall
become due and payable, all its obligations and liabilities, including (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Restricted Subsidiary;
(b) all lawful claims which, if unpaid, would by law become a Lien upon its
property; and (c) all Indebtedness, as and when due and payable, but subject to
any subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, except, in each case, to the extent that the failure to
discharge such obligations and liabilities, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
 
SECTION 5.05.      Preservation of Existence, Etc.
 
(a) The Borrower will preserve, renew and maintain, and cause each Restricted
Subsidiary to preserve, renew and maintain, in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 6.04 and except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; (b) the Borrower will take, and cause each Restricted Subsidiary
to take, all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) the Borrower will preserve
or renew, and cause each Restricted Subsidiary to preserve or renew, all of its
registered patents, trademarks, trade names and service marks, except either (i)
in a transaction permitted by Section 6.04 or (ii) to the extent that the
nonpreservation or non-renewal of such patents, trademarks, trade names and
service marks could not reasonably be expected to have a Material Adverse
Effect.
 
SECTION 5.06.      Maintenance of Properties; Insurance.
 
(a)           The Borrower will (i) maintain, and cause each Restricted
Subsidiary to maintain, with insurance companies or through reasonably adequate
self-insurance or with a captive insurance company that is an Affiliate of the
Borrower as to which the Administrative Agents may request reasonable evidence
of financial responsibility, insurance with respect to its properties in such
amounts with such deductibles and covering such risks as are customarily carried
by companies with similar financial capacity and engaged in similar businesses
and owning similar properties in localities where the Borrower or applicable
Restricted Subsidiaries operates and (ii) cause the Collateral Agent to be
listed as mortgagee/loss payee on property and casualty policies with respect to
real and tangible personal property and assets constituting Collateral located
in the United States of America and as an additional insured on all general
liability policies.
 
(b)           Except as the Collateral Agent may agree in its reasonable
discretion, within sixty (60) days after the date on which such Mortgaged
Property is required to be encumbered by a Mortgage hereunder (or such later
date (A) not to exceed an additional fifteen (15) days if reasonably required by
Company or (B) as such period may be further extended in the sole discretion of
the Collateral Agent), cause all such property and casualty insurance policies
with respect to the Mortgaged Property located in the United States of America
to be endorsed or otherwise amended to include a “standard” lender’s loss
payable endorsement, or equivalent, in form and substance reasonably
satisfactory to the Collateral Agent, deliver a certificate of insurance to the
Collateral Agent; deliver to the Collateral Agent, prior to or concurrently with
the cancellation or nonrenewal of any such policy of insurance covered by this
clause (B), a copy of a renewal or replacement policy (or other evidence of
renewal of a policy previously delivered to the Collateral Agent), or insurance
certificate with respect thereto, together with evidence satisfactory to the
Collateral Agent of payment of the premium therefor, in each case of the
foregoing, to the extent customarily maintained, purchased or provided to, or at
the request of, lenders by similarly situated companies in connection with
credit facilities of this nature.
 
 
-105-

--------------------------------------------------------------------------------

 
 
(c)           The Collateral Agent shall have received the Flood Documentation
at least five (5) Business Days prior to the recording of any Mortgage and, at
the time of delivery of the applicable Mortgage, if any portion of any Mortgaged
Property is at any time located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a special flood hazard area (each
a “Special Flood Hazard Area”) with respect to which flood insurance has been
made available under the Flood Insurance Laws (as now or hereafter in effect or
successor act thereto), (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws; provided that such insurer may
not be an Insurance Subsidiary and (ii) deliver to the Collateral Agent evidence
of such compliance in form and substance reasonably acceptable to the Collateral
Agent.
 
(d)           In connection with the covenants set forth in this Section 5.06,
it is understood and agreed that (i) the Administrative Agents, the Collateral
Agent, the Lenders, the Issuing Bank and their respective agents or employees
shall not be liable for any loss or damage insured by the insurance policies
required to be maintained under this Section 5.06, it being understood that (A)
the Loan Parties shall look solely to their insurance companies or any other
parties other than the aforesaid parties for the recovery of such loss or damage
and (B) such insurance companies shall have no rights of subrogation against the
Administrative Agents, the Collateral Agent, the Lenders, any Issuing Bank or
their agents or employees.  If, however, the insurance policies, as a matter of
the internal policy of such insurer, do not provide waiver of subrogation rights
against such parties, as required above, then the Borrower, on behalf of itself
and behalf of each of its Subsidiaries, hereby agrees, to the extent permitted
by law, to waive, and further agrees to cause each of their Subsidiaries to
waive, its right of recovery, if any, against the Administrative Agents, the
Collateral Agent, the Lenders, any Issuing Bank and their agents and employees;
(ii) the designation of any form, type or amount of insurance coverage by the
Collateral Agent (including acting in the capacity as the Collateral Agent)
under this Section 5.06 shall in no event be deemed a representation, warranty
or advice by the Collateral Agent or the Lenders that such insurance is adequate
for the purposes of the business of the Borrower and the Subsidiaries or the
protection of their properties; and (iii) the amount and type of insurance that
the Borrower and its Subsidiaries has in effect as of the Closing Date and the
certificates listing the Collateral Agent as mortgagee/loss payee or additional
insured, as the case may be, satisfy for all purposes the requirements of this
Section 5.06.
 
SECTION 5.07.      Compliance with Laws.  The Borrower will comply, and cause
each Restricted Subsidiary (and in the case of Laws related to Sanctions and
Anti-Corruption Laws, all subsidiaries) to comply, in all material respects with
the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.  The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.
 
SECTION 5.08.      Books and Records.  The Borrower will maintain, and cause
each Restricted Subsidiary to maintain, proper books of record and account, in
conformity with GAAP.
 
SECTION 5.09.      Maintenance of Ratings.  The Borrower shall use commercially
reasonable efforts to (a) obtain and maintain public ratings from Moody’s and
S&P for the Loans and (b) maintain public corporate credit ratings and corporate
family ratings from Moody’s and S&P in respect of the Borrower; provided,
however, in each case, that the Borrower and its Subsidiaries shall not be
require to obtain or maintain any specific rating.
 
 
-106-

--------------------------------------------------------------------------------

 
 
SECTION 5.10.      Inspection Rights.  The Borrower will permit, and cause each
Restricted Subsidiary to permit, representatives and independent contractors of
the Administrative Agents to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, at the expense of the
Borrower and at such reasonable times during normal business hours (but not more
frequently than one such inspection within a twelve month period) and upon
reasonable advance notice to the Borrower; provided, however, that when an Event
of Default exists the Administrative Agents or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.
 
SECTION 5.11.      Use of Proceeds.  On the Closing Date, the Borrower will use
the proceeds of any Loans funded on the Closing Date (together with the Seller
Equity and the proceeds of the 2023 Hill-Rom Notes) to consummate the
Acquisition, fund the Refinancing Payoffs and pay Transaction Expenses.  After
the Closing Date, the Borrower will use the proceeds of the Revolving Loans and
Letters of Credit (a) to provide for working capital to the Borrower and its
Subsidiaries, (b) to pay fees and expenses related to this Agreement, (c) for
other general corporate purposes not in contravention of any Law or of any Loan
Document and (d) to finance acquisitions in accordance with the terms of this
Agreement.  After the Closing Date, the Borrower will use the proceeds of Term
Loans (a) to finance acquisitions and investments in accordance with the terms
of this Agreement and (b) for other general corporate purposes not in
contravention of any Law or of any Loan Document.  The Borrower will not request
any Borrowing or Letter of Credit, and the Borrower shall not use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Borrowing or Letter of
Credit (i) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state or (iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto. The Borrower will not, and will not permit any
Subsidiary to, use the proceeds of any Loans or Letters of Credit, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the Board)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose, in each
case, in violation of Regulation U of the Board.
 
SECTION 5.12.      Additional Subsidiary Guarantors; Additional Security;
Further Assurances, etc.
 
(a)           The Borrower will cause any Person that becomes a Domestic
Subsidiary after the date hereofClosing Date (other than any Excluded Subsidiary
or, so long as the Existing Hill -Rom Notes are outstanding, any Real Estate
SPE) whether by acquisition, formation or otherwise and any Person that ceases
to be an Excluded Subsidiary after the date hereofClosing Date and any Real
Estate SPE after the redemption, discharge, defeasance or other repayment in
full of all of the Existing Hill -Rom Notes (i) to execute and deliver to the
Administrative Agents, within 45 days (or such later date as may be agreed by
each Administrative Agent) (A) of such Person first becoming a Domestic
Subsidiary, (B) of such Person no longer constituting an Excluded Subsidiary or
(C) of such redemption, discharge, defeasance or other repayment of all the of
the Existing Hill -Rom Notes), (I) a supplement to the Guaranty Agreement (if
not already a party thereto), in the form prescribed therein, guaranteeing the
obligations of the Borrower hereunder and (II) a supplement to the Security
Agreement in the form prescribed therein and cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Subsidiary and with respect to
any Equity Interest in or Indebtedness of such Subsidiary owned by or on behalf
of any Loan Party and (ii) concurrently with the delivery of such supplement and
Security Documents (other than the Welch Allyn Pledge Agreement), to deliver to
the Administrative Agents (x) evidence of action of such Person’s Board of
Directors or other governing body authorizing the execution, delivery and
performance thereof and (y) a favorable written opinion of counsel for such
Person, in form and substance reasonably satisfactory to the Administrative
Agents and covering such matters relating to such Person and the Guaranty
Agreement and Security Documents (other than the Welch Allyn Pledge Agreement)
as the Administrative Agents may reasonably request.  The Borrower and the Loan
Parties will execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), that the
Collateral Agent may reasonably request (including, without limitation, those
required by applicable law), to create, perfect and maintain the Liens and
security interests for the benefit of the Secured Parties contemplated by the
Loan Documents and to satisfy the Collateral and Guarantee Requirement and to
cause the Collateral and Guarantee Requirement to be and remain satisfied, all
at the expense of the Loan Parties and provide to the Collateral Agent, from
time to time upon reasonable request, evidence reasonably satisfactory to the
Collateral Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents (other than the Welch Allyn
Pledge Agreement).
 
 
-107-

--------------------------------------------------------------------------------

 
 
(ii)           The Borrower (A) will (x) cause Hill-Rom Inc. acting in its
capacity as general partner for and on behalf of Hill-Rom EU C.V., on the Welch
Allyn Equity Transfer Effective Date, and (y) any person that is a EUCV
Permitted Transferee on the date it becomes a EUCV Permitted Transferee, in each
case of clauses (x) and (y) to execute and deliver, to the Administrative Agents
a pledge agreement which grants a security interest in all right, title and
interest of Hill-Rom EU C.V, Hill Rom Inc. acting in its capacity as general
partner for and on behalf of Hill-Rom EU C.V. and any EUCV Permitted Transferee,
as applicable, in the Welch Allyn Transferred Shares, certain related assets and
the proceeds thereof as security for the Secured Obligations, in form and
substance satisfactory to the Administrative Agents (the “Welch Allyn Pledge
Agreement”) and (B) concurrently with the delivery of such Welch Allyn Pledge
Agreement, deliver to the Administrative Agents (A) evidence of action of the
Board of Directors or other governing body of Hill-Rom, Inc. and Hill-Rom EU
C.V. or any EUCV Permitted Transferee, as applicable, authorizing the pledge of
the Welch Allyn Transferred Shares and the execution, delivery and performance
of the Welch Allyn Pledge Agreement and (B) favorable written opinions of
counsel for Hill-Rom, Inc. and Hill-Rom EU C.V. or any EUCV Permitted
Transferee, as applicable, in form and substance reasonably satisfactory to the
Administrative Agents and covering such matters relating to such Person and the
Welch Allyn Pledge Agreement as the Administrative Agents may reasonably
request.  Hill-Rom, Inc. and Hill-Rom EU C.V. or any EUCV Permitted Transferee,
as applicable, will execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), that the
Collateral Agent may reasonably request (including, without limitation, those
required by applicable law), to create, perfect and maintain the Liens and
security interests for the benefit of the Secured Parties contemplated by the
Welch Allyn Pledge Agreement, all at the expense of the Loan Parties and provide
to the Collateral Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Collateral Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.
 
(b)           If any asset (other than Real Property) is acquired by the
Borrower or any Subsidiary Guarantor after the Closing Date or owned by an
entity at the time it becomes a Subsidiary Guarantor (in each case other than
(x) assets constituting Collateral under a Security Document that automatically
become subject to the Lien of such Security Document upon acquisition thereof or
(y) assets constituting Excluded Property) or any asset ceases to be Excluded
Property, such Loan Party will, (i) notify the Collateral Agent of such
acquisition, ownership (subject to Section 4.9.1 in the Security Agreement with
respect to Intellectual Property) or event that causes such assets to no longer
be Excluded Property and (ii) cause such asset to be subjected to a Lien
(subject to any Permitted Liens) securing the Secured Obligations by such
actions as shall be reasonably requested by the Collateral Agent to satisfy the
Collateral and Guarantee Requirement to be satisfied with respect to such asset,
including actions described in clause (a) of this Section 5.12, all at the
expense of the Loan Parties, subject to the penultimate paragraph of this
Section 5.12.
 
 
-108-

--------------------------------------------------------------------------------

 
 
(c)           The Borrower will grant and cause each of the Subsidiary
Guarantors to grant to the Collateral Agent security interests in, and mortgages
on, any Material Real Property of the Loan Parties that are not Mortgaged
Property as of the Closing Date, to the extent acquired after the Closing Date
and otherwise required by the Collateral and Guarantee Requirement, within
ninety (90) days after such acquisition (or such later date as the Collateral
Agent may agree in its reasonable discretion) pursuant to documentation in form
and substance reasonably acceptable to the Borrower and the Collateral Agent
(with such changes as are reasonably acceptable to the Collateral Agent to
account for local law matters which do not materially decrease any rights nor
increase any obligations of the Borrowers) or in such other form as is
reasonably satisfactory to the Collateral Agent and the Borrower (each, an
“Additional Mortgage”), which security interest and mortgage shall constitute
valid and enforceable Liens subject to no other Liens except Permitted Liens and
(ii) record or file, and cause each such Subsidiary Guarantor to record or file,
the Additional Mortgage or instruments related thereto in such manner and in
such places as is required by law to establish, perfect, preserve and protect
the Liens in favor of the Collateral Agent (for the benefit of the Secured
Parties) required to be granted pursuant to the Additional Mortgages and pay,
and cause each such Subsidiary Guarantor to pay, in full, all Taxes, fees and
other charges required to be paid in connection with such recording or filing,
in each case subject to the penultimate paragraph of this Section 5.12.  Unless
otherwise waived by the Collateral Agent, with respect to each such Additional
Mortgage, the Borrower shall cause the requirements set forth in clauses (h) and
(i) of the definition of “Collateral and Guarantee Requirement” to be satisfied
with respect to such Material Real Property.
 
(d)           Promptly, upon the reasonable request of the Administrative Agent
or the Collateral Agent, at Borrower’s expense, execute, acknowledge and
deliver, or cause the execution, acknowledgment and delivery of, and thereafter
register, file or record, or cause to be registered, filed or recorded, in an
appropriate governmental office, any document or instrument supplemental to or
confirmatory of the Security Documents or otherwise deemed by the Administrative
Agent or the Collateral Agent reasonably necessary or desirable for the
continued validity, perfection and priority of the Liens on the Collateral
covered thereby subject to no other Liens except as permitted by the applicable
Security Document, or obtain any consents or waivers as may be necessary or
appropriate in connection therewith. Furnish to the Collateral Agent promptly
(and in any event within ten (10) days thereof (or such longer period as the
Collateral Agent may agree in its sole discretion)) written notice of any change
(A) in any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure, (C) in any Loan Party’s organizational
identification number (to the extent relevant in the applicable jurisdiction of
organization) and (D) in any Loan Party’s jurisdiction of organization;
provided, that the Borrower shall not effect or permit any such change unless
all filings have been made, or will have been made within 10 days following such
change (or such longer period as the Collateral Agent may agree in its sole
discretion), under the Uniform Commercial Code (or its equivalent in any
applicable jurisdiction) that are required in order for the Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral in which a security interest may be
perfected by such filing, for the benefit of the Secured Parties.
 
SECTION 5.13.      Designation of Subsidiaries.
 
(a)           Subject to Section 5.13(b) below, the Borrower may at any time
designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary.  The designation of any
Restricted Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by such Borrower therein at the date of designation in an amount
equal to the Fair Market Value of such Borrower’s investment therein.  The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time.
 
 
-109-

--------------------------------------------------------------------------------

 
 
(b)           The Borrower may not (x) designate any Restricted Subsidiary as an
Unrestricted Subsidiary, or (y) designate an Unrestricted Subsidiary as a
Restricted Subsidiary, in each case unless:
 
(i)        no Default or Event of Default exists or would result therefrom;
 
(ii)       in the case of clause (y) only, immediately after giving pro forma
effect to such designation, the Borrower is in compliance with the Financial
Covenants as of the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements have been delivered pursuant to Section
5.01; and
 
(iii)      in the case of clause (x) only, (A) the Subsidiary to be so
designated does not (directly, or indirectly through its Subsidiaries) own any
Equity Interests or Indebtedness of, or own or hold any Lien on any property of,
the Borrower or any Restricted Subsidiary, and (B) neither the Borrower nor any
Restricted Subsidiary shall at any time be directly or indirectly liable for any
Indebtedness that provides that the holder thereof may (with the passage of time
or notice or both) declare a default thereon or cause the payment thereof to be
accelerated or payable prior to its stated maturity upon the occurrence of a
default with respect to any Indebtedness, Lien or other obligation of any
Unrestricted Subsidiary (including any right to take enforcement action against
such Unrestricted Subsidiary).
 
SECTION 5.14.      Post-Closing Requirements.  Notwithstanding anything to the
contrary contained in this Agreement or the other Loan Documents, the parties
hereto acknowledge and agree that (i) the Loan Parties shall satisfy the
post-closing requirements set forth in Schedule 5.14 hereto within the time
period specified therein and (ii) as of the Closing Date, Hill-Rom EU C.V., aan
indirect subsidiary of the Borrower owes the Borrower approximately $158 million
pursuant to an intercompany promissory note (the “HREUCV Note”) and the Borrower
shall have sixty (60) days (or such later date as may be agreed by each
Administrative Agent) following to the Closing Date to either (a) contribute the
HREUCV Note to a Specified Holding Company (the “HREUCV Note Contribution”) or
(b) pledge the HREUCV Note to the Collateral Agent as additional Collateral for
the Secured Obligations; provided that, during such sixty (60) day period (or
such later date as may be agreed by each Administrative Agent), the requirements
of Section 6.03(h)(ii)(A) shall be suspended with respect to the HREUCV Note and
the HREUCV Note shall be “Excluded Property” and the HREUCV Note Contribution
shall be deemed to be (x) an Investment made in connection with the Transactions
and (y) permitted by Section 6.11.
 
ARTICLE VI
Negative Covenants
 
Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:
 
SECTION 6.01.      Liens.  The Borrower will not, and will not permit any
Restricted Subsidiary to, create or suffer to exist, any Lien on or with respect
to any of its properties or assets, whether now owned or hereafter acquired, or
assign any right to receive income other than the following (collectively, the
“Permitted Liens”):
 
 
-110-

--------------------------------------------------------------------------------

 
 
(a)           Liens created pursuant to any Loan Document (including Liens
created under the Security Documents securing obligations in respect of Secured
Hedge Agreements, Secured Cash Management Agreements and any Permitted
Bi-Lateral Letter of Credit Facility) and any Refinancing Notes, Refinancing
Term Loans and Replacement Revolving Loans incurred to refinance or replace such
Indebtedness;
 
(b)           Liens existing on the date hereofClosing Date and, to the extent
securing Indebtedness in an aggregate principal amount in excess of $5,000,000,
that are listed on Schedule 6.01 and any renewals or extensions thereof;
provided that the property covered thereby is not increased and any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 6.03(b);
 
(c)           Liens for Taxes, assessments or other governmental charges or
levies not yet delinquent by more than 30 days or that are being contested in
good faith in compliance with Section 5.04;
 
(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith and by appropriate proceedings in the circumstances, if adequate reserves
with respect thereto are maintained on the books of the applicable Person to the
extent required in accordance with GAAP;
 
(e)           (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation (other than any Lien imposed by ERISA) and deposits
securing liability insurance carriers under insurance or self-insurance
arrangements in the ordinary course of business and (ii) pledges or deposits
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Restricted Subsidiary;
 
(f)           deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature (including
letters of credit in lieu of any such bonds or to support the issuance thereof)
incurred in the ordinary course of business, including those to secure health,
safety and environmental obligations in the ordinary course of business;
 
(g)           easements, rights-of-way, restrictions and other similar
encumbrances affecting real property existing or incurred in the ordinary course
of business which, in the aggregate, do not materially interfere with the
ordinary conduct of the business of the applicable Person;
 
(h)           Liens securing Indebtedness permitted under Section 6.03(d);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and accessions and additions thereto,
proceeds and products thereof, customary security deposits and related property
and (ii) the Indebtedness secured thereby does not exceed the cost or fair
market value, whichever is lower, of the property being acquired on the date of
acquisition;
 
(i)            Liens securing Indebtedness permitted under Section 6.03 (f)(A)
and (B), Section 6.03(g)(A) and (B) (provided that, with respect to any assumed
Indebtedness, such Liens (i) are limited to Liens existing on the acquired
property at the time of acquisition thereof and were not created in
contemplation thereof and (ii) do not extend to or cover any other property),
Section 6.03(i) and Section 6.03(m) (provided that, if such Indebtedness is
incurred by the Borrower or a Subsidiary Guarantor such Lien is pari passu or
junior in priority to the Liens securing the Secured Obligations and such
Indebtedness is subject to a Permitted First Lien Intercreditor Agreement or
Permitted Junior Lien Intercreditor Agreement, as applicable);
 
 
-111-

--------------------------------------------------------------------------------

 
 
(j)            statutory rights of set-off arising in the ordinary course of
business;
 
(k)           Liens existing on property at the time of acquisition thereof by
the Borrower or any Restricted Subsidiary and not created in contemplation
thereof;
 
(l)            Liens existing on property of a Restricted Subsidiary at the time
such Restricted Subsidiary is merged or consolidated with or into, or acquired
by, the Borrower or any Restricted Subsidiary or becomes a Restricted Subsidiary
and not created in contemplation thereof;
 
(m)          Liens (i) in favor of banks which arise under Article 4 of the UCC
on items in collection and documents relating thereto and the proceeds thereof
and (ii) attaching to commodity trading accounts or other commodity brokerage
accounts incurred in the ordinary course of business, (iii) encumbering
reasonable customary initial deposits and margin deposits and similar Liens
attaching to brokerage accounts incurred in the ordinary course of business and
not for speculative purposes or (iv) in favor of credit card companies pursuant
to agreements therewith in the ordinary course of business;
 
(n)           other Liens securing liabilities or assignments of rights to
receive income in an aggregate amount not to exceed the greater of (i)
$150,000,000 and (ii) 3.50% of Consolidated Total Assets at any time
outstanding;
 
(o)           Liens arising out of any Sale Leaseback permitted under this
Agreement, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions and additions thereto or proceeds
and products thereof and related property;
 
(p)           non-consensual Liens securing judgments for the payment of money
that do not constitute an Event of Default under Section 7.01(f);
 
(q)           any interest or title of a ground lessor or any other lessor,
sublessor or licensor under any ground leases or any other leases, subleases or
licenses entered into by the Borrower or any Restricted Subsidiary in the
ordinary course of business, and all Liens suffered or created by any such
ground lessor or any other lessor, sublessor or licensor (or any predecessor in
interest) with respect to any such interest or title in the real property which
is subject thereof;
 
(r)            Liens securing obligations in respect of letters of credit, bank
guarantees, warehouse receipts or similar obligations permitted under Section
6.03(e) or (q) and incurred in the ordinary course of business and consistent
with past practice and not supporting obligations in respect of Indebtedness for
borrowed money;
 
(s)           leases or subleases, and licenses or sublicenses (including with
respect to any fixtures, furnishings, equipment, vehicles or other personal
property, or Intellectual Property), granted to others in the ordinary course of
business not interfering in any material respect with the business of the
Borrower and its Restricted Subsidiaries, taken as a whole and not securing any
Indebtedness;
 
(t)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
 
 
-112-

--------------------------------------------------------------------------------

 
 
(u)           Liens solely on any cash earnest money deposits made by the
Borrower or any of the Restricted Subsidiaries in connection with any letter of
intent or purchase agreement in respect of any Investment permitted hereunder;
 
(v)           Liens with respect to property or assets of any
Restricted  Subsidiary that is not a Loan Party securing obligations in respect
of Indebtedness of a Restricted Subsidiary that is not a Loan Party to the
extent such Indebtedness is permitted to be incurred under Section 6.03;
 
(w)          Liens on any amounts held by a trustee under any indenture or other
debt agreement issued in escrow pursuant to customary escrow arrangements
pending the release thereof, or under any indenture or other debt agreement
pursuant to customary discharge, redemption or defeasance provisions, in each
case, to the extent such Indebtedness is permitted under Section 6.03;
 
(x)           Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases or other obligations not constituting
Indebtedness;
 
(y)           Liens on Equity Interests in joint ventures that are not
Restricted Subsidiaries (A) securing obligations of such joint venture or (B)
pursuant to the relevant joint venture agreement or arrangement;
 
(z)            Liens on securities that are the subject of repurchase agreements
constituting Cash Equivalents under clause (5) of the definition thereof;
 
(aa)          Liens in respect of Qualified Receivables Facilities entered into
in reliance on Section 6.03(u) that extend only to Permitted Receivables
Facility Assets, Permitted Receivables Related Assets or the Equity Interests of
any Receivables Entity;
 
(bb)         Liens securing insurance premiums financing arrangements; provided,
that such Liens are limited to the applicable unearned insurance premiums;
 
(cc)          in the case of Real Property that constitutes a leasehold
interest, any Lien to which the fee simple interest (or any superior leasehold
interest) is subject;
 
(dd)         Liens on cash or Permitted Investments securing Hedging Agreements
in the ordinary course of business submitted for clearing in accordance with
applicable Requirements of Law;
 
(ee)          Liens on goods or inventory the purchase, shipment or storage
price of which is financed by a documentary letter of credit or bank guarantee
issued or created for the account of the Borrower or any Restricted Subsidiary
in the ordinary course of business; provided, that such Lien secures only the
obligations of the Borrower or such Restricted Subsidiaries in respect of such
letter of credit, bank guarantee or banker’s acceptance to the extent permitted
under Section 6.03;
 
(ff)           Subordination, non-disturbance and/or attornment agreements with
any ground lessor, lessor or any mortgagor of any of the foregoing, with respect
to any ground lease or other lease or sublease entered into by the Borrower or
any Restricted Subsidiary;
 
(gg)         Liens arising out of conditional sale, title retention or similar
arrangements for the sale or purchase of goods by the Borrower or any of the
Restricted Subsidiaries in the ordinary course of business; and
 
 
-113-

--------------------------------------------------------------------------------

 
 
(hh)           With respect to any Real Property which is acquired in fee after
the Closing Date, Liens which exist immediately prior to the date of
acquisition, excluding any Liens securing Indebtedness which is not otherwise
permitted hereunder provided, that (i) such Lien is not created in contemplation
of or in connection with such acquisition and (ii) such Lien does not apply to
any other property or assets of the Borrower or any of its Restricted
Subsidiaries; and
 
(ii)           To the extent the Existing Hill -Rom Notes are required to be
secured by Liens on the Collateral pursuant to the terms of the indentures
governing the Existing Hill -Rom Notes as in effect on the Closing Date, Liens
securing the Existing Hill -Rom Notes in an amount not to exceed the aggregate
principal amount thereof outstanding on the Closing Date; provided that (x) such
Liens shall only extend to Collateral required to be secured pursuant to such
indentures and (y) such Existing Hill -Rom Notes are subject to a customary
intercreditor agreement reasonably satisfactory to the Administrative Agent.
 
SECTION 6.02.       Permitted Acquisitions.  The Borrower will not, and will not
permit any Restricted Subsidiary to, purchase or acquire (through an
acquisition, merger, consolidation or otherwise) (in one or a series of
transactions) of all of the capital stock or equity interests or all or
substantially all of the assets of any Person, unless (a) immediately before and
after giving pro forma effect thereto, no Default shall have occurred and be
continuing or would result therefrom, (b) if the aggregate amount invested
(including assumed debt) is greater than $400,000,000, pro forma consolidated
historical financial statements of the Borrower and its Subsidiaries and a
Compliance Certificate as of the end of the most recent fiscal quarter for the
four fiscal quarters most recently ended giving effect to the acquisition of the
company or business pursuant to this Section 6.02 are delivered to the
Administrative Agent not less than five Business Days prior to the consummation
of any such acquisition or series of acquisitions, (c) such acquired or
surviving Person becomes a Subsidiary Guarantor (and a Restricted Subsidiary) or
the assets acquired are contributed to or purchased by a Subsidiary Guarantor or
the Borrower (or an entity that simultaneously becomes a Subsidiary Guarantor);
provided that, up to the greater of (x) $100,000,000 and (y) 2.50% of
Consolidated Total Assets may be used to acquire Persons that do not become
Subsidiary Guarantors or to acquire assets that are not contributed to or
purchased by the Borrower or a Subsidiary Guarantor so long as such Persons are
Restricted Subsidiaries or such assets are contributed to or purchased by
Restricted Subsidiaries, (d) the business of such Person or such assets, as the
case may be, constitute a business permitted by Section 6.07 and (e) with
respect to each such purchase or other acquisition, all actions required to be
taken with respect to any such newly created or acquired Subsidiary (including
each subsidiary thereof) or assets in order to satisfy the Collateral and
Guarantee Requirement to the extent applicable shall have been taken to the
extent required by Section 5.12 (any such transaction, a “Permitted
Acquisition”).
 
SECTION 6.03.      Indebtedness.  The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or suffer to exist, any
Indebtedness, except:
 
(a)           Indebtedness under (i) the Loan Documents (including pursuant to
Sections 2.20 and 2.25) and any Refinancing Notes, Refinancing Term Loans and
Replacement Revolving Loans incurred to refinance or replace such Indebtedness
and (ii)Permitted Bi-Lateral Letter of Credit Facility;
 
(b)           Indebtedness outstanding on the date hereofClosing Date that (i)
is less than $2,000,000 individually or $5,000,000 in the aggregate or (ii) is
listed on Schedule 6.03 and any refinancings, refundings, renewals or extensions
thereof; provided that the amount of such Indebtedness is not increased at the
time of such refinancing, refunding, renewal or extension except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder;
 
 
-114-

--------------------------------------------------------------------------------

 
 
(c)           Indebtedness of the Borrower or any Restricted Subsidiary pursuant
to Hedging Agreements entered into for non-speculative purposes in the ordinary
course of business;
 
(d)           Indebtedness in respect of Capital Lease Obligations and purchase
money obligations for fixed or capital assets not to exceed the greater of (x)
$100,000,000 and (y) 2.50% of Consolidated Total Assets at any time outstanding
and any Permitted Refinancing Indebtedness in respect thereof; provided that the
only property subject to such capital leases and purchase money obligations is
the property so acquired;
 
(e)           Indebtedness that may be deemed to exist pursuant to performance
bonds, bid bonds, surety bonds, appeal bonds, completion guarantees, supersedeas
bonds or similar obligations incurred in the ordinary course of business;
 
(f)           so long as no Default has occurred and is continuing or after
giving pro forma effect to such incurrence and any related transactions would
result therefrom at the time of incurrence, (A) Indebtedness in the form of
Consolidated First Lien Debt, so long as, on a pro forma basis, the First Lien
Net Leverage Ratio shall not exceed 3.50:1.00; provided that any Indebtedness in
the form of term loans incurred pursuant to this clause (A) shall be subject to
MFN Protection, and all Indebtedness incurred pursuant to this clause (A) shall
(i) be subject to a Permitted First Lien Intercreditor Agreement to the extent
such Indebtedness is secured by Collateral, (ii) not mature earlier than the
Latest Maturity Date (other than customary bridge loans with a maturity date of
no longer than one year that are convertible or exchangeable into other
instruments that comply with the terms of this clause (f)), (iii) not have a
shorter Weighted Average Life to Maturity than any of the then outstanding Term
Loans (other than customary bridge loans with a maturity date of no longer than
one year that are convertible or exchangeable into other instruments that comply
with the terms of this clause (f)), (iv) shall not have mandatory prepayment or
scheduled prepayment provisions (other than customary asset sale, event of loss
or change of control offers, and customary acceleration rights after an event of
default and in the case of term loans, customary amortization payments
substantially similar to the Initial Term B Loans and mandatory and voluntary
prepayment provisions which are, when taken as a whole, consistent in all
material respects with, or not materially more favorable to the lenders
providing such Indebtedness than those applicable to the then outstanding Term
Loans and allocated on a pro rata basis or a less than pro rata basis (but not a
greater than pro rata basis) with the then outstanding Term Loans (other than
mandatory prepayments pursuant to Section 2.11(d)) that could result in
prepayments of such Indebtedness prior to the Latest Maturity Date (other than
customary bridge loans with a maturity date of no longer than one year that are
convertible or exchangeable into other instruments that comply with the terms of
this clause (f)), (v) otherwise be on terms no more favorable to lenders of such
Indebtedness than the terms and provisions of this Agreement and (vi) except to
the extent permitted to be incurred by Restricted Subsidiaries that are not
Subsidiary Guarantors in reliance on the proviso to this clause (f), not be
secured by assets other than Collateral or incurred by entities that are not
Loan Parties and must be secured on a pari passu basis with the Liens securing
the Obligations, (B) Indebtedness secured by a Lien on the Collateral ranking
junior to liens on the Collateral securing the Obligations, so long as, on a pro
forma basis, the Secured Net Leverage Ratio shall not exceed 3.50:1.00; provided
that all Indebtedness incurred pursuant to this clause (B) shall (i) be subject
to a Permitted Junior Lien Intercreditor Agreement to the extent secured by
Collateral, (ii) not mature earlier than the Latest Maturity Date (other than
customary bridge loans with a maturity date of no longer than one year that are
convertible or exchangeable into other instruments that comply with the terms of
this clause (f)), (iii) not have a shorter Weighted Average Life to Maturity
than any of the then outstanding Term Loans (other than customary bridge loans
with a maturity date of no longer than one year that are convertible or
exchangeable into other instruments that comply with the terms of this clause
(f)), (iv) not have mandatory prepayment or scheduled prepayment provisions
(other than customary asset sale, event of loss or change of control offers and
customary acceleration rights after an event of default) that could result in
prepayments of such Indebtedness prior to the Latest Maturity Date (other than
customary bridge loans with a maturity date of no longer than one year that are
convertible or exchangeable into other instruments that comply with the terms of
this clause (f)), (v) otherwise be on terms no more favorable to lenders of such
Indebtedness than the terms and provisions of this Agreement and (vi) except to
the extent permitted to be incurred by Restricted Subsidiaries that are not
Subsidiary Guarantors in reliance on the proviso to this clause (f), no be
secured by assets other than Collateral or incurred by entities that are not
Loan Parties and (C) unsecured Indebtedness, so long as, on a pro forma basis,
the Total Net Leverage Ratio shall not exceed 6.00:1.00; provided that all
Indebtedness incurred pursuant to this clause (C) shall (i) not mature earlier
than the Latest Maturity Date (other than customary bridge loans with a maturity
date of no longer than one year that are convertible or exchangeable into other
instruments that comply with the terms of this clause (f)), (ii) not have a
shorter Weighted Average Life to Maturity than the then outstanding Term Loans
(other than customary bridge loans with a maturity date of no longer than one
year that are convertible or exchangeable into other instruments that comply
with the terms of this clause (f)), (iii) not have mandatory prepayment or
scheduled prepayment provisions (other than customary asset sale, event of loss
or change of control offers and customary acceleration rights after an event of
default) that could result in prepayments of such Indebtedness prior to the
Latest Maturity Date (other than customary bridge loans with a maturity date of
no longer than one year that are convertible or exchangeable into other
instruments that comply with the terms of this clause (f)) and (iv) otherwise be
on terms no more favorable to lenders of such Indebtedness than the terms and
provisions of this Agreement; provided, that in the case of clauses (A), (B) and
(C) that the aggregate amount of Indebtedness incurred under this clause (f) by
Restricted Subsidiaries that are not Subsidiary Guarantors shall not exceed the
greater of (x) $150,000,000 and (y) 3.50% of Consolidated Total Assets at any
time outstanding and any Permitted Refinancing Indebtedness in respect of any of
the foregoing;
 
 
-115-

--------------------------------------------------------------------------------

 
 
(g)           Indebtedness assumed and/or incurred in connection with a
Permitted Acquisition, so long as (A) with respect to any such Indebtedness in
the form of Consolidated First Lien Debt, on a pro forma basis, the First Lien
Net Leverage Ratio shall not exceed 3.50:1.00;  provided that any Indebtedness
in the form of term loans incurred pursuant to this clause (A) shall be subject
to MFN Protection and all Indebtedness incurred pursuant to this clause (A)
shall (i) be subject to a Permitted First Lien Intercreditor Agreement to the
extent secured by Collateral, (ii) not mature earlier than the Latest Maturity
Date (other than customary bridge loans with a maturity date of no longer than
one year that are convertible or exchangeable into other instruments that comply
with the terms of this clause (g), (iii) not have a shorter Weighted Average
Life to Maturity than any of the then outstanding Term Loans (other than
customary bridge loans with a maturity date of no longer than one year that are
convertible or exchangeable into other instruments that comply with the terms of
this clause (g)), (iv) not have mandatory prepayment or scheduled prepayment
provisions (other than customary asset sale, event of loss or change of control
offers and customary acceleration rights after an event of default and in the
case of term loans, customary amortization payments substantially similar to the
Initial Term B Loans and mandatory and voluntary prepayment provisions which
are, when taken as a whole, consistent in all material respects with, or not
materially more favorable to the lenders providing such Indebtedness than those
applicable to the then outstanding Term Loans and allocated on a pro rata basis
or a less than pro rata basis (but not a greater than pro rata basis) with the
then outstanding Term Loans (other than mandatory prepayments pursuant to
Section 2.11(d)) that could result in prepayments of such Indebtedness prior to
the Latest Maturity Date (other than customary bridge loans with a maturity date
of no longer than one year that are convertible or exchangeable into other
instruments that comply with the terms of this clause (g)), (v) otherwise be on
terms no more favorable to lenders of such Indebtedness than the terms and
provisions of this Agreement and (vi) except to the extent permitted to be
incurred by Restricted Subsidiaries that are not Subsidiary Guarantors in
reliance on the proviso to this clause (g), not be secured by assets other than
Collateral or incurred by entities that are not Loan Parties and must be secured
on a pari passu basis with the Liens securing the Obligations, (B) with respect
to any such Indebtedness secured by a Lien on the Collateral ranking junior to
Liens on the Collateral securing the Obligations, on a pro forma basis, the
Secured Net Leverage Ratio shall not exceed 3.50:1.00; provided that all
Indebtedness incurred pursuant to this clause (B) shall (i) be subject to a
Permitted Junior Lien Intercreditor Agreement to the extent secured by
Collateral, (ii) not mature earlier than the Latest Maturity Date (other than
customary bridge loans with a maturity date of no longer than one year that are
convertible or exchangeable into other instruments that comply with the terms of
this clause (g)), (iii) not have a shorter Weighted Average Life to Maturity
than any of the then outstanding Term Loans (other than customary bridge loans
with a maturity date of no longer than one year that are convertible or
exchangeable into other instruments that comply with the terms of this clause
(g)), (iv) not have mandatory prepayment provisions (other than customary asset
sale, event of loss or change of control offers) that could result in
prepayments of such Indebtedness prior to the Latest Maturity Date (other than
customary bridge loans with a maturity date of no longer than one year that are
convertible or exchangeable into other instruments that comply with the terms of
this clause (g)), (v) otherwise be on terms no more favorable to lenders of such
Indebtedness than the terms and provisions of this Agreement and (vi) except to
the extent permitted to be incurred by Restricted Subsidiaries that are not
Subsidiary Guarantors in reliance on the proviso to this clause (g), not be
secured by assets other than Collateral or incurred by entities that are not
Loan Parties, and (C) with respect to any such unsecured Indebtedness, on a pro
forma basis, the Total Net Leverage Ratio shall (x) not exceed 6.00:1.00 or (y)
be no greater than the Total Net Leverage Ratio in effect immediately prior to
such Permitted Acquisition; provided that all Indebtedness incurred pursuant to
this clause (C) shall (i) not mature earlier than the Latest Maturity Date
(other than customary bridge loans with a maturity date of no longer than one
year that are convertible or exchangeable into other instruments that comply
with the terms of this clause (g)), (ii) not have a shorter Weighted Average
Life to Maturity than any of the then outstanding Term Loans (other than
customary bridge loans with a maturity date of no longer than one year that are
convertible or exchangeable into other instruments that comply with the terms of
this clause (g)), (iii) not have mandatory prepayment provisions (other than
customary asset sale, event of loss or change of control offers) that could
result in prepayments of such Indebtedness prior to the Latest Maturity Date
(other than customary bridge loans with a maturity date of no longer than one
year that are convertible or exchangeable into other instruments that comply
with the terms of this clause (g)) and (iv) otherwise be on terms no more
favorable to lenders of such Indebtedness than the terms and provisions of this
Agreement; provided, that in the case of clauses (A), (B) and (C), (i) (x) the
aggregate amount of Indebtedness incurred or assumed under this clause (g) by
Restricted Subsidiaries that are not Subsidiary Guarantors shall not exceed the
greater of (A) $150,000,000 and (B) 3.50% of Consolidated Total Assets at any
time outstanding and (y) any Indebtedness assumed under this clause (g) may not
be incurred in contemplation of such Permitted Acquisition and (ii) no Default
has occurred and is continuing before or after giving pro forma effect to such
incurrence or assumption and any related transactions and any Permitted
Refinancing Indebtedness in respect of any of the foregoing;
 
 
-116-

--------------------------------------------------------------------------------

 
 
(h)           Indebtedness of a Restricted Subsidiary (including, without
limitation, Indebtedness incurred in connection with the Welch Allyn
Recapitalization) owing to the Borrower or any of the Borrower’s other
Restricted Subsidiaries or Indebtedness of the Borrower to any Restricted
Subsidiary, in each case, in connection with loans or advances permitted by
Section 6.08; provided that (i) each item of intercompany debt shall be
unsecured and subordinated to the Obligations and such Indebtedness shall only
be permitted under this clause (h) to the extent it will be eliminated for
purposes of the Consolidated financial statements of the Borrower in accordance
with GAAP and (ii) to the extent any intercompany debt is outstanding in an
amount in excess of $50,000,000 and is (A) owned by a Loan Party where the
obligor is a Foreign Subsidiary or a Domestic Subsidiary that is a Foreign
Subsidiary Holdco, such Loan Party shall be subject to Section 6.11 as if such
Loan Party is a Specified Holding Company or (B) owned by a Domestic Subsidiary
that is a Foreign Subsidiary Holdco that is owned by a Loan Party, such Foreign
Subsidiary Holdco shall be subject to Section 6.11 as if such Foreign Subsidiary
Holdco is a Specified Holding Company, unless, in the case of either clause (A)
or (B), the Borrower, or applicable Subsidiary, elects to pledge such
intercompany debt as Collateral, or, in the case of the Hill Rom EU C.V.
Intercompany Note, the original holder thereof promptly contributes such note to
New LuxCo;
 
 
-117-

--------------------------------------------------------------------------------

 
 
(i)            Indebtedness of the Borrower or any other Loan Party issued or
incurred in lieu of Incremental Facilities consisting of one or more series of
(i) secured or unsecured bonds, notes or debentures (which bonds, notes or
debentures, if secured, may be secured either by Liens pari passu with the Liens
on the Collateral securing the Obligations or by Liens having a junior priority
relative to the Liens on the Collateral securing the Obligations) or (ii)
secured or unsecured loans (which loans, if secured, must be secured by Liens
having a junior priority relative to the Liens on the Collateral securing the
Obligations) (the “Incremental Equivalent Debt”); provided that (i) the
aggregate principal amount of all such Indebtedness incurred pursuant to this
clause shall not exceed the sum of (x) $450,000,000 plus (y) all voluntary
prepayments of any outstanding Term Loans prior to the incurrence of such
Incremental Equivalent Debt minus (z) the aggregate principal amount of
Indebtedness incurred under the Fixed Incremental Incurrence Basket pursuant to
Section 2.20 hereof  and (ii) such Incremental Equivalent Debt complies with the
Incremental Equivalent Debt Required Terms;
 
(j)           2023 Hill-Rom Notes in an aggregate principal amount not to exceed
$425,000,000 and any Permitted Refinancing Indebtedness in respect thereof;
 
(k)           Indebtedness arising as a result of the endorsement in the
ordinary course of business of negotiable instruments in the course of
collection;
 
(l)            Indebtedness incurred in connection with the acquisition of all
or a portion of Hill-Rom Company, Inc.’s interest in the real and personal
property described in the Farm Agreement;
 
(m)           so long as no Default has occurred and is continuing or would
result therefrom at the time of incurrence, other Indebtedness (exclusive of
Indebtedness permitted under clauses (a) through (l) above and (n) through (z)
below) in an aggregate principal amount not to exceed the greater of (x)
$150,000,000 and (y) 3.50% of Consolidated Total Assets at any time outstanding;
 
(n)           Indebtedness owed to (including obligations in respect of letters
of credit or bank guarantees or similar instruments) or for the benefit of any
person providing workers’ compensation, health, disability or other employee
benefits or property, casualty or liability insurance to the Borrower or any
Restricted Subsidiary, pursuant to reimbursement or indemnification obligations
to such person, in each case in the ordinary course of business and consistent
with past practice;
 
 
-118-

--------------------------------------------------------------------------------

 
 
(o)           Guarantees (i) by the Borrower or any Subsidiary Guarantor of any
Indebtedness of the Borrower or any Subsidiary Guarantor permitted to be
incurred under this Agreement, (ii) by the Borrower or any Subsidiary Guarantor
of Indebtedness of any Restricted Subsidiary that is not a Subsidiary Guarantor
to the extent such Guarantees are unsecured, permitted by Section 6.08 and the
Indebtedness incurred by such Restricted Subsidiary that is not a guarantor is
permitted to be incurred under this Section 6.03, (iii) by any Restricted
Subsidiary that is not a Subsidiary Guarantor of Indebtedness of another
Restricted Subsidiary that is not a Subsidiary Guarantor so long as such
Restricted Subsidiary incurred such Indebtedness in compliance with this
Agreement; provided, that, in each case, Guarantees by the Borrower or any
Subsidiary Guarantor under this Section 6.03(o) of any other Indebtedness of a
person that is subordinated in right of payment to other Indebtedness of such
person shall be expressly subordinated in right of payment to the Obligations to
at least the same extent as such underlying Indebtedness is subordinated in
right of payment;
 
(p)           Indebtedness arising from agreements of the Borrower or any
Restricted Subsidiary providing for indemnification, adjustment of purchase or
acquisition price or similar obligations (including earn-outs or deferred
compensation arrangements), in each case, incurred or assumed in connection with
the Transactions, any Permitted Acquisition, other Investments or the
disposition of any business, assets or a Restricted Subsidiary not prohibited by
this Agreement provided that such Indebtedness is not reflected on the Balance
Sheet of the Borrower (it being understood that contingent obligations referred
to in a footnote to financial statements and not otherwise reflected on the
balance sheet will be deemed not to be reflected on such balance sheet for
purposes of this clause (p));
 
(q)           Indebtedness in respect of letters of credit, bank guarantees,
warehouse receipts or similar instruments issued in the ordinary course of
business or consistent with past practice and not supporting obligations in
respect of Indebtedness for borrowed money;
 
(r)           Indebtedness incurred in the ordinary course of business in
respect of obligations of the Borrower or any Restricted Subsidiary to pay the
deferred purchase price of goods or services or progress payments in connection
with such goods and services; provided, that such obligations are incurred in
connection with open accounts extended by suppliers on customary trade terms in
the ordinary course of business and not in connection with the borrowing of
money or any Hedging Agreements;
 
(s)           Indebtedness representing deferred compensation to employees,
consultants or independent contractors of the Borrower or any Restricted
Subsidiary incurred in the ordinary course of business;
 
(t)            (x) Indebtedness in connection with Qualified Receivables
Facilities in an aggregate principal amount outstanding that, immediately after
giving effect to the incurrence of such Indebtedness and the use of proceeds
thereof, together with the aggregate principal amount of any other Indebtedness
outstanding pursuant to this Section 6.03(t), would not exceed the greater of
$100,000,000 and 2.50% of Consolidated Total Assets when incurred, created or
assumed and (y) any Permitted Refinancing Indebtedness in respect thereof;
 
(u)           obligations in respect of Cash Management Agreements in the
ordinary course of business;
 
(v)           Indebtedness of, incurred on behalf of, or representing Guarantees
of Indebtedness of, joint ventures subject to compliance with Section 6.08;
 
 
-119-

--------------------------------------------------------------------------------

 
 
(w)           Indebtedness issued by the Borrower or any Restricted Subsidiary
to current or former officers, directors and employees, their respective
estates, spouses or former spouses to finance the purchase or redemption of
Equity Interests of the Borrower permitted by Section 6.06 in an amount not to
exceed $5,000,000;
 
(x)            Indebtedness of the Borrower or any Restricted Subsidiary to or
on behalf of any joint venture (regardless of the form of legal entity) that is
not a Restricted Subsidiary arising in the ordinary course of business in
connection with the cash management operations (including with respect to
intercompany self-insurance arrangements) of the Borrower and the Restricted
Subsidiaries in an amount not to exceed $25,000,000, which is unsecured and
subordinated to the Obligations;
 
(y)           Indebtedness consisting of (i) the financing of insurance premiums
or (ii) take-or-pay obligations contained in supply arrangements, in each case,
in the ordinary course of business; and
 
(z)            Indebtedness deemed to exist in connection with a Sale Leaseback
permitted under Section 6.05(i).
 
For purposes of determining compliance with this Section 6.03 or Section 6.01,
the amount of any Indebtedness denominated in any currency other than Dollars
shall be calculated based on customary currency exchange rates in effect, in the
case of such Indebtedness incurred (in respect of term Indebtedness) or
committed (in respect of revolving Indebtedness) on or prior to the Closing
Date, on the Closing Date and, in the case of such Indebtedness incurred (in
respect of term Indebtedness) or committed (in respect of revolving
Indebtedness) after the Closing Date, on the date on which such Indebtedness was
incurred (in respect of term Indebtedness) or committed (in respect of revolving
Indebtedness); provided, that if such Indebtedness is incurred to refinance
other Indebtedness denominated in a currency other than Dollars (or in a
different currency from the Indebtedness being refinanced), and such refinancing
would cause the applicable Dollar-denominated restriction to be exceeded if
calculated at the relevant currency exchange rate in effect on the date of such
refinancing, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed (i) the outstanding or committed principal amount, as
applicable, of such Indebtedness being refinanced plus (ii) the aggregate amount
of fees, underwriting discounts, premiums (including tender premiums),
defeasance costs and other costs and expenses incurred in connection with such
refinancing.
 
Further, for purposes of determining compliance with this Section 6.03, (A)
Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness (or any portion thereof) described in Sections 6.03(a)
through (z) but may be permitted in part under any relevant combination thereof
(and subject to compliance, where relevant, with Section 6.01), (B) in the event
that an item of Indebtedness (or any portion thereof) meets the criteria of one
or more of the categories of permitted Indebtedness (or any portion thereof)
described in Sections 6.03(a) through (z), the Borrower may, in its sole
discretion, classify or divide such item of Indebtedness (or any portion
thereof) in any manner that complies with this Section 6.03 and will be entitled
to only include the amount and type of such item of Indebtedness (or any portion
thereof) in one of the above clauses (or any portion thereof) and such item of
Indebtedness (or any portion thereof) shall be treated as having been incurred
or existing pursuant to only such clause or clauses (or any portion thereof);
provided, that all Indebtedness outstanding under this Agreement shall at all
times be deemed to have been incurred pursuant to clause (a) of this Section
6.03. In addition, with respect to any Indebtedness that was permitted to be
incurred hereunder on the date of such incurrence, any Increased Amount of such
Indebtedness shall also be permitted hereunder after the date of such
incurrence.
 
 
-120-

--------------------------------------------------------------------------------

 
 
This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior in right of payment to secured Indebtedness merely because it is
unsecured or (2) senior Indebtedness as subordinated or junior in right of
payment to any other senior Indebtedness merely because it has a junior priority
with respect to the same collateral.
 
SECTION 6.04.      Fundamental Changes.  The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, merge, dissolve, liquidate,
consolidate or amalgamate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:
 
(a)           any Restricted Subsidiary may merge or consolidate with or into
(i) the Borrower, provided that the Borrower shall be the continuing or
surviving Person and such merger or consolidation does not result in the
Borrower ceasing to be a corporation or limited liability company organized
under the Laws of the United States, any state thereof or the District of
Columbia, or (ii) any one or more other Restricted Subsidiaries, provided that
when any Subsidiary Guarantor is merging, consolidating or amalgamating with any
other Restricted Subsidiary either the continuing or surviving Person shall be a
Subsidiary Guarantor;
 
(b)           any Restricted Subsidiary may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to the Borrower or to
another Restricted Subsidiary; provided that if the transferor in such a
transaction is a Subsidiary Guarantor, then either (A) the transferee must be a
Loan Party, or (B) to the extent constituting an Investment, such Investment
must be a Permitted Investment in a Restricted Subsidiary that is not a Loan
Party or Indebtedness of a Restricted Subsidiary that is not a Loan Party, in
each case permitted by Section 6.08 and Section 6.03;
 
(c)           the Borrower or any Restricted Subsidiary may merge with any
Person in a transaction that would be a Permitted Investment; provided that (i)
if the Borrower is a party to such merger, it shall be the continuing or
surviving Person and such merger or consolidation does not result in the
Borrower ceasing to be a corporation or limited liability company organized
under the Laws of the United States, any state thereof or the District of
Columbia, or (ii) if any Restricted Subsidiary is a party to such merger, such
Restricted Subsidiary shall be the continuing or surviving Person; and
 
(d)           any Restricted Subsidiary that is not a Subsidiary Guarantor may
Dispose of all or substantially all of its assets or merge or consolidate with
or into another Restricted Subsidiary that is not a Subsidiary Guarantor, the
Borrower or a Subsidiary Guarantor.
 
SECTION 6.05.      Asset Sales.  The Borrower will not, and will not permit any
Restricted Subsidiary to consummate an Asset Sale, except:
 
(a)           Asset Sales of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Asset Sales of
property or the abandonment of Intellectual Property no longer useful, or
economically practicable to maintain, in the conduct of the business of the
Borrower and the Restricted Subsidiaries;
 
 
-121-

--------------------------------------------------------------------------------

 
 
(b)           Assets Sales of inventory and other assets (including Cash
Equivalents) in the ordinary course of business (including on an intercompany
basis);
 
(c)           Asset Sales to the Borrower or any Restricted Subsidiary; provided
that if the transferor in such a transaction is a Loan Party, then either (i)
the transferee must be a Loan Party or (ii) to the extent constituting an
Investment, such Investment must be an Investment in a Restricted Subsidiary
that is not a Loan Party permitted by Section 6.08;
 
(d)           Asset Sales of accounts receivable in connection with the
collection or compromise thereof (including sales to factors or other third
parties or discount and/or forgiveness thereof or to insurers which have
provided insurance as to collection thereof) in the ordinary course of business;
 
(e)           Assets Sales of property subject to Recovery Events upon receipt
of the Net Cash Proceeds of such Recovery Event;
 
(f)            Dispositions of any assets (including Equity Interests) (A)
acquired in connection with any Permitted Acquisition or other Investment
permitted hereunder, which assets are not core or principal to the business of
the Borrower and the Restricted Subsidiaries or (B) made to obtain the approval
of any applicable antitrust authority in connection with a Permitted
Acquisition;
 
(g)           transfers of condemned property as a result of the exercise of
“eminent domain” or other similar powers to the respective Governmental
Authority or agency that has condemned the same (whether by deed in lieu of
condemnation or otherwise), and transfers of property arising from foreclosure
or similar action or that have been subject to a casualty to the respective
insurer of such real property as part of an insurance settlement;
 
(h)           Asset Sales in connection with the Transactions;
 
(i)             any Disposition of a Sale Leaseback in an aggregate amount not
to exceed $50,000,000;
 
(j)            Dispositions of property for Fair Market Value to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property, or other assets of comparable or greater value and are
useful to the business of the Borrower and the Restricted Subsidiaries or (ii)
an amount equal to the Net Cash Proceeds of such asset are promptly applied to
the purchase price of such replacement property; provided that, in each case, if
such property disposed of is Collateral, the replacement or exchanged property
must become Collateral promptly after such transaction is consummated;
 
 
-122-

--------------------------------------------------------------------------------

 
 
(k)           Asset Sales to Persons other than the Borrower or any Restricted
Subsidiary  not otherwise permitted under this Section 6.05; provided that (i)
such Asset Sale is made for Fair Market Value (as determined by the Borrower in
good faith), (ii) the Borrower or any Restricted Subsidiary shall receive not
less than 75.0% of such consideration in the form of cash or Cash Equivalents;
provided, however, that for the purposes of this clause (ii), (A) it shall not
apply to any individual transaction or series of related transactions involving
assets with a Fair Market Value of less than $30,000,000, (B) any liabilities
(as shown on the most recent balance sheet of the Borrower provided hereunder or
in the footnotes thereto, or if incurred or accrued subsequent to the date of
such balance sheet but before the Asset Sale, such liabilities that would have
been reflected on the Borrower’s consolidated balance sheet or in the footnotes
thereto if such incurrence or accrual had taken place on or prior to the date of
such balance sheet but before the Asset Sale, as determined in good faith by the
Borrower) of the Borrower or such Restricted Subsidiary, other than liabilities
that are by their terms subordinated or junior in right of payment and security
to the Obligations, that (1) are assumed by the transferee with respect to the
applicable Asset Sale or (2) are otherwise cancelled or terminated in connection
with the transaction with such transferee, and for which the Borrower and the
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, shall be deemed to be cash, (C) any securities received by
the Borrower or such Restricted Subsidiary from such transferee that are
converted by the Borrower or such Restricted Subsidiary into cash or Cash
Equivalents (to the extent of the cash or Cash Equivalents received) within 180
days following the closing of the applicable Asset Sale, shall be deemed to be
cash and (D) any Designated Non-Cash Consideration received by the Borrower or
such Restricted Subsidiary in respect of such Asset Sale having an aggregate
Fair Market Value, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (k) that is at that time
outstanding, not in excess (at the time of receipt of such Designated Non-Cash
Consideration) of the greater of (x) $100,000,000 and (y) 2.50% of Consolidated
Total Assets, with the Fair Market Value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed to be cash, (iii) immediately prior
to and after giving effect to such Asset Sale, no Event of Default exists or is
continuing and (iv) the Net Cash Proceeds of such Asset Sale shall be applied
and/or reinvested as (and to the extent) required by Section 2.11(c);
 
(l)            the unwinding of any Swap Contract pursuant to its terms;
 
(m)          Dispositions of Investments in joint ventures for Fair Market Value
to the extent required by, or made pursuant to customary buy/sell arrangements
between, the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;
 
(n)           Dispositions in connection with Investments permitted by Section
6.08 and Restricted Payments permitted by Section 6.06; and
 
(o)           Dispositions (including by capital contributions) of Permitted
Receivables Facility Assets including pursuant to Qualified Receivables
Facilities; and
 
(p)           Dispositions in connection with the Welch Allyn Recapitalization.
 
SECTION 6.06.      Restricted Payments.  The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except:
 
(a)           each Restricted Subsidiary may make Restricted Payments to the
Borrower and to other Subsidiaries (and, in the case of a Restricted Payment by
a non-wholly owned Restricted Subsidiary, such Restricted Payment may be made to
each other owner of capital stock or other equity interests of such Restricted
Subsidiary on a pro rata basis based on their relative ownership interests);
 
(b)           the Borrower and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the common stock or
other Qualified Equity Interests of such Person;
 
(c)           the Borrower and each Restricted Subsidiary may purchase, redeem
or otherwise acquire shares of its common stock or other Qualified Equity
Interests or warrants or options to acquire any such shares with the proceeds
received from the substantially concurrent issue of new shares of its common
stock or other Qualified Equity Interests;
 
 
-123-

--------------------------------------------------------------------------------

 
 
(d)           the payment in cash of regular quarterly dividends in respect of
common stock in an amount per quarter not to exceed $0.30 per share of common
stock outstanding at the time of such declaration; provided that, at the time of
such declaration, no Event of Default under Section 7.01(a) or (e) exists before
and immediately after giving pro forma effect to such dividend;
 
(e)           so long as no Event of Default has occurred and is continuing or
would result therefrom, Restricted Payments in an aggregate principal amount not
to exceed $100,000,000 less any Investments made pursuant to Section 6.08(x) to
make Restricted Payments;
 
(f)           so long as no Event of Default has occurred and is continuing or
would result therefrom, Restricted Payments in an amount such that, after giving
pro forma effect thereto, the Total Net Leverage Ratio does not exceed
3.50:1.00;
 
(g)           Restricted Payments in an amount not to exceed the Available
Amount; provided that (i) at the time of any such Restricted Payment, no Event
of Default shall have occurred and be continuing or would result therefrom and
(ii) immediately after giving pro forma effect to such Restricted Payment, the
Total Net Leverage Ratio does not exceed 4.40:1.00;
 
(h)           Restricted Payments made on the Closing Date to consummate the
Transactions;
 
(i)           repurchases of Equity Interests in the ordinary course of business
in the Borrower or any Restricted Subsidiary (i) deemed to occur upon exercise
of stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants or (ii) for purposes of satisfying
any required tax withholding obligation upon the exercise or vesting of a grant
or award of stock options or warrants;
 
(j)           the Borrower or any Restricted Subsidiary may pay any dividend or
distribution within 60 days after the date of declaration thereof, if at the
date of declaration such payment would have complied with the provisions of this
Agreement (it being understood that a distribution pursuant to this Section
6.06(j) shall be deemed to have utilized capacity under such other provision of
this Agreement);
 
(k)           the Borrower or any Restricted Subsidiary may (i) pay cash in lieu
of fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (ii) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms; and
 
(l)           so long as no Event of Default has occurred and is continuing or
would result therefrom, the Borrower may make Junior Restricted Debt Payments to
Restricted Subsidiaries in respect of intercompany Indebtedness incurred
pursuant to Section 6.03(h); and
 
(m)           Restricted Payments in connection with the Welch Allyn
Recapitalization.
 
SECTION 6.07.      Change in Nature of Business and Fiscal Year.  The Borrower
will not, and will not permit any of its Restricted Subsidiaries to, enter into
any business, if after giving effect thereto, the business of the Borrower and
its Restricted Subsidiaries, taken as a whole, would be substantially different
from the business in which the Borrower and its Subsidiaries, taken as a whole,
is presently engaged on the Closing Date.
 
 
-124-

--------------------------------------------------------------------------------

 
 
The Borrower will not change its fiscal year; provided, that the Borrower  may
change its fiscal year end one or more times, subject to such adjustments to
this Agreement as the Borrower and Administrative Agents shall reasonably agree
are necessary or appropriate in connection with such change (and the parties
hereto hereby authorize the Borrower and the Administrative Agents to make any
such amendments to this Agreement as they jointly deem necessary to give effect
to the foregoing).
 
SECTION 6.08.      Investments, Loans, Advances, Guarantees and
Acquisitions.  The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, make or hold any Investment except (collectively, “Permitted
Investments”):
 
(a)           cash, Cash Equivalents and Investments in assets that were Cash
Equivalents when such Investment was made;
 
(b)           loans or advances to present or former officers, directors,
managers, members of management and employees of the Borrower and the Restricted
Subsidiaries (i) for reasonable and customary business-related travel,
entertainment, relocation and analogous ordinary business purposes and (ii) in
connection with such Person’s purchase of Equity Interests in the Borrower (or
any direct or indirect parent thereof) (provided that the amount of such loans
and advances made in cash to such Person shall be contributed to the Borrower in
cash as common equity or Qualified Equity Interests);
 
(c)           Investments (i) by the Borrower or any Restricted Subsidiary in
any Loan Party; (ii) by any Restricted Subsidiary that is not a Loan Party in
any other Restricted Subsidiary that is also not a Loan Party; (iii) by the
Borrower or any Restricted Subsidiary in any Restricted Subsidiary; provided
that the aggregate amount of such Investments made by Loan Parties after the
Closing Date in Restricted Subsidiaries that are not Loan Parties in reliance on
this clause (iii), shall not exceed, the greater of (x) $100,000,000 and (y)
2.50% of Consolidated Total Assets; (iv) other intercompany liabilities amongst
the Borrower and the Subsidiary Guarantors incurred in the ordinary course of
business that are unsecured and subordinated to the Obligations; (v) other
intercompany liabilities amongst Restricted Subsidiaries that are not Subsidiary
Guarantors incurred in the ordinary course of business in connection with the
cash management operations of such Restricted Subsidiaries; and (vi) Investments
by the Borrower or any Subsidiary Guarantor in any Restricted Subsidiary that is
not a Subsidiary Guarantor consisting solely of (x) the contribution of Equity
Interests of any other Restricted Subsidiary that is not a Subsidiary Guarantor
held directly by the Borrower or such Subsidiary Guarantor in exchange, Equity
Interests (or additional share premium or paid in capital in respect of Equity
Interests) of the Restricted Subsidiary to which such contribution is made so
long as the Equity Interests of the transferee Restricted Subsidiary is pledged
to secure the Obligations; provided, that immediately following the consummation
of an Investment pursuant to the preceding clause (x), the Restricted Subsidiary
whose Equity Interests are the subject of such Investment remains a Restricted
Subsidiary;
 
(d)           Investments consisting of deposits, prepayments and/or other
credits to suppliers in the ordinary course of business and any assets or
securities received in satisfaction or partial satisfaction thereof from
financially troubled third party account debtors to the extent reasonably
necessary in order to prevent or limit loss;
 
(e)           Investments consisting of extensions of trade credit in the
ordinary course of business;
 
 
-125-

--------------------------------------------------------------------------------

 
 
(f)           Investments existing or contemplated on the Closing Date and set
forth on Schedule 6.08(f) and any modification, replacement, renewal,
reinvestment or extension thereof; provided that the amount of the original
Investment is not increased except by the terms of such Investment to the extent
set forth on Schedule 6.08(f) or as otherwise permitted by this Section 6.08;
 
(g)           promissory notes and other non-cash consideration received in
connection with Asset Sales permitted by Section 6.05;
 
(h)           Permitted Acquisitions;
 
(i)            Investments made in connection with the Transactions;
 
(j)            Investments in the ordinary course of business consisting of
endorsements for collection or deposit and customary trade arrangements with
customers;
 
(k)           Investments (including debt obligations and Equity Interests)
received in connection with the bankruptcy or reorganization of suppliers and
customers, from financially troubled account debtors or in settlement of
delinquent obligations of, or other disputes with, customers and suppliers or
upon the foreclosure with respect to any secured Investment or other transfer of
title with respect to any secured Investment;
 
(l)           Investments as valued at cost at the time each such Investment is
made, in an amount not exceeding the Available Amount, provided that at the time
of and after giving pro forma effect to any such Investment, (x) no Event of
Default shall have occurred and be continuing and (y) the Total Net Leverage
Ratio does not exceed 3.504.40:1.00;
 
(m)           other Investments in an aggregate amount, as valued at cost at the
time each such Investment is made, not exceeding (i) the greater of (x)
$150,000,000 and (y) 3.50% of Consolidated Total Assets;
 
(n)           advances of payroll payments and expenses to employees in the
ordinary course of business consistent with past practice;
 
(o)           additional Investments; provided that (A) after giving pro forma
effect to such Investment the Total Net Leverage Ratio is less than or equal to
3.50 to 1.00 and (B) at the time of and after giving pro forma effect to such
Investment, no Event of Default shall have occurred and be continuing;
 
(p)           contributions to a “rabbi” trust for the benefit of employees,
officers or directors, of the Borrower (or any direct or indirect parent
thereof), the Borrower or any Restricted Subsidiary or other grantor trust
subject to claims of creditors in the case of a bankruptcy of the Borrower;
 
(q)           to the extent that they constitute Investments, purchases and
acquisitions of inventory, supplies, materials or equipment or purchases,
acquisitions, licenses or leases of any other assets, intellectual property, or
other rights, in each case in the ordinary course of business;
 
(r)           Investments in any Subsidiary or any joint venture in connection
with intercompany cash management arrangement or related activities arising in
the ordinary course of business consistent with past practice;
 
 
-126-

--------------------------------------------------------------------------------

 
 
(s)           unfunded pension fund and other employee benefit plan obligations
and liabilities to the extent that the same are permitted to remain unfunded
under applicable Requirements of Law;
 
(t)            Hedging Agreements entered into for non-speculative purposes;
 
(u)           Investments resulting from pledges and deposits under Sections
6.01(e), (f), (m), (t), (u), (dd) and (hh);
 
(v)           Investments of a Restricted Subsidiary acquired after the Closing
Date or of a person merged into the Borrower or merged into or consolidated with
a Restricted Subsidiary after the Closing Date, in each case, (i) to the extent
such acquisition, merger, amalgamation or consolidation is permitted under this
Section 6.08 (other than this clause (v)) and Section 6.04 and (ii) to the
extent that such Investments were not made in contemplation of or in connection
with such acquisition, merger, amalgamation or consolidation and were in
existence on the date of such acquisition, merger, amalgamation or
consolidation;
 
(w)           advances in the form of a prepayment of expenses, so long as such
expenses are being paid in accordance with customary trade terms of the Borrower
or such Restricted Subsidiary in the ordinary course of business;
 
(x)            Investments by the Borrower and the Restricted Subsidiaries, if
the Borrower or any Restricted Subsidiary would otherwise be permitted to make a
Restricted Payment under Section 6.06(e) in such amount (provided, that the
amount of any such Investment shall also be deemed to be a Restricted Payment
under Section 6.06(e) for all purposes of this Agreement);
 
(y)           Investments consisting of transfers of Permitted Receivables
Facility Assets or arising as a result of Qualified Receivables Facilities;
 
(z)           any Investment in fixed income or other assets by any Restricted
Subsidiary that is a so-called “captive” insurance company (each, an “Insurance
Subsidiary”) consistent with customary practices of portfolio management; and
 
(aa)           any Investment in Insurance Subsidiaries that are (a) required by
law or applicable regulators or (b) in an aggregate amount for all such
investments not to exceed the greater of $100,000,000 and 2.50% of Consolidated
Total Assets when made; and
 
(bb)(bb)               any Investment (including by capital contribution) in
Permitted Receivables Facility Assets, including pursuant to Qualified
Receivables Facilities; and
 
(cc)           Investments in connection with the Welch Allyn Recapitalization.
 
Any Investment in any person other than the Borrower or a Subsidiary Guarantor
that is otherwise permitted by this Section 6.08 may be made through
intermediate Investments in Restricted Subsidiaries that are not Subsidiary
Guarantors and such intermediate Investments shall be disregarded for purposes
of determining the outstanding amount of Investments pursuant to any clause set
forth above. The amount of any Investment made other than in the form of cash or
cash equivalents shall be the Fair Market Value thereof valued at the time of
the making thereof, and without giving effect to any subsequent writedowns or
write-offs thereof.
 
 
-127-

--------------------------------------------------------------------------------

 
 
SECTION 6.09.      Transactions with Affiliates.  The Borrower will not, and
will not permit any of its Restricted Subsidiaries to, enter into any
transaction of any kind with any Affiliate of the Borrower, whether or not in
the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Restricted Subsidiary as
would be obtainable by the Borrower or such Restricted Subsidiary at the time in
a comparable arm’s length transaction with a Person other than an Affiliate (or,
if the nature of such transaction is such that it is not available on an
arm’s-length basis, on terms and conditions that are fair and reasonable);
provided that this Section 6.09 shall not prohibit any transaction permitted by
Section 6.03(h) or in connection with the Welch Allyn Recapitalization;
provided, further, that this Section 6.09 shall not apply to (i) reasonable
compensation (including amounts paid pursuant to Plans) and indemnification paid
or made available to an officer, director or employee of the Borrower or any of
its Restricted Subsidiaries for services rendered in that Person’s capacity as
an officer, director or employee or the making of any Restricted Payment
otherwise permitted by this Agreement, in each case to the extent any such
payments are made in accordance with applicable Laws and (ii) the Farm
Agreement.  For purposes of this Section 6.09, Affiliate shall not include the
Borrower or any wholly-owned Restricted Subsidiary of the Borrower.
 
SECTION 6.10.      Burdensome Agreements.  The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, enter into any Contractual
Obligation (other than this Agreement and any other Loan Document) that (a)
limits the ability (i) of any Restricted Subsidiary to make Restricted Payments
to the Borrower or to otherwise transfer property to the Borrower; provided,
however, that this clause (i) shall not prohibit (x) customary provisions
restricting subletting or assignment of any leases of the Borrower or any
Restricted Subsidiary or provisions in agreements restricting the assignment of
such agreement or any rights thereunder or (y) any temporary encumbrance or
restrictions with respect to a Restricted Subsidiary under an agreement that has
been entered into for the disposition of all or substantially all of the equity
interests or assets of such Restricted Subsidiary, provided that such
disposition is otherwise permitted under this Agreement, (ii) of any Subsidiary
Guarantor to Guarantee the Indebtedness of the Borrower or (iii) of the Borrower
or any Subsidiary Guarantor to create, incur, assume or suffer to exist Liens on
property of such Person; provided, however, that this clause (iii) shall not
prohibit any negative pledge (x) granted in connection with the property or
interest described in the Farm Agreement or (y) incurred or provided in favor of
any holder of Indebtedness permitted under Section 6.03(d) solely to the extent
any such negative pledge relates to the property financed by or the subject of
such Indebtedness and shall not prohibit the grant of Liens otherwise permitted
under Section 6.01; or (b) requires the grant of a Lien to secure an obligation
of such Person if a Lien is granted to secure another obligation of such Person;
provided that this subsection (b) shall not prohibit (x) the grant of Liens
otherwise permitted under Section 6.01, (y) the Existing Hill-Rom Notes or (z)
the 2023 Hill-Rom Notes, any agreements governing Indebtedness permitted by
Sections 6.03(f)(C), 6.03(g)(C), 6.03(i), 6.03(m) and any agreement governing
Permitted Refinancing Indebtedness or any Guarantee in respect of the foregoing
(provided that the terms of such Indebtedness are no less favorable to the
Borrower and its Restricted Subsidiaries than that which exists in the 2023
Hill-Rom Notes as of the Closing Date).  Notwithstanding the foregoing, it is
acknowledged and agreed that subsection (a) of the preceding sentence shall not
prohibit contractual obligations limiting Restricted Payments, Guarantees or
Liens to the extent such limitations are no more restrictive or onerous than the
provisions of Sections 6.06, 6.03 or 6.01, respectively.
 
SECTION 6.11.      Holding Company Covenant.
 
Notwithstanding anything herein to the contrary, the Borrower shall not permit
any Specified Holding Company or any Real Estate SPE to incur any Liens,
Indebtedness or other liabilities or obligations, make any Restricted Payment or
Investment, hold any assets (or receive any Investment or Restricted Payment
from the Borrower or any other Restricted Subsidiary) or engage in any
activities or consummate any transactions (including, without limitation, any
Asset Sales) and will not permit such Specified Holding Company or Real Estate
SPE to conduct, transact or otherwise engage in any business, operations or
activities, in each case, other than:
 
 
-128-

--------------------------------------------------------------------------------

 
 
(a)           in the case of any Real Estate SPE, the ownership of any Real
Property (other than Mortgaged Property or Real Property that would be required
to be Mortgaged Property) or as lessor or lessee of any Real Property and any
other activities reasonably related to its status as an operator, owner, lessor
or lessee of Real Property other than any activities that would reasonably be
expected to subject such Real Estate SPE or such Real Property to any material
liabilities or that would require any assets other than the Real Property to be
held by such Real Estate SPE (in each case other than as permitted by clause (d)
below);
 
(b)           in the case of any Real Estate SPE, (i) incurrence of Liens
permitted pursuant to Section 6.01(a) (so long as such Real Estate SPE complies
with the provisions of Section 5.12 as if the Existing Hill -Rom Notes are no
longer outstanding), (c), (d), (e), (f), (g), (k), (l), (p), (q), (r), (s),
(bb), (cc) or (ff); (ii) incurrence of Indebtedness permitted pursuant to
Section 6.03(a), (e), (j) (only in respect of its guarantee of such
Indebtedness) (n), (r), (s) or (y)(i);or (iii) any Asset Sale or Disposition in
respect of Real Property (including the transfer of Real Property to a Real
Estate SPE) to the extent such Asset Sale or Disposition would be permitted
under Section 6.05;
 
(c)           performance of obligations under and compliance with the Loan
Documents, its organizational documents or other requirement of Law (including
maintenance of its legal existence), regulation, rule, order, judgment, decree
or permit;
 
(d)           receipt of cash from the Borrower or another Restricted Subsidiary
(i) in an amount not in excess of the amount necessary for such entity to
maintain its organizational existence, comply with the requirements of Section
5.04(a) and (b); Section 5.05(a) and (b); Section 5.06(a)(i) and Section 6.11(c)
and (ii) in the case of any Real Estate SPE, in an amount not in excess of any
amounts due under any lease related to Real Property or taxes and other amounts
due in respect of such Real Property to the extent necessary to maintain and
preserve such Real Property;
 
(e)           any Specified Holding Company may (i) merge with and into a Loan
Party (so long as such Loan Party is the surviving entity and any Indebtedness
owned by such Specified Holding Company is pledged by the Loan Party
notwithstanding clause (xii) of the definition of Excluded Property) or another
Specified Holding Company or (ii) Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to a Loan Party (so long as
such Loan Party pledges any Indebtedness owned by such Specified Holding Company
notwithstanding clause (xii) of the definition of Excluded Property)  or another
Specified Holding Company;
 
(f)           any Real Estate SPE may (i) merge with and into a Loan Party (so
long as such Loan Party is the surviving entity) or another Real Estate SPE or
(ii) Dispose of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to a Loan Party or another Real Estate SPE;
 
(g)           the making of Restricted Payments to any Loan Party;
 
(h)           judgments for the payment of money that do not constitute an Event
of Default under Section 7.01(f);
 
(i)           in the case of a Specified Holding Company, (i) owning
intercompany Indebtedness described in Section 6.03(h)(ii), (ii) owning the
equity interests of its Subsidiaries and (iii) the receipt of Restricted
Payments from its Subsidiaries, the proceeds of which are promptly used to make
Restricted Payments to any Loan Party.;
 
 
-129-

--------------------------------------------------------------------------------

 
 
(j)           in the case of New LuxCo or any Specified Holding Company which
New LuxCo is merged into or to which it Disposes of all or a portion of the Hill
Rom EU C.V. Intercompany Note, promptly distribute to the Borrower all payments,
distributions or other amounts received in respect of the Hill Rom EU C.V.
Intercompany Note upon receipt thereof.
 
SECTION 6.12.      Modification of Organization Documents and Junior Financing
Documentation.  The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, amend or modify any of their respective Organization Documents
or any term or condition of any documentation governing any Junior Financing
other than (i) amendments and modifications permitted under the terms of the
Loan Documents, to the extent made in accordance with such terms (including,
amendments and modifications in connection with the Welch Allyn
Recapitalization), (ii) any such amendments or modifications or such new
agreements which are not materially adverse to the interests of the Lenders (as
determined in good faith by the Borrower); provided that, for the avoidance of
doubt, the Borrower may issue Equity Interests so long as such issuance is not
otherwise prohibited by this Agreement, and may amend or modify its Organization
Documents to authorize the issuance of any such Equity Interests; provided,
further, that no amendment, modification or change of any term or condition of
any documentation governing any secured Junior Financing subject to an
Intercreditor Agreement permitted by such Intercreditor Agreement in respect
thereof shall be deemed to be materially adverse to the interests of the
Lenders, (iii) amendments or modifications of documentation governing Junior
Financing in connection with Permitted Refinancing Indebtedness incurred in
respect thereof and (iv) any amendments or modifications required by applicable
law.
 
SECTION 6.13.      Financial Covenants.
 
(a)           Secured Net Leverage Ratio.
 
(i)The Borrower will not permit the Secured Net Leverage Ratio as of the last
day of any fiscal quarter (beginning with the end of the first full fiscal
quarter after the Closing Date) to exceed the ratio set forth opposite such
period below:
 
Any Fiscal Quarter (i.e. March 31, June 30,
September 30 and December 31) in the Four Fiscal
Quarter Period Ending
Maximum Secured
Net Leverage Ratio
December 31, 2015
4.75:1.00
December 31, 2016
4.50:1.00
December 31, 2017
4.00:1.00
December 31, 2018
3.50:1.00
December 31, 2019 and thereafter
3.00:1.00



               (ii)With respect to any fiscal quarter ending on or after
September 30, 2016, the Borrower may, by written notice to the Administrative
Agents for distribution to the Lenders, elect to increase the maximum Secured
Net Leverage Ratio by 0.25x for a period of three (3) consecutive fiscal
quarters in connection with a Permitted Acquisition that involves the payment of
consideration by the Borrower and its Restricted Subsidiaries in excess of
$150,000,000 occurring during the first of such three fiscal quarters (each such
period, an “Adjusted Covenant Period”) and (ii) notwithstanding the foregoing
clause (i), the Borrower may not elect an Adjusted Covenant Period for at least
two (2) full fiscal quarters following the end of an Adjusted Covenant Period
before a new Adjusted Covenant Period is available again pursuant to the
preceding clause (i) for a new period of three (3) consecutive fiscal quarters.
 
 
-130-

--------------------------------------------------------------------------------

 
 
(b)           Interest Coverage Ratio.  The Borrower will not permit the
Interest Coverage Ratio as of the last date of any fiscal quarter (beginning
with the end of the first full fiscal quarter after the Closing Date) to be less
than the ratio set forth opposite such period below:
 
Any Fiscal Quarter (i.e. March 31, June 30,
September 30 and December 31) in the Four Fiscal
Quarter Period Ending
Minimum Interest
Coverage Ratio
December 31, 2015
3.25:1.00
December 31, 2016
3.25:1.00
December 31, 2017
3.50:1.00
December 31, 2018
3.75:1.00
December 31, 2019 and thereafter
4.00:1.00



SECTION 6.14.      Restrictions on Hill-Rom EU C.V..  Notwithstanding anything
herein to the contrary, the Borrower shall:
 
(i)           not permit Hill-Rom Inc. acting in its capacity as general partner
for and on behalf of Hill-Rom EU C.V. to Dispose (by way of Investment, sale,
transfer or otherwise) any of its Equity Interests in Welch Allyn, Inc. unless
such Disposition is to a Loan Party or another Restricted Subsidiary that is
wholly owned by the Borrower and which becomes subject to this Section 6.14
(such Person, a “EUCV Permitted Transferee”);
 
(ii)           cause Hill-Rom EU C.V. and any EUCV Permitted Transferee to
promptly, upon receipt of any Restricted Payments or other distributions on
account of any Equity Interests attributable to Welch Allyn (other than the
Welch Allyn Preferred Equity Interests), distribute such proceeds to any Loan
Party or any Specified Holding Company (provided that such Specified Holding
Company, must comply with Section 6.11(i)(iii) upon receipt of such proceeds);
and
 
(iii)           cause Hill-Rom EU C.V. and any EUCV Permitted Transferee to
promptly, upon receipt of any Restricted Payments or other distributions on
account of any Welch Allyn Preferred Equity Interests, distribute such proceeds
to make any required payments in respect of the Hill Rom EU C.V. Intercompany
Note to New LuxCo or any other Specified Holding Company which holds the Hill
Rom EU C.V. Intercompany Note.


ARTICLE VII
Events of Default
 
SECTION 7.01.      Events of Default.  If any of the following events (“Events
of Default”) shall occur:
 
(a)           The Borrower shall fail to pay any principal of any Loan when the
same becomes due and payable; or the Borrower shall fail to pay any interest on
any Loan or make any other payment of fees or other amounts payable under this
Agreement or any promissory note within five Business Days after the same
becomes due and payable; or
 
(b)           any representation or warranty made by the Borrower herein or by
any Loan Party (or any of its officers) in connection with this Agreement or in
any Loan Document shall prove to have been incorrect in any material respect
when made; or
 
 
-131-

--------------------------------------------------------------------------------

 
 
(c)           (i) the Borrower shall fail to perform or observe any term,
covenant or agreement contained in Section 5.03, 5.05, 5.10 or 5.11 or Article
VI; provided that any Default under Section 6.13 is subject to cure as provided
in Section 7.02 and an Event of Default with respect to Section 6.13 shall not
occur until the expiration of the 10th Business Day subsequent to the date the
relevant financial statements are required to be delivered for the applicable
fiscal quarter pursuant to Section 5.01(a) or Section 5.01(b), as applicable, or
(ii) any Loan Party shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement or any other Loan Document on its part to
be performed or observed if such failure shall remain unremedied for 30 days
after written notice thereof shall have been given to the Borrower by any
Administrative Agent or any Lender; or
 
(d)           the Borrower or any of its Subsidiaries shall fail to pay any
principal of or premium or interest on (i) any Indebtedness (other than
Indebtedness with respect to Swap Contracts) that is outstanding in a principal
amount of at least $100,000,000 in the aggregate (but excluding Indebtedness
outstanding hereunder) or (ii) any Indebtedness with respect to Swap Contracts
with a Swap Termination Value of at least $100,000,000 in the aggregate, of the
Borrower or such Subsidiary (as the case may be), when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such
Indebtedness; or any other event shall occur or condition shall exist under any
agreement or instrument relating to any such Indebtedness and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Indebtedness; or any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Indebtedness shall be required to be made, in each case prior to
the stated maturity thereof; or
 
(e)           the Borrower or any of its Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Borrower or any
of its Subsidiaries shall take any corporate action to authorize any of the
actions set forth above in this clause (e); or
 
(f)           judgments or orders for the payment of money in excess of
$100,000,000 in the aggregate shall be rendered against the Borrower or any of
its Subsidiaries and remain undischarged and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or (ii)
there shall be any period of 60 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; provided, however, that any such judgment or
order shall not be an Event of Default under this clause (f) if and for so long
as (i) the amount of such judgment or order is covered by a valid and binding
policy of insurance between the defendant and the insurer covering payment
thereof and (ii) such insurer, which shall be a creditworthy insurer not
affiliated with the Borrower, has been notified of, and has not disputed the
claim made for payment of, the amount of such judgment or order; or
 
 
-132-

--------------------------------------------------------------------------------

 
 
(g)           a Change of Control with respect to the Borrower shall occur;
 
(h)           an ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in a Material Adverse Effect, or (ii) the Borrower or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan and the failure to make such payment has
resulted or could reasonably be expected to result in a Material Adverse Effect;
 
(i)           any provision of any Loan Document shall for any reason cease to
be valid and binding on or enforceable in accordance with its terms (other than
by reason of the exception set forth in clause (j) below), or the Borrower or
any of the Subsidiary Guarantors shall so state in writing;
 
(j)           any Security Document after delivery thereof shall for any reason
(other than pursuant to the terms hereof or thereof, including as a result of a
transaction not prohibited under this Agreement) cease to create, or any Lien
purported to be created by any Security Document shall not be or shall be
asserted in writing by any Loan Party not to be, a valid and perfected lien with
the priority required by the Security Documents on and security interest, in
each case in any material portion of the Collateral purported to be covered
thereby, subject to Liens permitted under Section 6.01 or any of the Equity
Interests of any Subsidiary shall cease to be pledged pursuant to the Security
Documents free of Liens other than Liens subject to any Intercreditor Agreement
or any nonconsensual Liens arising solely by operation of Law; except in each
case to the extent that any such loss of perfection or priority results from
failure of the Collateral Agent to maintain possession of certificates actually
delivered to it representing securities pledged under the Security Agreement or
to file Uniform Commercial Code continuation statements (so long as such failure
does not result from the breach or non-compliance with the Loan Documents by any
Loan Party);
 
then, and in every such event (other than an event with respect to the Borrower
described in Section 7.01(e)), and at any time thereafter during the continuance
of such event, the applicable Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Obligations of the Borrower accrued hereunder and under the other
Loan Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
Section 7.01(e), the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other Obligations accrued hereunder and under the other Loan Documents,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the
Borrower.  Upon the occurrence and during the continuance of an Event of
Default, any Administrative Agent or the Collateral Agent (in the case of the
Security Documents) may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to such Administrative Agent or the
Collateral Agent (in the case of the Security Documents) under the Loan
Documents or at law or equity.
 
 
-133-

--------------------------------------------------------------------------------

 
 
SECTION 7.02.      Equity Cure.  Notwithstanding anything to the contrary
contained in Section 7.01, in the event that the Borrower fails to comply with
either Financial Covenant, from the end of any fiscal period until the
expiration of the 10th Business Day following the date financial statements
referred to in Section 5.01(a) or Section 5.01(b), as applicable, are required
to be delivered in respect of such fiscal period for which such Financial
Covenant is being measured, if the Borrower receives a Specified Equity
Contribution, the Borrower may apply the amount of the net cash proceeds thereof
to increase EBITDA with respect to such fiscal quarter; provided that (i) in
each period of four consecutive fiscal quarters, there shall be no more than two
fiscal quarters in which a Specified Equity Contribution is made, (ii) no more
than five Specified Equity Contributions shall be made in the aggregate during
the term of this Agreement, (iii) the amount of any Specified Equity
Contribution shall be no more than the amount required to cause the Borrower to
be in pro forma compliance with Section 6.13 for any applicable period, (iv) all
Specified Equity Contributions shall be disregarded for purposes of determining
any baskets, financial ratio based calculations or pricing with respect to the
covenants contained in this Agreement and the calculation of the Available
Amount and Required Percentage and (v) there shall be no pro forma reduction in
Indebtedness with the proceeds of any Specified Equity Contribution for
determining compliance with Section 6.13 for the fiscal quarter in respect of
when such Specified Equity Contribution is made (either directly through
prepayment or indirectly as a result of the netting of unrestricted
cash).  Notwithstanding anything to the contrary herein, no Revolving Lender
shall be required to fund any Revolving Loans or other advance, and no Issuing
Bank shall be required to issue any Letter of Credit, at any time during the
period beginning on the date the Borrower notifies any Administrative Agent that
it intends to make a Specified Equity Contribution and ending on the date the
Specified Equity Contribution is made.
 
SECTION 7.03.      Application of Payments.  The proceeds received by the
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Collateral pursuant to the exercise by the
Collateral Agent of its remedies shall be applied, in full or in part, together
with any other sums then held by the Collateral Agent pursuant to this
Agreement, promptly by the Collateral Agent as follows:
 
(a)           First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Collateral Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Collateral Agent in
connection therewith and all amounts for which the Collateral Agent is entitled
to indemnification pursuant to the provisions of any Loan Document, together
with interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;
 
(b)           Second, to the payment of all other reasonable costs and expenses
of such sale, collection or other realization including compensation to the
other Secured Parties and their agents and counsel and all costs, liabilities
and advances made or incurred by the other Secured Parties in connection
therewith, together with interest on each such amount at the highest rate then
in effect under this Agreement from and after the date such amount is due, owing
or unpaid until paid in full;
 
(c)           Third, without duplication of amounts applied pursuant to clauses
(a) and (b) above, to the payment in full in cash, pro rata, of interest and
other amounts constituting Obligations (other than principal, obligations to
reimburse LC Disbursements and obligations to cash collateralize Letters of
Credit) and any fees, premiums and scheduled periodic payments due under Secured
Hedge Agreements, Secured Cash Management Agreements and Permitted Bi-Lateral
Letter of Credit Facilities constituting Secured Obligations and any interest
accrued thereon, in each case equally and ratably in accordance with the
respective amounts thereof then due and owing;
 
 
-134-

--------------------------------------------------------------------------------

 
 
(d)           Fourth, to the payment in full in cash, pro rata, of the principal
amount of the Obligations and any premium thereon (including obligations to
reimburse LC Disbursements and obligations to cash collateralize Letters of
Credit) and any breakage, termination or other payments under Secured Hedge
Agreements, Secured Cash Management Agreements and Permitted Bi-Lateral Letter
of Credit Facilities constituting Secured Obligations and any interest accrued
thereon; and
 
(e)           Fifth, the balance, if any, to the person lawfully entitled
thereto (including the applicable Loan Party or its successors or assigns) or as
a court of competent jurisdiction may direct.
 
In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 7.03, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.
 
SECTION 7.04.      Clean-Up Period.
 
(a)       Notwithstanding anything in this Article VII to the contrary, during
the period from the Closing Date until the date that is 30 days after the
Closing Date (the “Clean-Up Period”), any representation or warranty that would
have been breached or inaccurate by reason of any matter or circumstance
relating to Welch Allyn and its subsidiaries (were it not for this Section
7.04), will be deemed not to constitute a breach of representation or warranty
for purposes of Section 7.01(b) hereunder if, and for so long as the
circumstances giving rise thereto:
 
(i)            are capable of being remedied within the Clean-Up Period and the
Loan Parties are taking appropriate steps to remedy such breach or inaccuracy
(it being understood that audited annual or quarterly unaudited financial
statements cannot be cured by amending, supplementing or restating such
financial statements);
 
(ii)           do not have and are not reasonably likely to have a Material
Adverse Effect; and
 
(iii)          were not procured by the Borrower or any of its Subsidiaries
immediately prior to the Closing Date; provided that promptly after a
Responsible Officer of the Borrower has obtained knowledge thereof, the Borrower
shall notify the Administrative Agents of any such breach.
 
(b)           For the avoidance of doubt, if any breach of representation shall
be deemed to not exist due to Section 7.04(a), then such breach of
representation shall be deemed to exist for purposes of Section 4.02 and all
other provisions of this Agreement that require a bring down of such
representation or warranty or require no Event of Default to have occurred or be
continuing.
 
ARTICLE VIII
The Administrative Agents and the Collateral Agent
 
Each of the Lenders (in its capacities as a Lender and the Swingline Lender (if
applicable) and on behalf of itself and its Affiliates as potential
counterparties to Secured Cash Management Agreements and Secured Hedge
Agreements) and each of the Issuing Banks (in such capacities and on behalf of
itself and its Affiliates as potential counterparties to Secured Cash Management
Agreements and Secured Hedge Agreements) and the Permitted Bi-Lateral Letter of
Credit Issuer hereby irrevocably appoints the applicable Administrative Agent,
including as the Collateral Agent for such Lender and the other Secured Parties
under the Security Documents, as its agent and authorizes such Administrative
Agent to take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the applicable
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.
 
 
-135-

--------------------------------------------------------------------------------

 
 
In furtherance of the foregoing, each of the Lenders (in its capacities as a
Lender and the Swingline Lender (if applicable) and on behalf of itself and its
Affiliates as potential counterparties to Secured Cash Management Agreements or
Secured Hedge Agreements) and each of the Issuing Banks (in such capacities and
on behalf of itself and its Affiliates as potential counterparties to Secured
Cash Management Agreements and Secured Hedge Agreements) and the Permitted
Bi-Lateral Letter of Credit Issuer hereby appoints and authorizes the Collateral
Agent to act as the agent of such Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Secured Obligations, together with such powers and discretion
as are reasonably incidental thereto.  In this connection, the Collateral Agent
(and any sub-agents appointed by the Collateral Agent pursuant hereto for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights or
remedies thereunder at the direction of the Collateral Agent) shall be entitled
to the benefits of this Article VIII as though the Collateral Agent (and any
such sub-agents) were an “Agent” under the Loan Documents, as if set forth in
full herein with respect thereto.
 
Each bank serving as an Administrative Agent and Collateral Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Administrative Agent
or Collateral Agent hereunder and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not an
Administrative Agent or Collateral Agent hereunder.
 
Neither Administrative Agent nor the Collateral Agent shall have any duties or
obligations except those expressly set forth in the Loan Documents.  Without
limiting the generality of the foregoing, (a) no Administrative Agent or
Collateral Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) no
Administrative Agent or Collateral Agent shall have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Loan Documents that such
Administrative Agent or Collateral Agent is required to exercise in writing as
directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02), and (c) except as expressly set forth in the Loan Documents, no
Administrative Agent or Collateral Agent shall have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by any
bank serving as Administrative Agent or Collateral Agent or any of its
Affiliates in any capacity.  No Administrative Agent or Collateral Agent shall
be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02) or in the absence of its own gross negligence or willful misconduct as
determined by a final nonappealable judgment of a court of competent
jurisdiction.  No Administrative Agent or Collateral Agent shall be deemed to
have knowledge of any Default unless and until written notice thereof is given
to such Administrative Agent or Collateral Agent by the Borrower or a Lender,
and such Administrative Agent or Collateral Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Administrative Agent or Collateral Agent or (vi) the
perfection or priority of any Lien securing the Secured Obligations or the value
or the sufficiency of any Collateral.
 
 
-136-

--------------------------------------------------------------------------------

 
 
Each Administrative Agent and the Collateral Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person.  Each
Administrative Agent and the Collateral Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon.  Each
Administrative Agent and the Collateral Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
Each Administrative Agent and the Collateral Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by such Administrative Agent or Collateral Agent (including
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof)); provided, that no such sub-agent shall be authorized to take any
action with respect to any Collateral unless and except to the extent expressly
authorized in writing by such Administrative Agent or the Collateral
Agent.  Each Administrative Agent, the Collateral Agent and any such sub-agent
may perform any and all its duties and exercise its rights and powers through
their respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each
Administrative Agent, the Collateral Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities of the
Administrative Agents and the Collateral Agent.
 
Subject to the appointment and acceptance of a successor Administrative Agent or
Collateral Agent, as applicable as provided in this paragraph, the applicable
Administrative Agent or Collateral Agent may resign at any time by notifying the
Lenders, the Issuing Banks and the Borrower.  Upon any such resignation, the
Required Lenders shall have the right, subject to the consent (not to be
unreasonably withheld or delayed) of the Borrower (so long as no Event of
Default shall have occurred and be continuing), to appoint a successor.  If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent or Collateral Agent, as applicable gives notice of its
resignation, then the retiring Administrative Agent’s or Collateral Agent’s
resignation shall nevertheless thereupon become effective (except in the case of
the Collateral Agent holding collateral security on behalf of such Secured
Parties, the retiring Collateral Agent shall continue to hold such collateral
security as nominee until such time as a successor Collateral Agent is
appointed), and the Lenders shall assume and perform all of the duties of the
Agents hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above.  Upon the acceptance of its appointment
as Administrative Agent or Collateral Agent, as applicable hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent or
Collateral Agent, as applicable, and the retiring Administrative Agent or
Collateral Agent, as applicable shall be discharged from its duties and
obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent or Collateral Agent, as applicable shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the applicable Administrative Agent’s or Collateral
Agent’s resignation hereunder, the provisions of this Article and Section 9.03
shall continue in effect for the benefit of such retiring Administrative Agent
or Collateral Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
 
 
-137-

--------------------------------------------------------------------------------

 
 
Each Lender authorizes the Collateral Agent to enter into the Security Documents
and to take all action contemplated thereby.  Each Lender agrees that no one
(other than the Collateral Agent) shall have the right individually to seek to
realize upon the security granted by the Security Documents, it being understood
and agreed that such rights and remedies may be exercised solely by the
Collateral Agent for the benefit of the Secured Parties upon the terms of the
Security Documents.  In the event that any collateral is hereafter pledged by
any Person as collateral security for the Secured Obligations, the Collateral
Agent is hereby authorized, and hereby granted a power of attorney, to execute
and deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such collateral in favor of the
Collateral Agent on behalf of the Secured Parties.
 
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities.  Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agents, the Collateral Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder.  Each Lender also acknowledges that it will, independently and
without reliance upon any Administrative Agent, the Collateral Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder and in
deciding whether or to the extent to which it will continue as a Lender or
assign or otherwise transfer its rights, interests and obligations hereunder.
 
None of the Lenders, if any, identified in this Agreement as a Co-Syndication
Agent or Co-Documentation Agent shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such.  Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender.  Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as Co-Syndication Agents or
Co-Documentation Agents, as applicable, as it makes with respect to each
Administrative Agent in the preceding paragraph.
 
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the any Administrative Agent) authorized to act for, any other Lender.  The
applicable Administrative Agent shall have the exclusive right on behalf of the
Lenders to enforce the payment of the principal of and interest on any Loan
after the date such principal or interest has become due and payable pursuant to
the terms of this Agreement.
 
The Lenders and the other Secured Parties hereby irrevocably authorize and
instruct the Collateral Agent (and any Administrative Agent) to, without any
further consent of any Lender or any other Secured Party, enter into (or
acknowledge and consent to) or amend, renew, extend, supplement, restate,
replace, waive or otherwise modify any Permitted Junior Intercreditor Agreement,
any Permitted First Lien Intercreditor Agreement and any other intercreditor or
subordination agreement (in form satisfactory to the Collateral Agent and deemed
appropriate by it) with the collateral agent or other representative of holders
of Indebtedness secured (and permitted to be secured) by a Lien on assets
constituting a portion of the Collateral to the extent such incurrence of
Indebtedness and accompanying Liens are permitted by this Agreement (it being
acknowledged and agreed that the Collateral Agent and each Administrative Agent
shall be under no obligation to execute any Intercreditor Agreement and may
elect to do so, or not do so, in its sole and absolute discretion) (any of the
foregoing, an “Intercreditor Agreement”).  The Lenders and the other Secured
Parties irrevocably agree that (x) the Collateral Agent and each Administrative
Agent may rely exclusively on a certificate of a Financial Officer of the
Borrower as to whether any such Liens and Indebtedness are permitted hereunder
and as to the respective assets constituting Collateral that secure (and are
permitted to secure) such Indebtedness hereunder and (y) any Intercreditor
Agreement entered into by the Collateral Agent or any Administrative Agent shall
be binding on the Secured Parties, and each Lender and the other Secured Parties
hereby agrees that it will take no actions contrary to the provisions of, if
entered into and if applicable, any Intercreditor Agreement.  Furthermore, the
Lenders and the other Secured Parties hereby authorize the applicable
Administrative Agent and the Collateral Agent to release or subordinate any Lien
on any property granted to or held by the Administrative Agents or the
Collateral Agent under any Loan Document, and the Administrative Agent and the
Collateral Agent shall do so upon request of the Borrower, pursuant to Section
9.14.
 
 
-138-

--------------------------------------------------------------------------------

 
 
In case of the pendency of any proceeding under any Debtor Relief Laws or other
judicial proceeding relative to any Loan Party, (i) each Administrative Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether any Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(A) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of any or all of the Secured Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Banks, the
Collateral Agent and the Administrative Agents and any sub-agents allowed in
such judicial proceeding, and (B) to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same,
and (ii) any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the applicable
Administrative Agent and, if the applicable Administrative Agent shall consent
to the making of such payments directly to the Lenders and the Issuing Banks, to
pay to the applicable Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the applicable
Administrative Agent and its agents and counsel, and any other amounts due the
applicable Administrative Agent under the Loan Documents.  Nothing contained
herein shall be deemed to authorize any Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender or Issuing Bank any plan
of reorganization, arrangement, adjustment or composition affecting the Secured
Obligations or the rights of any Lender or Issuing Bank or to authorize any
Administrative Agent to vote in respect of the claim of any Lender or Issuing
Bank in any such proceeding.
 
The Lenders agree to indemnify each Administrative Agent and the Collateral
Agent, and the Revolving Lenders agree to indemnify each Issuing Bank and
Swingline Lender, in each case in its capacity as such (to the extent not
reimbursed by a Borrower and without limiting the obligation of a Borrower to do
so), in the amount of its pro rata share (based on its aggregate Revolving
Credit Exposure and, in the case of the indemnification of each Administrative
Agent and the Collateral Agent, outstanding Term Loans and unused Commitments
hereunder; provided, that the aggregate principal amount of Swingline Loans
owing to the Swingline Lender and of LC Disbursements owing to any Issuing Bank
shall be considered to be owed to the Revolving Facility Lenders ratably in
accordance with their respective Revolving Credit Exposure) (determined at the
time such indemnity is sought or, if the respective Obligations have been repaid
in full, as determined immediately prior to such repayment in full), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Administrative Agent,
or such Issuing Bank or Swingline Lender, or the Collateral Agent, in any way
relating to or arising out of the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Administrative Agent, Issuing Bank or Swingline Lender, or the
Collateral Agent, under or in connection with any of the foregoing; provided,
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and non-appealable
decision of a court of competent jurisdiction to have resulted from such
Administrative Agent’s, Issuing Bank’s, Swingline Lender’s or the Collateral
Agent’s gross negligence or willful misconduct.  The failure of any Lender to
reimburse any Administrative Agent, Issuing Bank, Swingline Lender or the
Collateral Agent, as the case may be, promptly upon demand for its ratable share
of any amount required to be paid by the Lenders to such Administrative Agent,
Issuing Bank, Swingline Lender or the Collateral Agent, as the case may be, as
provided herein shall not relieve any other Lender of its obligation hereunder
to reimburse such Administrative Agent or such Issuing Bank, or the Collateral
Agent, as the case may be, for its ratable share of such amount, but no Lender
shall be responsible for the failure of any other Lender to reimburse such
Administrative Agent, Issuing Bank or Swingline Lender, or the Collateral Agent,
as the case may be, for such other Lender’s ratable share of such amount.  The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder.
 
 
-139-

--------------------------------------------------------------------------------

 
 
To the extent required by any applicable law (as determined in good faith by the
applicable Administrative Agent), the applicable Administrative Agent may
withhold from any payment to any Lender under any Loan Document an amount
equivalent to any applicable withholding Tax.  Without limiting or expanding the
provisions of Section 2.17, each Lender shall, within 10 days after written
demand therefor, indemnify and hold harmless the applicable Administrative Agent
against any and all Taxes and any and all related losses, claims, liabilities
and expenses (including fees, charges and disbursements of any counsel for the
applicable Administrative Agent) incurred by or asserted against the applicable
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the applicable Administrative Agent to properly withhold Tax
from amounts paid to or for the account of any Lender for any reason (including,
without limitation, because the appropriate form was not delivered or not
properly executed, or because such Lender failed to notify the applicable
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective), whether or not such Tax was
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the applicable Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the applicable
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the applicable Administrative Agent under this paragraph.  The
agreements in this paragraph shall survive the resignation and/or replacement of
the applicable Administrative Agent, any assignment of rights by, or the
replacement of, a Lender and the repayment, satisfaction or discharge of all
other Obligations.  For the avoidance of doubt, the term “Lender” for purposes
of this paragraph shall include any Swingline Lender and any Issuing Bank.
 
Each Lender, Administrative Agent, Issuing Bank and any other party hereto agree
that (i) the Term Loan B Administrative Agent shall be the administrative agent
with respect to the Term B Loans and the Term B Lenders and shall exercise such
duties, rights and responsibilities set forth herein applicable to the Term B
Loans and the Term B Lenders and (ii) the Term Loan A/Revolver Administrative
Agent shall be the administrative agent with respect to the Revolving Loans,
Revolving Commitments, Revolving Lenders, Swingline Loans, Swingline Lenders,
Letters of Credit and Issuing Banks and shall exercise such duties, rights and
responsibilities set forth herein applicable to the Revolving Loans, Revolving
Commitments, Revolving Lenders, Swingline Loans, Swingline Lenders, Letters of
Credit and Issuing Banks.
 
ARTICLE IX
Miscellaneous
 
SECTION 9.01.      Notices.
 
(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
 
 
-140-

--------------------------------------------------------------------------------

 
 
(i)       if to the Borrower, to it at Hill-Rom Holdings, Inc., Two Prudential
Plaza, Suite 4100, 180 North Stetson Avenue, Chicago, Illinois 60601, Attention
of Steve Strobel, Senior Vice President and Chief Financial Officer (Telecopy
No. (812) 934-8329; Telephone No. (312) 819-7258), with a copy to Hill-Rom
Holdings, Inc., 1069 State Route 46 East, Batesville, Indiana 47006, Attention
of Mike Macek, Vice President and Treasurer (Telecopy No. (812) 934-1963;
Telephone No. (812) 934-7809) and (in the case of a notice of Default) to
Hill-Rom Holdings, Inc., Two Prudential Plaza, Suite 4100, 180 North Stetson
Avenue, Chicago, Illinois 60601, Attention of General Counsel (Telecopy No.
(312) 819-7219; Telephone No. (312) 819-7200);
 
(ii)        if to the Term Loan B Administrative Agent, to Goldman Sachs Bank
USA, 200 West Street, New York, New York 10282, Attention of SBD Agency
(Facsimile: (917) 977-3966);
 
(iii)       if to the Term Loan A/Revolver Administrative Agent, (A) in the case
of Borrowings denominated in Dollars, to JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Floor L2, Chicago, Illinois 60603, Attention of Awri Mckee
(Telecopy No. (888) 292-9533) and (B) in the case of Borrowings denominated in
Foreign Currencies, to J.P. Morgan Europe Limited, 25 Bank Street, Canary Wharf,
London E14 5JP, Attention of The Manager, Loan & Agency Services (Telecopy No.
44 207 777 2360), and in each case with a copy to JPMorgan Chase Bank, N.A., 10
South Dearborn Street, 9th Floor, Chicago, Illinois 60603 Attention of Erik
Barragan (Telecopy No. (877) 221-4010);
 
(iv)       if to the Collateral Agent, to it at JPMorgan Chase Bank, N.A., 10
South Dearborn Street, Floor L2, Chicago, Illinois 60603, Attention of Awri
Mckee (Telecopy No. (888) 292-9533);
 
(v)        if to JPMorgan Chase Bank, N.A. as an Issuing Bank, to it at JPMorgan
Chase Bank, N.A., 10 South Dearborn Street, Floor L2, Chicago, Illinois 60603,
Attention of Anand CR (Telecopy No. (855) 609-9959), or in the case of any other
Issuing Bank, to it at the address and telecopy number specified from time to
time by such Issuing Bank to the Borrower and the Term Loan A/Revolver
Administrative Agent;
 
(vi)       if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10
South Dearborn Street, Floor L2, Chicago, Illinois 60603, Attention of Awri
Mckee (Telecopy No. (888) 292-9533); and
 
(vii)      if to any other Lender or Issuing Bank, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
 
(b)           Notices and other communications to the Lenders and the Issuing
Banks hereunder may be delivered or furnished by using Electronic Systems
pursuant to procedures approved by the applicable Administrative Agent; provided
that the foregoing shall not apply to notices pursuant to Article II unless
otherwise agreed by the applicable Administrative Agent and the applicable
Lender.  Each Administrative Agent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
 
 
-141-

--------------------------------------------------------------------------------

 
 
Unless each Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
 
(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.
 
(d)           Any notice sent by the Borrower or any Loan Party to the
Administrative Agent must also be sent to the other Administrative Agent within
two (2) Business Days and any notice sent to the Borrower or any Loan Party by
one Administrative Agent must also be sent to the other Administrative Agent
within two (2) Business Days.
 
(e)           If an Administrative Agent receives a notice from any Lender, it
shall promptly notify the other Administrative Agent of such notice and the
contents thereof.
 
(f)           Electronic Systems.
 
(i) The Borrower agrees that the Administrative Agents may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
 
(ii)Any Electronic System used by the any Administrative Agent is provided “as
is” and “as available.”  The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications.  No warranty of any kind, express, implied
or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System.  In no event shall either
Administrative Agent, the Collateral Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Loan Party, any
Lender, any Issuing Bank or any other Person or entity for damages of any kind,
including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the applicable Administrative Agent’s transmission of
Communications through an Electronic System.  “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
applicable Administrative Agent, any Lender or any Issuing Bank by means of
electronic communications pursuant to this Section, including through an
Electronic System.
 
SECTION 9.02.      Waivers; Amendments.
 
(a)           No failure or delay by either Administrative Agent, the Collateral
Agent any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agents, the Collateral Agent, the
Issuing Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan or issuance of a Letter of Credit shall not be construed as a waiver
of any Default, regardless of whether either Administrative Agent, the
Collateral Agent any Lender or any Issuing Bank may have had notice or knowledge
of such Default at the time.
 
 
-142-

--------------------------------------------------------------------------------

 
 
(b)           Except as provided in Sections 2.20, 2.23 and 2.25, neither this
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower,
the Administrative Agents and the Required Lenders or by the Borrower and each
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) extend or increase the Commitment of any Lender without
the written consent of such Lender (it being understood that any amendment or
waiver to any conditions precedent in Section 4.02 or the waiver of any Default
or the amendment or waiver with respect to a mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase in
the Commitment of any Lender), (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby (it being understood that the change to the definition of First Lien
Leverage Ratio or in the component definitions thereof shall not constitute a
reduction in the rate of interest), (iii) postpone the scheduled date of payment
of the principal amount of any Loan or LC Disbursement, or any interest thereon,
or any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby (it being
understood that the waiver of (or amendment to the terms of) any mandatory
prepayment of the Term Loans shall not constitute a postponement of any date
scheduled for the payment of principal or interest), (iv) change Section
2.18(b), (d) or (g) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender (it being
understood that the transactions contemplated by Sections 2.20, 2.23, 2.24 and
2.25 shall not be deemed to alter such pro rata sharing of payments), (v) change
any of the provisions of this Section or the definition of “Required Lenders,”
“Required Revolving Lenders” or any other provision hereof specifying the number
or percentage of Lenders required to waive, amend or modify any rights hereunder
or make any determination or grant any consent hereunder, without the written
consent of each Lender affected thereby, (vi) change Section 7.03 without the
written consent of each Lender, (vii) release all or substantially all of the
Collateral or all or substantially all of the Subsidiary Guarantors from their
obligations under the Guaranty Agreement without the written consent of each
Lender or (viii) effect any waiver, amendment or modification that by its terms
adversely affects the rights in respect of payments or Collateral of Lenders
participating in any Facility differently from those of Lenders participating in
another Facility, without the consent of Lenders under such Facility having
Loans and unused Commitments representing more than 50% of the sum of all Loans
outstanding under such Facility and unused Commitments under such Facility at
such time participating in the adversely affected Facility (it being agreed that
the Required Lenders may waive, in whole or in part, any prepayment or
Commitment reduction required by Section 2.11 so long as the application of any
prepayment or Commitment reduction still required to be made is not changed);
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of any Administrative Agent, any Issuing Bank, the
Collateral Agents or the Swingline Lender hereunder without the prior written
consent of such Administrative Agent, such Issuing Bank, the Collateral Agent or
the Swingline Lender, as the case may be (it being understood that any change to
Section 2.22 shall require the consent of such Administrative Agent, each
Issuing Bank and the Swingline Lender).  Notwithstanding the foregoing, no
consent with respect to any amendment, waiver or other modification of this
Agreement shall be required of any Defaulting Lender, except with respect to any
amendment, waiver or other modification referred to in clause (i), (ii) or (iii)
of the first proviso of this paragraph and then only in the event such
Defaulting Lender shall be directly affected by such amendment, waiver or other
modification.  Notwithstanding anything to the contrary herein, the consent of
the Required Revolving Lenders, the Term Loan A/Revolving Administrative Agent
and each Issuing Bank shall be required to amend the definition of Agreed
Currencies.
 
 
-143-

--------------------------------------------------------------------------------

 


(c)           Notwithstanding the foregoing, this Agreement and any other Loan
Document may be amended (or amended and restated) with the written consent of
(i) the Required Lenders, each Administrative Agent and the Borrower (x) to add
one or more credit facilities (in addition to the Incremental Facility pursuant
to an Incremental Facility Amendment) to this Agreement and to permit extensions
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, the Initial Term Loans, any
Incremental Facility and the accrued interest and fees in respect thereof and
(y) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders, the Required Revolving Lenders (if
applicable) and Lenders and (ii) the Required Revolving Lenders, the Term Loan
A/Revolver Administrative Agent and the Borrower to change the conditions to
borrowing Revolving Loans (other than Swingline Loans).
 
(d)           If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrower may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrower and each Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement (1)
the outstanding principal amount of its Loans and participations in LC
Disbursements and all interest, fees and other amounts then accrued but unpaid
to such Non-Consenting Lender by the Borrower hereunder to and including the
date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.11, 2.15 and 2.17, and (2) an amount, if
any, equal to the payment which would have been due to such Lender on the day of
such replacement under Section 2.16 had the Loans of such Non-Consenting Lender
been prepaid on such date rather than sold to the replacement Lender.
 
(e)           Notwithstanding anything to the contrary contained in this Section
9.02, (i) if the Administrative Agents and the Borrower shall have jointly
identified an ambiguity, mistake, error, defect or inconsistency, in each case,
in any provision of the Loan Documents, then the Administrative Agents and the
Borrower shall be permitted to amend such provision and (ii) the Administrative
Agents and the Borrower shall be permitted to amend any provision of any Loan
Document to better implement the intentions of this Agreement, and in each case,
such amendments shall become effective without any further action or consent of
any other party to any Loan Document if the same is not objected to in writing
by the Required Lenders within five (5) Business Days following receipt of
notice thereof.  In addition, technical and conforming modifications to the Loan
Documents may be made with the consent of the Borrower and the Administrative
Agents (but without the consent of any Lender) to the extent necessary to
integrate any Other Revolving Facility, Other Term Facilities, Other Revolving
Commitments, Other Term Loans and Other Revolving Loans as may be necessary to
establish such Other Revolving Facility, Other Term Facilities, Other Revolving
Commitments, Other Term Loans or Other Revolving Loans as a separate Class or
tranche from the existing Term Facility, Revolving Commitments, Term Loans or
Revolving Loans, as applicable, and, in the case of Extended Term Loans, to
reduce the amortization schedule of the related existing Class of Term Loans
proportionately.
 
 
-144-

--------------------------------------------------------------------------------

 
 
SECTION 9.03.      Expenses; Indemnity; Damage Waiver.
 
(a)           The Borrower shall pay (i) all reasonable out-of-pocket costs and
expenses incurred by the Joint Lead Arrangers, each Administrative Agent, the
Collateral Agent and each of their respective Affiliates, including the
reasonable fees, charges and disbursements of one primary counsel for the
Administrative Agent for all Joint Lead Arrangers in connection with the
syndication and distribution (including, without limitation, via the internet or
through a service such as Intralinks) of the credit facilities provided for
herein, the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket costs and expenses incurred
by any Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all out-of-pocket costs and expenses incurred by each Administrative Agent, the
Collateral Agent any Issuing Bank or any Lender (including the fees, charges and
disbursements of one primary counsel, and one additional local counsel in each
applicable jurisdiction, for the Administrative Agents and the Collateral Agent
(including an additional counsel if an actual or potential conflict of interest
arises), and one additional counsel for the Issuing Banks and all the Lenders,
and additional counsel in light of actual or potential conflicts of interest or
the availability of different claims or defenses), in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out of pocket costs and expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
 
(b)           The Borrower shall indemnify each Administrative Agent, the
Collateral Agent each Issuing Bank and each Lender, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of one primary counsel, and one additional local counsel in each
applicable jurisdiction, for the Administrative Agents and the Collateral Agent
(including an additional counsel if an actual or potential conflict of interest
arises) and one additional counsel for the Issuing Banks and all the Lenders,
and additional counsel in light of actual or potential conflicts of interest or
the availability of different claims or defenses) for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of any Loan Document or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by any Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any of its Subsidiaries, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available for any losses, claims, damages, liabilities or
related expenses of any Indemnitee (x) to the extent they are determined in a
court of competent jurisdiction in a final and non-appealable judgment to arise
from the willful misconduct, bad faith or gross negligence of such Indemnitee
and (y) that arise from any material breach of this Agreement or any other Loan
Document by any Indemnitee as determined by a court of competent jurisdiction in
a final and non-appealable judgment.  This Section 9.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims or damages
arising from any non-Tax claim.
 
 
-145-

--------------------------------------------------------------------------------

 
 
(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to either Administrative Agent, the Collateral Agent, any
Issuing Bank or the Swingline Lender under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to each Administrative Agent and the
Collateral Agent, and each Revolving Lender severally agrees to pay to any
Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Borrower’s failure to pay any such amount shall not
relieve the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against either
Administrative Agent, any Issuing Bank or the Swingline Lender in its capacity
as such.
 
(d)           To the extent permitted by applicable law, no Loan Party shall
assert, and each Loan Party hereby waives, any claim against any Indemnitee (i)
for any damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.
 
(e)           All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor.
 
SECTION 9.04.      Successors and Assigns.
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the relevant Issuing Bank that
issues any Letter of Credit), except that (i) the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the relevant Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agents, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
 
(b)           (i)  Subject to the conditions set forth in clause (ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution
and Disqualified Institutions (so long as the list of Disqualified Institutions
has been made available to all Lenders) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
 
(A)           the Borrower (provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to each Administrative Agent within ten (10) Business Days after having
received notice thereof); provided, that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default under Section 7.01(a) or (e) has occurred and is
continuing, any other assignee;
 
 
-146-

--------------------------------------------------------------------------------

 
 
(B)           the applicable Administrative Agent; provided that no consent of
the Administrative Agents shall be required for an assignment of all or any
portion of a Term Loan to a Lender, an Affiliate of a Lender or an Approved
Fund; and
 
(C)           each Issuing Bank and each Swingline Lender; provided that no such
consent shall be required for an assignment of all or any portion of a Term Loan
and Term Loan Commitment.
 
               (ii)Assignments shall be subject to the following additional
conditions:
 
(A)           except in the case of an assignment to a Lender or an Affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the applicable Administrative Agent) shall not be
less than $5,000,000 unless each of the Borrower and the Administrative Agents
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;
 
(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;
 
(C)           the parties to each assignment shall execute and deliver to the
Administrative Agents (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agents and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500 to the applicable Administrative Agent, such fee to be
paid by either the assigning Lender or the assignee Lender or shared between
such Lenders; provided that no such fee will be payable with respect to
assignments by or to Goldman Sachs Bank USA or any of its Affiliates; and
 
(D)           the assignee, if it shall not be a Lender, shall deliver to each
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
 
For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
 
-147-

--------------------------------------------------------------------------------

 
 
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Borrower, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.
 
               (iii)Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 
               (iv)Each Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, each Administrative Agent, the Collateral Agents, the
Issuing Banks and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.  The Register shall
be available for inspection by the Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
 
               (v) Upon its receipt of (x) a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which each Administrative Agent and the parties to
the Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, each Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05(c),
2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative Agents shall
have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
 
 
-148-

--------------------------------------------------------------------------------

 
 
(c)           Any Lender may, without the consent of the Borrower, any
Administrative Agent, the Collateral Agent, the Issuing Banks or the Swingline
Lender, sell participations to one or more banks or other entities (a
“Participant”), other than an Ineligible Institution and a Disqualified
Institution (so long as the list of Disqualified Institutions has been made
available to all Lenders), in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) the Borrower, the Administrative Agents, the Collateral Agent, the
Issuing Banks and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it were
an assignee under paragraph (b) of this Section; and (B) shall not be entitled
to receive any greater payment under Sections 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.18(d) as though it
were a Lender.  Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, no Administrative Agent (in its capacity as Administrative Agent) shall
have any responsibility for maintaining a Participant Register.
 
(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
(e)           It is understood and agreed that the Administrative Agents shall
have no duty or responsibility for monitoring or enforcing the prohibitions on
assignments to Ineligible Intuitions or Disqualified Institutions.
 


SECTION 9.05.      Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that any Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect until the Termination Date (other than
with respect to any obligations under Secured Cash Management Agreements,
Secured Hedge Agreements or Permitted Bi-Lateral Letter of Credit
Facility).  The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the occurrence of the Termination Date, the expiration or termination of
the Letters of Credit and the Commitments or the termination of this Agreement
or any other Loan Document or any provision hereof or thereof.
 
 
-149-

--------------------------------------------------------------------------------

 
 
SECTION 9.06.      Counterparts; Integration; Effectiveness; Electronic
Execution.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to each Administrative Agent and the
Collateral Agent constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by each Administrative Agent and the Collateral Agent and
when each Administrative Agent and the Collateral Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, e-mailed.pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.  The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
 
SECTION 9.07.      Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 9.08.      Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of the Borrower or any Subsidiary Guarantor against any of
and all of the Secured Obligations held by such Lender, irrespective of whether
or not such Lender shall have made any demand under the Loan Documents and
although such obligations may be unmatured.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
 
SECTION 9.09.      Governing Law; Jurisdiction; Consent to Service of Process.
 
(a)           This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
 
 
-150-

--------------------------------------------------------------------------------

 
 
(b)           Each party to this Agreement hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in the
Borough of Manhattan, and of the United States District Court for the Southern
District of New York sitting in the Borough of Manhattan, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or any other Loan Document shall affect any
right that either Administrative Agent, the Collateral Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.
 
(c)           Each party to this Agreement hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
 
(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
 
SECTION 9.10.      WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11.      Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12.      Confidentiality.  Each of the Administrative Agents, the
Collateral Agent, the Issuing Banks and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower, (h) to any rating agency in connection with the rating of the Borrower
or its obligations, (i) to the CUSIP Service Bureau or any similar organization,
(j) to any direct or indirect contractual party (or its Related Parties) in
Hedging Agreements or such contractual counterparty’s professional advisor or
(k) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to either
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Borrower; provided that under
no circumstances shall any Information be disclosed to any Disqualified
Institution (to the extent such list is made available to all Lenders).  For the
purposes of this Section, “Information” means all information received from the
Borrower relating to the Borrower or its business, other than any such
information that is available to either Administrative Agent, the Collateral
Agent, any Issuing Bank or any Lender on a nonconfidential basis prior to
disclosure by the Borrower and other than information pertaining to this
Agreement routinely provided by arrangers to data service providers, including
league table providers, that serve the lending industry; provided that, in the
case of information received from the Borrower after the date hereofClosing
Date, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
 
-151-

--------------------------------------------------------------------------------

 
 
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
 
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR EITHER ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENTS THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
 
SECTION 9.13.      USA PATRIOT Act.  Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107 56 (signed into
law October 26, 2001)) hereby notifies each Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.
 
 
-152-

--------------------------------------------------------------------------------

 
 
SECTION 9.14.      Releases of Liens and Guarantees.
 
(a)           The Lenders, the Issuing Banks, the Swingline Lenders, and the
other Secured Parties hereby irrevocably agree that the Liens granted to the
Collateral Agent by the Loan Parties on any Collateral shall (1) be
automatically released:  in full upon the Termination Date as set forth in
Section 9.14(d) below and (2) be released with respect to any particular asset,
(i) upon the Disposition of such Collateral by any Loan Party to a person that
is not (and is not required to become) a Loan Party in a transaction permitted
by this Agreement (and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Loan Party upon its reasonable
request without further inquiry), (ii) if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with
Section 9.02), (iii) to the extent that the property constituting such
Collateral is owned by any Subsidiary Guarantor, upon the release of such
Subsidiary Guarantor from its obligations under the Guarantee in accordance with
the Guaranty Agreement or clause (b) below (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry), (iv) to the extent that
such Collateral comprises property leased to a Loan Party, upon termination or
expiration of such lease and to the extent such Loan Party no longer has any
right, title or interest in such property (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry), to the extent and for so
long as such property constitutes Excluded Property or (v) in the case of
Permitted Receivables Facility Assets, upon the Disposition thereof pursuant to
Section 6.05(o) by any Loan Party to a Receivables Entity of such Permitted
Receivables Facility Assets pursuant to a Qualified Receivables Facility, (and,
in each case, the Collateral Agent may rely conclusively on a certificate to
that effect provided to it by any Loan Party upon its reasonable request without
any further inquiry).  Any such release shall not in any manner discharge,
affect, or impair the Obligations or any Liens (other than those being released)
upon (or obligations (other than those being released) of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any Disposition, all of which shall continue to constitute part of the
Collateral except to the extent otherwise released in accordance with the
provisions of the Loan Documents.  Notwithstanding the foregoing, with respect
to any Lien that may be released pursuant to this Section 9.14, the Borrower may
elect in its sole discretion to subordinate such Lien rather than release such
Lien.
 
(b)           In addition, the Lenders, the Issuing Banks and the other Secured
Parties hereby irrevocably agree that the respective Subsidiary Guarantor shall
be released from its respective Guarantee (i) upon consummation of any
transaction permitted hereunder (x) resulting in such Subsidiary ceasing to
constitute a Subsidiary or (y) in the case of any Subsidiary Guarantor which
would not be required to be a Subsidiary Guarantor because it is or has become
an Excluded Subsidiary, in each case following a written request by the Borrower
to each Administrative Agent requesting that such person no longer constitute a
Subsidiary Guarantor and certifying its entitlement to the requested release
(and the Collateral Agent may rely conclusively on a certificate to the
foregoing effect without further inquiry); provided, that any such release
pursuant to preceding clause (y) shall only be effective if (A) such Subsidiary
owns no assets which were previously transferred to it by another Loan Party
which constituted Collateral or proceeds of Collateral (or any such transfer of
any such assets would be permitted hereunder immediately following such
release), (C) at the time of such release (and after giving effect thereto), to
the extent such Subsidiary will continue to be a Restricted Subsidiary, all
outstanding Indebtedness of, and Investments previously made in, such Subsidiary
would then be permitted to be made in accordance with the relevant provisions of
Sections 6.03 and 6.08 (for this purpose, with the Borrower being required to
reclassify any such items made in reliance upon the respective Subsidiary being
a Subsidiary Guarantor on another basis as would be permitted by such applicable
Section), and any previous Dispositions thereto pursuant to Section 6.05 shall
be re-characterized and would then be permitted as if same were made to a
Subsidiary that was not a Subsidiary Guarantor (and all items described above in
this clause (C) shall thereafter be deemed recharacterized as provided above in
this clause (C)) and (D) such Subsidiary shall not be (or shall be
simultaneously be released as) a guarantor with respect to any Refinancing
Notes, Permitted Debt or any Permitted Refinancing Indebtedness with respect to
the foregoing or (ii) if the release of such Subsidiary Guarantor is approved,
authorized or ratified by the Required Lenders (or such other percentage of
Lenders whose consent is required in accordance with Section 9.02). or (ii) if
the release of such Subsidiary Guarantor is approved, authorized or ratified by
the Required Lenders (or such other percentage of Lenders whose consent is
required in accordance with Section 9.02).
 
 
-153-

--------------------------------------------------------------------------------

 
 
(c)           The Lenders, the Issuing Banks and the other Secured Parties
hereby authorize each Administrative Agent and the Collateral Agent, as
applicable, to execute and deliver any instruments, documents, and agreements
necessary or desirable to evidence and confirm the release of any Subsidiary
Guarantor or Collateral pursuant to the foregoing provisions of this Section
9.14, all without the further consent or joinder of any Lender or any other
Secured Party.  Upon the effectiveness of any such release, any representation,
warranty or covenant contained in any Loan Document relating to any such
Collateral or Subsidiary Guarantor shall no longer be deemed to be made.  In
connection with any release hereunder, each Administrative Agent and the
Collateral Agent shall promptly (and the Secured Parties hereby authorize the
Administrative Agents and the Collateral Agent to) take such action and execute
any such documents as may be reasonably requested by the Borrower and at the
Borrower’s expense in connection with the release of any Liens created by any
Loan Document in respect of such Subsidiary, property or asset; provided, that
(i) the applicable Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower containing such certifications as such
Administrative Agent shall reasonably request, (ii) the applicable
Administrative Agent or the Collateral Agent shall not be required to execute
any such document on terms which, in the applicable Administrative Agent’s
reasonable opinion, would expose such Administrative Agent to liability or
create any obligation or entail any consequence other than the release of such
Liens without recourse or warranty, and (iii) such release shall not in any
manner discharge, affect or impair the Obligations or any Liens upon (or
obligations of the Borrower or any Subsidiary in respect of) all interests
retained by the Borrower or any Subsidiary, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral.  Any execution and delivery of documents pursuant to this Section
9.14(c) shall be without recourse to or warranty by either Administrative Agent
or Collateral Agent.
 
(d)           Notwithstanding anything to the contrary contained herein or any
other Loan Document, on the Termination Date, upon request of the Borrower, the
Administrative Agent and/or the Collateral Agent, as applicable, shall (without
notice to, or vote or consent of, any Secured Party) take such actions as shall
be required to release its security interest in all Collateral, and to release
all obligations under any Loan Document, including, without limitation, original
executed releases of the Mortgages in recordable form, whether or not on the
date of such release there may be any (i) obligations in respect of any Secured
Hedge Agreements or any Secured Cash Management Agreements, (ii) obligations in
respect of any Permitted Bi-Lateral Letter of Credit Facility and (iii) any
contingent indemnification obligations or expense reimbursement claims not then
due; provided, that the Administrative Agent shall have received a certificate
of a Responsible Officer of the Borrower containing such certifications as the
Administrative Agent shall reasonably request. Any such release of obligations
shall be deemed subject to the provision that such obligations shall be
reinstated if after such release any portion of any payment in respect of the
obligations guaranteed thereby shall be rescinded, avoided or must otherwise be
restored or returned upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of the Borrower or any Subsidiary Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Subsidiary Guarantor or any
substantial part of its property, or otherwise, all as though such payment had
not been made. The Borrower agrees to pay all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent or the Collateral
Agent (and their respective representatives) in connection with taking such
actions to release security interests in all Collateral and all obligations
under the Loan Documents as contemplated by this Section 9.14(d).
 
 
-154-

--------------------------------------------------------------------------------

 
 
(e)           Obligations of the Borrower or any of its Subsidiaries under any
Secured Cash Management Agreement or Secured Hedge Agreement (after giving
effect to all netting arrangements relating to such Secured Hedge Agreements) or
obligations in respect of any Permitted Bi-Lateral Letter of Credit Facility
shall be secured and guaranteed pursuant to the Security Documents only to the
extent that, and for so long as, the other Obligations are so secured and
guaranteed. No person shall have any voting rights under any Loan Document
solely as a result of the existence of obligations owed to it under any such
Secured Hedge Agreement, Secured Cash Management Agreement or Permitted
Bi-Lateral Letter of Credit Facility.  For the avoidance of doubt, no release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall require the consent of any holder of obligations under Secured Hedge
Agreements, any Secured Cash Management Agreements or Permitted Bi-Lateral
Letter of Credit Facilities.
 
SECTION 9.15.      Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
 
SECTION 9.16.      No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that:  (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its
Affiliates.  To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against each of the Lenders and their
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
 
SECTION 9.17.      Platform; Borrower Materials.  The Borrower hereby
acknowledges that (a) the Administrative Agents and/or the Joint Lead Arrangers
will make available to the Lenders and the Issuing Bank materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on Intralinks or another
similar electronic system (the “Platform”), and (b) certain of the Lenders may
be “public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower and its Subsidiaries or any
of their respective securities) (each, a “Public Lender”).  The Borrower hereby
agrees that it will identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (i) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof, (ii)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Joint Lead Arrangers, the Issuing Bank
and the Lenders to treat such Borrower Materials as solely containing
information that is either (A) publicly available information or (B) not
material (although it may be sensitive and proprietary) with respect to the
Borrower or the Subsidiaries or any of their respective securities for purposes
of United States Federal securities laws (provided, however, that such Borrower
Materials shall be treated as set forth in Section 9.12, to the extent such
Borrower Materials constitute information subject to the terms thereof), (iii)
all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and (iv) the
Administrative Agents and the Joint Lead Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.” THE
PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE ADMINISTRATIVE AGENTS,
THEIR RESPECTIVE RELATED PARTIES AND THE JOINT LEAD ARRANGERS DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENTS, ANY OF THEIR RESPECTIVE RELATED
PARTIES OR ANY JOINT LEAD ARRANGER IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.
 
 
-155-

--------------------------------------------------------------------------------

 
 
           SECTION 9.18                                   Acknowledgement and
Consent to Bail-In of EEA Financial Institutions.  Notwithstanding anything to
the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an EEA Financial Institution arising under any
Loan Document, to the extent such liability is unsecured, may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:


(a)      the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and


(b)      the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)      a reduction in full or in part or cancellation of any such liability;


(ii)      a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
 
 
-156-

--------------------------------------------------------------------------------

 
 
(iii)        the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


 
[Signature Pages Follow]
 
 
-157-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.
 

 
HILL-ROM HOLDINGS, INC., as the Borrower
         
By:
       
Name:
Title:
         
GOLDMAN SACHS BANK USA, individually as
a Lender and as Term Loan B Administrative Agent
         
By:
       
Name:
Title:
         
JPMORGAN CHASE BANK, N.A., individually as
a Lender, as the Swingline Lender, as an Issuing Bank and as Term Loan
A/Revolver Administrative Agent
         
By:
       
Name:
Title:
         
[OTHER AGENTS AND LENDERS],

 
 
 

--------------------------------------------------------------------------------

 